ACCEPTED
                                                                                  04-15-00066-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                             2/10/2015 1:57:24 PM
                                                                                    KEITH HOTTLE
                                                                                           CLERK
                                 04-15-00066-CV
                        No. _______________

                   In the Court of Appeals 4th COURT  FILED IN
                                                          OF APPEALS
                                                SAN ANTONIO, TEXAS
          for the Fourth Judicial District of Texas
                                               02/10/2015 1:57:24 PM

                    San Antonio, Texas            KEITH E. HOTTLE
                                                        Clerk


                     CONOCOPHILLIPS COMPANY,
                                                              Petitioner,
                                     V.

               VAQUILLAS UNPROVEN MINERALS, LTD.,
                                               Respondent.

                   From Cause No. 2014 CVQ000 438 D4
              406th Judicial District Court, Webb County, Texas
                Honorable Oscar J. Hale, Jr., Presiding Judge

      Unopposed Petition for Permission to Appeal
                                          Adolfo Campero
Michael V. Powell                          State Bar No. 00793454
 State Bar No. 16204400                    Email: acampero@camperolaw.com
 Email: mpowell@lockelord.com             Campero & Associates, P.C.
Cynthia K. Timms                          315 Calle Del Norte, Suite 207
 State Bar No. 11161450                   Laredo, Texas 78041
 Email: ctimms@lockelord.com              Tel: 956-796-0330
Elizabeth L. Tiblets                      Fax: 956-796-0399
 State Bar No. 24066194
 Email: etiblets@lockelord.com
Locke Lord LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201-6776
Tel: 214-740-8520
Fax: 214-740-8800


                     ATTORNEYS FOR PETITIONER
                     CONOCOPHILLIPS COMPANY
                 IDENTITY OF PARTIES AND COUNSEL

Petitioner:                                Counsel for Petitioners:
   ConocoPhillips Company                  Michael V. Powell
                                            State Bar No. 16204400
                                            Email: mpowell@lockelord.com
                                           Cynthia K. Timms
                                            State Bar No. 11161450
                                            Email: ctimms@lockelord.com
                                           Elizabeth L. Tiblets
                                            State Bar No. 24066194
                                            Email: etiblets@lockelord.com
                                           Locke Lord LLP
                                           2200 Ross Avenue, Suite 2200
                                           Dallas, Texas 75201-6776
                                           Tel: 214-740-8520
                                           Fax: 214-740-8800

                                           Adolfo Campero
                                            State Bar No. 00793454
                                            Email: acampero@camperolaw.com
                                           Campero & Associates, P.C.
                                           315 Calle Del Norte, Suite 207
                                           Laredo, Texas 78041
                                           Tel: 956-796-0330
                                           Fax: 956-796-0399
Respondent:                                Counsel for Respondent:
   Vaquillas Unproven Minerals, Ltd.       Gregg Owens
                                            State Bar No. 15383500
                                            Email: gregg.owens@haysowens.com
                                           Robert G. Hargrove
                                            State Bar No. 09303300
                                            Email: rob.hargrove@haysowens.com
                                           Hays & Owens L.L.P.
                                           807 Brazos Street, Suite 500
                                           Austin, Texas 78701
                                           Tel: 512-472-3993
                                           Fax: 512-472-3883



                                       i
     A. Michael Jung
      State Bar No. 11054600
      Email: michael.jung@strasburger.com
     Strasburger & Price, LLP
     901 Main Street, Suite 4400
     Dallas, Texas 75202-3794
     Tel: 214-651-4724
     Fax: 214-651-4330 (main)
     Fax: 214-659-4022 (direct)

     Armando X. Lopez
      State Bar No. 12562400
      Email: mandox@rio.bravo.net
     Law Offices of Armando X. Lopez
     1510 Calle Del Norte, Suite 16
     Laredo, Texas 78041
     Tel: 956-726-0722
     Fax: 956-726-6049

     Raul Leal
      State Bar No. 24032657
      Email: rleal@rl-lawfirm.com
     Raul Leal Incorporated
     5810 San Bernardo, Suite 390
     Laredo, Texas 78041
     Tel: 956-727-0039
     Fax: 956-727-0369




ii
                                          TABLE OF CONTENTS
                                                                                                                       Page

IDENTITY OF PARTIES AND COUNSEL .............................................................i

TABLE OF CONTENTS ......................................................................................... iii

INDEX OF AUTHORITIES......................................................................................v

INFORMATION REQUIRED BY TEXAS
  RULE OF APPELLATE PROCEDURE 25.1(d) ................................................vi

STATEMENT OF THE CASE ............................................................................... vii

ISSUE PRESENTED ............................................................................................. viii

STATEMENT OF FACTS ........................................................................................1

         A.        The Two Leases Contain Retained Acreage Clauses............................ 1

         B.        The Railroad Commission Adopted Field Rules. ................................. 3

         C.        This Action. ...........................................................................................4

ARGUMENT AND AUTHORITIES ........................................................................ 5

         A.        The proper interpretation of the leases is a “controlling
                   question of law.”....................................................................................5

         B.        There is a substantial ground for a difference of opinion. .................... 7

         C.        An immediate appeal from the Amended Order may
                   materially advance the ultimate termination of the
                   litigation.................................................................................................8

PRAYER ....................................................................................................................9

CERTIFICATE OF CONFERENCE.......................................................................11

CERTIFICATE OF COMPLIANCE .......................................................................11

CERTIFICATE OF SERVICE ................................................................................12


                                                             iii
APPENDIX:

Amended Order On Cross-Motions For Summary Judgment ..........................TAB 1

Defendant's Motion For Summary Judgment ...................................................TAB 2

Plaintiff's Cross-Motion For Partial Summary Judgment And
   Response To Defendant's Motion For Summary Judgment ........................TAB 3

Plaintiff's Original Petition ...............................................................................TAB 4




                                                       iv
                                       INDEX OF AUTHORITIES
                                                                                                               Page(s)

CASES
Johnson v. Burken,
   930 F.2d 1202 (7th Cir. 1991) .............................................................................. 6
Jones v. Killingsworth,
   403 S.W.2d 325 (Tex. 1965) ................................................................................ 7

RULES AND STATUTES
28 U.S.C. § 1292(b) ...................................................................................................5
TEX. CIV. PRAC. & REM. CODE § 51.014(Vernon Supp. 2014).................. vi, vii, 5, 6
Tex. R. of App. P. 25.1 .............................................................................................vi

Tex. R. of App. P. 28.3 .............................................................................................vi
Tex. R. of App. P. 28.4 ........................................................................................... vii

LAW REVIEWS AND TREATISES
16 Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice &
   Procedure § 3930 (3d ed. 2012) .......................................................................6, 7
19 James Wm. Moore, Moore’s Federal Practice & Procedure §203.31[3]
   (3d ed. 2014) .........................................................................................................8




                                                            v
TO THE HONORABLE COURT OF APPEALS:

      ConocoPhillips Company (“ConocoPhillips”), Defendant below, files this

Unopposed Petition for Permission to Appeal regarding an order signed on January

27, 2015 on the parties’ cross-motions for summary judgment.              Because the

underlying lawsuit was filed after September 1, 2011, this appeal is governed by

the 2011 amended version of Section 51.014(d)-(f) of the Texas Civil Practice and

Remedies Code and by Rule 28.3 of the Texas Rules of Appellate Procedure.

      Respondent Vaquillas Unproven Minerals, Ltd. (“Vaquillas”), Plaintiff

below, did not oppose Petitioners’ Motion for Interlocutory Appeal filed in the

district court and has agreed to the relief requested in this Petition.

                   INFORMATION REQUIRED BY TEXAS
                 RULE OF APPELLATE PROCEDURE 25.1(d)
      In accordance with Texas Rule of Appellate Procedure 28.3(e)(1),

Petitioners provide the following information required by Texas Rule of Appellate

Procedure 25.1(d):

(1)   Trial court, style, and case number:

      •      406th Judicial District Court, Webb County, Texas,

      •      Vaquillas Unproven Minerals, Ltd., Plaintiff v. ConocoPhillips
             Company, Defendant
      •      Case Number: 2014 CVQ000 438 D4.




                                           vi
(2)   ConocoPhillips Company desires to appeal the Amended Order on Motions

      for Summary Judgment signed by the district court on January 27, 2015.

      That Amended Order is attached at Tab 1.

(3)   This appeal is taken to the Court of Appeals for the Fourth Judicial District,

      San Antonio, Texas.

(4)   This Petition for Permission to Appeal is filed by ConocoPhillips Company.

(5)   This Petition is filed in accordance with Texas Civil Practice & Remedies

      Code § 51.014(d) & (f) (Vernon Supp. 2014). If the Court accepts this

      appeal, it will be accelerated and governed by Texas Rules of Appellate

      Procedure for pursuing an accelerated appeal. See TEX. CIV. PRAC. & REM.

      CODE § 51.014(f) (Vernon Supp. 2014). This is not a parental termination or

      child protection case, as defined in Texas Rule of Appellate Procedure 28.4.

                         STATEMENT OF THE CASE
      Plaintiff Vaquillas is the lessor on two oil, gas, and mineral leases with

ConocoPhillips. One of the leases encompasses 26,622.79 acres and the other

includes 6,740 acres, both in Webb County. Both leases contain a retained acreage

clause, which the parties interpret differently.   The leases provide the lessee

(ConocoPhillips) may retain at least 640 acres for each producing or shut-in gas

well, but Vaquillas argues the Railroad Commission’s Field Rules apply under the

leases to limit the retained acreage to 40-acre units for each gas well. Vaquillas



                                        vii
claims that ConocoPhillips must release 15,351 acres in addition to the nearly

9,700 acres it has already released so that ConocoPhillips would be retaining 8,320

acres out of the original 33,362.79.

      The parties’ dispute turns on the proper interpretation of the retained acreage

clause in connection with the Field Rules adopted by the Railroad Commission for

the particular field included in the leases. Vaquillas argues the Field Rules dictate

that the retained acreage for each well (all of which are gas wells) is only 40 acres

per well. ConocoPhillips argues that the Field Rules do not alter the lease’s

provision that the retained acreage is 640 acres per well.

      No material fact necessary to address the legal questions is disputed. The

district court, on cross motions for summary judgment, held that Vaquillas’

proposed lease interpretation was correct. At the same time, the district court ruled

that ConocoPhillips’ lease interpretation was incorrect.

                               ISSUE PRESENTED
      The issue in this case is “what is the proper interpretation of the leases’

retained acreage clause?” More specifically, the question is whether the leases’

retained acreage clause permits ConocoPhillips to retain only 40 acres per each

producing or shut-in gas well it has drilled on the two leases or whether

ConocoPhillips is allowed to retain 640 acres for each of those same gas wells.




                                         viii
                                STATEMENT OF FACTS
       Vaquillas alleged that ConocoPhillips breached the leases by failing to

release additional acreage under the retained acreage clause. The basic, undisputed

facts on which the district court ruled are summarized as follows:

A.     The Two Leases Contain Retained Acreage Clauses.
       This case involves two oil, gas, and mineral leases on which Vaquillas is the

lessor and ConocoPhillips is the lessee. The first lease includes 26,622.79 acres

(the “26,000-acre lease”) and the second lease covers 6,740 acres (the “6,700-acre

lease”). Defendant ConocoPhillips’ Motion for Summary Judgment (“D’s MSJ”),

Tab 2, Exhibits A & B. As lessee under these two leases, ConocoPhillips drilled

208 gas wells prior to the time it ended its continuous program. Id. Exhibits C &

D; Plaintiff Vaquillas’ Cross-Motion for Partial Summary Judgment and Response

to Defendant’s Motion for Summary Judgment (“P’s MSJ”), Tab 3, at 4.

       The two leases contain retained acreage clauses, both of which read

essentially identically: 1

       On November 1, 1990, Lessee covenants and agrees to execute and
       deliver to Lessor a written release of any and all portions of this lease
       which have not been drilled to a density of at least 40 acres for each
       producing oil well and 640 acres for each producing or shut-in gas
       well, except that in case any rule adopted by the Railroad Commission
       of Texas or other regulating authority for any field on this lease

1
   This quotation is from the 26,000-acre lease. D’s MSJ, Tab 2, Exhibit A, ¶ 18 The only
difference between this language in the two leases is that the second lease, the 6,700-acre Lease,
starts with: “At the end of the primary term hereof, Lessee covenants and agrees . . . .” D’s
MSJ, Tab 2, Exhibit B, ¶ 18.


                                                1
       provides for a spacing or proration establishing different units of
       acreage per well, then such established different units shall be held
       under this lease by such production, in lieu of the 40 and 640-acre
       units above mentioned.

       There is no dispute that ConocoPhillips conducted a continuous drilling

program and that the 90 days following the end of that program occurred no later

than June 30, 2012.2 Plaintiff’s Original Petition, Tab 4, ¶ 11; D’s MSJ, Tab 2, at

3. The expiration of the 90 days triggered the retained acreage clause.

       ConocoPhillips released acreage in accordance with its interpretation of the

retained acreage provision.          ConocoPhillips retained 23,671.63 acres, having

released 9,691.16 acres.           P’s MSJ, Tab 3, at 6.               Vaquillas asserts that

ConocoPhillips should have released all but 8,320 acres, claiming that

ConocoPhillips has retained 15,351.63 acres that also should be released. Id. The

parties’ differing interpretation of the retained acreage clause lies at the heart of the

parties’ contradictory positions in this case.




2
  The retained acreage clause provides a time for releasing acreage: “provided, however, that if at
such date lessee is engaged in drilling or reworking operations the date for the execution and
delivery of such release shall be postponed and the entire lease shall remain in force so long as
operations on said well or wells are prosecuted with reasonable diligence, and if, after the
completion or abandonment of any such well Lessee commences the drilling of an additional
well within Ninety (90) days from the completion or abandonment of the preceding well, or
continuously conducts drilling operations in good faith and with reasonable diligence on said
lease without any cessation for longer than Ninety (90) days, said lease shall remain in full force
and effect during such drilling operations and until the end of Ninety (90) days after the
completion or abandonment of the final well, at which time Lessee shall execute and deliver to
Lessor said written release, releasing all portions of the lease not then so developed.” D’s MSJ,
Tab 2, Exhibit A, ¶ 18.


                                                2
B.    The Railroad Commission Adopted Field Rules.
      The explanation for the differing interpretations of the retained acreage

clause arises out of the Railroad Commission’s adoption of Field Rules for this

field. Those Field Rules provide:

             RULE 2: No well shall hereafter be drilled nearer than FOUR
      HUNDRED SIXTY SEVEN (467) feet to any property line, lease line
      or subdivision line and no well shall be drilled nearer than ONE
      THOUSAND TWO HUNDRED (1,200) feet to any applied for,
      permitted or completed well in the same reservoir on the same lease,
      pooled unit or unitized tract. Provided, however, there is no minimum
      between-well spacing requirement between a well being permitted at
      least 660 feet from the nearest property line, lease line or subdivision
      line, and the other wells permitted, drilled or completed on the same
      lease, pooled unit or unitized tract. A well being permitted at a
      distance less than SIX HUNDRED SIXTY (660) feet from the nearest
      property line, lease line or subdivision line must be a minimum of
      ONE THOUSAND TWO HUNDRED (1,200) feet from any applied
      for, permitted or completed well in the same reservoir on the same
      lease, pooled unit or unitized tract, or an exception to Rule 37 must be
      obtained.

            The aforementioned distances in the above rule are minimum
      distances to allow an operator flexibility in locating a well, and the
      above spacing rule and the other rules to follow are for the purpose of
      permitting only one well to each drilling and proration unit. Provided
      however, that the Commission will grant exceptions to permit drilling
      within shorter distances and drilling more wells than herein prescribed
      whenever the Commission shall have determined that such exceptions
      are necessary either to prevent waste or to prevent the confiscation of
      property. When exception to these rules is desired, application
      therefore shall be filed and will be acted upon in accordance with the
      provisions of Commission Statewide Rule 37 and 38, which
      applicable provisions of said rule are incorporated herein by reference.
      Provided however, that persons who are presumed to be affected by a
      request for an exception to the between-well spacing requirement



                                         3
      shall be limited to the operators and owners/lessees of tracts, lease or
      units within one mile or less of the proposed well.

Final Order Amending Field Rules For The Vaquillas Ranch (Lobo Cons.) Field

Webb County Texas (amended November 2, 2010), D’s MSJ, Tab 2, at Tab 2.

      These Field Rules are the source of the parties’ disagreement. Vaquillas

contends the Field Rules triggered the exception to the parties’ basic agreement,

which would otherwise allow ConocoPhillips to retain 640 acres for gas wells.

Plaintiff’s Original Petition, Tab 4, ¶¶ 13-14. Vaquillas contends the Field Rules

“established different units of acreage per well,”—specifically, only 40-acre units

for gas wells. See Id. ¶¶ 14, 17, 18, 19.

C.    This Action.
      Vaquillas filed this action in March, 2014.       ConocoPhillips moved for

summary judgment on the entire case and Vaquillas cross-moved for partial

summary judgment on liability. On November 25, 2014, the district court initially

granted   Vaquillas’   motion    for   partial   summary   judgment    and    denied

ConocoPhillips’ motion for summary judgment on the entire case. Subsequently,

however, the district court amended its order to grant the parties permission to file

an interlocutory appeal. That Amended Order, attached as Tab 1, was signed on

January 27, 2015.




                                            4
                       ARGUMENT AND AUTHORITIES
      A party may take an interlocutory appeal under section 51.014(d), if the

order to be appealed involves a controlling question of law as to which there is a

substantial ground for difference of opinion, and an immediate appeal may

materially advance the ultimate termination of the litigation. TEX. CIV. PRAC. &

REM. CODE § 51.014(d)(1) & (2). The district court properly certified the order

that is the subject of this Petition for interlocutory appeal under section 51.014(d).

      Case law construing section 51.014(d) is limited. The requirements for

certifying an interlocutory appeal under section 51.014(d), however, are

substantially identical to those under the federal rule permitting interlocutory

appeals – 28 U.S.C. § 1292(b) – thus, case law interpreting section 1292(b) is

instructive.

A.    The proper interpretation of the leases is a “controlling question of
      law.”
      First, the parties agree that the interpretation of the oil, gas, and mineral

leases at issue involves a pure question of law. Neither party has pleaded or

argued that the provisions are ambiguous.

      Second, there can be no doubt that the construction of the retained acreage

provision is a controlling question of law in this case within the meaning of section

51.014(d)(1). It is the question on which the case turns. If ConocoPhillips is right,

judgment should be rendered against Vaquillas. If Vaquillas’ interpretation is


                                           5
correct, ConocoPhillips will have to release many thousands of additional mineral

acres.

         Texas courts have not attempted to give the word “controlling” a precise

definition in section 51.014(d). However, there is no reason to conclude the word

has anything other than its usual meaning. ‘“Controlling’ means serious to the

conduct of the litigation, either practically or legally.” Johnson v. Burken, 930
F.2d 1202, 1206 (7th Cir. 1991) (internal citations omitted). “There is no doubt

that a question is ‘controlling’ if its incorrect disposition would require reversal of

a final judgment, either for further proceedings or for a dismissal that might have

been ordered without the ensuing district-court proceedings.” 16 Alan Wright,

Arthur R. Miller & Edward H. Cooper, Federal Practice & Procedure (“Wright &

Miller”) § 3930 at 496 (3d ed. 2012). In this case, if the district court were to enter

judgment based on an erroneous interpretation of the retained acreage provision,

reversal would be required.        Accordingly, determination of the proper legal

interpretation of the retained acreage provision is a “controlling question of law.”

         Further, a question of law is “controlling” if its resolution could determine

the outcome or future course of the litigation. See Johnson, 930 F.2d at 1206.

Questions also are controlling if “interlocutory reversal might save time for the

district court, and time and expense for the litigants.” Id.; see also Wright &

Miller § 3930 at 499. Here, an interlocutory appeal of the decisive issue before



                                           6
this Court would allow either a final decision of this case or allow the case to go

forward in a manner that will not generate a new set of title issues between the

parties.

       The district court properly concluded the issues determined in the Amended

Order present a controlling question of law.

B.     There is a substantial ground for a difference of opinion.
       There is little direct legal guidance concerning the proper interpretation of

the retained acreage clause in the context of its language and the particular

Railroad Commission Field Rules. Both parties cite to the Texas Supreme Court’s

opinion in Jones v. Killingsworth, 403 S.W.2d 325 (Tex. 1965), and both sides

claim the case supports their side of the argument. That case drew differences

between the words “permitted” and “prescribed” as used in the Railroad

Commission Field Rules and in the leases at issue.

       Here, the issue is whether the Railroad Commission’s Field Rules

“established” units for gas wells of a different size than 640 acres. ConocoPhillips

advocated that the Field Rules merely permitted the creation of gas units of fewer

than 640 acres. Hence, it argued the Field Rules allow operators to drill wells on a

minimum of 40 acres, but the rules did not “establish” 40 acre units. Vaquillas, on

the other hand, emphasizes a different portion of the retained acreage clause. It

argued the clause allowed for the Field Rules to “establish” units of a different size



                                          7
through the spacing provisions, and that the particular Field Rules established 40-

acre units through its spacing provisions.

         The answer to the issue presented requires a careful analysis of the lease

language vis-à-vis the particular words used in the Field Rules. Accordingly, there

is substantial ground for a difference of opinion, as determined by the district

court.

C.       An immediate appeal from the Amended Order may materially advance
         the ultimate termination of the litigation.
         Determination of whether a legal issue is “controlling” goes hand-in-hand

with the question whether an interlocutory appeal of an order deciding that issue

“may advance the ultimate termination of the litigation.” 19 James Wm. Moore,

Moore’s Federal Practice & Procedure §203.31[3] at 203-120 (3d ed. 2014).

         An immediate appeal of the district court’s Amended order will materially

advance the ultimate termination of this litigation. The question how to interpret

the retained acreage provision is the liability issue in this case. However, unlike

many cases where damages can be easily tried, that is not true in this case. We can

start with the relief Vaquillas is seeking.         Vaquillas is requesting that

ConocoPhillips release over 15,000 additional mineral acres to Vaquillas, which

Vaquillas would then be free to develop or to lease to a third party oil and gas

producer. This will create chaos if a judgment in Vaquillas favor is reversed on

appeal. Further, even an assessment of damages will prove to be complicated. At


                                             8
issue are tracts of land scattered throughout a field in which damages, if any,

would have to be assessed in accordance with, among other things, those tracts’

size and location. It is a far better approach to finally determine the liability issue

before embarking on implementing remedies that are complicated and difficult to

unwind.

                                      PRAYER
      ConocoPhillips Company requests the Court to grant permission to take an

interlocutory appeal of the district court’s Amended Order granting summary

judgment for Respondent and denying the summary judgment filed by Petitioner

ConocoPhillips, and for such other relief as they may show themselves entitled.




                                          9
Respectfully submitted,
LOCKE LORD LLP
/s/ Michael V. Powell
Michael V. Powell
  State Bar No. 16204400
  Email: mpowell@lockelord.com
Cynthia K. Timms
  State Bar No. 11161450
  Email: ctimms@lockelord.com
Elizabeth L. Tiblets
  State Bar No. 24066194
  Email: etiblets@lockelord.com
Locke Lord LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201-6776
Tel: 214-740-8520
Fax: 214-740-8800

Adolfo Campero
 State Bar No. 00793454
 Email: acampero@camperolaw.com
Campero & Associates, P.C.
315 Calle Del Norte, Suite 207
Laredo, Texas 78041
Tel: 956-796-0330
Fax: 956-796-0399

ATTORNEYS FOR PETITIONER
CONOCOPHILLIPS COMPANY




  10
                      CERTIFICATE OF CONFERENCE
       I hereby certify that on February 8, 2015, counsel for ConocoPhillips
conferred with Mr. Michael Jung, counsel for plaintiff / respondent Vaquillas in
this case, regarding this Petition. Mr. Jung stated that Vaquillas does not oppose
this Petition for Permission to Appeal and has agreed to the relief requested in this
Petition.

                                       /s/ Michael V. Powell
                                       Michael V. Powell




                      CERTIFICATE OF COMPLIANCE
       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), as amended
effective December 1, 2012, the undersigned certifies that this Petition complies
with the length limitations of Rule 28.3(g) (which the undersigned understands
now to be stated in Rule 9.4(i)) and the typeface requirements of Rule 9.4(e).

      1.     Exclusive of the contents excluded by Rule 9.4(i)(1), this Brief
contains 2,221 words as counted by the Word Count function (including textboxes,
footnotes, and endnotes) of Microsoft Office Word 2010.
      2.     This Brief has been prepared in proportionally spaced typeface using:
             Software Name and Version: Microsoft Office Word 2010
             Typeface Name: Times New Roman
             Font Size: 14 point

                                       /s/ Michael V. Powell
                                       Michael V. Powell




                                         11
                        CERTIFICATE OF SERVICE
      I hereby certify that on the 10th day of February 2015, a true and correct
copy of Agreed Petition for Permission to Appeal, with Exhibits, was served by
File&ServeXpress and/or pdf or Certified Mail, Return Receipt Requested on
Respondent through its counsel of record listed below:

Gregg Owens                             Raul Leal
Email: gregg.owens@haysowens.com         State Bar No. 24032657
Robert G. Hargrove                       Email: rleal@rl-lawfirm.com
Email: rob.hargrove@haysowens.com       Raul Leal Incorporated
Hays & Owens L.L.P.                     5810 San Bernardo, Suite 390
807 Brazos Street, Suite 500            Laredo, Texas 78041
Austin, Texas 78701                     Tel: 956-727-0039
Tel: 512.472.3993                       Fax: 956-727-0369
Fax: 512.472.3883

A. Michael Jung                         Armando X. Lopez
 State Bar No. 11054600                  State Bar No. 12562400
 Email: michael.jung@strasburger.com     Email: mandox@rio.bravo.net
Strasburger & Price, LLP                Law Offices of Armando X. Lopez
901 Main Street, Suite 4400             1510 Calle Del Norte, Suite 16
Dallas, Texas 75202-3794                Laredo, Texas 78041
Tel: 214-651-4724                       Tel: 956-726-0722
Fax: 214-651-4330 (main)                Fax: 956-726-6049
Fax: 214-659-4022 (direct)

Counsel for Vaquillas Unproven
Minerals, Ltd.




                                    /s/ Michael V. Powell
                                    Michael V. Powell




                                       12
                                    No. _______________

                         In the Court of Appeals
                for the Fourth Judicial District of Texas
                          San Antonio, Texas
                                 CONOCOPHILLIPS COMPANY,
                                                                                          Petitioner,
                                                       V.

                       VAQUILLAS UNPROVEN MINERALS, LTD.,
                                                       Respondent.

                           From Cause No. 2014 CVQ000 438 D4
                      406th Judicial District Court, Webb County, Texas
                        Honorable Oscar J. Hale, Jr., Presiding Judge

                                              Appendix

Amended Order On Cross-Motions For Summary Judgment ..........................TAB 1

Defendant's Motion For Summary Judgment ...................................................TAB 2

Plaintiff's Cross-Motion For Partial Summary Judgment And
   Response To Defendant’s Motion For Summary Judgment .......................TAB 3

Plaintiff’s Original Petition ...............................................................................TAB 4




                                                       13
Tab 1
          01-28-15;13:59    ;From:406th Distr i ct Court                       lo:8111 4 / 4UbbUU   ,~OOOLJOUI ~           tt   L I   U



    ...



                                               CAUSE NO. 2014CVQ000438 D4

                 VAQUILLAS UNPROVEN MINERALS,                              §         IN THE DISTRICT COURT
                 LTD,                                                      §
                                                                           §
                        Plaintiff,                                         §
                                                                           §
                 v.                                                        §         WEBB COUNTY, TEXAS
 1
 "-.·

 ...
 ·'
                 CONOCOPBILLI:PS COMPANYt
                                                                           §
                                                                           §
 ,.~                                                                       §
 ~
   ,.
                        Defendant.                                         §         406'l'u JUDICIAL DISTRICT

                        AMENDED ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

                        On October 30, 2014, Defendant's Motion for Summary Judgment and Plaintiffs Cross-

                 Motion for Partial Summary Judgment were heard. The Court, having reviewed the motion,
  ·'
                 briefs, responses, competent swnruary judgment evidence, and argument of counsel, rules on

                 these motions as follows,

                        IT IS ORDERED, ADJUDGED, AND DECREED that Defendant's Motion for

                 Summary Judgment is DENIED.

                        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs Cross-

                 Motion for Partial Summary Judgment is GRANTED. The Court DECLARES that Defendant

                 has breached the 26,622.79-acre Lease and the 6,740-acre Lease by failing to release all acreage

                 in excess of 40 acres for each producing and shut-in natural gas well capable of producing in

                 paying quantities.

                        This Order of the Court decides the central question in this case, which is the number of

 j
 :....~
  ·.;
                 acres under two oil and gas leases that Defendant ConocoPhillips Company retains under the

                 "retained acreage" clauses of the leases at the conclusion of ConocoPhillips' continuous drilling

                 operations. The Court finds that the question decided by this order is a controlling question of



 ;j              AMENDED ORDER ON CROSS-MOTIONS FOR SUMMARY .JUDGMENT                                              PAGEl




---··-    ~·-~--------                             ····--···· -·--·-····   ···-··"·-·------~------~·----
          01-28-15; 13:59    ;From:406th Dist r ict Court           To:912 14740BBOO                                        ;9565235074                                                       #          31               6
                                                                  -'-•n••   •4.oO   ........ ~·••   ·--•-""""OIO"   .._•_   ••   ·-·   o'   I   IT   1" , 1 - • '   "t   · ~·   o'r .... --:..:,_~ --:0• ' "1••"-..ll -       -




 'l
 ·j
                 law as to which there is a substantial ground for difference of opinion. The Court also finds that

                 immediate appeal of the order will materially advance the ultimate termination of this litigation.

                        This Court's Order, and the underlying controlling question of law, involve the parties'

 :i              competing legal interpretations of the language of the "retained ac.reage'' clauses and certain

                 Field Rules adopted by the Railroad Commission of Texas. Although the Court has ruled in

 .,;,•           favor of the Plaintiff lessor, Vaquillas Unproven Minerals, Ltd., the Court concludes there are
 '"·
      I          substantial grounds for difference of opinion regarding whether the leases allow ConocoPhillips
  ~
   I
                 to retain 40 acres per well, as Plaintiff contends, or 640 acres, as ConocoPhillips contends.

                        An immediate appeal from this Court's Order will materially advance the final

                 conclusion of litigation. Plaintiff seeks judgment ordering ConocoPhillips to cx.ecute releases of

                 over 15,000 acres described in the leases, as well as possible direct and consequential damages

                 flowing from ConocoPhillips' alleged breach of the utetained acreage" clauses of the leases. If

                 ConocoPhillips is forced to release the acreage but later wins an appeal determining that

                 ConocoPhillips' original interpretation is correct, significant problems could develop. On the

                 other hand, the lessor, Vaquillas Unproven Minerals, Ltd. is interested in having the release of

                 acreage as soon as possible.        Furthermore, the Court and the parties anticjpate that a

                 determination of Plaintiff's damages, if any, will be costly and time~consuming.
..
'...·
                        ConocoPhillips desires to take an interlocutory appeal. The Court rules that such appeal

                 shall be defined by the lease interpretation question addressed in the parties' cross-motions for

:.1              summary judgment. More specifically, the question is whether the leases' retained acreage

                 clause allows ConocoPhillips Company to retain only 40 acres per each producing or shut-in gas

                 well it has drilled on the two leases, or whether ConocoPhillips is allowed to retain 640 acres

                 (plus 10% tolerance) for each wells.



 "               AMENDED ORDER ON CROSS...MOTIONS FOR SUMMARY .JUDGMENT                                                                                             PAGE2
1.!
        01-28-15;13:59     ;From:406th District Court                                   To:912 14740S800                              ;9565235074                      #   4/   I]
                                     .. .,   ..... =--·.··   ~   ••.   ·---_._i.--·--···· ....--.......   L..   --···   ---~ ·~ ...    •'• __: _ _   •' - - - · - .




 ·~
  ·'
 .,
...
~~                      IT IS HEREBY ORDERED that, pursuant to Texas Civil Practice & Remedies Code §

               Sl.014(d) (West. Supp. 2014) an interlocutory appeal is ALLOWED from this Order.
  ;
 .~
  ·'                    IT IS FURTllER ORDERED that trial of this action is stayed pending the interlocutory

:I             appeal. The Court's Pre-Trial Guideline Order and Scheduling Order arc hereby VACATED.

:j             The parties may proceed with discovery and pretrial proceedings by agreement or with leave of

               Court.
.;·-·
~j
q              SIGNED1his_2Zf-dayof7-===-t                                                                                 ,2015.


..
,,
                                                                                         ( lr-
                                                                                     Hon~Oscar J. Hale, Jr.
                                                                                                                   ~
-~
  '
                                                                                     Judge Presiding
;<




.•




:11
,.

.J
!'!
:1
:I
:~
.I
  '




              AMENDED ORDER ON CROSS-MOTXONS FOR SUMMARY JtlDGMENT                                                                                             PAGE3
                                                                                                                                                                                                                                    u
       01- 28-1 5; 13 :59       ;Fr om :406th Dist ric t Cour t                                          lo:81214 /4UddUU                                         ; ~000L j ou 1~                                         w    ~'
                    ..... -··-· . . -· .   . . ... ____..-............ __..... .   - ·-~· .··.·-~~"- '!oil.---   ..-..::..
                                                                                                                         "...1 .:• ..:   • • • • • • ••   ~· · ---~ ~·-- .. - · - · ··   -   --   .....   ........   ----> _.. ._




               APPROVED AS TO FORM:




                    ~~·~~
               Micfu\CIViPowell
                State Bar No. 16204400
                Email: mpowell@lockelord.com
               Elizabeth L. Tiblets
.
~
                State Bar No. 24066194
..",
~
                Email: etib1ets@lockelord.com
·!
               LOCKE LORD LLP
               2200 Ross Avenue, Suite 2200
               Dallas, Texas 75201~6776
               Tel: 214-740-8520
               Fax: 214-740-8800

                Adolfo Cam.pero
                 State Bar No. 00793454
                 Email: acampero@camperolaw.com
                CAMPERO & ASSOCIATES, P.C.
                315 Calle Del Norte, Suite 207
                Laredo, Texas 78041
                Tel: 956-796-0330
                Fax:956~796-0399

                ATTORNEYS FOR DEFENDANT
                CONOCOPHILLIPS COMPANY




:j


                AMENDED ORDER ON CROSS-MOTlONS FOR SUMMARY JUDGMENT                                                                                                                           PAGE4




           - - -- - - - - - - - -······-- ..·- -                                                 ··-   ____________________
                                                                                                                    .,
                                                           To:912147408800      ;9565235074                 tt   bl   0
        01 - 28- 15; 13 :59   ;From:406th District Court
                                                                 .. .. ··· --
                                                                         ~·-          ......_ - -   --



                 APPROVED AS TO FORM:


                  /s/ P. Michael Jung
                 P. Michael Jung
                  State Bar No. 11054600
                  Email: micllaeLjung@strasburger.com
                 STRASBURGER. & PRICE, LLP
                 901 Main Street, Suite 4400
                 Dallas, Texas 75202-3794
..•              Tel: 214-651-4724
)!               Fax: 214-651-4330 (main)
·.•
                 Fax~ 214-659-4022 (direct)
J
:l               Gregg Owens
..·               State Bar No. 15383500
                  Email: gregg.owens@haysowens.com
                 Robert 0 . Hargrove              ·
                   State Bar No. 09303300
                   Email: rob.hargrove@haysowens.com
                 H AYS & OWENS L.L.P.
                 807 BJ:"azos Street, Suite 500
                 Austin, Texas 78701
                 Tel: 512-472-3993
                  Fax:   512~472<3883


                  Annando X. Lopez
                   State Bar No. 12562400
                   Email: mandox@rio.bravo.net
                  LAW OFFICES OF ARMANDO X. LOPEZ
                  1510 Calle Del Norte, Suite 16
                  Lw:edo, Texas 78041
                  Tel: 956-726-0722
                  Fax: 956-726-6049
 •·.
...,.
 ·i
                  Raul Leal
 !°!               State Bar No. 24032657
  .~
                   Email: rleal@rl-lawfirm.com
                  RAUL LEAL lNCOR.PORATEP
                  5810 San Bernardo, Suite 390
                  Laredo, Texas 78041
                  Tel: 956~727-0039
  ,,              Fax; 956-727r0369

                  ATTORNEYS FOR VAQUILLAS
                  UNPROVEN MINERALS, LTD.

                  AMENDED ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT                               PAGES
Tab 2
                   Filed
7/30/2014 12:03:15 PM
     Esther Degollado
          District Clerk
         Webb District
  2014CVQ000438 D4
        Although all of the language in the Leases is important, 1 Vaquillas bases all of its claims

in this lawsuit on the following language from Paragraph 18 of both Leases. 2 (ConocoPhillips

will indent and number the sentences and separate phrases quoted from Paragraph 18 in order to

facilitate later discussion of them.)3

                Sentence (1): On November 1, 1990, Lessee covenants and agrees to

        execute and deliver to Lessor a written release of any and all portions of this lease

        which have not been drilled to a density of at least 40 acres for each producing oil

        well and 640 acres for each producing or shut-in gas well,

                Sentence (2): except that in case any rule adopted by the Railroad

        Commission of Texas or other regulating authority for any field on this lease

        provides for a spacing or proration establishing different units of acreage per well,

        then such established different acreages shall be held under this lease by such

        production, in lieu of the 40 and 640-acre units above mentioned;

                Sentence (3): provided, however, that if at such date lessee is engaged in

        drilling or reworking operations the date for the date for execution and delivery of

        such release shall be postponed and the entire lease shall remain in force so long


        1
        When interpreting an oil and gas lease, the Court must "examine the entire document
and consider each part with every other part so that the effect and meaning of one part on any
other part may be determined." Heritage Resources, Inc. v. NationsBank, 939 S.W.2d 118, 121
(Tex. 1996).
        2
        Each of the alleged causes of action in Plaintiffs Original Petition is based on Vaquillas'
erroneous interpretation of Paragraph 18. See Plaintiffs Original Petition '11'11 17-20. This
Motion for Summary Judgment explains why Vaquillas' interpretation is wrong as a matter of
law. Consequently, this motion seeks summary judgment on the entire case.
        3
        This quotation is from the "26,622. 79 Acre Lease," as described in Paragraph 8 of
Vaquillas' Petition. The only difference between this language in the two Leases is that the
second lease, the "6,740 Acre Lease" described by Vaquillas starts with: "At the end of the
primary term, Lessee covenants and agrees .... "
DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                     PAGE2
       as operations on said well or wells are prosecuted with reasonable diligence, and

       if, after the completion or abandonment of any such well Lessee commences the

       drilling of an additional well within Ninety (90) days from the completion or the

       abandonment of the preceding well, or continuously conducts drilling operations

       in good faith and with reasonable diligence on said lease without any cessation for

       longer than Ninety (90) days, said lease shall remain in full force and effect

       during such drilling operations and until the end of Ninety (90) days after the

       completion or abandonment of the final well, at which time Lessee shall execute

       and deliver to Lessor said written release, releasing all portions of the lease not

       then so developed.

               Sentence (4): Each retained unit shall contain at least one (1) well

       producing or capable of producing oil or gas in paying quantities, and the acreage

       within a unit shall be contiguous.

See Petition 'if'il 11, 13; Huebner Declaration, Exhs. A & B (emphasis added).

       The wells on the Leases produce gas, so the relevant "development" obligation and the

retained acreage size to which the parties agreed in Sentence (1 ), quoted above, is 640 acres.

There is no dispute between the parties that ConocoPhillips maintained the 26,622.79 Acre Lease

in full force and effect for many years after November 1, 1990, and the 6,740 Acre Lease in full

force and effect for many years after its primary term by continuous drilling. There is no dispute

that ConocoPhillips' continuous drilling operations ended at or about the time Vaquillas states in

Paragraph 11 of its Original Petition. Due to the end of continuous drilling operations, COPC

filed the Releases of Acreage that it believed were due to Vaquillas as stated in the final phrase

of Sentence (3) and in Sentence (4), copies of which are attached as Exhibits C and D to the



DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                   PAGE3
Huebner Declaration, filed herewith. ConocoPhillips' Releases of Acreage retained 640-acre

units around producing gas wells, as agreed in Sentence (I).

         The sole dispute between the parties to this case turns the proper interpretation of

Sentence (2), quoted above. There is no disagreement that the Railroad Commission of Texas

(the "Commission") has adopted Field Rules for the Vaquillas Ranch (Lobo Cons.) Field, Webb

County, Texas. Those Field Rules apply to the wells at issue in this case. Those Field Rules,

originally effective February 24, 1998, were amended into their current form effective November

2, 2010. The Field Rules for the Vaquillas Ranch (Lobo Cons.) Field, as amended, are attached

as Tab 2 to this Motion. The Court may take judicial notice of these Field Rules adopted by the

Commission, and ConocoPhillips requests it to do so. TEX. R. Evm. 201.

         Vaquillas contends the Field Rules triggered the exception in Sentence (2) to the parties'

basic agreement of Sentence (1 ), which was that ConocoPhillips would retain 640 acres for gas

wells.    (Plaintiffs Original Petition   iii!   13-14).   Vaquillas contends that the Field Rules

"established different units of acreage per well," specifically only 40-acre units for gas wells, and

that consequently, COPC must forfeit, because of Paragraph 18, a great deal more acreage from

the two Leases than it already has released to Vaquillas. (See Plaintiffs Original Petition iii! 14,

17, 18, 19).

         For the reasons explained below, Vaquillas' contentions are wrong               Under the

straightforward, plain meaning of Paragraph 18, the Commission's Field Rules do not "establish"

different units of acreage per well. Those Rules state only that no well may be drilled on less

than 40 acres, which is exactly the same minimum density that applied under the Commission's

Statewide Rules in effect for these Leases before the Commission adopted Field Rules. The

Field Rules say nothing about any maximum acreage that may be assigned to gas wells.



DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                     PAGE4
Consequently, nothing in the Field Rules is inconsistent with, or overrides, the parties' basic

agreement that gas wells retain 640 acres. Nothing about those Field Rules "establishes" any

unit different from 640 acres. 4

                 II.     PERTINENT PROVISIONS OF THE TWO LEASES

       As Texas oil and gas leases, the two Leases actually are conveyances by which the Lessor

granted a fee simple determinable in the minerals in and under the land described in the Leases

to the Lessee, who is more properly referred to as a "Grantee." Natural Gas Pipeline Co. v.

Pool, 124 S.W.3d 188, 192 (Tex. 2003); accord Anadarko Petroleum Corp. v. Thompson, 94
S.W.3d 550, 554 (Tex. 2002). By the first Lease, Vaquillas and its predecessors granted to

ConocoPhillips' predecessor the mineral estate in and under 26,622. 79 acres of Webb County

land for "five years (called "primary term") and as long thereafter as oil, gas or other mineral is

produced from said land or land with which said land is pooled hereunder." By the second

Lease, Vaquillas and its predecessors did the same for an additional 6,740 acres of Webb County

land, except the term of that Lease was for "three years ... and as long thereafter as oil, gas or

other mineral is produced from said land or land with which said land is pooled .... "

       "An oil, gas and mineral lease is indivisible by its nature. Production from any part of

the lease keeps the lease in effect during the primary term and for long as oil, gas and other

minerals are being produced as to all lands described in the instrument." Shown v. Getty Oil Co.,

645 S.W.2d 555, 560 (Tex. App.-San Antonio 1982, writ refd). Accord, Matthews v. Sun Oil



       4
        There are field rules that do "establish" maximum acreages. As one example, Tab 3 to
this Motion is a copy of the Final Order Adopting Temporary Rules and Regulations for the Big
Reef (Edwards) Field, Webb County. Rule 3 of that Field Rule establishes standard drilling and
proration units to be 160 acres. Those rules provide that "no proration unit shall consist of more
than ONE HUNDRED SIXTY (160) acres, plus a 10% tolerance. ConocoPhillips' point is that
the Field Rules for the Vaquillas Ranch (Lobo Cons.) Field do not establish any such
"maximum" units.
DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                    PAGES
Co., 425 S.W.2d 330, 333 (Tex. 1968); Humphrey v. Seale, 716 S.W.2d 620, 622 (Tex. App.-

Corpus Christi 1986, no writ).

        Accordingly, ConocoPhillips' extensive production from the two Leases entitles

ConocoPhillips to maintain the Leases in full force and effect as to all of the land covered by the

Leases until one of two events came to pass, both of which are "limitations on the grant." The

first limitation on the grant is found in the habendum clauses of the two Leases and is cessation

of production in paying quantities, an event that has not occurred. Under Vaquillas' arguments,

the second limitation on the grant is the requirement to deliver releases of undeveloped acreage

that is contained in Paragraph 18. Consequently, the question posed by Vaquillas' Petition is

whether by virtue of a second limitation on the grant contained in the two Leases,

ConocoPhillips must release thousands of additional acres it has earned by extensive drilling and

would continue to hold under the habendum clauses because Sentence (2) of Paragraph 18 means

it may retain only 40, rather than the agreed 640, acres around producing wells?

       Note that both Leases expressly authorized ConocoPhillips to assign acreage up to 640-

acres (plus a tolerance of 10 percent) to gas wells. Paragraph 4 of both Leases grants optional

pooling authority to the Lessee and says:

               ... units pooled for gas hereunder shall not substantially exceed in area
       640 acres each plus a tolerance often percent (10%) thereof, provided that should
       governmental authority having jurisdiction prescribe or permit the creation of
       units larger than those specified, for the drilling or operation of a well at a regular
       location or for obtaining maximum allowable from any well to be drilled, drilling
       or already drilled, units thereafter may conform substantially in size with those
       prescribed or permitted by governmental regulations.

Paragraph 16 of both Leases created an additional limitation on the Lessee's pooling authority by

restricting the option to pool to leases covering land belonging to Vaquillas or in which

Vaquillas owned an interest, but that restriction is not pertinent here.



DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                      PAGE6
        Accordingly, the normal and completely authorized block of acreage under these Leases

for gas wells is 640 acres. As noted above, that acreage for gas wells was expressly authorized

by the pooling clause. Under Sentence (I) of Paragraph 18, that was the parties' agreement for

"retained acreage" around gas wells at the time Paragraph 18 came into play as an active

limitation on the grant of a fee simple determinable to ConocoPhillips "as long thereafter as oil,

gas or other mineral is produced from said land or land with which said land is pooled .... "

(Leases i!2).

                                   III.    THE FIELD RULES

        The Field Rules do not, on their face, say anything about a minimum density, or

minimum acreage around wells. (See Tab 2 to this Motion). The Field Rules state (with an

important exception) that wells must be at least 467 feet from property and lease boundaries

("lease line spacing") and at least 1,200 feet apart if they are drilled to the "same reservoir on the

same lease, pooled unit, or unitized tract" ("between well spacing"). The exception added by the

20 I 0 amendment to the Field Rules is that there is no between well spacing for wells drilled at

least 660 feet from the nearest property or lease boundary.

        The minimum distances of 467 feet for lease line spacing and 1,200 feet for between well

spacing are the very same minimum distances set forth by Statewide Spacing Rule 37, which

governed wells on these Leases before the Commission adopted Field Rules. See 16 T.A.C. §

3.37(a)(l) (stating the Statewide Spacing Rule as follows: "No well for ... gas ... shall

hereafter be drilled nearer than 1,200 feet to any well completed in or drilling to the same

horizon on the same tract or farm, and no well shall be drilled nearer than 467 feet to any

property line, lease line, or subdivision line."). So, the Field Rules did not adopt any "different"




DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                       PAGE7
spacing rules from the Statewide Rules already in effect before the Commission promulgated

those Field Rules.

        When, as here, a Field Rule of the Commission does not contain a well density

requirement, which is the minimum amount of acreage needed to drill a well, but does prescribe

minimum spacing requirements, one looks to the Commission's Statewide Rule 38, titled "Well

Densities," to ascertain minimum densities. 16 T.A.C. § 3.38. "Rule 38 establishes the minimum

number of acres to be assigned to each well in a given reservoir." 2 E. Smith & J. Weaver,

TEXAS LAW     OF OIL   AND GAS   if 9.3(B) (2013). Statewide Rule 38(b)(2)(A) provides that for
spacing rules requiring a minimum 467 feet lease line spacing and 1,200 feet between-wells

spacing (which is the case for both the Statewide Spacing Rule 37 and the Field Rules for the

Vaquillas Ranch (Lobo Cons.) Field), the minimum number of acres that must be assigned to

each well is 40 acres. There is no maximum number of acres that may be assigned to each well.

Except for the requirement that there must be at least 40 acres, Rule 38 does not require acreages

of any particular size to be assigned to gas wells. 5

       The only relevant prohibition in Rule 38 is that "[n]o well shall be drilled on substandard

acreage," which means in this case, no well shall be drilled on less than 40-acre units. 16 T.A.C.

§3.38(b)(l). None of the applicable Commission rules prohibits drilling on, or retention of, units

larger than 40 acres per well. As stated above, neither the Field Rules nor Statewide Rule 38




       5
        Proper interpretation of the Commission's Field Rules is, of course, a question oflaw for
the Court. See, e.g., State v. Bilbo, 392 S.W.2d 121, 122 (Tex. 1965) (interpretation of certificate
issued by the Commission presents a question oflaw).


DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                    PAGES
establishes any maximum acreage per well. 6         Consequently, these parties' agreement that

ConocoPhillips may retain 640 acres of retained acreage around gas wells complies in every

respect with the Field Rules for the Vaquillas Ranch (Lobo Cons.) Field and Statewide Rule 38.

As a matter of common sense, blocks of 640 acres plainly satisfy the requirement that there must

be at least 40 acres assigned.

       As will be discussed in greater detail below, nothing in the Field Rules for the Vaquillas

Ranch (Lobo Cons.) Field requires, mandates, or-important here--"establishes" any units of less

than 640 acres.

       Rule 3 of the Field Rules addresses proration. There is no factor in the proration formula

for the Vaquillas Ranch (Lobo Cons.) Field for the amount of acreage assigned to wells. Other

field rules do employ acreages as a factor for proration, but these Field Rules do not.

                           IV.    ARGUMENT AND AUTHORITIES

       A.         The Word the Parties Chose for Paragraph 18: "Establish."

       In order to decide this case, the Court must closely analyze the specific language these

parties chose to use for Paragraph 18 of these Leases. The operative words from the exception in

Sentence (2), quoted above, are: "in case any rule adopted by the [Commission] for any field on

this lease provides for a spacing or proration establishing different units of acreage per well. then

such established different units shall be held under this lease by such production, in lieu of the ..

. 640-acre units above mentioned."

       The leading Texas Supreme Court opinion on this type of language-which

ConocoPhillips says compels a decision in its favor-is Jones v. Killingsworth, 403 S.W.2d 325



       6
         As noted above, the maximum acreage limitation for the wells at issue here is set forth in
Paragraph 4 of the Leases. Paragraph 4 prohibits ConocoPhillips from assigning more than 640
acres (plus a IO percent tolerance) to each gas well.
DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                     PAGE9
(Tex. 1965). In Jones, the Court was called upon to construe a pooling provision in an oil and

gas lease that provided, in pertinent part, as follows:

       Units pooled for oil hereunder shall not substantially exceed 40 acres each in area,
       and units pooled for gas hereunder shall not substantially exceed 640 acres each
       plus a tolerance of I 0% thereof, provided that should governmental authority
       having jurisdiction prescribe or permit the creation of units larger than those
       specified, units thereafter created may conform substantially in size with those
       prescribed by governmental regulations.

Id. at 327 (emphasis added). The Railroad Commission promulgated Field Rules for the field

covered by the Jones lease, and those Field Rules required operators to assign a minimum of 80

acres to oil wells, but went further to permit them also to assign an additional 80 acres, for a total

of 160 acres to oil wells. Id.

       The dispute before the Supreme Court was that the lessor, Jones, contended the language

of her lease authorized the lessee, Killingsworth, to unitize only 80 acres around oil wells.

Killingsworth, the lessee, contended the Field Rules permitted him to create units that conformed

substantially to the maximum acreage of 160 acres that was permitted for oil wells by the

applicable Field Rules. The Supreme Court decided the case for Jones by focusing on the

difference between two specific words-"prescribed" and "permitted"-that the parties had

employed in the Jones-to-Killingsworth lease. The Court held as follows:

               The lessors did not consent to enlarge an oil proration unit to any size
       permitted by governmental regulations. They gave their consent to enlarge a unit
       of substantially 40 acres, but only to the extent of the size of units prescribed by
       the regulatory authority. The fact that the Railroad Commission may permit a
       much larger unit cannot be read into the lease contract when, as here, the authority
       create larger units is expressly limited to units of the size prescribed by the
       Railroad Commission. The Commission prescribed a unit of 80 acres. [The field
       rules clearly say that there must be a proration unit of at least 80 acres, and there
       may be larger units of not more than 160 acres]. * * *

              The parties obviously knew when the lease contract was executed that a
       permitted oil proration unit could conceivably be much larger in area than one
       prescribed by governmental authority. To say that a lessee can pool lessors' land


DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                     PAGE 10
        with units of any size permitted by the Railroad Commission would defeat the
        intention of the parties to restrict the size of the units to the size prescribed by
        governmental authority.

Id. at 328 (emphasis in original).

        The same analysis is applicable here.      Before the exception in Sentence (2) of the

Vaquillas Leases, quoted above, comes into play, the Railroad Commission must "establish"

units for gas wells of a different size than 640 acres. The parties used the word "establish" twice,

saying first "establishing different units of acreage," and second, referring to "established

different units." The parties did not say the exception in Sentence (2) comes into play if the

Railroad Commission adopts a Field Rule that merely "permits" the creation of gas units of

fewer than 640 acres, and that is all the Field Rules for the Vaquillas Ranch (Lobo Cons.) Field

do. They permit operators to drill wells on a minimum of 40 acres, but they do not "establish"

40 acre units.

        Unless words are specifically defined in oil and gas leases, Texas courts give those words

their "plain, ordinary, and generally accepted meaning." Heritage Resources, 939 S.W.2d at

121. The ordinary meaning of the word "establish" is "to settle, make, or fix firmly." BLACK'S

LEGAL DICTIONARY at 626 (9th ed. 2009). Similarly, an old Texas case says "established"

means "(m]ake steadfast, firm, or stable, to settle on a firm or permanent basis." Rowley v.

Braley, 286 S.W. 241, 245 (Tex. Civ. App.-Amarillo 1926, writ dism'd). WEBSTER'S THIRD

NEW INTERNATIONAL UNABRIDGED DICTIONARY (1993) says "establish" means either "to make

firm or stable," or to "settle or fix after consideration by enactment or agreement." Id. at 778.

Using those definitions, it is flatly incorrect for Vaquillas to argue that the Field Rules in

question "settle" or "fix firmly" that there must be only 40 acre units of acreage for gas wells.

Those Rules clearly do not. Those Rules provide nothing more than that gas wells must have a



DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                   PAGE 11
minimum of 40 acres, and ConocoPhillips' retained acreage blocks of 640 acres clearly meet that

minimum limit.

       ConocoPhillips was well within its authority under the Vaquillas Leases' pooling clauses

to assign 640 acres to gas wells, and nothing in the Field Rules "established" or in any way

compelled ConocoPhillips to reduce its units to any different size.

       In order for the Court to give Sentence (2) the meaning for which Vaquillas contends, the

Court would have to rewrite that sentence in both Vaquillas Leases to say something like: "in

case any rule adopted by the Railroad Commission of Texas or other regulating authority for any

field on this lease provides for a spacing or proration [permitting] different units of acreage per

well, then such [permitted] different units shall be held under this lease by such production, in

lieu of the ... 640-acre units above mentioned." But this Court may not rewrite the Vaquillas

Leases in the guise of interpreting them. E.g., EOG Resources, Inc. v. Killam Oil Co., Ltd., 239
S.W.3d 293, 300 (Tex. App.-San Antonio 2007, pet. denied).              And that is precisely the

interpretation the Supreme Court rejected in Jones. 7 "Prescribe" does not mean "permit," and

"establish" does not mean "permit."

       B.      The Presumption Against a "Limitation on the Grant."

       For the reasons explained above, there is no room for doubt about the proper meaning of

Sentence (2). As explained above, "establish" does not mean "permit." Indeed, "establish"

means "to settle, make, or fix firmly," which is a far cry from "permit" or "allow." But even if

there were some possible doubt or ambiguity in Paragraph 18, the Court would be required to

interpret Paragraph 18 as ConocoPhillips contends because of the long-standing, very strong,

       7
        The Supreme Court decided Jones v. Killingsworth in 1965, several years before either
of the Vaquillas Leases was executed. With knowledge of the Court's interpretation in Jones,
there can be little doubt that if these parties intended for Sentence (2) to apply when the Railroad
Commission merely permitted smaller units, they would have said so.
DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                   PAGE 12
rule in Texas law that "the language used by the parties to an oil and gas lease will not be held to

impose a special limitation on the grant unless it is clear and precise and so unequivocal that it

can reasonably be given no other meaning." Rogers v. Ricane Enterprises, Inc., 773 S.W.2d 76,

79 (Tex. 1989). Accord, Anadarko Petroleum Corp. v. Thompson, 94 S.W.3d 550, 554 (Tex.

2002); Fox v. Thoreson, 398 S.W.2d 88, 92 (Tex. 1966); Knight v. Chicago Corp., 188 S.W.2d
564, 566 (Tex. 1945).

       Vaquillas wants the Court to interpret Sentence (2) of Paragraph 18 as a limitation on the

lessors' grant to ConocoPhillips of a fee simple determinable in the mineral estate in and under

all land described in the Vaquillas Leases. Although ConocoPhillips disagrees, Vaquillas even

describes Paragraph 18 as an automatic, self-executing limitation on Vaquillas' grant to

ConocoPhillips. Paragraph 11 of Plaintiffs Original Petition alleges: "Under Paragraph 18 of

both oil and gas leases, un-earned acreage reverted to Vaquillas 90 days after Conoco ceased

drilling wells under the continuous drilling clause." Vaquillas even describes the additional

acreage it contends ConocoPhillips must release as the "Reverted Minerals."              (Plaintiffs

Original Petition   ii 14). Accordingly, Vaquillas wants the Court to interpret Sentence (2) to
result in ConocoPhillips' loss of an additional thousands of acres of leasehold estate, i.e.,

Vaquillas seeks a ruling from this Court that ConocoPhillips forfeited the thousands of acres

Vaquillas calls the "Reverted Minerals," which are those acres included within the 640-acre

"Retained Units" that ConocoPhillips retained when it executed releases to Vaquillas under

Paragraph 18, but would not be within the only 40-acre blocks Vaquillas claims Sentence (2)

allowed ConocoPhillips to retain.

       When the word "establish" in Sentence (2) is given its proper, ordinary meaning,

Vaquillas' interpretation of Sentence (2) is not a permissible--or even reasonable--



DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                   PAGE 13
interpretation. That is especially true in view of the Texas Supreme Court's strong presumption

against construing lease provisions as limitations on the grant, which is what Vaquillas contends

Sentence (2) of Paragraph 18 is. Vaquillas' interpretation should be rejected as a matter of law.

                         V.       THE SUMMARY JUDGMENT RECORD

        The summary judgment record that ConocoPhillips places before the Court consists of:

        I.       The Declaration of Dana C. Huebner, attached as Tab 1, which authenticates

copies of the two Leases and the Partial Releases of Oil and Gas Leases that ConocoPhillips has

already filed of record releasing acreage from the two Leases, but retaining 640-acre blocks of

acreage around producing gas wells.

        2.       The Field Rules for the Vaquillas Ranch (Lobo Cons.) Field, Webb County,

Texas, as amended, attached at Tab 2.

        3.       ConocoPhillips relies on Plaintiffs Original Petition to show what Plaintiff

contends in this case and for certain admissions therein that demonstrate that certain facts are

undisputed. ConocoPhillips has generally denied the allegations in Plaintiffs Original Petition.

If this Motion for Summary Judgment is denied, ConocoPhillips reserves all rights to contest the

allegations in the Petition.

                                   VI.   PRAYER FOR RELIEF

        Defendant ConocoPhillips Company prays that this Motion for Summary Judgment will

be granted and that final judgment be entered that Plaintiff Vaquillas Unproven Minerals, Ltd.,

take nothing by this action. ConocoPhillips also prays for recovery of its costs and for all other

relief to which it is entitled.




DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                                   PAGE 14
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Defendant's Motion for
Summary Judgment was served via email on the following counsel of record for Plaintiff as
stated on this 30th day of July 2014:

Gregg Owens                                     Raul Leal
Email: gregg.owens@haysowens.com                Raul Leal Incorporated
Robert G. Hargrove                              5810 San Bernardo, Suite 390
Email: rob.hargrove@haysowens.com               Laredo, Texas 78041
Hays & Owens L.L.P.                             Tel:    956.727.0039
807 Brazos Street, Suite 500                    Fax:    956.727.0369
Austin, Texas 78701                             Email: rleal@rl-lawfirm.com
Tel:    512.472.3993
Fax:    512.4 72.3 883

Michael Jung                                    Armando X. Lopez
Strasburger & Price, LLP                        1510 Calle Del Norte, Suite 16
901 Main Street, Suite 4400                     Laredo, Texas 78041
Dallas, Texas 75202-3794                        Tel: (956) 726-0722
Tel:    214.651.4724                            Fax: (956) 726-6049
Fax:    214.651.4330 (main)                     mandox@rio.bravo.net
Fax:    214.659.4022 (direct)
Email: michael.jung@strasburger.com

Counsel for Vaquillas Unproven Minerals, Ltd.




DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                                             PAGE 16
Dated: July 30, 2014         Respectfully submitted,


                                7n~~ce
                             Michaelpowell
                              State Bar No. 16204400
                             Email: mpowell@lockelord.com
                             Elizabeth L. Tiblets
                              State Bar No. 24066194
                             Email: etiblets@lockelord.com
                             LOCKE LORD LLP
                             2200 Ross Avenue, Suite 2200
                             Dallas, Texas 75201-6776
                             Tel: 214-740-8520
                             Fax: 214-740-8800

                             Adolfo Campero
                              State Bar No. 00793454
                             CAMPERO & ASSOCIATES, P.C.
                             315 Calle Del Norte, Suite 207
                             Laredo, Texas 78041
                             Tel:   956-796-0330
                             Fax: 956-796-0399
                             Email: acampero@camperolaw.com

                             ATTORNEYS FOR DEFENDANT
                             CONOCOPHILLIPS COMPANY




DEFENDANT'S MOTION FOR SUMMARY JUDGMENT                       PAGE 15
TAB 1
                          DECLARATION OF DANA C. HUEBNER

       I.      My name is Dana C. Huebner, and my date of birth is       It- ffil -   [t\ ~~

My business address is at ConocoPhillips Company, 600 North Dairy Ashford Road, Houston,

Texas 77079. I am employed as a Landman by ConocoPhillips Company, and I currently

provide land support to ConocoPhillips' South Texas operations. I have been employed by

ConocoPhillips Company since June 2013.        I hold a B.B.A. degree from the University of

Houston.

       2.      In my capacity as a landman, I have access to ConocoPhillips' land records,

including oil and gas leases and releases of oil and gas leases. I have examined those leases and

can and do testify as follows:

               A.      The document attached at Exhibit A to this Declaration is a true and

correct copy of the Oil, Gas and Mineral Lease, as amended November 1, 1987, from Vaquillas

Ranch Company, Ltd., and others to Conoco, Inc., covering 26,622.79 acres of land, more or

less, in Webb County, Texas, as more fully described on Exhibit "A" attached thereto, without

subsequent amendments.

               B.      The document attached at Exhibit B to this Declaration is a true and

correct copy of the Oil, Gas and Mineral Lease dated November 1, 1987, from Vaquillas Ranch

Company, Ltd., and others to Conoco, Inc., covering 6,740 acres ofland, more or less, in Webb

County, Texas, as more fully described on Exhibit "A" attached thereto, without subsequent

amendments.

               C.      The document attached as Exhibit C to this Declaration is a true and

correct copy of a Partial Release of Oil and Gas Lease, executed February 17, 2014, that is

shown to be recorded in Volume 3577, Pages 454-530 of the public records of Webb County,



                                                1
Texas. This Partial Release pertains to the 26,622.79-acre lease described in subparagraph A,

above.

                D.     The document attached as Exhibit D to this Declaration is a true and

correct copy of a Partial Release of Oil and Gas Lease, executed February 17, 2014, that is

shown to be recorded in Volume 3577, Pages 440-453 of the public records of Webb County,

Texas. This Partial Release pertains to the 6,740-acre lease described in subparagraph B, above.

         I declare under penalty of perjury that the foregoing is true and correct. Executed in

Houston, Harris County, Texas, on the   'Vl-tvl   day of July 2014.




                                             Dana C. Huebner




                                                   2
EXHIBIT A
       ~-   Pri>duccn U {140                                                                                               ?o,~lnllnt ~ Sii1lon1r1 Co •• llou110~, T,~11
  • ·\.. ·• ·~.,ViJi UO Acr.1
                         Po0ll11r- Pr:ovl1lo11                                       •.           I
if•    ,.                       OIL, GAS AND MiitJt'RAL LEASE AMENDING OIL·, GAS AND''ntNERAL_
                    LEASE DATED JUNE 15, 1974 (AS AMENDED) BJ;TWEEN LESSOR-AND LESSEE HEREIN




                    26,622.79-acres of land, more or less, situated' in Webb County, Texas more
                    fully described in Exhibit "A11 attaclted···he·reto Bnd made a part Of thiS Lease
                    for all relevant purposes, including limitations upon warranty as specifically
                    set out therei~.




             """""' For lli• 11urww of cakul.ilnr th• nntaJ 111:rra1nt1.1i•rdn.ti..r              pnivl~td   for, uld Ind lo utlm11..i 10 coaiprlM .... ?.~_,_6~-~       ..:.?..9 ....
             ··-··---·-----;--...acr.. ,_ ":h•lll•r It 1dul': ~prlw1 mor• or,, I~•.. .                                .five
                      t. Svbh•:t to Ill• othr proYhl11111 bu•h1 oontah1.!!, thh' In.. 1h1.ll ~- for & 111111 Gf Wtt 7Uro from. \bit due (olltd "prL'"1r7 tum.-)
             and ~.J?,- llitnt!i..r .u oil, ,u or oUl_\f" "''"'~I .h.11~11od frolll        '"'1
                                                                                             I•. nd or lan.d wl!21_ •IJJcll nld l1nd 11 ~loci b.,oundoc.
                      'il'>h~eri)i~M! ~ !l..rtgt.J.P~?L.~2-~. t.f-olf~1f~~~-li~not!ib.P'lf4~~.~ Mi                                   .-U-1i=~J!1R~\!1, 1l~t..0Jllrv'°;~.~t ~.    1
                   ·
             ••II• or "' tlit credit ot Woo~ 111'° Ult p/PtllllH. 10 •1ilc11 t.b1 -.1r. =•r bt unnt-=i..d 1     Lt•-.al ·J..tf..
                                                                                                                      111.,. fro.r.a llnit 10 Lime purdl1M .,.,. ror1llr oil Jn Ju
             P01 ... 11lon, P•rlnr·the"nnrht Prln th1t1for"'11r.hllln ·-tor th• neld •h•ro · roducod on· lb• dcte·ot·pyrchHU (\I)
                                                                                                                                                                  Jgl
                                                                                                                                                                  .'b-'
                                                                                                                                                                    '"l·
                                                                                                                                                                  . 0.


                                                                                                                                                                  ...•·'"·M.J .
                                                                                                                                                                  •' ti)   J.



                                                                                                                                                                  1:1




---------·-·-·----
STATE 01'------------·}                                   TB:LU StNGL& J.CKNOWLEDOM&HT

COUNTY OF.-..- - - - - - - - - - - - -
pen.ot1all1   1p~1rtd   .•. _ _ __

---------··-----------------------------------------
1tnow11 i.o m1 to 1H th1 Pinon •• whou 11....,L_, _ _ _ ,__..111b1erlti.d l.O U.1 roroio\111 l11rtNm1n\, a11d acllnowlld1td l.O m1 I.hat _.b .....     u.c:u~
th• 111JJ11 for \bt PllrPOltl and aontld.r1Uo11 \bt.rli11 UPrthld,                                              ·
        Olnn undu 1117 hlml and ual of autet, \hll tht-----.d•7 1 1 f - - - - - - · - - . - - - - · - - - · A.                              !;),   11---·
                                                                                Nota'7 Publll In 1114 tor--------Cou11tr, - - - - - -


STATt O F - - . - · - · - - - - - - - - · - · - }             TEXAS lOINT ACKNOWU:OCM&HT

COUNTY O F - - - · - - - - - - - -                       Stfort mt, U.t 11nd1nl1ntd, 1 Not&rr Public 111 and for nld Collnt1 and S\1\4, on \.bh du- 1>troonal17




        C\011 11ndu     in1   b&M and Hal of oUlct, \bl.• \ht..-----d17 ol--


                                                                                No~U'f P11bllc In .ad for---··-----·-Co··.


                         ADDENDUM TO AMENDED OIL AND GAS LEASE
                          From Vaguillas Ranch Co., Ltd. et al
                        To Conoco Inc., Oated November l, 1987




           12.   Should Lessee be prevented from complying with covenants of this
      lease by reason of conditions or acts set forth in Paragraph     1
                                                                           11 1 hereof,
      then Lessee agrees annually to pay to Lessor an amount equal to the delay
      rentals herein provided for during such period of prevention, whether same
      be during or subsequent to the primary term, and such payment shall be made
      at the end of each year of prevention either to Lessor or to the depository
      above named for credit to the account of Lessor.


           13.   This lease does not cover or include any right or privilege of
      hunting or fishing on any part of the above described land, and Lessee
      agrees with Lessor that neither he nor his assigns or agents or employees
      of his assigns, will bring fireanns or dogs upon the leased premises, and
      should this provision against hunting and fishing be violated by any
      agents, servants, employees or contractors of Lessee's assigns, any such
      person so violating same shall have no further right to enter upon the
      leased prem1 ses, and such person sha 11 be regarded as and sha 11 be a
      trespasser on the premises of Lessor and be subject to the penalties
      imposed upon trespassers under the laws of the State of Texas.


           14.   It ls expressly agreed and understood that after production of

      oil and gas in commercial quantities is obtained from the leased premises,
      the minimum annual    income to Lessor from payment of renta 1s, shut-in
      royalty and royalty on production shall be sum of not less than Two ($2.00)
      Dollars per acre on the total acreage retained and then covered by this
      lease, but this provision shall not impair the right and privilege of
      Lessee, his successors and assigns, to release and surrender any part of
      the above described leased premises as herein provided.          Lessee, his
      successors and assigns, shall detennine within 90 days from the expiration
      of any lease year during which royalties have been paid on actual
      production the amount of any deficiency, and shall within said 90-day
      period pay such deficiency to Lessor or deposit same to Lessor's credit at


                                           -1-
      GWB2/dm 130(1)


       '            -·-                                                1··•   I
the depository hereinabove designated.            Default in the payment of such
deficiency shall r.ot operate to tenninate this lease or any part hereof,
but Lessee, his successors and assigns, agrees to personally pay such
deficiency to Lessor at Laredo in Webb County, Texas, together with any
reasonable     costt   including     attorney's   fees,    incurred   by    Lessor   in

collecting such deficiency if not paid within the 90-day period hereinabove
provided for.


     15.     Nothwithstanding any other provision herein contained, this oil,
gas and mineral lease is limited to oil, gas and sulphur and minerals
produced with oil and gas, and does not include minerals other than oil,
gas and sulphur and minerals produced with oil and gas, as Lessor herein
excludes from the leasehold estate herein granted,                and reserves unto
himself, his heirs and assigns, all minerals other than oil, gas and

sulphur and minerals that may be produced with oil and gas, but it is
expressly agreed that         'gas' as used herein includes gas, condensate,
distillate or any other gaseous substance or any other mineral produced
with oil and gas, including sulphur.


     16.     The right to pool under Paragraph '4' of this oil, gas and
mineral lease shall be limited to lease or leases on land belonging ·to
Lessor herein, or in which lessor owns an interest in the oil, gas and
other minerals.


     17.     For the      purposes   of the   annual    rental   payments   due   under
paragraph 5, Lessor and Lessee agree that said payments have been timely

paid and      received,    and that this      Lease    is perpetuated, without the
necessity of further delay rental payments, until the expiration of the
primary term.



     18.     On November 1, 1990, Lessee covenants and agrees to execute and
deliver to Lessor a written release of any and all portions of this lease
which have not been drilled to a density of at least 40 acres for each
producing oil well and 640 acres for each producing or shut-in gas well,
except that in case any rule adopted by the Railroad Commission of Texas or
other regulating authority for any field on this lease provides for a


                                           -2-
GWB2/dm 130(1)
spacing or proration establishing different units of acreage per well, then
such established different units shall be held under this lease by such
production, in lieu of the 40 and 640-acre units above mentioned; provided,
however, that if at such date lessee is engaged in drilling or reworking

operations the date for the execution and delivery of such release shall be
postponed and the entire lease shall remain in force so long ·as operations
on said well or wells are prosecuted with reasonable diligence, and if,

after the completion or abandonment of any such well lessee commences the
drilling of an additional well within Ninety (90) days from the completion
or abandonment of the preceding well, or continuously conducts drilling

operations in good faith and with reasonable diligence on said lease
without any cessation for longer than Ninety (90) days, said lease shall
remain in full force and effect during such drilling operations and until
the end of Ninety (90) days after the completion or abandonment of the
final well, at which time lessee shall execute and deliver to lessor said
written release, releasing all portions of the lease not then so developed.
Each retained unit shall contain at least one (1) well producing or capable
of producing oil or gas in paying quantities, and the acreage within a unit
shall be contiguous.


If, after the date the partial release called for under this Paragraph 18
takes affect, all production from a retained unit around a well or wells
cease to produce oil or gas in commercial or in paying quantities, Lessee
shall have one hundred eighty (180) days thereafter within which to
commence operations to establish or re-establish production therein in
conmercial or paying quantities, whether such production be from the same
wellbore or other wellbore.     If such operations result in commercial
production, then this lease, as it applies to such unit sha 11 continue
until such corrmercial or paying production again ceases.   However, if such
operations do not result in convnercial production, then Lessee shall have
ninety (90) days after completion of such operations within which to
commence drilling or reworking operations within such unit, and this lease,
as it applies to said unit, shall remain in force so long as operations on
said well or for drilling or reworking of any additional well therein are
prosecuted with no cessation of more than ninety (90) consecutive days, and
if they result in the production of oil or gas therein, so long thereafter


                                    -3-
GWB2/dm 130(1)
as oil or gas is produced from said unit.        As to any unit upon which
commercial production may periodically terminate, the above right to timely
resume operations and continue this lease as to such unit shall be
reoccurring right.


The stipulation above as to the size of retained tracts around wells shall
never be construed as a satisfaction of Lessee's right, duty and obligation
to reasonably develop the leasehold held by Conoco or its successors or
assigns.   After November 1, 1990, Lessee agrees to drill such additional
wells on the leased premises or such portions thereof as may be in force

and effect from time to time, as may be necessary to reasonable develop the
same for the production of oil and/or gas as a reasonable prudent operator.


19. A portion of paragraph 3 has been deleted and the following is in lieu
thereof.


     (b) ,on gas, including casinghead gas or other gaseous substances,

     produced from said land, the Lessors royalty shall be calculated and
     paid as follows:


     a)    Sales To Non-Affiliated Third Parties:
           In the event Lessee enters into a gas sales contract with a
           non-affiliated third party, Lessor's royalty shall be one-sixth
           (l/6) of the gross proceeds received by Lessee from the sale of
           such gas.



     b)    Sales To Related Or Affiliated Entities For Resale:
           In the event Lessee enters into a gas sales contract to sell gas
           to a related or affiliated entity, then Lessor's royalty shall be
           computed on the greater of the following:
           l.    One-sixth (1/6) of the gross proceeds received by Lessee or
                 any affiliate or related entity from the sale of such gas to
                 the first non-affiliated entity, or


           2.    One-sixth (1/6) of the highest price reasonably obtainable
                 for gas by Lessee and other producers or operators in the



                                     -4-
GWB2/dm 130(1)
                 east one-fourth of Webb County, Texas, who are producing gas

                 of 11ke k1nd, quality and quantity.


                 In this regard, it is understood that the "highest price
                 reasonably   obtainable"     may    be   equal          to,   but   is   not
                 necessarily, the h1ghest price then being obtained by other
                 producers or operators in the east one-fourth of Webb
                 County, Texas, who are producing gas of 11ke kind, qual1ty
                 and quantity.


    c)   Taking, Selling Or Delivery Of Gas To Lessee Or Its Related Or
         Affil lated Entities For Use (Not For Resale):
          In the event Lessee takes gas for its own use, or sells or

         transfers gas to a related or affiliated entity for use, then
         Lessor's royalty shall        be computed on            tbe greater of the
         following:


          1.     One-sixth ( 1/6) of the highest price reasonably ob ta i nab 1e
                 for gas by Lessee and other producers             OI"    operators in the
                 east one-fourth of Webb County, Texas, who are producing gas
                 of like kind, quality and quantity.


                 In this regard; it is understood that the "highest price
                 reasonably    obtainable"    may    be    equal         to    but   is   not
                 necessarily the highest price then being obtained by other
                 producers    or operators    in    the   east     one-fourth        of Webb

                 County, Texas, who are producing gas of like kind, quality

                 and quantity, or



          2.     One-sixth (1/6) of the quarterly weighted average of the
                 prices being paid by "purchasers" (as hereinafter defined)
                 in   the east one-fourth      of Webb County, Texas, who are
                 purchasing gas of 1i ke kind and qua 1i ty.              For the purposes

                 of calculating the average price under this Paragraph c2,
                 prices paid shall     be those as         reported in the Energy
                 Planning Book publication or as reported to the State of


                                        -5-
GW82/dm 130(1)
                                                                11
                  Texas for severence tax purposes.                  Purchasers 11 shall mean
                  the. three     largest   purchasers        based      on   volume     of    gas
                  purchased for such calendar quarter, in the east one-fourth
                  of Webb County, Texas.       For an example of the calculation of
                  the quarterly weighted average of such price, see Exhibit
                  11511



       Lessor and Lessee shall meet within eleven (11)· months after the end
of each calander year.         At least thirty (30) days prior to such meeting,
Lessee should furnish to Lessor a statement or other documentation of the
basis upon which royalties accrued to lessor under the terms of the Lease
for the previous calender year.            Any additional royalties calculated by
Lessee to be due, if any, shall be paid at such meeting.                      Within one (1)
year    from   delivery   of     the   above      referred     to      statement      or     other
documentation, lessor shall notify Lessee of any discrepancies.                       Failure to
notify Lessee timely of any discrepancies shall constitute final acceptance
of royalty payments as covered by such         s~atements      or other documentation.
The first period for which Lessee shall prepare such statements or other
documentation shall begin on April 1, 1988 and end on December 31, 1988.
Nothing in this paragraph shall preclude Lessor from claiming any royalty
which Lessor is entitled to as a result of mistake                           in computation,
oversight in computation, or error in computation of royalty or which may
result from the subsequent disclosure of a discrepancy.


       LESSOR'S royalty shall be without deduction for any costs, such as,
but not limited to, costs of producing, gathering, storing, separating,
treating, dehydrating, compressing, processing, transporting and otherwise
making the oil, gas and associated substances ready for sale or use, except
for a)    severance and related taxes, and b)                 reasonable transportation
expenses which may be necessary to be paid to non-affiliated third parties
or entities to get Lessor 1 s gas to a market or point of sale off the leased
premises and which sale or sales will result in a net price equal to or
higher than if said gas had been sold at the wellhead.


       LESSOR'S royalty on all production from depths below the stratigraphic
equivalent of the top of the Cretaceous System as seen at 12,810 feet

                                                       ---------
                                                        ICOP 0012151           I
                                            -6-
GWB2/dm 130( 1)
in the electric log of the          Vaquillas #7 Well        located 260'      FNL and
1,700' FWL of Survey 987, A2061, Webb County, Texas, under the lands
now held by Lessee under this Lease shall be one-fifth (1/5)                     instead
of one-sixth (1/6).


     LESSEE may submit a copy of a proposed gas sales contract to Lessor
which is acceptable to Lessee and request that Lessor approve same for
royalty computation purposes.        Lessor shall have thirty (30) days after
receipt of a gas contract to approve same.        If lessor approves same or does

not timely dee 1ine to do so, then Lessor• s royalty on gas sold under such
gas sales contract shall be based on the gross proceeds received under said
contract.


     GAS contracts with a term in excess of three (3) years shall contain a
provision for price redetermination no later than the end of the 3rd year
and subsequent price redeterminations thereafter at intervals no greater
than two (2) years apart.


     20.     Lessee agrees to fill all slush pits and level the same when they
have ceased to be used and to restore the land to as near its original
state as is practicable and to pay for damages to the surface of the land
and the improvements, water wells, growing crops and livestock thereon, and
to any other personal property of Lessor, Vaquillas Ranch Company, Ltd.,
occasioned by, arising out of, or resulting from operations by Lessee, his
agents, employees or independent contractors on the land hereby leased to
Lessee.      Lessee also agrees, when requested in writing by Lessor, to
divulge to Lessor true and correct infonnation as requested by Lessor as to
all drilling, producing and marketing operations conducted under this lease
and to furnish to lessor copies of all electric well logs taken hereunder;
provf ded,    however,   Lessee   sha 11   not   be   ob 1i gated   to    re 1ease   such
information until it has been released to the industry.


     21.     Lessee hereby agrees to ensure that the two exit gates on F.M.
2895 (Forest Gate and Reynolds Gate) are guarded in an efficient and
prudent manner during drilling, reworking or plugging operations and at
other times as mutually agreed to by Lessee and Lessor.                  As to the exit


                                           -7-
GWB2/dm 130( I)
gate on the north side of U.S. Highway 59, Lessee agrees to use its best
efforts to work out an arrangement with other exploration companies using
such gate to ensure that it is guarded in an efficient and prudent manner
during drilling, reworking or plugging operations and other times as
mutually agreed to by Conoco and Lessor.      Further, Lessee agrees to use its
best efforts to work out an arrangement with TransAmerican Natural Gas
Corporation or its successors or assigns to ensure that the exit gate
located 9 miles north of Aguilares, Texas, on F.M. 2895 is guarded in an

efficient and prudent manner during drilling,              reworking or plugging
operations and at other times as mutually agreed to by Lessee and lessor.
In regard to gates used by Lessee and other exploration companies, Lessee
agrees to pay its share of the cost of guarding such gates when such gate
guards are required under this agreement.      Lessee shall not be obligated to
furnish a gate guard on any gate which has been abandoned or is not being
used by Lessee.


     22. Lessee agrees that before abandoning any well drilled on said
lease for oil or gas purposes, it will notify the owner or the surface
estate in person or by telephone of its intention to do so, and it will
allow said owner of the surface estate a reasonable time, not exceeding
twenty-four (24) hours thereafter, within which to elect to take over the
hole for the purpose of attempting to make and complete a water well.
Lessee agrees to consult with such surface owner as to the location of a
potential   water   zone,   without   any    liability     or   warranty   for   such
consultation.     Upon the owner of the surface estate election, within the
specified time, to attempt to complete the well as a water well                  and
complying with all rules and regulations of the Railroad Commission of
Texas and applicable statutes, Lessee will, at its expense, set all plugs
to just below the designated water sand as may be required by the Railroad
Corrmi ss ion and thereafter deliver the we 11 to said owner of the surface
estate, leaving in such well all surface casing and such intermediate
casing as may have been run and set to at least the depth of the designated
water sand and thereafter the owner of the surface state shall own the well
and shall be responsible for all subsequent matters in connection with the
well and for compliance with the applicable statutes and regulations of all
regulatory agencies having jurisdiction.       Lessee shall have no liability to


                                       -8-
GWB2/dm 130( 1)                               --~-~---

                                              --------I
                                               (COP 0012153
                                                 '".   '   .


             --
Lessor in connection with any of the operations which may be conducted by
the   owner         of     the       surface   estate     who   shall    thereafter   bear   all
responsibility and liability with respect thereto.                            It is expressly
understood that Lessee shall not be required to furnish any additional
casing or other equipment for any well plugged back at the request of the
owner of the surface estate under this paragraph.                       Should the owner of the
surface estate elect not to attempt to make a producing water well out of
any such hole, Lessee shall plug the well in accordance with all applicable
rules, regulations and statutes.


      23.     It is expressly agreed and understood that for the purposes of
this lease the following definitions shall apply:


              11
                   Corranences 11     -   A well shall be deemed commenced on the
                                          date which the drilling bit enters the
                                          earth for the drilling of a well.
              11
                   Abandoned 11       -   A well shall be deemed abandoned on the
                                          day when it ls finally plugged as a dry
                                          hole.
              ''Completed"            - A well shall be deemed completed thirty
                                        (30) days after the day the Lessee sets
                                          production casing.
      24.     Lessor and Lessee agree to 1 imit the commencement of actual

drilling during deer hunting season to 1) those wells drilled in areas
which would not disturb deer hunting, and 2) offset wells.                       If Lessee must
commence a well during deer hunting season to perpetuate said lease, then
Lessor will either a) not object to the drilling of such well during deer
hunting season or b) agree to extend the commencement date for such well to
a mutually agreeable date after deer hunting season ends.                       For the purposes
of this paragraph              11
                                    deer hunting season 11 shall be that period defined by

State law.


      25.      Nothwlthstanding anything contained herein to the contrary, the
Lessor at any time and from time to time, upon not less than ninety (90)
days notice to the holder of this lease, may elect to require the payment
of any royalties accruing to such royalty owner under this lease to be made
 in kind; provided that any expenses incident to the exercise of such
 election shall be borne by Lessor and such election shall be for periods of
 not less than twelve (12) months.                 Lessor shall only be allowed to take in


                                                    -9-
 GW82/dm 130(1)
kind when Lessee is producing for his own account.      In the event of such an
election by Lessor, Lessee shall cooperate fully with Lessor in allowing
Lessor to take their royalty in kind, including permitting Lessor to use
Lessee's wellhead equipment and, to the extent that Lessee has assignable
rights, the use of Lessee's purchaser's transportation facilities in good
faith and not to exceed prevailing charges for similar services in the
industry at the time if Lessee or its affiliates are transporting the gas,
but if Lessee has a third party contract for the transport of said gas,
Lessor will be bound by said contract.       Should Lessee desire to enter into
a gas purchase contract having a term of more than one (1) year, then (a)
Lessee shall include in such contract a provision that allows Lessor to
elect to take its gas in kind and be released from such contract one
hundred twenty (120) days after notice, or (b) Lessor may approve of such
contract in writing, in which event, Lessor may elect to take its gas in
kind either at the end of such gas contact or one (1) year after notice to
Lessee, whichever happens sooner.        Any equipment installed by Lessor
necessary to take in kind must be approved by lessee and maintained
according to Lessee's specifications.


     If Lessee is unable to obtain a more favorable gas contract because of
Lessor s reservation of this election to take in kind, then Lessee may
      1




elect to give notice of its intention to sign a gas contract acceptable to
Lessee and request that lessor join in signing same, and if Lessor elects
to sign same, then Lessor's royalty share of revenue shall be bound by such
contract and Lessor may not elect to take its royalty in kind during the
term of such gas purchase contract.


     26.    This Amendment is applicable to only that leasehold interest
presently owned and held by Conoco Inc.       Nothing contained herein shall in
any way inure to the benefit of or be applicable to third parties who hold
or claim any interest in said 26,622.79 acre lease or who claim an
undivided    interest therin   either jointly or separately with Conoco.
Nothing herein shall in any way prejudice any claim, demand or cause of
action which Vaquillas may have or assert against third parties holding any
leasehold interests in Vaquillas lands.       Nothing herein shall be construed
as a release or modification of any right, claim or cause of action which


                                      -10-                         i'COP.~lsSI
GWB2/dm 130(1)                                                     ---~-------
Vaquillas may have aga_inst third parties who claim any interest in said
26,622.79 acre lease or any other Vaquillas lease.


      27. Lessor does further RATIFY, CONFIRM and ADOPT all of the terms,
provisions and conditions of said June 15, 1974 Lease, as amended and as it
applies to those rights held by Conoco Inc. thereunder, and that such
lease, as amended and as it applies to Conoco Inc. is in full force and
effect as of this date.     Further, nothing contained herein shall in any way
inure to the benefit of or be· applicable to any interest held by third
parties in and to the June 15, 1974 Oil and Gas lease.




      DATED this   ~~day of January, 1988.
VAQUILLAS RANCH COMPANY, LTD.                   VAQUILLAS UNPROVEN MINERAL TRUST




~
By:   f.l«f.Wf ~MW!
       .   a er u ros

                                                By:


                                                By:



VAQUILLAS PROVEN MINERAL TRUST                    CONOCO INC.


           . Wal er, Jr,,   rustee          ;µBy:     ~·f~~~-Jl(~
By:   6: '~OJ*~ &~'ti~
      E.     er    uiros,
                    I
                            ru tee   )


                                         -11-
GWB2/dm 130(1)
                                                   EXHIBIT "A"

            ..!!!lli1                   ABSTRACT         CERTIFICATE               GRANTEE               ACRES

             1649                         1°110              1158                  CCSD & RGNG           640;0
             1651                         1112               1159                  CCSD & RGNG           640.0
             1652                         2876               1159                  \/, H. Taylor         640.0
             1661                         1122               1164                  CCSD & RGNG           640.0
             1663                         1123               1165                  CCSD & RGNG           640.0
             1633                         1323               4/808                 GC & SF               640.0
             1634                         2252               4/808                 GC & SF               659.96
             1665                         1124               1166                  CCSO & RGNG           640.0
       S.1/2 1666                         2253               1166                  CCSD & RGNG           328.75
       N.1/2 1666                         3142               1166                  CCSD & RGNG           328.79
               468                        2255                236                  AB & H                659. 14
               467                          799               236                  AB & H                640.0
             1635                         1797                  17                 TC Ry.                640.0
               865                        1438               12/2541               H & GN                640.0
             1683                         1115               1175                  CCSD & RGNG           640.0
             1691                         1267               5446                  GC & SF               640.0
             1696                         2418               5448                  GC & SF               640.0
             1695                         1268               5448                  GC & SF               640.0
               279 (pt. only)             1353               3702                  GC & SF               458.2
             1004                         2421               2/105                  J. Poi tevent        634,58
             1692                         2419               5446                   GC & SF          .   613.04
             1693                         1269               5447                   GC& SF               640.0
             2112                         2420 & 1925         63]                   B.~F.       James    627 .12
               276                        i552               3'/00                  GC & SF              640.23
               228                        2550               134~ ·..               CCSli .& 'RGNG       636.93
              ·227                        1133               1344°~                 CCSD & RGNG          640.0
               988                        2593                2/103                 J. ·Pol tevent       637 .10
               987•                       2061              . 2/1.93'               J .. Poltevent       640.0
                  2n•                     1 141              13~9.                  CCSD & RGNG          640.0
                  275*                    1336               3700.               . ·GC »·& ..SF .        640.0
                 ·27H ·                   1337               3l01                   cqo & RGNG           640;0
   :~·. v~         ·31, Bl9ck 2           I 043               453                 ..cc so:.,•    .~GNG   320.0
                  . 25, Block 2           l 042               ~52                 . CCSO i. RGNG         640.0
                 ·232•                    2148               1346                   CCSO & RGNG          462. 70
                  ·233•                   1117               1347                   CCSD & RGNG          4~5.9
       N.:fi2       51, Block 2           1045                460 .                 CCSD & RGNG          320.0
                  .259 (pt. only)         1137               1074                   CCSO & RGNG          600.0
                 1955                     1328               4526                   GC & SF              640.0
                 2057                       985               302                   CCSD & RGNG          652.25
                 2060 (pt. only)          3329-30             303                  CT & H                440.0
       E. I /2   2059                       984               303                  CT& H                 320.0
       E.1/2     1953•                    1329               4527                  GC& SF                320.0
                 1627 (pt. only)          1324               4683                  GC & SF               160.0
                 1629 (pt. only)          1275               4682                  GC & SF               292.65
       W.1/2     1662                     2230               1164                  CCSD & RGNG
       E.1/2     1648                                                                                    329.31
                                          24'1               1157                  CCSD & RGNG           325. 75
       W.1/2     1648                     3301               1157                  CCSD & RGNG
                   26, Block 2n
                                                                                                         325.75
                                                              452                  R. O.. Barnsley       640.0
             2335                         3025               School                W. Brown               27.3
       E.1/2 1956•                        2560               4526                  GC   &   SF           327.34
Lessor's.warranty hereunder as to all of Survey$ 987, 273, 275, 277, 26, the E.1/2 of 1953,
E.l/2 of 1956 and ~Ol.9 acres out of Survey 233 (all except 54 acres out of SW corner of said
Sur. 233) Is expressly llmlted to 1/2 of the executive rights In the oil. and gas rights In
and under said lands, and as to all of Survey 232.-l~:e)!:pressly limited to 4/S of the executive
rights In the oil.and gas rights.                ·     · ·

The following parts of surveys are expressly excluded.Jieief~om, viz.·:.

{ 1)     The SE 1/4 of Sii 11", Sii 1/4 of HE 1/4 (80 acs.),'and N »1/2 of Sii I/~ and SW 1/4 of SI/ 1/4
          (120 acs.) of CT&H Survey 2060.                     ··' .,,_.,.   · ·.. '··

(2)      the W. 3/4 or GC&SF Survey 1627 described tn O&G lse. to Daniel A. Pedrotti dutcd
         September 24 1 1973, as a~ended.

(3)      Any part of a survey listed herein not included within any specific fractioninlng ~O acre~, l1~ing the N\.I 1/lf of SE J/l; of CC:SO i RGNG Survl·~· 259.
(6)       All of the \J, 320 :i.:r~·::. of Survey 1629 d                                                       EXlllllT I



    C1lcul1tlon of toy1lty to bt SNld on               t••
                                              d•~l't'•r•d to L••••• or Afftll•t•• far u11 (Ind
nn for renltl tn •ccard1nc1 'llth p1r111r1ph 19.

     'tlnclp1h          '•Y L111or roy1lty bind on th• 11r11t1r of the v1l;ht1d 1v1r1;1 ptlc•
                        peld by th1 thr11 l1r1111t vol\ldtrtc p1Jrcb111ra for th• c1l1nd1r quarter
                        In th• 111t q\llrttr of Vtbb COl.lntY or the v1l11httd 1v1r1;• of the prlc••
                        us1d by tilt L"•or for roy1L tY pt)'Mnt p1.1rpo11• a




     0111 sources       rntrVY Pl.nnlnv loot publtc1tlon or 11 r1parud to th• State of t11t11 h1r
                        11v1r1nc1 tu purpo••••

Utp 1.     r1lcul1t1 tht v1l9ht1d 1v1r1111 prtc1 for th• .onth for 11ch of thv thr•• llr11si
           volumt P'lrch1111 far tit qu1rt1r tr- th• tax r1c:ord1.

                                                      llMth•Jpnu•ry 19§!

           Purchn11 fro,. Ca!l!P•ny        A



                   Lt••t 1                     100,000              z.oo          200,1163
                   Unit 14                      ao,ooo              1.51          120,eoo
           ?yrehnet frO!!I Cp•p•ny         I


                                                                                  291,733
                                               1110,1121
                                                                     '·"
           TOTAL Unftltd T1x11                 360,tlZI             C1lc:ul1t1     613,396
                 Tren••l••ton


           Monthly V1l11ht1d Av1r1111 Price                   61J,396/l60,t121 • S1.70/MKitu.

           t1p11t procedure for r11111lnln11 two 11onth1 for thh purch111r ind for re1111tnlnt t110
           purch111r1.

 Step 2.   C1lcul1t1 tht v1hht1d 1v1r1111 price of the thr11 t1r;est volu1111trlc purch111r1 for
           th1 qu1rt1r using JllOnthly v1lun fro• lttp t.


                     Montb•J1ny1ry \9!!                    Month • Februuv 12aa                Hon th ' March l?IU!

 ?mb.WL           VolUM       Prlca       Extanslon        Vo\\nlt Prlc:a    Extant Ion       Vol~t        Price     Extension

                    "'        .S/HCf           •           "'      S/HCF
                                                                                  •           "'           S/MCF
                                                                                                                         •
 Unltad TIXll     360,1121      1.70       61J,J96     397, t:SO     t.5a        627 ,465    :S20,J06      t.5a      506,0!:S
 Traru11ls1lon

 uruor:
 South Gulf

 Tot1l1
                   400,m
                  ill..222 Lil
                 t, 136,044
                                1.55       620,346
                                           ~
                                                       =
                                                       350,723


                                         1,!l3,74Z 1 1 047 1 009
                                                                     1.60

                                                                     WI.
                                                                                 561, 157
                                                                                 lli.m
                                                                                             soo,126 1.55            775,195
                                                                                             :i.!!!...222•'~·'~''---''~"""''~···
                                                                             1,673,255 I, 121,432                  1,756,158


                         Sum of Volurau               IUll of E11un1!on1


                              l,304,485                      5,263,855                           1.59

 sup l.      C1lcul1t1 wal;htad avar191 prlca U.td by Lat••• to calculatt roy1lty p1y11111nt1 on
             111 d1ltv1rtd to L11111 or l1ftlht11 and not for rn1le.

                        Honth•Jaouary 1?!8                   Month•February 191111                 Hpntb•Mprch 1988

                   Voh.-1      Pr I ca    Extension        Voluma    Price    Extension       Vol1o1111e   Prlc1     Exunalon

                   ""          S/llCf          •           "'        S/HCf
                                                                                  •           "'           $/HCf
                                                                                                                         •
                  155,000      1.60        248,000         140,000 1.62          Z26,!00     155,000       t.5e        244,900




            'II' gt vo1y...,                          Sypi   9t E11un1ton1            Velghsrd &ysrpgs rcie•

                                                              719,700                            1.60

 IUp 4,     CIO'lplra 111l9httd 1v1ra91 price ctlculattd In Sup Z to tha walthtad 1var•t• \111a1
            prlc1 c:1lc:ul1tad In •t•p J.

            Sl.60/HCF 11 1n1t1r than S1,59/KCf ao no addltlon1l roy1lty p1y111ent1 1ra required
            1or thh qVlrt1r,




            VOIU1111 and prlcu u11d In thh u:1111pla tra ua1d for lllunrulon and 111y not b1
            rtflactlvt of 1c:tu1l condltlona.
THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                     '-{iL
     This instrument was acknowledged before me on the q           day of
January, 1988, by J. 0. WALKER, JR., General Partner of Vaquillas Ranch
Co., Ltd., A Texas Limited Partnership, on behalf of said partnership.


                                ~    . µA,. *~o,,°}--
                                Notary Public in an or
                                     The State of Texas.                     
                                     My Co1T111ission Expires       7-3-     o 1

                                           Lt:1vR.A   BA LLEvJ
                                      Printed/stamped name of Notary.

THE STATE OF TEXAS   §
                     §
COUNTY   OF WEBB     §
                                                                oY--L
     This instrument was acknowledged before me on the          I        day of
January, 198B, by E. WALKER QUIROS, General Partner of Vaquillas Ranch Co.,
Ltd., A Texas Limited Partnership, on behalf of said partnership.




THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

     This instrument was acknowledged before me on the          9~day of
January, 1988, by GENES. WALKER, General Partner of Vaqu111as Ranch Co.,
Ltd., A Texas Limited Partnership, on behalf of said partnership.



                                          oar):   ub~in and for
                                      The State of Texas.
                                      My Corrrnission Expires
                                                                    ,_
                                                                    7- 3- '1
                                                                             oq
                                         ,l_,11012.A   GA usvl
                                      Printed/stamped name of Notary.

THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

     This instrument was acknowledged before me on the      CJ~    day of
January, 1988, by EVAN B. QUIROS, General Partner of Vaquillas Ranch Co.,
Ltd., A Texas Limited Partnership, on behalf of said partnership.

                                    d.,j,a ~,J(1,,'}-
                                      Notary Public in and for
                                      The State of Texas.
                                      My CDITllliss1on Expires '7-3-J"THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                     __,v__,
     This instrument was acknowledged before me on the CJ       day of
January, 1988, by J. 0. WALKER, JR., Trustee for The Vaquillas Unproven
Mineral Trust.

                                  '-~      • AA. ·~fi. O.u.if
                                   Notary frublic in a~for
                                       The State of Texas.                      oa
                                       My Conmission Expires:          7-o- 6       1

                                          Lil uRA        b>A LLEN
                                       Printed/stamped name of Notary.

THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                     ~
     This instrument was acknowledged before me on the         '=t             day of
January, 1988, by E. WALKER QUIROS, Trustee for the Vaquillas Unproven
Mineral Trust.


                                  ~··~4~~
                                       Notary Pu lie in and for
                                       The State of Texas.
                                       My Conmission Expires: 7-:3-            ?9
                                          .IJA vv       811 LLEvJ
                                       Printed/stamped name of Notary.


THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                n'fL
     This instrument was acknowledged before me on the          -,             day of
January, 1988, by GENE S. WALKER, Trustee of the Vaquillas Unproven Mineral
Trust.


                                   ~" 94~'" OOr,,t
                                        ~Pub le in and for
                                       The State of Texas
                                       My Commission Expires:     '1-3- J'?
                                          l.,,,11uR.A "£5,.,, LlsvJ
                                       Printed/stamped name of Notary.


THE STATE OF TEXAS §
                     §
 COUNTY OF WEBB      §

     This instrument was acknowledged before me on the           day of
January, 1988, by EVAN B. QUIROS, Trustee of Vaquillas Unproven Minera 1
Trust.                                          ~ "

                                  ~Y
                                   -    ~    !! ), a,   4-11Q,"9-'
                                              Public in and for
                                       The State of Texas
                                       My Commission Expires:           '7-3-11'!
                                          lc.u/(A        1J,.,, Lle:vJ
                                       Printed/stamped name of Notary.



                                   -13-
 GWB2/dm 130(1)
THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

     This instrument was acknowledged before me on the  CJ fl--, day of
January, 1988, by J. 0. WALKER, JR., Trustee of Vaquillas Proven Mineral
Trust.



                                    NOtarY ic in and for
                                    The State of Texas                    "
                                    My Corranission Expires: 7-3-        i?{
                                           LAJ~A     12,,q l..LG vJ
                                     Printed/stamped name of Notary.


THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                  y.LJ
                                                      the     9         day of
January, 1988, by E.                                        Proven Mineral Trust.




                                     Printed/stamped name of Notary.


THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

     This instrument was acknowledged                 the    9 ~ day of
January, 1988, by GENE S.WALKER, Trust                 Proven Mineral Trust.

                                         otary ub 1c 1n an for
                                     The State of Texas
                                     My Commission Expires:       7- .3- 'g"f
                                           L.4 J)/(A BA      LL;;;vJ
                                     Printed/stamped name of Notary.



THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

                                             on the
     This instrument was acknowledged before me         9         L
                                                               day of
January, 1988, by EVAN B. QUIROS, Trustee of Vaquil 1as Proven Mineral
Trust.

                                     Notary Public in and for
                                     The State of Texas
                                     My Commission Expires:       7-3-:>!j
                                        0AuRA        S-4  LLev-1
                                     Printed/stamped name of Notary.




                                   -14-
GWB2/dm 130(1)
·.. ·..


          THE STATE OF TEXAS   §
                               §
          COUNTY OF WEBB       §

               This instrument was acknowledged before me on the 'l-J-b day of
          January, 1988, by        l ci
                                     c. • .So..el
                                                er                                .
          Attorney-in-Fact for CONO~ INC., ali aware corporation, on behalf of said
          corporation.


                                               NotlU~in?fk'~
                                               The State of Texas
                                               My Commission Expires: 9-!&'· f?g'
                                                    LJ e.fl«- !/la. r Ke. rt-
                                               Printed/stamped name of Notary.




                                             -15·
          GWB2/dm 130(1)

                                                      ·r...,,.... .
EXHIBITB
.,
     •


     •


     J :
         Oo   oO   • •- A


           "i • itu1d11uu U (1 .. 0
                   ;. iJ:I UD Acf• l'oollns Pro.-bi..11

                                                                 •
                                                          OIL, GAS AND MINERAL LEASE
                       TBIS AGltEEKENT mat. lbb._!~ .. ------·l!&T of. Novemb~L--------·--···--··--·-···11~?._, b.t..._11
                     Vaguillas RancQSoml?fil}Y.t,_Ltd.; Vaguill~.Y.9.P.roven_Mingal Tn,ist i ...Y!9..'!!.+1.~!..9.Y.~D. _
                   _2!!!.l~ral_!~ust..;_l!f:.S.'!!!~nd thr.g.H.&h....!~f!....&.fil!.i:nLPJ!t..t.~ ....-h..-Q.,_B!J..lc.er. Jr~·-·---···­
                   -~. Wal~r_gu_!~.l!.i....£~~~!!s~L~M-~. • " - add ..... lu-                ·- P..!.~O:B-~;1086:-~p Texa!                             7B04Ji=~===-====-~
                    and       __G..?.!!~~.£:..z.Y-~-~ox                   219L__~o'!~!Q..l!.t._'.t~!!P_-1.1.£?_~-----·--·-·---·• r..-. WITNESS!:THi
                        - 1• t.NoJ- 111 ccmaw...,i.101> ot......!en Do l la r..§..!!E.!!. •.9.~-1!~_99_0_4....rul!LY.~.!..1.@bl t;:_~..QJ!§.!~.E~!!P.!L.--.-- ...»oll&r•
                     11.J:   0•00                         )Jn b.nd paMt. of Lh• roJalU11 bu.In Pf'llYIW, •11d Of U.. &pMmuts ol I.Maw banln toat.IMd, berebr sraa.ta.
                     kuM u.4 J.tt.o u:clual"'1' viii,;'L.'.... tor tb• InUpoM of h1n•Ua1U11s, t:Xpl.orl111', pro.p1atl11s, drUlh•s U>d minlnl' for a11d Pf'Odud.ns oll, I'll 1.1\d
                     all otbar mir.1rals, C011d1Ktlns p;plora~n. noloslc and ctoph111c&I 111rYirJ'I b7 ~a»b, oora Ullo sn.'Pi&;J and 111asn.tlu• -".~:~~·
                     au, watu    an.s  ~sr t111lda. and air lnto aubnrl1q Hrat.. 1.,.1,... pfoe Un•, bulldf•s ~ 1 lmnita, ~ 1t1Llo11a, te 1. _ nM 111 - . - 1tn1oo
                     hlAI thtr91111 11111. 011, o\'tr •nd uzw1 Ind.I DWlll.·




                The attached addendum dated November 1, 1987                              1   is attached hereto and made a part hereof
            -™···a1r--·1nterits·anapiirposes:--·--·---·--                              ··-··-··-----···----·-·-··-·-··-.. . --.............................
                                                                                       ------------------·-··---
                                                                                          ____________ ___..____...............                      ,,



           lrAn:   or .
           ClOVNTY OF----·
                                          _}
           ~ aii'*"'1~-------------------------------·----
            =--~     '(:, ':._.bt ~~ ~-iii;;;ii~...nbMrlbed to the forqolq hllbislunt, Md .d!llO'Wiedp;!, to m. tbat _be.. .. aecut«I

                  GI"" ull411 1111' Jiud al'ld llhl or ornoe.. ttii. U...----4&7   ol--·-----------------· A. D, 11---·-···
                                                                                                                                  ------·----.....
                                                                                    Not&Q J>ubllv    h~   f.lld for
                                                                                                                             ----°"'"'~·                      ------
           ITATZ 07__

           OOVNT?OJ':
                                  __}                            T&XUJOlNT .lCKNOWLU>OlilEHT




                                                                                   Nt1tu7 hbllt la -4 tor____
                                                                                                                                                """"'· -----·----
                                                           t

                           , II ~ ~
                                           l
                                                                 ~    "            ~                                                                0
                                                                                                                                                                   ~~
                                                                                                                                                                   ol
           l                               f               ~     •                     ·f                                                          .]:::           0,
                                                                                                                                                                   •!
           1
           l
                                                                (                       I                                                           ~          ~   i:
                                                                                                                                                                   la
           •                                                    I,                                                                                  ~              •
                                                                                                                                                                   •
           fF              l
                           I               l
                                           ~
                                                      k
                                                      '
                                                      l         !
                                                                 [
                                                                 i'                                                                     i
                                                                                                                                                    p,.


                                                                                                                                                    f.
                                                                                                                                                                   'j
                                                                                                                                                                   t
                                                                                                                                                                   •

                                                                                                                                                    ~
                           ;
                                           t'
          r                           {    t          i          I



     .' . r,.
L" .•. _:.:·.
                                  f   i
                                                   •  irr r i
                                                           •
                                                                            J

                                                                                                                      •         I                  i
                        •                               •
                            ADDENDUM TO OIL AND GAS LEASE
                         From Vaquillas Ranch Co., Ltd. et al
                        To Conoco Inc., Dated November 1, 1987




         12. Should Lessee be prevented from complying with covenants of this
    lease by reason of conditions or acts set forth in Paragraph '11' hereof,
    then Lessee agrees annually to pay to Lessor an amount equal to the delay
    rentals herein provided for during such period of prevention, whether same
    be during or subsequent to the primary term, and such payment shall be made
    at the end of each year of prevention either to Lessor or to the depository
    above named for credit to the account of Lessor.


         13. This lease does not cover or include any right or privilege of
    hunting or fishing on any part of the above described land, and Lessee
    agrees with Lessor that neither he nor his assigns or agents or employees
    of his assigns, will bring firearms or dogs upon the leased premises, and
    should this provision against hunting and fishing be violated by any
    agents, servants, employees or contractors of Lessee 1 s assigns, any such
•
    person so violating same shall have no further right to enter upon the
    leased prem1 ses,   and such person sha 11   be regarded as   and   sha 11   be a

    trespasser on the premises of Lessor and be subject to the penalties
    imposed upon trespassers under the laws of the State of Texas.


         14.   It is expressly agreed and understood that after production of            .,
    oil and gas in corrmercial quantities is obtained from the leased premises,           ~C'I

    the minimum annual     income to Lessor from payment of rentals, shut-in                  c)1)

    royalty and royalty on production shall be sum of not less than Two_($2.00)
    Dollars per acre on the total acreage retained and then covered by this
    lease, but this provision shall not impair the right and privilege of
    Lessee, his successors and assigns, to release and surrender any part of
    the above described leased premises as herein provided.             Lessee 1 hfs
    successors and assigns, shall detennine within 90 days from the expiration
    of any lease year during which royalties         have been paid on actual
    production the amount of any deficiency, and shall within said 90-day
    period pay such deficiency to lessor or deposit same to Lessor's credit at



    GW82/dm 124(7)
                                                                        °"'I JUt 1 4 ~
.......

          the depository hereinabove designated.
                                                                             •
                                                                    Default in the payment of such
          deficiency shall not operate to terminate this lease or any part hereof,
          but Lessee, his successors and assigns, agrees to personally pay such
          deficiency to Lessor at Laredo in Webb County, Texas, together with any
          reasonable     cost,     including           attorney's   fees,    incurred     by   Lessor     in

          collecting such deficiency if not paid within the 90-day period hereinabove
          provided for.


               15.     Nothwlthstanding any other provision herein contained, this oil,
          gas and mineral lease is limited to oil, gas and sulphur and minerals
          produced with oil and gas, and does not include minerals other than oil,
          gas and sulphur and minerals produced with oil and gas, as Lessor herein
          excludes from the        leasehold estate herein granted,                    and reserves     unto

          himself, his heirs and assigns, all minerals other than oil, gas and
          sulphur and mi nera 1s that may be produced with oil and gas, but it is
                                           1
          expressly agreed that                gas 1 as used herein         includes    gas,   condensate,

          distillate or any other gaseous substance or any other mineral produced

          with oil and gas, including sulphur.


               16.     The right to pool under Paragraph '4' of this oil, gas and
          minera 1 lease sha 11 be 1imi ted to 1ease or 1eases on 1and belonging to
          Lessor herein, or in which Lessor owns an interest in the oil, gas and

          other minera 1s.



               17.     For the     purposes        of the      annual   rental    payments     due    under
          paragraph 5, Lessor and lessee agree that said payments have been timely
          paid and     received,     and        that    this   Lease is     perpetuated, without         the
          necessity of further delay rental payments, until. the expiration of the
          primary term.



               18.     At the end of the primary tenn hereof, Lessee covenants and
                                                                                                               L D?
          agrees to execute and deliver to Lessor a written release of any and all

          portions of this lease which have not been drilled to a density of at least

          40 acres for each producing oil well and 640 acres for each producing or

          shut-in gas well, except that in case any rule adopted by the Railroad
          Commission of Texas or other regulating authority for any field on this




          GWB2/dm 124(7)
                     •                              •
lease provides for a spacing or proration establishing different units of
acreage per well, then such established different units shall be held under
~e~se by-su~h production, in lieu of the 40 and 640-acre units above
mentioned; provided, however, that if at such date lessee is engaged in

drilling or reworking operations the date for the execution and delivery of
such release shall be postp~n;d a~d the entire lease shall remain in force
so long as operations on said well or wells are prosecuted with reasonable
diligence, and if, after the completion or abandonment of any such well
                                                                                 ~.):
Lessee commences the drilling of an additional well within Ninety (90) days
from the comPlet1on or abandonment of the preceding well, or continuously
conducts drilling operations in good faith and with reasonable diligence on
 said lease without any .ces_s.atjon for longer than Ninety (90) days, said
 lease shall remain in full force and effect during such drilling operations
 and until the end of Ninety {90) days after the completion or abandonment
 of the final well, at which time Lessee shall execute and deliver to Lessor
 said written release, releasing all portions of the lease not then so
 developed,      Each retained unit shall contain at least one (1) well
 producing or capable of producing oil or gas in paying quantities, and the
 acreage within a unit shall be contiguous.


 lf, after the date the partial release called for under this Paragraph 18
 talces affect, all production from a retained unit around a well or wells

 cease to produce oil or gas in commercial or in paying quantities, Lessee

 shall have one hundred eighty (180) days thereafter within which to
 commence operations to establish or re-establish production therein in

 cormnercial or paying quantities, whether such production be from the same

 wellbore or other wellbore.      If such operations    result   in commercial

 production, then this 1ease, as it applies to such unit sha 11 continue

 until such corrmercial or paying production again ceases.   However, if such

 operations do not result in corrmercial production, then Lessee shall have

 ninety ( 90) days after completion of such operations within which to
 commence drilling ·-or reworking operations within such unit, and this lease,

 as it applies to said unit, shall remain in force so long as operations on

 said well or for drilling or reworking of any additional well therein are

 prosecuted with no cessation of more than ninety {90} consecutive days, and

 if they result in the production of 011 or gas therein, so long thereafter




 GWB2/ dm 124 ( 7)
"·   ...

                              •
           as oil or gas is produced from said unit.
                                                                  •
                                                            As to any unit upon which
           cornnercial production may periodically terminate, the above right to timely
           resume operations and continue this lease as to such unit shall be
           reoccurring right.


           The stipulation above as to the size of retained tracts around wells shall
           never be construed as a satisfaction of Lessee's right, duty and obligation
           to reasonably develop the leasehold held by Conoco or its successors or
           assigns.   After November I, 1990, Lessee agrees to dri 11 such add it i ona 1
           we 11 s on the leased premises or such port i ans thereof as may be in force
           and effect from time to time, as may be necessary to reasonable develop the
           same for the production of oil and/or gas as a reasonable prudent operator.


           19. A portion of paragraph 3 has been deleted and the following Is in lieu
           thereof.


                (b) on gas, including casinghead gas or other gaseous substances,
                produced from said land, the Lessors royalty shall be calculated and
                paid as follows:


                a)    Sales To Non-Affiliated Third Parties:
                      In the event Lessee enters into a gas sales contract with a
                      non-affiliated third party, Lessor's royalty shall be one-fifth
                      (1/5) of the gross proceeds received by Lessee from the sale of
                      such gas.


                b)    Sales To Related Or Affiliated Entities For Resale:
                      Jn the event Lessee enters into a gas sales contract to sell gas
                      to a related or affiliated entity, then Lessor s royalty shall be
                                                                      1




                      computed on the greater of the following:
                      I.    One-fifth (1/5) of the gross proceeds received by Lessee or
                            any affiliate or related entity from the sale of such gas to
                            the first non-affiliated entity, or


                      2.    One-fifth (1/5) of the highest price reasonably obtainable
                            for gas by lessee and other producers or operators in the


                                                 -4-
           GWB2/dm 124(7)
                   •                                     •
                 east one-fourth of Webb County, Texas, who are producing gas
                 of like kind, quality and quantity.


                                                                         11
                 In this regard, it is understood that the                    highest price

                 reasonably   obtainable"     may   be   equal     to,        but     is   not
                 necessarily, the highest price then being obtained by other
                 producers or operators       in the east one-fourth of Webb
                 County, Texas, who are producing gas of like kind, quality
                 and quantity.


     c)   Taking, Selling Or Delivery Of Gas To Lessee Or Its Related Or
          Affiliated Entities For Use (Not For Resale):
          In the event Lessee takes gas for its own use, or sells or

          transfers gas to a related or affiliated entity for use, then
          Lessor's     royalty shall   be    computed on     the    greater of the
          following:


          !.     One-fifth (1/5) of the highest price reasonably obtainable
                 for gas by Lessee and other producers or operators in the
                 east one-fourth of Webb County, Texas, who are producing gas
                 of like kind, quality and quantity.


                 In this regard, it is understood that the "highest price
                 reasonably   obtainable"     may   be   equal     to         but     is   not

                 necessarily the highest price then being obtained by other
                 producers or operators in the east one-fourth of Webb
                 County, Texas, who are producing gas of like kind, quality
                 and quantity, or



          2.     One-fifth (1/5) of the quarterly weighted average of the
                 prices being paid by "purchasers" (as hereinafter defined)
                 in the east one-fourth of Webb County, Texas, who are
                 purchasing gas of like kind and quality.           For the purposes
                 of calculating the average price under this Paragraph c2,

                 prices paid shall     be    those as    reported       in      the    Energy
                 Planning Book publication or as reported to the State of



                                       -5-
GWB2/dm 124(7)
                   •
                 Texas for severence tax purposes.
                 the   three     largest    purchasers
                                                             • "Purchasers 11 sha 11 mean
                                                            based    on   volume        of     gas
                 purchased for such calendar quarter, in the east one-fourth
                 of Webb County Texas.
                                   1             For an example of the calculation of
                 the quarterly weighted average of such price, see Exhibit




       Lessor and Lessee shall meet within eleven (11) months after the end
of each calander year.         At least thirty (30) days prior to such meeting,
Lessee should furnish to Lessor a statement or other documentation of the
basis upon which royalties accrued to Lessor under the terms of the Lease
for the previous calender year.            Any additional royalties calculated by
Lessee to be due, if any, shall be paid at such meeting.                   Within one (1)
year    from   delivery   of     the   above     referred    to     statement      or        other
documentation, Lessor shall notify Lessee of any discrepancies.                 Failure to
notify Lessee timely of any discrepancies shall constitute final acceptance
of royalty payments as covered by such statements or other documentation.
The first period for which Lessee shall prepare such statements or other
documentation shall begin on April 1, 1988 and end on December 31, 1988.
Nothing in this paragraph shall preclude Lessor from claiming any royalty
which Lessor is entitled to as a result of mistake                        in computation,
oversight in computation, or error in computation of royalty or which may
result from the subsequent disclosure of a discrepancy.


       LESSOR'S royalty shall be without deduction for any costs, such as,
but not limited to, costs of producing, gathering, storing, separating,
treating, dehydrating, compressing, processing, transporting and otherwise
making the oil, gas and associated substances ready for sale or use, except
for a)    severance and related taxes, and b)               reasonable transportation
expenses which may be necessary to be paid to non-affiliated third parties
or entities to get Lessor's gas to a market or point of sale off the leased
premises and which sale or sales will result in a net price equal to or                              r' ". -


                          •
       royalty computation purposes.
                                                                   •
                                          Lessor sha 11 have thirty (30) days after
       receipt of a gas contract to approve same.            If Lessor approves same or does
       not timely decline to do so, then Lessor's royalty on gas sold under such
       gas sales contract shall be based on the gross proceeds received under said
       contract.


            GAS contracts with a term in excess of three (3) years shall contain a
       provision for price redetermination no later than the end of the 3rd year
       and subsequent price redeterminations thereafter at intervals no greater
       than two (2) years apart.


            20.    Lessee agrees to fill all    slu~h   pits and level the same when they
       have ceased to be used and to restore the land to as near 1ts original
       state as is practicable and to pay for damages to the surface of the land
       and the improvements, water wells, growing crops and livestock thereon, and
       to any other personal property of Lessor, Vaquillas Ranch Company, Ltd.,
       occasioned by, arising out of, or resulting from operations by Lessee, his
       agents, employees or independent contractors on the land hereby leased to
       Lessee.     Lessee also agrees, when requested in writing by Lessor. to
       divulge to Lessor true and correct information as requested by Lessor as to
       all drilling, producing and marketing operations conducted under this lease
       and to furnish to Lessor copies of all electric well logs taken hereunder;
       provided,    however,   lessee   shall   not     be     obligated   to    release   such
       information until it has been released to the industry.


            21.    Lessee hereby agrees to ensure that the two exit gates on F.M.
       2895 (Forest Gate and Reynolds Gate) are guarded in an efficient and
       prudent manner during drilling, reworking or plugging operations and at
       other times as mutually agreed to by Lessee and Lessor.                  As to the exit
       gate on the north side of U.S. Highway 59, Lessee agrees to use its best
       efforts to work out an arrangement with other exploration companies using
       such gate to ensure that it is guarded in an efficient and prudent manner
       during drilling, reworking or plugging operations and other times as
       mutually agreed to by Lessee and Lessor.         Further, Lessee agrees to use its
       best efforts to work out an arrangement with TransAmerican Natural Gas
       Corporation or its successors or assigns to ensure that the exit gate


                                                -7-
       GWB2/dm 124(7)
                             •                                      •
....

       located 9 miles north of Aguilares, Texas, on F.M. 2895 is guarded in an
       efficient and        prudent manner during drilling, reworking or plugging
       operations and at other times as mutually agreed to by Conoco and Lessor.
       In regard to gates used by lessee and other exploration companies, Lessee

       agrees to pay its share of the cost of guarding such gates when such gate
       guards are required under this agreement.          Lessee shall not be obligated to

       furnish a gate guard on any gate which has been abandoned or is not being

       used by Lessee.


             22.   Lessee agrees that before abandoning any well drilled on said ;j'., '0 ':)
       lease for oil or gas purposes, it will notify the owner or the surface
       estate in person or by telephone of its intention to do so, and it will
       allow said owner of the surface estate a reasonable time, not exceeding

       twenty-four (24) hours thereafter, within which to elect to take over the
       hole for the purpose of attempting to make and complete a water well.
       Lessee agrees to consult with such surface owner as to the location of a
       potential     water     zone,   without   any    liability     or warranty   for    such
       consultation.        Upon the owner of the surface estate election, within the
       specified time, to attempt to complete the well as a water well and
       complying with all rules and regulations of the Railroad Co"'11ission of
       Texas and applicable statutes, Lessee will, at its expense, set all plugs
       to just below the designated water sand as may be required by the Railroad
       Convnission and thereafter deliver the well to said owner of the surface
       estate, leaving in such well all surface casing and such intennediate

       casing as may have been run and set to at least the depth of the designated
       water sand and thereafter the owner of the surface state shall own the well
       and shall be responsible for all subsequent matters in connection with the

       well and for compliance with the applicable statutes and regulations of all

       regulatory agencies having jurisdiction.          Lessee shall have no liability to
       Lessor in connection with any of the operations which may be conducted by
       the   owner     of    the   surface   estate     who   shall    thereafter   bear   all
       responsibility and liability with respect thereto.                   It is expressly
       understood that lessee shall not be required to furnish any additional
       casing or other equipment for any well plugged back at the request of the
       owner of the surface estate under this paragraph.              Should the owner of the
       surface estate elect not to attempt to make a producing water well out of


                                                  -8-
       GWB2/dm 124(7)
....
                                •
       any such hole, Lessee shall plug the well in accordance with all applicable
       rules, regulations and statutes.


            23.     It is expressly agreed and understood that for the purposes of
       this lease the following definitions shall apply:


                    11
                         Cormnences 11   -   A well shall be deemed corranenced on the
                                             date which the drilling bit enters the
                                             earth for the drilling of a well.
                    11
                         Abandoned 11    -   A well shall be deemed abandoned on the
                                             day when it is finally plugged as a dry
                                             hole.
                    11
                         Completed 11    - A well shall be deemed completed thirty
                                           (30) days after the day the Lessee sets
                                           production casing.
            24.     Lessor and Lessee agree to limit the conrnencement of actual Ao~
       drilling during deer hunting season to 1) those wells drilled in areas
       which would not disturb deer hunting, and 2) offset wells.                If Lessee must

       co1T1J1ence a well during deer hunting season to perpetuate said lease, then

       Lessor will either a) not object to the drilling of such well during deer
       hunting season orb) agree to extend the commencement date for such well to
       a mutually agreeable date after deer hunting season ends.               For the purposes
       of this paragraph "deer hunting season" shall be that period defined by
       State law.


            25.     Nothwithstanding anything contained herein to the contrary, the
       lessor at any time and from time to time, upon not less than ninety {90)

       days notice to the holder of this lease, may elect to require the payment

       of any royalties accruing to such royalty owner under this lease to be made
       in kind; provided that any expenses                   incident to the exercise of such

       election shall be borne by Lessor· and such election shall be for periods of
       not less than twelve (12) months.               Lessor shall only be allowed to take in
       kind when lessee is producing for his own account.               In the event of such an

       election by Lessor, lessee shall cooperate fully with Lessor in allowing
       Lessor to take their royalty in kind, including permitting lessor to use

       Lessee 1 s wellhead equipment and, to the extent that Lessee has assignable

       rights, the use of Lessee's purchaser 1 s transportation facilities in good

       faith and not to exceed preva i 1 i ng charges for s imi 1ar services in the

       industry at the time if Lessee or its affiliates are transporting the gas,



                                                       -9-
       GWB2/dm 124( 7)
                                                                 •
.......

                            ••
          but if Lessee has a third party contract for the transport of said gas,
          Lessor will be bound by said contract.       Should Lessee desire to enter into
          a gas purchase contract having a tenn of more than one (1) year, then (a)
          Lessee shall include in such contract a provision that allows Lessor to
          elect to take its gas in kind and be released from such contract one
          hundred twenty (120) days after notice, or (b) Lessor may approve of such
          contract in writing, 1n which event, Lessor may elect to take its gas in
          kind either at the end of such gas contact or'one (1) year after notice to
          Lessee, whichever happens sooner.         Any equipment installed by Lessor
          necessary to take in kind must be approved by Lessee and maintained
          according to Lessee 1 s specifications.


               If Lessee is unable to obtain a more favorable gas contract because of
          Lessor's reservation of this election to take in kind, then Lessee may
          elect to give notice of its intention to sign a gas contract acceptable to
          Lessee and request that Lessor join in signing same, and if Lessor elects
          to sign same, then Lessor's royalty share of revenue shall be bound by such
          contract and Lessor may not elect to take its royalty in kind during the
          term of such gas purchase contract.




               DATED this   91Jr    day of January, 1988.



          VAQUILLAS RANCH COMPANY, LTD.                  VAQUILLAS UNPROVEN MINERAL TRUST




                                                         By:   ;&.
                                                               E. Wa



                                                         By:




                                                         By:




                                                -10-
          GWB2/dm 124(7)
                          •                               •
......




         VAQUILLAS PROVEN MINERAL TRUST              CONOCO INC.


         By~~4                                   rif1 By: -'l.fd:::;:f;f...

                                                                                  ,l'j:.....,:j
                                                                                 (;
                                                                               /_11'c...'




         SURVEY              ABSTRACT      CERTIFICATE       GRANTEE                 ACRES


          ·1652                2876          1159           w. a. TAYLOR        6 40 .o
         -1661                 1122         1164            CCSD & RGNG         640. 0
         -1663                 1123          1165           CCSD & RGNG         640. 0              ~
                                                                                                  .Y
      ~---:i,_63"3.            1323          4/808          GC & SF             640.0 ,
         -'"1634               225_7_______ 4/.B.Oil____ GC L~F- __ ..-___ . __ 6_59__,_96_,
         =-r665                1124          1166           CCSD & RGNG         640.0
       ""~
      -~ i::.16.3.5_           17 97           17           TC RY;              6 40 , 0-..,
         - 2060 (SE/4          3329-30   ·- · 303 · - ···--cT--&·M ·  -- ----y-6·0":-o··
                     only)
         -1953 (E 1/2)         1329           4527           GC & SF                 320. 0
            1627 (pt.          1324           4683           GC & SF                 160.0
                     only)
         -1629 (pt.            1275            4682          GC & SF                 264.65
                     only)
             1662 (W 1/2)      2230            1164          CCSD & RGNG             329.31
             1648 (E 1/2)      2441            1157          CCSD &- RGNG            325. 7 5
             1648 (W 1/2)      3301            1157          CCSD & RGNG             325.75
             2335              3025            SCHOOL        w. BROON                 27.3
         • 1956 (E 1/2)        2560            4526          GC & SF                 327.34

          The following parts of surveys are expressly excluded herefrom,
          viz.:
          (1) The SE 1/4 of SW 1/4, SW 1/4 of NE 1/4 (80 acs.) and N 1/2
          of SW 1/4 and SW 1/4 of SW 1/4 (120 acs.) of €T & M Survey 2060.
          (2) The W. 3/4 of GC & SF Survey 1627 described in O&G Lease to
          Daniel A. Pedrotti dated September 24, 1973, as amended.
          (3)   All of the W. 320 ~cres of Survey 1629 described and
          included in O&G Lease to Daniel A. Ped~otti dated September 24,
          1973, as amended.
                         •                               lXlllllt I



     c 1tculitlon of roy1lty n bt p1ld on gu dtllvtrtd to Lttnt or Affllhtn for \llt C•nd
not for r111lt) In 1ccord1nct vllh p1r1tr1ph 19.

                         ''Y Ln1ot roy1lty ~tnd on th• 1ru•nr of
                                                                                         •
                                                                        tht v1l9httd tYttlOt prlct
                         ptlcl by tl11 thrtt hr11n YOlll9ettle pur~tfttl for th• ctltnd.r qu1rttr
                         In th• 1111 11,u1rur of lltbb Co\11\tY or tbt 111t9bt1d 1v1r111 of th• prl;n
                         Uttd by th•       LUIOt      tor royalty     pt)'lltnt P'Jt'J)OllH


     C1lcu\1tlon:        01t1,..ln1 1ddltlon1l roy1\ty p1y111nt1, If 1ny,

                         in1r1r PhMlnt loot publlcatlon or 11 rep11rt1d to th• Stitt of Ju.11 for
                         ttYtttl"ICt Ull purpo111.


Slip \,     Ctlcuhu tht vtllbttd ntt111 prlct for th• aonth tor 11ch of tht tht•• l1r91n
            vol\.at purch11u for 1111 qu1rt1r fro. tht ttx r1cord1.

                                                         M2f!th• J•"VUY 198§




                     "'' .. 1
                                                  100,000             z.oo        Z00,A6J
                     Unit 14                      ao,ooo              1.s1        tzo,aoo
            ru1"ch11n fc2111 cg111ppny I


                     lltl\ 'Z                     180,821             1.6Z


            TOTAL Vnlud T••••                     360,az1
                  Tr1M•l111!on


            Monthly ll•hht•d AYttlf! ,,,,,                     61l,l26/J6o,a:n •      s1,10/M1t1i~.


            11put proc:1d11r1 for n111\nln; tvo •ontht for thl• purc:h111r t.ml toe c11ulnln; two
            purch111r1.

 $l1p z.    t1\c:ul1u tht v1t;ht1d 1v1r191 prlu of tht thrtt \1r11n vo\U111tric purch111r1 for
            th• qv1rt1r v1ln9 aonth\y v1\u11 froa sup 1.


                       Month·Juiy•ry 1211                   t!ontb • ••bOJuy 1211               t!opth     ~    t11rch 12§0


 ~                  Volva•      Prlc:t    !xuntlon          Volu111   Prlc1    !xitn•lon       Vo\111111       Pr let     E11nn1lon

                      "'        l/Mtf
                                                  •         ""        1/MCf
                                                                                 •             ""              .S/t!Cf
                                                                                                                             •
 Unltsd T1;ii:11    360,tZI       1.10     613,396        391, 130    1,58      627,465       :n.o,Jo6         1,51       506,0ISl




                                           -
 Tr1l'll•h1lon

 UJIAOC              400,ZZl       \,5S    6ZO,l46                              561,157       soo,126 1.ss       775,125
 South Cul f         l!L.W. L.U                                                 w...w.                '""'~'--'~7u5c.>J5a,.o
                                                                                              Ul...2.22
 lotllt            1,136,044              1,IJJ,74Z 1,047,009                 1,67J,ZS5 1, IZ1,4JZ                       1,756,858


                           SU-    of   V!!IYIHI          Su,. 2f [!ltt"'ton1         V1!9bt1d Av1c991 Prier


  1oul•                                                       5,Z6l,155                           1,59

  Sttp J,     C1\c:11l1tt v1l9bttd 1v1r1111 pclc:t 1111d by Ltnt• to c1lc11l1u roy1lty p1y111nu on
              1111 dtllvtrtd to Lt11u or 1ftlllnt1 tnd not for r11111,

                         t!opth•Jenyuy 1000                   t!ontb•ltbrupy 12AA                   Montb•H11rcb 12AA

                     Volu.1      Prlc:•    E:r.t1ntlon      Yolu111   Prlc•    h:t1n1ion       Yolu.111        Price       Extrn1lon

                    ""           S/ltCl
                                                  •         ""        S/MC,
                                                                                 •             ""              $/lltl

                    1n,ooo        1.60      241,0DO         1'0,0DO    \,62     U6,&00        155,000          1.sa         2U,900




             he    2f vgtu.,,..                          SUI! gf fxt1n1 Igo•

                                                               719,700                           1.60


 ll•P ' ·    Cffip•rt 111lthnd 1Y1r1111 prlct c1lcul1t1d In sup                   z to   the vthht•d •v1r191 ~"'''
             pcl;e ;1Lc:ul1od In :sup J,

             S1.60/MCr 11 ' ' ' " ' ' Hllfl Sl.50/MCf 10 M 1ddltl2n.1l roy1tty P•Y••l\U lfl r1q.1.lr•d
             for thh qu1rt1r,




 llOUt       Vol"'-"• UICI prlcu uud In thl1 1x19f!l• 1r1 u11d for l\\uttrnlon and ••Y not b1
             r1H1nlvt of 1c:t111I c~hlona,
'   ..
     '
         '
             .                               THE STATE OF TEXAS
                                             COUNTY OF WEBB
                                                                    •
                                                                    §
                                                                    §
                                                                    §
                                                                                                   •
                                                  This instrument was acknowledged before me on the 9y.f-_,day of
                                             January, 1988, by J. O. WALKER, JR., General Partner of Vaquillas Ranch
                                             Co., Ltd., A Texas Limited Partnership, on behalf of said partnership,



                 i-- ~
                                     .. ....';·.·
                           .· ·. ·- .......
                      ._\.:. " ..•. -··
                                                     ·· .........
                                                                              ~·~
                                                                               otarY ~600•. s-
                                                                                            ~le in and for
                 !~:~                                      .. ._                  The State of Texas.
                 \             :
                                                                                  My Coomission Expires
                                                                                      .LA (J/?Jj   BA LLi::v.J
                                                                                                               7- B -'89
                  ·• '"'·
                   ~               .......
                                   -~.        ___ .....                            Printed/stamped name of Notary.

                                             THE STATE OF TEXAS     §
                                                                    §
                                             COUNTY OF WEBB         §

                                                  This instrument was acknowledged before me on the 9'1+- day of
                                             January, 1988, by E. WALKER QUIROS, General Partner of Vaqu1llas Ranch Co.,
                                             Ltd., A Texas Limited Partnership, on behalf of said partnership.


                                                 • f •
                                                                                ~)i~aQ_Q,,[Y
                 :...~~"',·
                   • _:':!-.                               ..,.
                                                                                 otal'Yublic in and for
                 § ~i                                                             The State of Texas.
                                                                                  My Co11111ission Expires     '7-:3- o0 9
                 •,                                                                    ~A-oJRA ~ LlEW
                 \. -~~·:--.....                -·                                 Printed/stamped name of Notary.


                                             THE STATE OF TEXAS     §
                                                                    §
                                             COUNTY OF WEBB         §

                                                  This instrument was acknowledged before me on the 't'ff- day of
                                             January, 1988, by GENES. WALKER, General Partner of Vaqui11as Ranch Co.,
                                             Ltd., A Texas Limited Partnership, on behalf of said partnership.


                                                                                ~~~~,,;)--'
                                                                                 NOtarYUbfc         in allor
                                                                                  The State of Texas.
                                                                                  My Co11111ission Expires    7-3-89
                                                                                       LAat    •   :




\
•.   ..
 - • .                       THE STATE OF TEXAS
                             COUNTY OF WEBB
                                               •   §
                                                   §
                                                   §
                                                                                 •
                                  This instrument was acknowledged before me on the  9+L day of
                             January, 1988, by J. 0. WALKER, JR., Trustee for The Vaquillas Unproven
                             Mineral Trust.

                                                                ~·~          ~a~Q,,,'}-
                                                                 Ofu'YPuiC in anCFfOr
                                                                  The State of Texas.
                                                                  My Conmlssion Expires:       7- 3-a00I
                                                                        LA~R-A /?,.., LLe"J
                                                                   Printed/stamped name of Notary.

                              THE STATE OF TEXAS       §
                                                       §
                              COUNTY OF WEBB           §

                                   This instrument was acknowledged before me on the g i-R_, day of
                              January, 1988, by E. WALKER QUIROS, Trustee for the Vaquil las Unproven
                              Mineral Trust.



          l ;:_[
          i ... .·
                      - ..
                                                                ~~~~~
                                                                  The State of Texas.
                                                                  My Conmission Expires:     '7-:3- 8 9
          ~
           ~.
                 ·.
              ·.......... .. .
                         •,
                                                                        L11uRA   BALLEvJ
                                                                   Printed/stamped name of Notary.
                         ~,.




                              THE STATE OF TEXAS       §
                                                       §
                              COUNTY OF WEBB           §

                                   This instrument was acknowledged before me on the        9 -r/:_;
                                                                                                  day of
                              January, 1988, by GENE S. WALKER, Trustee of the Vaquillas Unproven Mineral
                              Trust.


                                                                  Notary Pu ~in and for
                                                                  The State of Texas
                                                                  My Commission Expires:      7-3- ?/
                                                                        LA ORA     B,o L.LE:vJ
                                                                   Printed/stamped name of Notary.


                              THE STATE OF TEXAS §
                                                   §
                              COUNTY OF WEBB       §
                                                                                              '-HU
                                   This instrument was acknowledged before me on the Cf        day of
                              January, 1988, by EVAN B. QUIROS, Trustee of Vaquillas Unproven Mineral
                              Trust •

                                  .   _,,~                      ~c~n~,')--'
                                                                   The State of Texas                a
                                                                   My Commission Expires:      7-3-f? f
                                                                        JvMR/i     »A       LlevJ
                                                                   Printed/stamped name of Notary.



                                                                 -13-
                              GWB2/dm 130(1)
•   •   .
        -   ••




            ---
c.•••



   .    '                       THE STATE OF TEXAS §
                                COUNTY OF WEBB
                                                      •
                                                      §
                                                      §
                                                                                     .
                                                                                            •        o~
                                     This instrument was acknowledged before me on the          t                day of
                                January, 1988, by J. 0, WALKER, JR, , Trustee of Va qui ~i1ra~s-'-,.P~ro_v_e_n-'Mi nera 1
                                Trust.


                    .•' c_:-'       :;   ~ j
                                                                         ~          ~a Q(b_,f}---
            {~(:/.                  ·-,·•   •   .,..
            ,.
..

     THE STATE OF TEXAS
                         •§
                          §
                                               •
     COUNTY OF WEBB       §

          This instrument                                'l c/,..   day of
     Attorney· in-Fact
     corporation.



                                The State of Texas
                                My Commission Expires: 9-/8'-yi(
                                     L)e//«-   /?1<>.. Y'A-'ert"
                                Printed/Stamped name of Notary.




                              ·15-
     GWB2/dm 130(1)
EXHIBITC
                             PARTIAL RELEASE OF OIL AND GAS LEASE

STATE OF TEXAS                   §
                                 §
COUNTY OF WEBB                   §


        WHEREAS on June 15, 1974, Vaquitlas Ranch Company, Ltd., a limited partnership acting- therein
through its general partners, J.O. Walker, Jr., Gene S. Walker, Evan B. Quiros and E. Walker Quiros, as
Lessors, and Continental Oil Company, as Lessee, entered into an Oil and Gas Lease, recorded in Volume 460,
Page 324 of the Deed Records of Webb County, Texas, covering 26,622.79 acres of land, more or less,
hereinafter referred to as "the Lease,· and;


        WHEREAS the Lease was revised, more particularly described in that certain Oil, Gas and Mineral
Lease Amending Oil, Gas and Mineral Lease dated November 1, 1987, as evidenced by said Memorandum of
Amendment to Oil and Gas Lease, dated June 16, 1988; recorded in Volume 1303, Page 879 in the Real
Property Records Of Webb County, Texas.


        WHEREAS the Lease has also been amended from time to time, as reflected in the Public Records of
Webb County, Texas, and all references to the Lease herein shall be to the Lease as amended.


           NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt of which is hereby acknowledged, ConocoPhillips Company, does hereby
RELEASE, RELINQUISH and SURRENDER unto the Lessor, all of its right, title and interest and estate in the
Lease SAVE AND EXCEPT THOSE LANDS AS MORE PARTICULARLY DESCRIBED ON THE EXHIBIT
"A," AND FURTHER DESCRIBED ON EXHIBITS A-1 THROUGH A-36 ATTACHED HERETO AND MADE A
PART HEREOF.


Provided, however, Lessee shall have and retain full rights of access and all easements of ingress and egress
over and across those lands covered by the Lease, including the lands which are hereby released, for the
production of oil and gas and operations in the acreage not hereby released, and Lessee shall not be required
to remove or relocate any pipelines, utilities, roads, tank batteries, or other surface equipment or installations
from any portion of the Lease or lands herein released for so long as same continues to be used for the
exploration, development or operation of such portions of the Lease that continue in force and effect


This instrument is binding upon and inures to the benefit of the parties hereto, their heirs, successors and
assigns.


Executed this      ) 1 'th    day of   f.k,,4 ,2014.


                                                 LESSEE:




                                                 ::~oc~
                                                         Michael P. Rose
                                                         Attorney-In-Fact




                                                            Volume: 3577 Page: 454- 530
                                                            Ooe#11!M188
                                                            Doc Type: PARTIAL RB.EASE OF OIL & GAS LEASE
                                                            RecOC'd Date: 21251201411:28:17 AM Record By: Mtc
199129-001                                                  Fees·.$330.00.
                                                            Margie Ramirez Ibarra, Webb County Cieri!.
                                        ACKNOWLEDGEMENT


STATE OF TEXAS               §
                             §
COUNTY OF HARRIS             §

        ACKNOWLEDGED BEFORE ME, this          11le>. day of    F...
                                                                 'k!onnJ                     , 2014, by
Michael P. Rose, Attorney-in-Fact for ConocoPhillips Company, a Delaware (Corporation, on behalf of said
corporation.




199129-001
                                                                                                                 OVERALL EXHIBIT "A"
                                                                                                                  CONOCOPHILLIPS COMPANY
                                                                                                            VAQUILLAS RANCH RETAINEO TRACTS 1-36
                                                                                                            CONTAINING A TOTAL OF 21,291.86 ACRES




                           GRAPffiC SCALE


                                  ( ltl   f[[1 )




                                                                                                                  CONOCOPHILLIPS COMPANY
                           HOWLAND ENGINEERING AND SURVEYING CO., _
                         Tl!PEF'll-nlleghn--~             TDPl.$FWrl~No.
                                                                                                                  VAQUIUAS RANCH RETAINED
                                                                                                                       TRACTS BASE HAP
                                T81~N.-A_,.,.         LMBl£S. l!Cl'll\MD Elfl)ljEElllH(:
     N10 ~C CO., 1iC. >SSUJtS NO RESPONSIBIUTY TO LOCAlt PPEl.11£ Oii CAa£ ~CS.
                                                                                                                                           CHECKED BY:      J.S.
     =~H:c~RE~~~~~~E/::.O!At rn:                                                            O'ME1!SHP Oii
                                                                                                                                           JOB No.   221Ji-1J
      c:oPmOfT HOWl.IHJ OICKV!tlr:l N10            ~      CO., lt\HCl'MNID\i\IR\IO'WG DUAA™ltll\lob>\NIN1lJl·lJ\271ll·lJ.do.g. IJl/201• 2:1C:IC ;>M, , . _ POf
HOWLAND
  ENGINEERING AND SURVEYING CO.

                                                 EXlllBIT "A-1"

                                                  FIELD NOTES
                                                        FOR
                       CONOCOPHILLIPSCOMPANY
                    VAQUILLAS RANCH LEASE 199129--001
                           RETAINED TRACT 1
       (VAQUILLAS RANCH WELLS A-3 No. 61, No. 67, No. 199, No. 200, & No. 203)
                              640.00 ACRES

     A TRACT OF LAND CONTAINING 640.00 ACRES, more or less, being out of the Vaquillas
     Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1955, G.C. & S.F. R.R.
     CO., Abstract 1328, Webb County, Texas, and being more particularly described as follows:

     BEGINNING at a foWld Y:i." iron rod next to a fence comer, which bears N 56°51 '30" W, a
     distance of 886.46 feet, from the Vaquillas Ranch A 3 No. 199 Well;

     THENCE, N 89004'24" E, along an existing fence line, a distance of392.77 FEET, to a point
     for a deflection right;

     THENCE, N 89°17'59" E, continuing along said existing fence line, a distance of 1,379.80
     FEET, to a point for a deflection right;

     THENCE, N 89042'30" E, continuing along said existing fence line, a distance of 695.33 FEET,
     to a found 1 Y:i." pipe at fence comer, for the Northeast comer hereof;

     THENCE, S 00°20'36" E, along an existing fence line, a distance of2,S33.32 FEET, to a point
     for a deflection right;

     THENCE, S 00°19' 10" E, continuing along said existing fence line, a distance of2,829.52
     FEET. to a point for a deflection left;

     THENCE, S 00°20'17" E, continuing along said existing fence line, a distance ofl,697.58
     FEET, to a point, for the Southeast corner hereof;

     THENCE, S 89°39'43" W, a distance of 4,334.37 FEET, to a point for the Southwest comer
     hereof;

     THENCE, N 00°38'14" W, a distance of 4,273.09 FEET, to a point under an existing fence line,
     for an exterior comer hereof;                                                                              j
                                                                                                                p

     THENCE, N 89°20'19" E, along an existing fence line, a distance of 1,910.21 FEET, to a fowid
     Vi" iron rod at fence comer, for an interior comer hereof;

     THENCE, N 00°39'19" W, a1ong an existing fence line, a distance of3,668.08 FEET, to a point
     for a deflection right;

     THENCE, N 00°33'14" W, continuing along said existing fence line, a distance of96.40 FEET,
     to the POJNT OF BEGINNING, containing 640.00 acres of land, more or less.

                               Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                   SHEET! OF2
                        H:\HOWLAND\SURVEYING DEPARTMEN1\lobs\20\3\l2131.l-13\22131.1-13.doc


                       www.howlandcompanies.com
 7615 N. Bartlett Avenue 1 P.O. Box451128 (78045) i Laredo, TX78041P.956.722.4411 F. 956.722.5414
                   TBPE Firm Registration No. F-4097 l TBPLS Arm Registration No. 100464-00
                                                                        EXHIBIT "A-1"
                                                               CONOCO PHILLIPS COMPANY
                           VAQUIUAS RANCH LEASE 199129-001. N RETAINED lRACT 1
                  (VAQUIUAS RANCH A-3 WELLS No. 61, No. 67, No. 199, No. 200, & No. 203)
                                              640.00 ACRES
                                                                             WEBB COUtm', TEXAS




        SURVEY 294                                                        N    l04-•24•    E N 89"17°9• E                                                      SURVEY 2'14


-- --- --
       ABSTRACT 2227
                            --'-'~~--
                                     ~")------:
                                         Found 1/Z' H 00"33'14• W
                                          Iron Rod     98.40'
                                                                         392.Tt    1,379.80'
                                                                   -.:::..;;;;~~+-"=----,_..;;;;.;;;..~
                                                                                   '-..~,.      _r.,__10o    VAQUIUAS RANCH
                                                                                      61
                    Dall. C. FANNING                                                                                   (BHL)
                    ABSTRACT 2228                                             '
                                                                              "'                                                          UI




                                                                                               SURVEY 1955
                                                                                           G.C. & S.F. R.R. CO.
                                                                                              ABSTRACT 1328
                                                                                           WEBB COUNTY, TEXAS
                                                                                                                                                      WEST 1/2
                                                                                                                                                    SURVEY 1844
                                                                                                                                                   P.K. CONNOWAY
                                      N 89"20'19• E ... 1,910.21'                                                                                  ABSTRACT 2188
                                                                                                                VAOUILLAS     -¢-
                                                                                       Found 112·           RANCH A-3 No. 67
                                                                                       '~""'
                                                                                    0 Fonce Comer
 _n_VAQUILLAS
 ¥     RANCH
       No. 211




                                                                        CONOCOPHILLIPS COMPANY
                                                               VACUlLLAS RANCH LEASE 199129-001
                                                                         26,622.79 ACRES (CALLED)
                                                                          RETAINED 840.00 ACRE UNrT
  SURVEY 1958
  H. E. BROCK
 ABSTRACT 2580

                                             VAOUILLAS RANCH
                                            A-J No. 200 (BHL)f.t:....
                                                                        ~      VAOUILlAS RANCH
                                                                              A-3 No. 200 (SHL)
                                z
                                                                                                 VAQUJLlAS -¢f)VAQUILLAS
                                                                                                    RANCH               RANCH
                                                                                              A-3 No. 203           A-3 No. 203
                                                                                                     (BHL)               (SHL)
                                                                                                                                           UI



                                                                         s    89'39 4Ji    w-      4.334


1-.-..-~-.-~ .........               ------------------------.,..-L------
     .-.-......................
                   GRAPHIC SCALE
                                                                                       SURVEY 2058                                                 SURVEY 851
  T                                                                                C.T. & M.C. R.R. CO .
                                                                                      ABSTRACT 2880
                                                                                                                                                   S.B. TURNER
                                                                                                                                                  ABSTRACT 1842

                                                                                                                   LEGEND                                                Dale


                  HOWLAND
                        ENGINEERING AND SURVEYING CO.
                 lllPE"'ni~Na.1'-«1111"    TBPl.SFm>Reglsltolb\Ho..1-..00
                                                                                                  ~
                                                                                                   0           = HORIZONTAL WE:Ll
                                                                                                                 stJRr>.a: LOCATION
                                                                                                                 WW.
                                                                                                                 UHIT UN£
                                                                                                                                                                       04-05-lJ
                                                                                                                                                                       10-1&-\J


                      7&15N._ ........    ~lX.nGlt     P.05&.122.+ltl
                            www.howlundc::ornpanltt!!.eom                                                        """ "'"
                                                                                                                 ""'
                                                                                                                 SURVEY UNE
 WARNING: a>.s1S OF BEAAINC: C.?.S. Tx. South 2<>1"1c. NAO. 27.
 1NS l'lAT "'IV llOT .51-JJW .OU CROss:tlCS ~ PF'£lJ!-IES CR Cla!S. ~D ENCINtEJllHG
 Nf:J SUIM:'T"llC CD.. INC. ASSUMES HO llfSPOHSltlUTY TD ~Tt ~EU'< OR CA  ENGINEERING AND SURVEYING CO.

                                                 EXHIBIT"A-2"

                                         FIELD NOTES
                                             FOR
                                   CONOCOPHILLIPS COMPANY
                               V AQUILLAS RANCH LEASE 199129-001
                                            RETAINED TRACT 2
       (VAQUILLAS RANCH A-5 WELLS No. 126, No. 166, No. 205, & No. 230)
                                                     640.00 ACRES

     A TRACT OF LAND CONTAINING 640.00 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 2057,
     C.T. & M.C. R.R. CO., Abstract 985, Webb County, Texas, and being more particularly
     described as follows:

     BEGINNING at a found fence comer post, which bears N 38°52'07" W, a distance of
     2,936.16 feet, from the Vaquillas Ranch A-5 No. 205 Well;

     THENCE, N 89°22'34" E, along an existing fence line, a distance of3,669.76 FEET, to
     a found 60 D nail at fence comer, for a deflection right;

     THENCE, N 89°35'52" E, along an existing fence line, a distance of 1,477.59 FEET, to
     a point for the Northeast corner hereof;

     THENCE, S 00°37'35" E, a distance of 5,425.18 FEET, to a point, for the Southeast
     comer hereof;

     THENCE, WEST, a distance of 5,187.42 FEET, to a point for the Southwest comer
     hereof;

     THENCE, NORTH, a distance of3,634.94 FEET, to a found Y:i" iron rod at fence
     comer, for a deflection left;

     THENCE, N 00°37'32" W, along an existing fence line, a distance of 1,739.69 FEET.
     to the POINT OF BEGINNING, containing 640.00 acres ofland, more or less.
                                                                                                                                    .·:
                              Basis of Bearing: G.P.S., TX. South Zone, NAD-27                                                      '




                                                     SHEET I OF2
                          H:\HOWLAND\SURVEYlNG DEPARTMENl\Job5\20J3\22131.2-13\lll31.2-13.doc                         .   ;/'.-::
                                                                                                                    :,:;x--~.01

                                                                                                                    :{i~_..:.;
                          www.howlandcompanies.com
7615 N. Bartlett Avenue   I P.O. Box 451128 (78045)       r Laredo, lX78041 P. 956.722.4411   1   F. 956.722.5414
                 TBPE Firm Registration No. F-4097    :   TBPLS Firm Registration No. 100464-00
                                                                                              EXHIBIT "A-2"
                                                 CONOCOPHILLIPS COMPANY
                                   VAQUJLLAS RANCH LEASE 199129-001 N RErAJNED TRACT 2
                             (VAQUJLLAS RANCH A-5 WELLS No. 126, No. 166, No. 205, & No. 230)
                                                       640.00 ACRES
                                                                                                       WEBB COUNTY, TEXAS



                                                       I                                                                                  I
                                                       •

                                                                                                                                         !                                                          ,,..




                                                                                                                                                                                                 J
            SURVEY 1954                                                                SURVEY 1956                                                            SURVEY 1956
           Dall. C. FANNING                                                              D. C. FANNING                                                           H. E. BROCK


  (PO~
           ABSTRACT 2226                                                              ABSTRACT 2591
                                                                                                                                          I                  ABSTRACT 2560


    ~)_
                                                                                                                     Found 60 0 Noa
                                                                                                                     0 Fence    Comer{    ti         H 89"35'52• E
    0 found Fenc:o
     Carner Poat
                                          I
                                '\l"~~..1.~~....:";..::                                                         ..
                                                       :.:..::.:·"'::..·~·~-;..:~~..~·~J:'.!:-~.==~,;'.'.:~~,-:-i~~.==~·;r•:77:·:""~,~·=='.":",:'i'f_-T"I~~·~~
                                                      ...
                                      '\,                                                      t            x                                                                  ~
                                            '
                                                '\.
                                                      ',1-
                                                                                               I
                                                                                               r
                                                                                               :
                                                                                                                                                                                I.
                                                       ',~
                                                             '\~o....
                                                                                               :

                                                                                               :
                                                                                                                                                                                ><
                                                                                                                                                                                   \
                                                                                                                                                                                       I
                                                                                                                                                                                        1
                                                  Foundt
                                                                              '
                                                                                  ' I
                                                                                                   I
                                                                                                                                                                                 i•
                                                   Iron Rod                         '\             I                                                VAQUILLAS _A_                ~.1
                                                O Fenca Comer                            ',        l                 VAOUILLAS RANCH                     RANCH     V
                                     -------~~~--------0
                                                                              VAOUlLLAS RANCH
                                                                                                                .
                                                                                                                -Q-A-5 No. 205
                                                                                                                            (BHL)
                                                                                                                                                   A-5 No. 166                    ~I
                                                                                                                                                                                 ro·1
                                                                                    A-5 No. 205                 VAQUILLAS RANCH-¢'.                                              .~.1
                                                                                          (SHL)                      A-5 No. 2.30                                                -
             0                                                                                                             (BHL)                    ·                            ':n 1
                                                                                                                                        VAQUILLAS RANCHO                         I')


         "' "'"'
             ·"'              11;                                                                          SURVEY 2057      A-5 No. 230                                          ~"'O i'
         ~o:"' "'
         "'"'·~               ~..;                                                                     C.T. & M.C. R.R. CO.
                                                                                                                               (SHL)


         ~~~
                                                                                                           ABSTRACT 965

         "'""""'....           '                                                                       WEBB COUNTY. TEXAS
                                                                                                                                                                                       1:
         "'cJ !:]
             ci
                               ~                                                  _n_ VAQUILLAS
                                                                                  V      RANCH
                                                                                      A-5 No. 126
                                                                                                                                                                                       ~
                                                                                                                                                                                       J

                                                                    VAOU!LLAS         i)
                                     •                                RANCH
                                     •                             A-5 No. 118


                                     I•                                                                                                                                                     f
                                                                                                                             -~-:;:-0~ ~
                                                                           SURVEY 2060
                                      •                                  L.F. UPDEGROVE
                                                                                                                                                                     ., "'
                                                                                                                                                                 .,00::;;;

                                                                                                                                                                                        li
                                                                         ABSTRACT 3330
                                     I•                                                                               ,                                          ~~=
                                                                                                                                                                 >--Cf.)~
                                                                                      A VAOUILLAS
                                                                                                                                                                 [;;'   "'
                       GRAPHIC SCALE
                                                                                      ¥. RANCH
                                                                                          A-5 No. 40
                                                                                                                      :            NE 1/4
                                                                                                                            SURVEY 2060              I
                                                                                                                                                     :
                                                                                                                                                                 !5 ~ &;
                                                                           T                                          I•     R.D. GUINN
                                                                                                                           ABSTRACT 3331
                                                                                                                                                     •
                                                                                                                                                                 en"'!:]
                              ( ti FEET)
                           I heh • lDCOFl.
                                                                                                                                                                                            I
                                                                                                                                         t£GEND                                    R...,!slon      0<1!•

                       HOWLAN~                                                                                         __ ,_           ....
                                                                                                                                     "' HORIZONTAL w:EtL
                                                                                                                                       SUllrAC£ 1.0CJiTlOH                              ,'
                                                                                                                                                                                                 04-12 \J
                                                                                                                                                                                                 OS-11 \J
                            ENGINEERING AND SURVEYING CO.
                   TBPEArmRfO'll' AU. mosstlCS Of Pl'WIC OR C\ll.ES. HOOl\NIO [NOll££JIN;
,tllO SIJR\ltYlllG CO., INC. ASSIJloC5 NO RESPOIG!llU!Y TO l..OCATE PIP£ll'< OSI CMllL CllOSSN'lS.
t<0 C>J,111 IS ll£R£B"I' WD£ R.E~ CIMIEHT OR =wl.. SUIT~ f'El: OWMERSHI' OR
                                                                                                                      FlEW DATE

                                                                                                                           '"         """
                                                                                                                                      ""
                                                                                                                                                    PAGE"

                                                                                                                                                      '"
                                                                                                                                                                  DRAWN BY:
                                                                                                                                                                 CHECKED BY:
                                                                                                                                                                               LAF./S.LM.
                                                                                                                                                                                      J.S.
lt$SCll. !)llS DAAJrllfC w.D!: EXCUISMl.Y ftlR C0H0coPt-.u>s Cl)UIWN.
                                                                                                                                                                 JOB No.     221J1.2 lJ
~ ~o [N(;»lttAINQ NrJ ~c co., 1HC. 201JC
                                                                                                                                                                  SHEET:     2 OF       2
HOWL.lt\~~D;
   ENGINEERING AND SURVEYING CO.

                                                 EXHIBIT"A-3"

                                                 FIELD NOTES
                                            FOR
                                  CONOCOPHILLIPSCOMPANY
                              V AQUILLAS RANCH LEASE 199129-001
                           RETAINED TRACT 3
           (VAQUILLAS RANCH A-5 WELLS No. 40, No. 97, No. 101, No. 108,
                         No. 110, No.113, & No. 118)
                                                  515.26 ACRES

     A TRACT OF LAND CONTAINING 515.26 ACRES, more or less, being out of the
     Vaquillas RJmchLease 199129-001, 26,622.79 Acres (Called), situated in Survey 2059,
     C.T. & M.C. RR. CO., Abstract 984, acd Survey 2060, L.F. Updegrove, Abstract 3330,
     Webb County, Texas, and being more particularly described as follows:

     BEGINNING at a point which bears N 11°25'37" W, a distance of 2, 799.89 fee~ from
     the Vaquil!as Ranch A-5 No. 108 Well;

     THENCE, EAST, a distance of 6,540.37 FEET, to a point for the Northeast corner
     hereof;

     THENCE, S 01°14'46" E, a distance of 1,214.36 FEET, to a point for an exterior comer
     hereof;

     THENCE, S 88°51'20" W, a distance ofl,363.69 FEET, to a point for an interior
     comer hereof;

     THENCE, S 00°34'04" E, a distance of 1,364.74 FEET, to a point for an exterior corner
     hereof;

     THENCE, S 89°54'17" W, a distance of 2,712.87 FEET, to a point for an interior
     comer hereof;

     THENCE, S 00°23'37" E, a distance of24.86 FEET, to a point for a deflection left;

     THENCE, S 00°33'33" E, a distance of2,796.79 FEET, to a point under an existing
     fence line, for the Southeast comer hereof;

     THENCE, S 89°25'42" W, along an existing fence line, a distance of2,494.30 FEET, to
     a point for a deflection right;

     THENCE, S 89°37'21., W, continuing along said existing fence line, a distance of60.97
     FEET, to a point for the Southwest comer hereof;

     THENCE, N 00°14'54" E, a distance of5,457.34 FEET, to the POINT OF
     BEGINNING, containing 515.26 acres of land, more or less.

                             Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                  SHEET 1 OF2
                        11:\HOWLAND\SURVEYlNG DEP ARTMEN1\Jobs\2013\22131.3-13\2213l .3-13.doc



                       www.howlandcompanies.com
 7615 N. Bartlett Avenue . P.O. Bo)( 451128 (78045) ; Laredo, TX78041 P. 956.722.4411          F. 956.722.5414
                   TBPE Firm Registration No. F-4097 : TBPLS Firm Registration No. 100464-00
                                                                                                   EXHIBIT "A-3"
                                                                                          CONOCOPHILLIPS COMPANY
                                                         VAQUILI.AS RANCH LEASE 199129-001 N RETAINED lRACT 3
                                                          (VAQUILI.AS RANCH A-5 WELLS No. 40, No. 97, No. 101,
                                                                   No. 108, No. 110, No. 113, & No. 118)
                                                                               515.26 ACRES
                                                                                                        WEBB COutfTY, lEXAS




                                                                                                                                                                        SURVEY 2057
                                                  SURVEY 1953                                                                                                       C.T. & M.C. R.R. CO.
                                              G.C. & S.F. R.R. CO.                                                                                                     ABSTRACT 985
                                                  ABSTRACT 1329                                                                  A VAOUILLAS
                                                                                                                                 y   RANCH
                                                                                                                                      A-5 No. 126




-- -~--..-----------+--'BIST='--~-"o....
                                    ""'"-'"$1';.;...._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _<>- -                                                                                                                          - --
             ''                      l'                                                                                               -¢-
              '\                                                                             '                                   VAQUILLAS                                        VAQUJLLAS
                                    ''
                                                          CONOCOPHILLIPS COMPANY
                                                                                                                                  RANCH                                          A-5 No. 101
                                                      VAQUILlAS RANCH LEASE 199129-001
                  1-.£
                   1-"
                                 ;,-:
                                 ;:!: I                   26,622.79 ACRES (CALLEO)
                                                                                                                              A-5 No. 116
                                                                                                                                                                                         -¢-
                   \''•          NI                        RETAINED !51!5.26 ACRE UNrT                                        SURVEY 2060
                   \'ij.             I
                                                                                                                             L.F. UPDEGROVE
                    \!1,             t                                                                                        ABSTRACT 3330
                     \£              I
                                                                                                                                                                             s   88'!51"20.       w
                         ll
                          \t->
                                     :                                                                               VAOUILLAS                                                   1,383.69'                     0   0::;
                                     I                                                                                 RANCH   A                                                                               ~111~
     .                     \~
                           ,.\~.:'   I             SURVEY 2059
                                               C.T. & M.C. R.R.
                                                 ABSTRACT 984
                                                                                    co.      I                      A-5 No. 40 ¥
                                                                                                                                                                     ILi
                                                                                                                                                                    !to'-
                                                                                                                                                                     or-
                                                                                                                                                                                 SW!/40F
                                                                                                                                                                                  NE 1/4
                                                                                                                                                                                                           :
                                                                                                                                                                                                               ru§:._.
                                                                                                                                                                                                               ~zu

     ~
                                                                                                                                                                    ~ '!t_ SURVEY 2060 1 > Ul Ci?
     ••
                              \I < I
                                              WEBB COUNTY, TEXAS
                                                                                             I                                                                      !! ?!, R.D. GUINN I 0: .( E-<
                                                                                                                                                                     U) -    ABSTRACT 3331 1                   ~ i;ri ~
         !                        3329
                                                                                                                                          S.E. 1/4 OF             :
                                                                                                                                            SW 1/4
                                                                                                                                       SURVEY 2060
                                                                                                                                                                I                A VAQUILLAS RANCH
                                                                                                                                                                                 V        l-4 No. 105
                                                                                                                                        R.D, GUINN
                                              VAQUILlAS A                                                                       : ABSTRACT 3331 :
                                               RANCH    y
                                            A-5 No. 110
                                                                                                                                I                               I
                                                                                                                    DETAIL: N.T.S.
             -s      89"37'21·                 w
                           60.97'
                                                                                                                                                             NORTH HALF SURVEY 1838
                                                                                                                    S 00'23'31 E ?                                          P .K. CONNOWAY
                                                                                                                          24.86' _,/                                        ABSTRACT 2187

                                   GRAPHIC
 ~
     ..•Jo-"
   lol•
                    ~~
                                                                                     T
                                              (If fUT)
                                           I Inell - lOOOfl.
                                                                                                                                                    -- -----                                            --             --
                                 HOWLANIJ                                                                                       0
                                                                                                                               -¢-
                                                                                                                                                 LEGEND
                                                                                                                                            = llORIZONTAI. WElL
                                                                                                                                              SURFACE l..OCATIOH
                                                                                                                                                                                                R•vlllon

                                                                                                                                                                                                   '           . """      :
                                                                                                                                                                                                                   12. 13 I
                                                                                                                                                                                                               OS-17-13
                                            ENGINEERING ANO SURVEYING CO.
                                                                                                                                            • WW.
                                                                                                                                            "   UNIT LINC                                          '           0&-06-IJ

                                                                                                                                                                                                  •'
                            T&PEF'im~NO.fJHR TBPUIAm ~J'ol>.1~
                                                                                                                                          • ftNCE UHE
                                          78l~H.e.t.llA...,.   Lot.io,l)'..nol1 P.llM.Tn.4411
                                                 www.howtandcomp.1mles.com                                                        '
                                                                                                                            - - - - - - - .. Tits
                                                                                                                            - • • - ' " S U R V E Y LINE
                                                                                                                                                                                                               10-1a-1J

~ BASIS Of BEARING: G.P.S. Tx. South Zon~. NAD.-27.
                                                                                                                           FIELD lli\TE                     PAGE s
MS Pl.Ar 11.HOWLAN1Q;
   ENGINEERING ANO SURVEYING CO.


                                                  EXHIBIT "A-4"

                                         FIELD NOTES
                                               FOR
                                 CONOCOPHILLIPSCOMPANY
                            V AQUILLAS RANCH LEASE 199129-001
                                      RETAINED TRACT 4
                        (VAQUILLAS RANCH CO., LTD. WELLS No. 11,
                        No. 20, No. 30 & VAQUILLAS STATE G.U. No. 5)
                                          640.00 ACRES

      A TRACT OF LAND CONTAlNlNG 640.00 ACRES, more or less, being out of the
      Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 468,
      N.B. Gossett, Abstract 2255; and Survey 1634, N.B. Gossett, Abstract 2252, Webb
      County, Texas, and being more particularly described as follows:

      BEGINNING at a point which bears N 15°06'54" E, a distance of 1,098.65 fee~ from
      the Vaquillas Ranch State G.U. No. 5 Well;

     THENCE, S 00°31'13" E, a distance of 1,549.69 FEET, to a point for the Southeast
     corner hereof;

     THENCE, S 89°43'43" W, a distance of 10,925.96 FEET, to a point for the Southwest
      comer hereof;

     THENCE, N 00°12'49" W, a distaoce of3,536.51 FEET, to a point for the Northwest
     corner hereof;

     THENCE, N 89°52'00" E, a distance ofS,489.79 FEET, to a point for an exterior
     comer hereof;

     THENCE, S 00°22'48" E, a distance of 1,945.34 FEET, to a point for an interior comer
     hereof;

     THENCE, S 89°58'23" E, a distaoce of 5,422.26 FEET, to the POINT OF
     BEGINNING, containing 640.00 acres of land, more or less.


                             Basis ofBearing: G.P.S., TX. South Zone, NAD-27




                                                   SHEET! OF2
                        H:\HOWLANDISURVEYING DEPARTMENl\Jobs\2013\22 I31.4-13\22131.4-13.doc

                       www.howlandcompanies.com
 7515 N. Bartlett Avenue , P.O. Box451128 {78045)      ~     Laredo, TX78041 P. 956.722.4411 1     F. 956.722.5414
                   TBPE Firm Registration No. F-4097       TBPLS Finn Registration No. 100464-00
        II                                                                                                                                                  I                                                                                                            1
                                                                                                                                                            '
                                                                                                                                                                                                                                                                         i'

        ~
                                                                                                               SURVEY 1633                                  '                                                                                                                                       i;
                                                                                                           G.C. & S.F. R.R. CO.
                                                                                                              ABSTRACT 1323




           t-·                                                            N 89"S2'oo• E ,..                ~48Sl.7SI'
                                                                                                                                                                                                                                                                         ~- .1
                                                                                                                                                                                                                                                                          :                      -~
                                                                               CONOCOPHILLIPS COMPANY
                                                                                                                                                                l...
                                                                                                                                                                 I
                                                                                                                                                                                             SURVEY 467
                                                                                                                                                                                              A.B. & M.
                                                                                                                                                                                            ABSTRTACT 799
                                                                                                                                                                                                                                                                         I           SURVEY 1664
                                                                                                                                                                                                                                                                                      G.T. BLACK
                                                                                                                                                                                                                                                                                    ABSTRACT 2696
                                                                   VAQUILLAS RANCH LEASE 199129-001



                     i,.
                      I
                                                                        26,622.79 ACRES (CALLED)
                                                                                    RETJJNED &40.00 ACRE UNIT
                                                                                                                                                            I~   "'                           s   89"08'23" E   H      . •
                                                                                                                                                                                                                      H22.2 '
                                                                                                                                                                                                                                          VAQUILLAS RANCH
                                                                                                                                                                                                                                         STATE G.U. No. 1-R
                                                                                                                                                                                                                                                        -¢-
                                                                                                                                                                                                                                                                         I' y~J              t'E-PO~
                                                                                                                                                                                                                                                                l              j
                     ~                                                                                                                                                                                                        -¢-                               I          I


                                                                                                                                                                                                                                                              .I."'/.~
                                                                                 SURVEY 1634
                     ~                                                           N.B. GOSSE'IT                                                                                                                       VAQUILLAS RANCH
                                                                                                                                                                                                                     CO. LTD. No. 20
                                                                                                                                                                                                                                                              81 .JtllfJ           ILi

                     z                                                          ABSTRACT 2252                                                                                                                                                                 -~ ~/:t ~~
                                                                              WEBB COUNTY, TEXAS
                                                                                                                                                                            VAQUIUAS
                                                                                                                                                                                                    VAQUILLAS
                                                                                                                                                                                                    RANCH CO.                                                   I 1-.,
                                                                                                                                                                                                                                                                I !J/C!,           :-'I:!:
                                                                                                                                                                                                                                                                                   ,.,-~
                                                                                                                                                                                                                                                            RANC~    " . !;!
                                                                                                                                                                             RANCH CO.             LTD. No. 11
                                                                                                                                                                            LTD. No. 30
                                                                                                                                                                                                         -¢-                                   VAQUILLAS                                 -
                                                                                                                                                                               -¢-                                                             STATE G.U. No. S                    W


                                                                                                                        s   89'43'43•   w ...   10,925.98' -:-                                                                                                                 I

                                                                                                                                                                                                                                   SURVEY 468                                  '

                                                                                                                                                                                                                                                                               IVAQ~l:.
                                                                                                                                                                                     VAQUIUAS RAt.;CH                             N.B. GOSSETT
                                                                                                                                                                                     CO. LTD. No. 73
                                                                                                                                                                                                                                 ABSTRTACT 2255
                                  GRAPHIC SCALE                                                                                                                                            -¢-
             k.•.-L:Uoo                             \j                              1j                                                                      '                                            -¢- VAQUILIJIS  RANCH                                                                   ·"'· - - -
                                         ( IH rtET )
                                      I 1nllS Pl>.T IAAY llOT SHC7il' 111..L CROSSllfOS (1' PIPllllts Oii CAii.ES. 1tOWV.HO CNGl~O                            No. 30, & VAQUIL!AS STATE G.U. No. 5)                                             flEtO OAlE          BOOK       PAC[{•     DRAWN SY:  s.1.1.1.
           NID SlllV£nNQ CO., I«:. /.SSUllE!i NO ~E$PONSll!IUJY TO LDC.\TE PIPD..l;t O!t Cla£ CltOSSH:S.                                                                                                                                            H/A       CHECKED SY: J.S.
                                                                                                                                                                                                                       ""
                                                                                                                                                                                                                                        N/A
           ~~r:s:HG%~~~~=-W~Rfct~CR.ll                                                             rtE O'llNERHP 01t                          640.00 ACRES                                                                                                    JOB No. 221J1.<4-1J
           COPTRICHT HOWIJ,NO OfQllEDIUfCl NIO SUIMYWQ CO, !NC. 2013C
                                                                                                                                                       WEBB COUNTY, TEXAS                                                                                     SHEET:  2 Of 2
lt\How.AllD\'IUll\ltWll; OIPARTMlNl\JobHOWLAND
   ENGINEERING AND SURVEYING CO.

                                                 EXHIBIT "A-5"

                                     FIELD NOTES
                                          FOR
                            CONOCOPHILLIPS COMPANY
                         V AQUllLAS RANCH LEASE 199129-001
                                 RETAINED TRACT 5
                    (VAQUllLAS RANCH CO., LTD. WELLS No. 3, No. 14,
                                No. 41, No. 45, & No. 69,)
                                     640.00 ACRES

      A TRACT OF LAND CONTAJNING 640.00 ACRES, more or less, being out of the
      Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 865, H.
      & G.N. R.R. CO., Abstract 1438, Webb County, Texas, and being more particularly
      described as follows:

      BEGINNING at a point under an existing fence line which bears N 24°04'13" W, a
      distance of2,161.34 feet, from the Vaquillas Ranch Co., LTD. No. 69 Well;

      THENCE, N 89'30'43" E, partially along an existing fence line, a distance of 5,303.50
      FEET, to a point for the Northeast comer hereof;

      THENCE, S 00°28'34" E, a distance ofl,802.66 FEET, to a point for a deflection right;

      THENCE, S 00°09'23" E, a distance of2,489.65 FEET, to a point for the Southeast
      comer hereof;

      THENCE, S 89°35'00" W, a distance ofS,256.20 FEET, to a point for the Southwest
      corner hereof;

      THENCE, N 00°14'17" W, a distance of3,677.21 FEET, to a point for an interior
      corner hereof;

      THENCE, S 89°45'43" W, a distance of 44.35 FEET, to a found l" pipe at fence
      corner, for an exterior corner hereof;

     THENCE, N 00°37 150" W, along an existing fence line, a distance of 1,608.36 FEET,
     to the POINT OF BEGINNING, containing 640.00 acres of land, more or less.

                             Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                   SHEET! OF2
                         H:\HOWLAND\SURVEYING DEPAR1MENJ\JabsUO 13U213 J.5-13U2131.5-13.doc




                        www.howlandcompanies.com
 7615 N. Bartlett Avenue     P.O. Box 451128 (78045)   !     Laredo, 1X 78041 P. 956.722.4411      F. 956.722.5414
                   T6PE Firm Registration No. F-4097       TBPLS Firm Registration No. 100464-00
                                                                                 EXHIBIT "A-5"
                                             CONOCOPHILLIPS COMPANY
                              VAQUIUAS RANCH LEASE 1N99129-001 - RETAINED "TRACT 5
                      (VAQUIUAS RANCH CO., LTD. WELLS No. 3, No. 14 No. 41, No. 45, & No. 69)
                                                                                       640.00 ACRES
                                                                                      WEBB COUNlY, TEXAS




   SURVEY 2238
    P.O. BODE
                                   I
                                   I
                                                                                          SURVEY 866
                                                                                      FRANCISCO CONTRERAS
                                                                                         ABSTRACT 2065
  ABSTRACT 3016                    I




------
     SURVEY 2336
                                                                                                                                                                       _,    __ , __ ,_
    J.E. ANDERSON
    ABSTRACT 3183

                                       \
                                                ----
                                                   t
                                                     ... --- -- --------           N 89"30'-43• E "" S,303..50'



~                                          \\~.,o           !                                                                                                                      {Cl
                                                                                                                                                                                         "'
                                                                                                                                                                                      j§ a:
                                                                                                                                                                                   "'.,       ~


                          ~i                               .:                                                                                                                      "' .... "'
                                                              I
                                              \"";
                                                                                                                                            VAQUILLAS RANCH
                                                                                                                                            CO. LTD. No. 45            ~           ~z


                          !! ,.,
                                               \V,
                                                \i:.\1.
                                                           i~tb.~                       Till'l.Sfrn.~No.I~
                         7e151t._/'o._ t.a..do,lX.78001 P.115a.722Ml1                                    - - ' - - = ftHCE UHE                                          <4           11 27-13
                                   www.howlandcompankls.com                                               - - - - - - - •TIES
                                                                                                               " ..     '" SURVEY UHE
WARNING: SI.SIS OF BEARING: C.P.S. Tx. South :Zone, N.A.O. 27.
THIS l'Ull llAY HOT $HOW ALL alOSSf'ICS Of PIPQJN£S OR CA8.tS. IKN\NICI E>IGll~
AAD ~I: en.. lie. ~ NCI l!C'J'CINSlllUIY TO l.CICA.TE Pf'UK Cit eoa£ D!OSSINCS.
                                                                                                         flEW DATE
                                                                                                                                  ,,,
                                                                                                                                 ''°'        ,,,
                                                                                                                                            PAGEi~   DRAWN BY:     LAF./S.l.r.I.
NII Cl.AIW IS HEN£Erl' IMO( R£lW!lllH(l i;:mR£HT OR ,oCTU.1,1. SUIU'...::C/l.IHERN. FU OWNERSlfP OR
l.£SSOR.. 1lltS OR>.11'111: WDE DCClilSMl.Y Rl!I CONOCOl'HUJPS IXlMP>HI'.                                      ""                                    CHECKED BY:     J.S.
                                                                                                                                                     JOB No. 221.ll.5-13
COP'l'RlCHT HOWl.AACI ENl:INEE!tliG N«l SlJIMW«O CO •• N;. 20130
                                                                                                                                                     SHEET:  2 or 2
HOWUJ\N[l)
   ENGINEERING AND SURVEYING CO.

                                                  EXHIBIT "A-6"

                                                  FIELD NOTES
                                                         FOR
                              CONOCOPHILLIPSCOMPANY
                           VAQUILLAS RANCH LEASE 199129-001
                                  RETAINED TRACT 6
                     (VAQUILLAS RANCH CO., LTD. WELLS No. 31, No. 56 &
                                 W.R. CARR, ET AL No. 1)
                                      620.58 ACRES

      A TRACT OF LAND CONTAINING 620.58 ACRES, more or less, being out of the Vaquillas
     Ranch Lease 199129-001, 26,622.79 Acres (Called1 situated in Survey 1635, T.C. R.R. CO.,
     Abstract 1797; Survey 865, H. & G.N. R.R. CO., Abstract 1438; and Survey 467, A.B. & M.,
     Abstract 799, Webb County, Texas, and being more particularly described as follows:

      BEGINNING at a point which bears N 67°46'35" W, a distance of 4,196.87 feet, from the
      Vaquillas Ranch Co., LTD. No. 31 Well;

     THENCE, N 88°55'14" E, a distance ofl,040.09 FEET, to a point under an existing fence line,
     for a deflection right;

      THENCE, N 89051'04" E, a distance of3,989.57 FEET, to a found I" pipe at fence comer, for
     a deflection left;

     THENCE, N 89°45'43" E, a distance of 44.35 FEET, to a point for the Northeast comer hereof;

      THENCE, S 00°14'17" E, a distance of3,677.21 FEET, to a point for an exterior comer hereof;

     THENCE, S 89°35'00" W, a distance of 44.35 FEET, to a point for a deflection right;

     THENCE, S 89054'09" W, a distance ofl,767.82 FEET, to a point for an interior comer hereof;

     THENCE, S 00°17'52" E, a distance of3,432.25 FEET, to a p_oint for a deflection left;

     THENCE, S 00°38'54" E, a distance of 54.14 FEET, to a point for the Southeast comer hereof;

     THENCE, N 89°49'18" W, a distance of2,249.93 FEET, to a point for the Southwest corner
     hereof;

     THENCE, N 00°10'41" E, a distance of54.13 FEET, to a point for a deflection left;

     THENCE, N 00°21'54" W, a distance of 1,361.31 FEET, to a found fence corner post, for a
     deflection left;

     THENCE, N 00°30'20" W, aJong an existing fence line, a distance of 1,631.92 FEET, to a point
     for a deflection right;

     THENCE, N 00°28'47" W, continuing along said existing fence line, a distance of 882.77
     FEET, to a point for a deflection left;

     THENCE, N 00°29'28" W, continuing along said existing fence line, a distance of 1,092.72
     FEET1 to a point for an interior corner hereof;




                                                   SHEET! OF3


                       www.howlandcompanies.com
 7615 N. Bartlett Avenue     P.O. Box451128 (78045) ; Laredo, lX 78041 P. 956.722.4411         F. 956.722.5414
                   TBPE Finn Registration No. F-4097 , TBPL5 Firm Registration No. 100464-00
Ho.aAli[]                       /~ [fc..~l~':c,;;~-;
         'WW:f~~J:d'\~JP:-:-:-::~·
    ENGINEERING AND SURVEYING CO.


       Continuation


       THENCE, S 88°55'14,, W, a distance of 1,965.93 FEET, to a point for an exterior comer
       hereof;

       THENCE, N 01°04'46" W, a distance of2,125.56 FEET, to the POINT OF BEGINNING,
       containing 620.58 acres of land, more or less.




                                   Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                          SHEET2 OF3
                            H:\HOWLAND\SURVEYING DEP ARTMENl\Jobs\2013U2 l 31.6· \ 3\2.21 J 1.6-13.doe

                            www.howlandcompanies.com
  7615 N. Bartlett Avenue       P.O. Box 451128 {78045)       Laredo, 1)( 78041 P. 956.722.4411   F. 956.722.5414
                   TBPE Firm Registration No. F-4097      i TBPLS Firm Registration No. 100464-00
                                                                                       EXHIBIT "A-6"
                                                                                     CONOCOPHILLIPS COMPANY
                                               VAQUIUAS RANCH LEASE 199129-001 N RETAINED TRACT 6
                                                 (VAQUIUAS RANCH CO., LID. WELLS No. 31, No. 56 &
                                                              W.R. CARR, ET AL No. 1)
                                                                   620.58 ACRES
                                                                                              WEBB COUNlY, TEXAS
                                                          I
                                             SURVEY 1838'
                                            FRANK BARRETT '
                                            ABSTRACT 2137 '
                        ~
                                                                         I
                                                                         •       I                           SURVEY 2336
                                                                                                            J.E. ANDERSON
                         ~                                               I       '
                                                                                 '
                                                                                                            ABSTRACT 3183
                                                                                                                                                           SEE




                                                                                                                                                                                VAQUlll..AS
                                                                                                                                                                                  RANCH
                                                                                                                                                                                 CO. LTD.
                                                                                                                                                                                  No. 69
                                                                                                                                                                                   (SHL)

                            W.R. CARR.
                         ET Al No. l
                         -¢-




                                                                                  CONOCOPHlLUPS COMPANY
                SURVEY 1632                                                   VAQUIUAS RANCH LEASE 199129-001
             FRANK BARRETT                                                         26,622. 79 ACRES (CAUED)
              ABSTRACT 2140                                                         RET~ED 820.SS ACRE UNrT'
                                                                                                                     o---------.(J)o-
                                                                                                                               w      ----w--.
                                                                                                                                      s B9"54'oo•                     5 89'M'oo•
                                                                                                                                         1,767.82'                        44.35'
                                                            z

                                                                                                                                                  SURVEY 1683
                        I
    DETAIL:
     N.T.S.
                             N 89"4&'43. E
                       i r44.30'                            ..'" '                                                        ~.
                                                                                                                          ill
                                                                                                                                   C.C.S.D. & R.G.N.G. R.R.
                                                                                                                                          ABSTRACT 1115
                                                                                                                                                                           co.
                                                            il "'I
                                                            ii~                                                           ~VAOUILLAS RANCH
          Found 1")                                         S ..:1                                                         l           c~~. \~·
       Plpoc!~~"                                            z       1'
                                                                                                                          "'
~•--•--•--•--•--X-y
                                                                         I
                                                                         µ
                                                                             \Found Fenca
                                                                               Com--::-:;::~:::::;-;::""."."'::'"::~~-~"- S 00'38'54" E
                                        54.13'                 N 89"49'18" w ... 2,249.93"     I       154.14'
                                                                                                                                                        VAOUILLAS RANCH
                                                                                                                                                            CO. LTO.
  A. B. & M.                                                                                                                                            No. JJ ST (BHL)
ABSTRTACT 799                                                                          -¢-                            '
                            GRAPHIC
                                                                                     VAOUJLLAS RANCH
                                                                                      CO. LTD. No. 71     VAQUIL~!
 !.00
  ~     --- •J-'
                  ~            500



                               I   loch •   1ooan.
                                                                             T                             c~Cr~.
                                                                                                            No. SJ    I•
                                                                                                                                                                    -¢-
                                                                                                                                                         VAOUlLLAS RANCH
                                                                                                                                                              CO. LTD.
                                                                                                                                                               No. 5

                                                                                                                                LEGEND                               Rnl1lon

                         HOWL.A~~                                                                                      =                                                         M--17-13
                                                                                                             0                 HOR!ZOKTAL WEU
                                                                                                                         SURFACC L.OCATIOH
                                   ENGINEERING AND SURVEYING CD.
                                                                                                             -¢-       • WW.                                                     06-06-1J
                                                                                                                                                                                 08-14-13
                       Tl!PE Fhn llo;IMdoo HO>. ~1 T8P\..S Fhn ~ ...,_ IOOolM«I                           -~,--: ~1.R(Ji£
                              7~1'N.llallldllvm>110 Ls-._TX.7111M1 P.111:16..72:2.4411                                                                                           10-18-tJ
                                       www.howlandcompanles.com                                           - - - - - - - = TIES
                                                                                                               .. ,.    = SURV£Y     Ult(                                        11-27-1J
WARNING: BASIS Or BOOING: G.P.S. Tx. South Zone, NAD.-27.
n-=>    FU.l KAI'" NOT SllOllf JU o:ICJSSlj(;S Of' PlPEIJ'IES 00 eoa.tS.. ltl:l'fl'V'ltl DIC»l(£JllNc;   FlUD DATE
                                                                                                                          "o'            PAGE     ~l   DRAWN BY: LAF./S.1.ld.

                                                                                                                          "''               "''        CHECKED SY: J.S.
                                                                                                                                                       JOB No. 221Jl.6-IJ
                                                                                                                                                       SHEET:  J or J
Ho-1Q1~       ilir S~-~[f~;
   'WW~t£-::J.Li~r.~ '-'.21 1 ~;----··/
       ENGINEERING AND SURVEYING CO.


                                                      EXHIBIT "A-7"

                                          FIELD NOTES
                                                FOR
                                 CONOCOPHILLIPSCOMPANY
                             VAQUILLAS RANCH LEASE 199129-001
                                      RETAINED TRACT 7
                         (VAQUILLAS RANCH CO., LTD. WELLS No. 5, No. 8,
                                No. 23, No. 25, No. 33 ST, & No. 64)
                                          639.48 ACRES

          A TRACT OF LAND CONTAINING 639.48 ACRES, more or less, being out of the
          Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1683,
          C.C.S.D. & R.G.N.G. RR. CO., Abstract 1115, Webb County, Texas, and being more
          particularly described as follows:

          BEGINNING at a point which bears N 09°35'49" W, a distance of 1,417.68 feet, from
          the Vaquillas Ranch Co., LTD. No. 64 Well;

          THENCE, N 89°54'09" E, a distance ofl,767.82 FEET, to a point fora deflection left;

         THENCE, N 89°35'00" E, a distance of3,454.97 FEET, to a point for the Northeast
         corner hereof;

         THENCE, S 00'02'16" W, a distance of 4,514.84 FEET, to a point for a deflection left;

         THENCE, S 00°56'49" E, a distance of845.79 FEET, to a point for the Southeast
         corner hereof;

         THENCE, S 89°46'53" W, a distance of 2,479.20 FEET, to a point for a deflection
         right;

         THENCE, S 89°59'21" W, a distance of2,715.08 FEET, to a point for the So_uthwest
         comer hereof;

         THENCE, N 00°38'54" W, a distance of 1,910.27 FEET, to a point for a deflection
         right;

         THENCE, N 00°17'52" W, a distance of3,432.25 FEET, to the POINT OF
         BEGINNING, containing 639.48 acres of land, more or Jess.

                                 Basis of Bearing: G.P.S., TIC South Zone, NAD-27




                                                                                                                         . ·;~.-




                                                        SHEET 1 OF2
                             H:\HOWLAND\SURVEYl'NG DEP ARTMENl'JohJ\2013\22131. 7· 13\221J1.7-13.doc



                            www.howlandcompanies.com
     7615 N, Bartlett Avenue 1 P.O. Box451128 (78045)       ;     Laredo, 1X78041 P. 956.722.4411 I    F. 956.722.5414
                        TBPE Finn Registration No. F-4097       TBPLS Firm Registration No.100464-00
                                                                                EXHIBIT "A-7"
                                                                             CONOCOPHILLIPS COMPANY
                                                   VAQUILLAS RANCH LEASE 199129-001 N RETAINED TRACT 7
                                                    (VAQUILLAS RANCH            co.,
                                                                         LTD. WEllS No. 5, No. 8, No. 23,
                                                                            No. 25, No. 33 ST, & No. 64)
                                                                                    639.48 ACRES
                                                                                        WEBB COUNTY, TEXAS
                                                                                   I
                       -¢-VAQUILLAS RANCH                                                                                                                                                        Ji
                             CO. LTD. No . .31                                     '                                                                                                            r.:
                                                                                   '                                                                                                            ;:1
                                                                                                                                                                                               I •
                 SURVEY 1635                                                       I'                                                                                                      j~'f!i




                                                                                                                                                                                     J
                 T.C. R.R. co.                                                                                             SURVEY 665
                ABSTRACT 1797                                                      •                                  H.   & G.N. R.R.             co.                                   .
                                                                                   I'                                     ABSTRACT 1438

                                                                                                                                                         VAQUIUAS RANCH
                                                             POnft OP;)            1
                                                            llllllNlllllC                                                                                   CO. LTD. No.         3-¢-
                                              N 89'54'09• E ,.. 1,787.82'          I                   N 89'35'00- E ,.. 3,454.97'
                                                                                                                                                                                    ----
       N 09'35'49" W~                 ''I lII
         1,417.68'                        I        I
                                      \

                                              .-
                                              I
                                                   lia
                                                   lJi!!.                                       SURVEY 1683
                                                                                        C.C.S.D. & R.G.N.G. R.R. co.


                              !-e;,,,.
                                                  II
                                                  II                                           ABSTRACT 1115
                                                  ~    VAQUILLAS RANCH                     WEBB COUNTY, TEXAS
                                                        CO. LTD. No. 64



                               "
                                '                                                                                          VAOUILLAS RANCH-¢-
                                                                                                                           CO. LTD. No. 2J                          !
                               ~                                 VAQUILlAS RANCH                                                                                       ~           8::.:: "'
                                                                                                                                                                                          :g
                                                               CO. LTO. No. JJ ST
                               §"                                                                                                                                      '           ""'"'
                               z
                                                                  O   (SHL)
                                                                                            CONOCOPHILLIPS COMPANY
                                                                                        VAQUILLAS RANCH LEASE 199129-001
                                                                                             26,622.79 ACRES {CALLED)
                                                                                                                                                                    ."
                                                                                                                                                                     m
                                                                                                                                                                    l;
                                                                                                                                                                                   -o
                                                                                                                                                                                   ~ §1t>
                                                                                                                                                                                   !5,;. 01b;
                                                                                              RETNNED 639.48 ACRE UNIT
                                                                                                                                                                     s             "' "' "'<
                                                                                                                                                                     "
--------!:;                                                 VAOUILlAS RANCH   CO.~
                                                            LTD. No. JJ ST (BHL)


        s       VAOUILLAS
                 C~N&~.-¢-
                                C>




                  No. 53
                                '                                                                                                                     -¢-
                               ii;"                                                                                                                                :------·
                                                                                                                                           VAOUILlAS RANCH
                                                                  VAOUILLAS RANCP-
                                                                   CO. LID. No. 5
                                                                                                                -¢-                         CO. LTD. No. 8           ~

                                                                                                    VAOUILLAS RANCH
   SURVEY 467
    A. B. & M.                 ~                                                                    CO. LTD. No. 25                                                  !:DI
                                                                                                                                                                    ~I":

ABSTRTACT 799                  z                                                                                                                                     ~~
                                                             S 89"9'21· W ,.. 2.71S.08'               I               s    89"48'53.    w-        2.479.20'          "
                                      •                                                                '                                                           •
                                      •                              SURVEY 1684                       '                                                           '                     ~



                                      I•              I'             D. B. GRACY
                                                                    ABSTRACT 2910                                                                                  I              ~oco
                                                                                                                                                                                  -   ...
                                                                                                                                                                                  "'"'-
                                                                                                                                                                                  >-a:; u
                                       '               •                                                                    SURVEY 1684                             •'            [::!"«
                                      1----------- ___J                                                                      G.T. BLACK
                                                                                                                           ABSTRACT 2698                           I•             "'-~
                                                                                                                                                                                  p~Cl'l
                                                                                                                                                                                  ., .. .9l£S- HCN!J.110 DIJ!S>F OR
LLSS0R. l1ll:5 DRA1nHC w«: fXCl.USMl.Y RIR IUIUNCTON ~ 0A                                                 EXHIBIT"A-8"

                                      FIELD NOTES
                                           FOR
                             CONOCOPHILLIPS COMPANY
                        V AQUILLAS RANCH LEASE 199129-001
                                   RETAINED TRACT 8
               (V AQUILLAS RANCH CO., LTD. WELLS No. 29 ST, No. 53,
                    No. 61, No. 71, AND STATE G.U. No. 1-R & No. 15)
                                      640.00 ACRES

    A TRACT OF LAND CONTAINING 640.00 ACRES, more or less, being out of the
    Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 467,
    A.B. & M., Abstract 799, Webb County, Texas, and being more particularly described as
    follows:

    BEGINNING at a point which bears N 71°42'56" W, a distance of3,308.04 feet, from
    the Vaquillas Ranch Co., LTD. No. 29 ST Well;

    THENCE, N 89°34'30" E, a distance of3,072.45 FEET, to a point for an exterior
    comer hereof;

    THENCE, S 00°10'42" W, a distance of54.13 FEET, to a point for an interior comer
    hereof;

    THENCE, S 89°49'18" E, a distance of2,249.93 FEET, to a point for the Northeast
    comer hereof;

    THENCE, S 00°38'54" E, a distance ofl,856.13 FEET, to a point for a deflection right;

    THENCE, S 00°10'56" E, a distance of1~31.92 FEET, to a point for a deflection right;

    THENCE, S 00°33'35" W, a distance of 1,995.98 FEET, to a point for the Southeast
    corner hereof;

    THENCE, N 89°58'23" W, a distance of 5,333.62 FEET, to a point for the Southwest
    corner hereof;

    THENCE, N 00°22'48" W, a distance of 1,945.34 FEET, to a point for a deflection
    right;                                                                                                       : .i


    THENCE, N 00°19'36" E, a distance of3,274.41 FEET, to the POINT OF
    BEGINNING, containing 640.00 acres of land, more or less.

                             Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                     SHEET 1 OF2
                          H:\HOWLANDISURVEYING DEPARTMENruobs\2013\22131.8-13\22131.3-13.doc



                          www.howlandcompanies.com
7615 N. Bartlett Avenue   I P.O. Box451128 {78045)    ! Laredo, TX 78041 P. 956.722.4411       F. 956.722.5414
                 TBPE Firm Registration No. F-4097   I TBPLS Firm Registration No. 100464-00
                                                                                          EXHIBIT "A-8"
                                                                                    CONOCOPHILLIPS COMPANY
                                               VAQUIUAS RANCH LEASE 199129-001 N RETAINED lRACT 8
                                                 {VAQUIUAS RANCH CO., LTD. waL.S No. 29 ST, No. 53,
                                                  No. 61, No. 71, AND STATE G.U. No. 1-R &: No. 15)
                                                                                               640.00 ACRES
                                                                                              WEBB COUN1Y, TEXAS
                                                               SURVEY 1632
                                                            FRANK BARREIT
                                                                                                                          'I'                                                                   '
                                                                                                                                                                                                '
-:.=.._""'X" .;       ~x
                                                             ABSTRACT 2140
                                            _ _ _ , _ _ , __ , __ , _ _ , __ ,                                          Tii                                                                     I
                                                                                                                                                  SURVEY 1635                                   '                             0
                                                                                                                                                  T.C. R.R. CO.                                 '                VAOUIUAS




                                   i~-.~.~.~. . .".
                                                                                                                                                                                                                     RANCH
                                                                                                                                                 ABSTRACT 1797
                                                                                                                                                                                                I'              No. .33 ST
                                                                                                                                                                                                                  (SHL)


                                                                                                                          '                                                                     '
                                                                                    ~..                                                                ~.,~ -~2.49"'. .
                                                                                                                                                                                                                 0
                                   L...
                                   -...
                                                                 .....ol'J
                                                                                E -· '.072.''' • -
                                                                                               ......
                                                                                           s OO'to'42•           w
                                                                                                                          I
                                                                                                                                     I
                                                                                                                                          ..o:: ....                                  .;t""""-
                                                                                                                                                                                                                 u


                                          ........................... !! ., •                      54.13'                            I             VAQU!LI..AS RANCH                                ;.,
                                                                         71
                                                                        --... ... "'
     "'u~
                          "'                                                                                VAQUIUAS RANCH-O-                                                      RANCH             en
                          ~m
                                                                                                        CO. LTD. No. 29 ST                                                        STATE G.U.
          ci                                                                                                   (BHL)                                                                 No. 15         >--· .. --•••
                                                                                                                                                                                      {BHL)                                    o
                          §                                                                                                                                                   0        A
                                                                                                                                                                                       V             1&1           "'  -
                                                                                                                                                                                                                   co>oci
                          z                                  CONOCOPHILLIPS COMPANY                                              -¢-                                    VAOUILLAS                                    «>UN

                                                                                                                                                                                                                   ~~t;
                                                    VAQUIUAS RANCH LEASE 199129-001                                             VAQUILLAS RANCH                           RANCH
                                                        26,622.79 ACRES (CALLED)
                                                                                                                                                                                                                   ~"'.~
                                                                                                                                CO. LTD. No. 61                         STATE G.U.
                                                               RETAINED         &40.00    ACRE UNIT                                                                       No. 15
                                                                                                                                                                             (SHL)                                 "!De-<
                                                                                                                                                                                                                   :::::>   t:i 00
                                                                                                                                                                                                     "'    ~       "'
·------                                                                                           SURVEY 46?
                                                                                                   A.B. & M.                                                                                        >---------
                                                                                                 ABSTRACT 799
                                                                                              WEBB COUNTY. TEXAS                                                                                    .,
                                                                                                                                                                                                    1o

                                                                                                                                                                                                    t
                                                                                                                                                                                                     '
                                                                                                                                                                                                     ~




                          z
                                                                                                                                                 VAOU!LLAS RANCH-¢-
                                                                                                                                              STATE C.U. No. 1-R
                                                                                                                                                                                                    I
                                                                                                                                                                                                    "'
                                                                                                                                                                                                               -:Je..
                                                                                                                                                                                                               >-"' u
                                                                                                                                                                                                                     "'"'
                                                                                                                                                                                                               "'"'"'"'
                                                                                                                                                                                                               M'N«.                                                                                                      JOB No. 2ZU1.6-1.l
 COl'l'RIQfl llOWINIO El!C1!£ERf!G Nil SUIM.YNl 00., J'IC. 2013CI
                                                                                                                                                                                  SHEET:       2 OF        2
HOWLA~~D
  ENGINEERING AND SURVEYING CO.


                                                 EXHIBIT "A-9"

                              FIELD NOTES
                                    FOR
                        CONOCOPHILLIPSCOMPANY
                    V AQUILLAS RANCH LEASE 199129-001
                            RETAINED TRACT 9
           (VAQUILLAS RANCH CO., LTD. WELLS No. 39, No. 40, & No. 46)
                               635.23 ACRES

     A TRACT OF LAND CONTAINING 635.23 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1633,
     G.C. & S.F. R.R. CO., Abstract 1323; and Survey 467, A.B. & M., Abstract 799,Webb
     County, Texas, and being more particularly described as foUows:

     BEGINNING at a point which bears N 66°46'35" W, a distance of 1,328.20 feet, from
     the Vaquillas Ranch Co., LTD. No. 40 Well;

     THENCE, N 89°30'45" E, a distance of2,492.56 FEET, to a found fence corner post,
     for a deflection right;

     THENCE, N 89°32'27" E, along an existing fence line, a distance ofl,572.15 FEET, to
     a point for a deflection left;

     THENCE, N 89°29'25" E, continuing along said existing fence line, a distance of
     2,016.77 FEET, to a point for the Northeast comer hereof;

     THENCE, S 00°33'08" W, a distance of 1,348.09 FEET, to a point to an exterior corner
     hereof;

     THENCE, S 89°34'30" W, a distance of80.70 FEET, to a point to an interior comer
     hereof;

     THENCE, S 00°19'36" W, a distance of 3,274.41 FEET, to a point for the Southeast
     corner hereof;

     THENCE, S 89°52'00" W, a distance of 5,977.93 FEET, to a point for the Southwest
     corner hereof;

     THENCE, N 00°06'46" E, a distance of4,585.15 FEET, to the POINT OF
     BEGINNING, containing 635.23 acres of land, more or less.

                             Basis of Bearing: G.P .S., TX. South Zone, NAD-27




                                                   SHEET I OF2
                        H:\HOWLAND\SURVEYmG DEPARi'?'>fENNoln\2013\22131. 9-13\22131.9-13.doc



                       www.howlandcompanies.com
 7615 N. Bartlett Avenue 1 P.O. Box 451128 (78045)     i     Laredo, lX 78041P.956.722.4411        F. 956.722.5414
                   TBPE Firm Registration No. F-4097       TBPLS Firm Registration No. 100464-00
                                                                                                   EXHIBIT "A-9"
                                                                        CONOCOPHILLIPS COMPANY
                                                          VAQUILU\S RANCH LEASE 199129-001 N RETAINED TRACT 9
                                                        (VAQUIUAS RANCH CO., LTD, WELLS No. 39, No. 4-0, & No. 46)
                                                                              635.23 ACRES
                                                                                                            WEBS COUNlY, TEXAS



                                                                                                     :'·I                                                                                                                .,
    -----,                                                SURVEY 1631
                                                  G.C. & S.F. R.R. CO.                               I!                                                                                                              I j


                                                                                                     :1
                                                                                                                                                                                                               A
                                                       ABSTRACT 1317
                                                                                                                                                        SURVEY 1632
                           ''                                                                        1·.l                                            FRANK BARRE'IT
                                                                                                                                                      ABSTRACT 2140
                           I                                                                          ,I
                                                                                                     I  i
                                                                         .
                                                                                                                    H 89"32'2r E                                 N 89'29'25" E
                           't;::::::.:~~-;....::"°:':46~::.;:~N:::::..:..          ~.?-""':.:-..:::::::::;i;:::::.:•~•~'=':"':2.::;.;l~;O;•:.::::o.:•:.:•..;:::::..;:•~2:.;0;1;•·:"::;.;'-:.:•..:::::::}-
.
                           t
                                 - ........ }{
                                          .... ~fi't6,
                                                 1.J2;;~· II'
                                                                         l·
                                                                         Ira
                                                                                                                                                                                                            , _ _ _ ,_


                                                      -  ....
     "' " ,.....
                                                                                                s 89"52'00"                5,9nSJ'
                                                                                                                                                                                                            [3~:;:
                                                                                                                                                                                                 '            . 1-.00
                                      Til1,~Botto!IA..-.. i.a.-,T.ll.1Dl1 P.115&.n2M11
                                                                                                                                                  FnlCE LINE
                                                                                                                                                                                                               10-18-13
                                                    www.howlondc:ornpanles.com                                                                    n"
                                                                                                                                                  SlJRVtY UHr
    ~ BASIS OF BEARlNG: G.P.S. Tx. South Zona, NAD.-27.
    11WS Pt.Ill ""'T H!ll' StEll MJ.. Cl!OSSllC:S Df PIP£l.JNCS OR C'8.£S. HOllll.JiliO EliGll LDC.I.IE ~ ~ c:oa.I: CROSSllfGS.
    ~ni:s~~~~~~fll~O>I
                                                                                                                             FlELO DATE

                                                                                                                                 "
                                                                                                                                                               '""
                                                                                                                                                                ,,.   .      DRAWN BY: LAFJS.l.M.
                                                                                                                                                                             CHECKED BY: J.S.

     CCIP'lll!tl'1"   "°"""""°    ~ AHO SUi\01tlG CO., t-H;, 20130
                                                                                                                                                                             JOB No.
                                                                                                                                                                             SHEET:
                                                                                                                                                                                         22131.9 IJ
                                                                                                                                                                                         2 OF     2
HOWlMANlt~
   ENGINEERING AND SURVEYING CO.


                                                EXIDBIT "A-10"

                                        FIELD NOTES
                                              FOR
                               CONOCOPHILLIPSCOMPANY
                          V AQUILLAS RANCH LEASE 199129-001
                                    RETAINED TRACT 10
                 (VAQUILLAS RANCH CO., LTD. WELLS No. 27, No. 43,
              No. 44, No. 59, No. 73, No. 74 & VAQUILLAS RANCH A-2 No. 6)
                                        640.00 ACRES

     A TRACT OF LAND CONTAlNING 640.00 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 468,
     N.B. Gossett, Abstract 2255; North V, of Survey 166, A.C. Gaeth, Abstract 3142; and
     Survey 1634, N.B. Gossett, Abstract 2252, Webb County, Texas, and being more
     particularly described as follows:

     BEGINNING at a point which bears N 29°17'05" E, a distance of2,149.76 feet, from
     the Vaquillas Ranch Co. Ltd. No. 44 Well;

     THENCE, S 00'31'13" E, a distance of3,087.94 FEET, to a point for the Southeast
     corner hereof;

     THENCE, WEST, a distance of7,909.49 FEET, to a point for the Southwest comer
     hereof;

     THENCE, N 00°00'03" W, a distance of 1,852.04 FEET, to a point for an interior
     comer hereof;

     THENCE, S 89°43'42" W, a distance of3,039.93 FEET, to a point for an exterior
     comer hereof;

     THENCE, N 00°12'49" W, a distance of 1,198.42 FEET, to a point for the Northwest
     corner hereof;

     THENCE, N 89°43'43" E, a distance of 10,925.96 FEET, to the POINT OF
     BEGINNING, containing 640.00 acres of land, more or less.

                                                                                                                 :f.
                             Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                  SHEET 1 OF2
                       H:\HOWLAND\SURVEYING DEPAR'IMENNobs\2013\22131. I l-13\22131.11-13.doc


                       www.howlandcompanies.com
 7615 N. Bartlett Avenue i P.O. Box451128 (78045} I Laredo, TX78041 P. 956.722.4411            F. 956.722.5414
                   TBPE Finn Registration No. F-4097 t TBPLS Firm Registration No. 100464-00
                                                                                                                                       ....   ___               ..           ..        ..               ..               ..                        ..
                                                                                                                                                                                                                                                                   1
                                                                                                                                 l•                                                                     -¢-                                                              •
                                                                                                                                                                                                                                                                                    SURVEY 1684




           ~
                                                                                                                                                                                                                                                                                     G.T. BLACK
                                                                                                                                                                                             VAOUILlAS RANCH
                                                                                                                                                                                             CO. LTD. No. 20
                                                                                                                                                                                                                                                                         •         ABSTRACT 2898
                                                                                 SURVEY 1834
                                                                                 N.B. GOSSETT
                                                                                                                                  •
                                                                                                                                  I•                   VAQUILLAS
                                                                                                                                                       RANCH CO.
                                                                                                                                                                              VAQUILLAS
                                                                                                                                                                              RANCH CO.
                                                                                                                                                                                                                                                                         I•
                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                             ~          VAQUILLAS
                                                                                                                                                                                                                                                                                                       -¢-
                                                                                                                                                                                                                               '''
                                                                                                                                       VAQUILLAS RANCH
                             s   89""43'•2•    w ,..   3,039.93'                                                                                                                                                                       ~I                                               RANCH CO.
                                                                                                                                       CO. LTD. No. 43-¢-                                                                                     I
                                                                                                                                                                                                                                                                             ~
                                                                                  i.'
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                    LTD. No. 24
                                                                                                                                   I
                                                                                                                                                                                SURVEY 468                                        '
                                                                                                                                                                                                                                  I   I
                                                                                                                                                                                                                                                                                                 0
                                                                                                      NORTH 1/2
                                                                                                    SURVEY 1868
                                                                                                     A.C. GOETH
                                                                                                   ABSTRACT 3142
                                                                                                                                  II
                                                                                                                                   I
                                                                                                                                          -¢-vAQUJLLAS RANCH
                                                                                                                                              CO. LTD. No. 74
                                                                                                                                                                               N.B. GOSSETT
                                                                                                                                                                              ABSTRTACT 2255
                                                                                                                                                                            WEBB COUNTY, TEXAS                     VAQUILlAS RANCH
                                                                                                                                                                                                                   CO. LTD. No. 44
                                                                                                                                                                                                                                  '"
                                                                                                                                                                                                                              -¢-----!,Q.Sf ___                               '
                                                                                                                                                                                                                                                                             ;"'
                                                                                                                                                                                                                                                                             ;;;
                                                                                                                                                                                                                                                                                        _,,,
                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                        ro~~
                                                                                                                                                                                                                                                                                                 u,..
                                                                                                                                                                                                                                                                                                   .f.D


                                                                                                                                                                                                                                                                                        >- . t;
                          SURVEY 1665
                                                                                   ~                                              I                                         -¢-VAQUlllAS RANCH
                                                                                                                                                                                                                                                                             ll         [;'"'""
                                                                                                                                                                                                                                                                                        ,,,"'[::
                                                                                   8               VAQUILLAS RANCH                                                             CO. LTD. No. 27                                                                               "'
                                                                                                                  -¢-
                  C.C.S.D. & R.G.N.G. R.R. CO.
                         ABSTRACT 1124
                                                                                   ll
                                                                                   z
                                                                                                      A-2 No. 6

                                                                                                                                  I
                                                                                                                                   I
                                                                                                                                   I                                                                                                                                                    '"'""
                                                                                                                                                                                                                                                                                        "' u .';';]
                                                                                                                                                                                                                                                                                                 ..;
                                                                                                                                  I           '-r VAQUILLAS RANCH      WEST ,... 7.909.49'                                                                                                                   -¢-
                                                                                                                                  •              CO   LTD No     32                                                                               -¢-                    I                      VAQUILLAS
                                                                                                                                   I                                                                                         VAQUILLAS RANCH
                                                                                        I                                                                                                                                                                                I                  RANCH CO


                                                                                                                                  L .. ---------··--·. - .. _ :o~ :_": _'_j_t~o- ~'- ..
                                                                                        I



                                                                                        I
   500
       Po;;•.- -~~
                        GRAPHIC SCALE

                                        ·-I
                                                                 ,_
                                                                   I
                                                                                        I
                                                                                        •
                               (ti rt:ET)
                            I Inc~ • 1000fl
                                                                                        I
                                                                                                                          EXHIBIT "A-10"                                                                                LEGEND                                                     Ravl•!on
                                                                                                                                                                                                                                                                                                              "'"
                      HOWL.AND
                             ENGINEERING AND SURVEYING CO.
                                                                                                                  CONOCOPHILLIPS COMPANY
                                                                                                              VAQUIUAS RANCH LEASE 199129-001
                                                                                                                                                                                                    0
                                                                                                                                                                                                   -¢-
                                                                                                                                                                                                                   = HORIIONTl.1. W£U
                                                                                                                                                                                                                   •WW.
                                                                                                                                                                                                                       SURFAtr tOCAOON

                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                            '             04-1.:l:-1J
                                                                                                                                                                                                                                                                                                          05-17-\J
                                                                                                                                                                                                                                                                                                          00-00-13

                                                                                                                                                                                                                                                                                         •'
                    TBPEFkm~No.F-oCOV'I lBPLllFm.~IC>.1CXMS4-0:l                                                                                                                                                   •   UNIT UH[
                                                                                                                                                                                               _ , _ . , rEHCE UH£
                          78'5N.llullollA...,. u..da,TX.76041   P.~r.,7Z2M11
                                                                                                                                                                                                                                                                                                          10-U~-IJ
                                  www.hoWlandeompanles.com                                                            RETAINED TRACT 10                                                        - - - - - - - = TICS
                                                                                                                                                                                                                                                                                                          11-27-13
  WARNING· BASIS OF BEAAING: G.P.S. T1t. S                             ~ ~$,]~
HOIQ[llj 'WWA~~~U::lhb'
    ENGINEERING AND SURVEYING CO.


                                                EXHIBIT "A-11"

                                    FIELD NOTES
                                         FOR
                          CONOCOPHILLIPSCOMPANY
                    V AQUILLAS RANCH LEASE 199129-001
                               RETAINED TRACT 11
          (VAQUILLAS RANCH CO., LTD. WELLS No. 7, No. 12, No. 18, No. 22,
                   No. 24, No. 35, No. 51, No. 65, No. 67, & No. 68)
                                    640.00 ACRES

      A TRACT OF LAND CONTAINING 640.00 ACRES, more or less, being out of the
      Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1691,
      G.C. & S.F. R.R. CO., Abstract 1267; Survey 1696, G.C. & S.F. R.R. Co., Abstract 2418;
      North Y, of Survey 1666, A.C. Gaeth, Abstract 3142; and South Y, of Survey 1666, N.B.
      Gossett, Abstract 2253, Webb County, Texas, and being more particularly described as
      follows:

      BEGINNING at a point which bears N 67°14'28" W, a distance of 873.05 feet, from the
      Vaquillas Ranch Co. LID. No. 24 Well;

      THENCE, N 89°24'40" E, a distance ofS,260.70 FEET, to a point for an exterior
      comer hereof;

      THENCE, S 00°22'59" E, a distance of 1,911.15 FEET, to a point for an interior corner
      hereof;

      THENCE, EAST, a distance of 1,816.67 FEET, to a point for an exterior corner hereof;

      THENCE, SOUTH, a distance of 3,271.85 FEET, to a point under an existing fence
      line, for the Southeast corner hereof;

      THENCE, WEST, along an existing fence Jine, a distance of 4,066.67 FEET, to a point
      for an interior comer hereof;

      THENCE, SOUTH, a distance of 50.64 FEET, to a point for an exterior corner hereof;

      THENCE, S 89°32'20" w. a distance of249.8S FEET, to a point for an exterior comer
      hereof;                                                                                                             ~
                                                                                                                      i
      THENCE, NORTH, a distance of 1,930.06 FEET, to a point for an interior comer                                        .
      hereof;
                                                                                                                      '
      THENCE, WEST, a distance of2,743.83 FEET, to a point for an exterior comer hereof;                            " ~
                                                                                                                   ;"~~-
                                                                                                                    ·~
                                                                                                                    ·~Iv.-.
      THENCE, N 00°31'13" W, a distance of3,251.63 FEET, to the POlNT OF                                         :.~\,:   .
      BEGINNING, containing 640.00 acres of land, more or less.

                             Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                   SHEET 1 OF2
                        H:\HOWLA ND\SURVEYING DEPARThffiNl\Jobs\2013\22131.12· I3\2213 I. 12-13.doc


                        www.howlandcompanies.com
  7615 N. BartfettAvenue , P.O. Box451128 (78045) l Laredo, lX78041P.956.722.4411              F. 956.722.5414
                   TBPE Arm Registration No. F-4097 ; TBPl5 Firm Registration No. 1004&4-00
                                                                                               EXHIBIT "A-11"
                                                                                        CONOCOPHILLIPS COMPANY
                                            VAQUlli.AS RANCH LEASE 199129-001 N RETAINED TRACT 11
                                         (VAQUlli.AS RANCH CO., LID. WELLS No. 7, No. 12, No. 18, No. 22,
                                                  No. 24, No. 35, No. 51, No. 65, No. 67, & No. 68)
                                                                    640.00 ACRES
                                                                                                        WEBS COUNTY. TEXAS




                                                                                                                                                                        -¢-
                                                                    SURVEY 1684                                                                                 VAQUlllAS
                                                                     G.T. BLACK                                                                                   RANCH
                                                                                                                                                                A-1 No . .3
                                                                 ABSTRACT 2698



                           N 6714'28' W
                                  m:os---- - - - • .. -                                        .... -       .... - - - - - - -                                                        VAQUlll.AS
                                                             N 89"24'.W- E ,.. S.260.70°                                                                                                RANCH
      ... ___
                  -- ,,    '!§!

        -~·--".:-:¢- VAOUILLAS
                                   RANCH CO.                                                                                -¢-
                                                                                                                                  VAOUILLAS
                                                                                                                                  RANCH CO.
                                                                                                                                                              VAQUILLAS
                                                                                                                                                                RANCH
                                                                                                                                                              A-1 No. 7
                                                                                                                                                                  -¢-
                                                                                                                                                                                     A-1 No. 214

                                                                                                                                                                                      ¢-
                                                                                                                                                                                        (BHL}


                                                                                                                                                                                       VAQUJUAS
                                  LTD. No. 24                                                                                     LTD. No. 7                                             RANCH
                                                                      VAOU!LLAS                                                                                                       A-1 No. 214
           SURVEY 468                                        -¢-      RANCH CO.                                                                                                            (SHL)
                                                                     LTD. No. 67
            A.B. & M.                                                                                                                                            SURVEY 1698
          ABSTRACT 2255                                                                                                                                       G.C. & S.F. R.R. CO.
                                                                                                                                                                ABSTRACT 2418
                                           CONOCOPHILLIPS COMPANY
                                       VAQUlLLAS RANCH LEASE 199129-001
                                            26,622.79 ACRES (CALLED)                                               VAOUILLAS                                   EAST ,... 1,818.67"
                                                RETAHD 540.00 ACRE UNIT                                      -¢-   RANCH CO.
                                                                                                                   LTO. No. 12
                                                                                                                                     SURVEY 1691
z                                        VAQUILLAS                                                                               G.C. & S.F. R.R. CO.
                                  -¢-    RANCH CO.
                                                                                          VAOUILLAS
                                                                                                                                   ABSTRACT 1287
                                        LTD. No. 51
                                                                               -¢-      RANCH CO.                            WEBB COUNTY, TEXAS
                                                                                      LTD. No. 18
                                                                                                                                    VAOUILLAS
                                                                                                                                     RANCH CO.
                                                                                                                                    LTD. No. 65
                                                                                                                                  . Q(SHL)
                                      WEST - 2.743.83"                                                   VAOUILlAS   -¢- ·                              VAOUILLAS

                NORTH 1/2 SURVEY 1666                                                ~--·::!             RANCH CO.
                                                                                                        LTD. No. 65
                                                                                                                                                  -¢-   RANCH CO.
                                                                                                                                                        LTD. No. 35


    ----- ------- --- --.
                      A.C. GOETH
                                                                                                           (BHL)
                    ABSTRACT 3142

                                                                                                               VAOUlllAS ~                                          VAQUILLAS _n_
                                                                                                               RANCH CO. >i\..j                                     RANCH co.¥
                               SOUTH 1/2                                                                      LTD. No. 68   . VAOUILLAS                           LTD. No. 22
                             SURVEY 1666                                                                            (BHL)             RANCH CO.
                                                                                                                                     LTD. No. 68
                             N.B. GOSSETT                                                                                               (SHL)
                            ABSTRACT 2253

    --- --- --- --- --~===---==:::~~~.----~i-.. ....,                                                      SOUTH ,.. &>.64'
                                                                                                                                     WEST ,... 4,066.67
                                                             s      89"32'20•       w
                                                                     249.85'




                                                                                                                                     SURVEY 1678
                                                                                                                          C.C.S.D. & R.G.N.G. R.R. CO.
                                                                                                                                   ABSTRACT 2495



    --------
                             GRAPHIC SCALE
                                                1000                          2000

                                                    ~~~I
                                       (~FEET)
                                  1   one~~   IOOOF\.


                                                                                                                                          U:GEMD                              Ruisi on        Dot•

                           HOWLAND
                                ENGINEERING AND SURVEYING CO.
                       TBP£ firm f!ookn!tln No.""4Wl' TBl'L!I ~ 118'1*"°"' ..... 1(l(ll64-00
                                                                                                                      _
                                                                                                                            0
                                                                                                                            -¢-
                                                                                                                            _.._ _ "
                                                                                                                      __ , _ = FE!tCt
                                                                                                                                      "' HORIZONTAL WELL

                                                                                                                                      . ""'
                                                                                                                                         SIJ!IFAC[ LOCATION
                                                                                                                                        UNIT UHt
                                                                                                                                              UNt
                                                                                                                                                                                 2
                                                                                                                                                                                           05-17-13
                                                                                                                                                                                           060613
                                                                                                                                                                                           08-14-13
                                  76\SH.- ...VOBJO      ~.TJC.lflCM•         P.lloSll.722.4411
                                                                                                                      - - - - - - - ,. TJES                                                10--18 13
                                         www.howlandcomp&oles.com
                                                                                                                       - • • - •SURVE'l'UN£                                                11-27-13
~ a.\SIS OF BE.ARING: G.P.S. Tx. South Zono, N.A.D.-27.
                                                                                                                      FIELD DATE
                                                                                                                                                        ,.
                                                                                                                                                    PAGE a

                                                                                                                                        "''
lHS Pl.AT MAY tlOT SHOii' >LL CRQ$$lllG$ Of' Pl>£IJl6 OR C>.l!U3. HCMV.H0 ~                                                                                    DRAWN BY: U..F./S.1.1.4.
NID Sl..1IM:Tlle CO.. M:. ASSUt45 NO l!£SPClt                                               EXHIBIT "A-12"

                                 FIELD NOTES
                                      FOR
                           CONOCOPHILLIPSCOMPANY
                       V AQUILLAS RANCH LEASE 199129-001
                              RETAINED TRACT 12
                 (VAQUlLLAS RANCH A-2 WELLS No. 4, No. 38, No. 68 &
                     VAQUlLLAS RANCH CO. LTD. No. 2, No. 32)
                                 640.00 ACRES

    A TRACT OF LAND CONTAINING 640.00 ACRES, more or less, being out of the
    Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 468,
    N.B. Gossett, Abstract 2255; North 112 of Survey 1666, A.C. Gaeth, Abstract 3142; and
    South l/2 of Survey 1666, N.B. Gossett, Abstract 2253, Webb County, Texas, and being
    more particularly described as follows:

    BEGINNING at a point which bears N 65°04'35" W, a distance of5,456.00 feet, from
    the Vaquillas Ranch A-2 No. 38 Well;

    THENCE, EAST, a distance of7,909.49 FEET, to a point for an exterior comer hereof;

    THENCE, S 00°31'13" E, a distance of864.99 FEET, to a point for an interior comer
    hereof;

    THENCE, EAST, a distance of2,743.83 FEET, to a point for an exterior comer hereof;

    THENCE, SOUTH, a distance of 1,930.06 FEET, to a point for the Southeast comer
    hereof;

    THENCE, S 89°32'20" W, a distance of 10,661.34 FEET, to a point for the Southwest
    comer hereof;

    THENCE, N 00'00'13" W, a distance of2,880.79 FEET, to the POINT OF
    BEGINNING and containing 640.00 acres of land, more or less.

                            Basis of Bearing: G.P.S. 1 TX. South Zone, NAD~27




                                                  SHEET10F2
                       H:\HOwt.AND\SURVEYrNG OEPARTMENl\Jobs\2013\22131.13· 13\22131. I3-13.doc



                      www.howlandcompanies.com
7615 N. Bartlett Avenue , P.O. BoK451128 {78045)       Laredo, TX78041 P. 956.722.4411        F. 956.722.5414
                  TBPE Firm Registration No. F-4097   TBPl5 Finn Registration No. 100464-00
                                                                                                                               ---------------------------------

                                                                                                                                                                                                                                             I
                 I                                                                                          I                                                                                                                                '
                                                                                                             '
                                                                                                            I'
                                                                                                                                    A      VAQUIL.1-'S                                                                          VAQUILLAS
                                                                                                                                    ¥RANCH CO.                                                                           -¢-    RANCH CO.                   SURVEY 1691
                                                                                                                                          LTD. No. 74                                                                          LTO. No. 44
                                                                                                                                                                                                                                                        G.C. & S.F. R.R. CO.




                 ~~
                                                                                                                                                                                    VAQUILLAS
                                                                                                                                                                            -¢- RANCH
                                                                                                                                                                                  LTD. No. 27
                                                                                                                                                                                             CO.
                                                                                                                                                                                                                                                           ABSTRACT 1267                                            VAQUILLAS
                                                                                                                                                                                                                                                                                                                    RANCH CO.
                                                                                                                                                                                                                                                                                                                LTD. No. 12
                                                                                                                                                                                                                                                                                                                          -¢-              JI
                                                                                                                                                                                                                                                                                                                                          ~~
                 ::z:
                 I

                                                                                                            I!                          '¢' VAQUILlAS
                                                                                                                                                            £AST ,.. 7,009.-49'
                                                                                                                                                                                   I                                  VAllUILLJ>S ~­         ~ .,-g
                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                .,.       -¢-
                                                                                                                                                                                                                                                                YAQUI LL.AS
                                                                                                                                                                                                                                                                RANCH CO.
                                                                                                                                                                                                                                                                                                    VAQUILLAS


                                                             ',,                                            L
                                                                                                                                                                                                                                                                LTD. No. 51
                                .......
                                          ................                                                   1
                                                                                                                                           RANCH CO
                                                                                                                                          LTD. No. 32_
                                                                                                                                                                                    I
                                                                                                                                                                                    :     SURVEY 468
                                                                                                                                                                                                                     RANCH CO.y
                                                                                                                                                                                                                     LTD. No. 2
                                                                                                                                                                                                                                                                                             -¢-    RANCH CO.
                                                                                                                                                                                          N.B. GOSSETT                                           ~:Ii                                              LTD. No. 18                           VAOUILLAS
                                                                                                                                                                                    I                                                            !!~                                                                                     RANCH CO.
           i!;                                                     '',,,                                                                                                            :    ABSTRACT 2255
                                                                                                                                                                                                                                                            EAST ... 2,74J.83'
                                                                                                                                                                                                                                                                                                                                         LTD. No.     65

            2                                                                 '-.. N
                                                                                    ',!.S·~·                                        • - - - · · --··--·~--· · - - · • - - · · - - ••
                                                                                                                                                                                    I                                                            "'                                                                                         {SHL)

           ~                                                                                 -,_;.,. "·
                                                                                                 '"
                                                                                                                                                                                • I
                                                                                                                                                                                 ~I
                                                                                                                                                                                                                                                                                                                I     VAQUILlAS      -¢- . 0
             l                                                                                           ...................   .s                   VAOUILLAS                    "!.:                       NORTH 1/2 SURVEY 1666                                                                               1
                                                                                                                                                                                                                                                                                                                      RANCH CO.
                                                                                                                                                                                                                                                                                                                                  65
           ~              .... - .... -- "" -- .... - . .::~~ ? A-~~~~                                                                                                           ~:
                                                                                                                                                                                                                                                                                                                1     LTD. No.


           8
                                                                                                                                                              68                                        A.C. GOETH, ABSTRACT 3142
                                                                                                                                        ----,:-- ---- -:---- - -- ,..,v;a-u1;:;::;s • --- -- --- - -- -- -- - - --- -
                                                                                                                                                     ''                                                            yRAN~
                                                                                                                                                                                                                                                                                                         a1
                                                                                                                                                                                                                                                                                                         8
                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                                         (BHL)
                                                                                                                                                                                                                                                                                                                             VAQUILLAS
                                                                                                                                                                                                                                                                                                                             RANCH CO.
                                                                                                                                                                                                                                                                                                                            LTD. No. sa.n.,,__
           ~                                                                                                                                               ........                 iI                               A-2 No. 4                          SOUTH 1/2 SURVEY 1666                               l                  (8HL)    "'l"\J
                                                                                                                                                                                                                                                                                                                                   VAQUILLAS
           z                                                                                            4,948'                                                        ................... 1 VAOUJLLAS            CONOCOPH1U1PS COMPANY                          N.B. GOSSETT                                ~ •                    RANCH CO.
                     --------------------------------------------------V;A- 2RANCH                                                                                                                            VAQUJLLAS RANCH LEASE 199129-001               ABSTRACT 2253                                      •                        LTO. No.     ea


                                                                                                                                                                                                                                                                                                                r· __.
                                                                               No. 38                                                                                                                             26,622.79 ACRES (CALLED)                WEBB COUNTY, TEXAS                                                                 {SHL)
                                                                                                                                                                                                                   RETNNED 640.00 ACRE UNT

                 !                                                                                                                                                                                      I ......·20·   w - to...,....                                                                   !                                 'I.-.-·-
                                                                                                                                                                                                                                                                                                                1       SURVEY 1678
                                                                                                                      SURVEY 1667                                                                                                                                                                               I    C.C.S.D. & R.G.N.G.
                                                                                                                                                                                                                                                                                                                             R.R. CO.
                                    GRAPHIC SCALE
                                                                                                              C.C.S.D. & R.G.N.G. R.R. CO.
                                                                                                                                    ABSTRACT 1125
                                                                                                                                                                                                                                                  SURVEY 1677
                                                                                                                                                                                                                                        C.C.S.D. & R.G.N.G. R.R. CO.                                            I      ABSTRACT 2495
         ~
           o L:.U 1j
          J.·.·----                               { IH tUT}
                                                                                                 2000
                                                                                                    I                                                                                                   '
                                                                                                                                                                                                                                                 ABSTRACT 1130
                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                I
                                             1 noh - nx19n                                                                                                                                              I
                                                                                                                                                                                                                                                                               LEGEND                                     R1vl1lon           Dalo
                                                                                                                                                                                         EXHIBIT "A-12"
                                 HOWLAND        ENGINEERING ANO SUR\ISYINQ CO.                                                                                                           CONOCOPHILLIPS COMPANY
                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                             -¢-
                                                                                                                                                                                                                                                                           • HORIZOHTAL 'flEl.L
                                                                                                                                                                                                                                                                             SURrACE LOCATION
                                                                                                                                                                                                                                                                           • WELl
                                                                                                                                                                                                                                                                           • UNIT UNE
                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                          04-11-\J
                                                                                                                                                                                                                                                                                                                                          05-17-13
                                                                                                                                                                                                                                                                                                                                          oe-oe-u
                                                                                                                                                                                                                                                                                                                             •'
                            Tll!'fRTTl~l!o.F-4081                   TBPLS Rom~ No.100464-00
                                           76151<1..e...:IMIA- Llt.:lo. lX.18041 P.9:i&.m..u11                                                           VAQUIUAS RANCH LEASE 199129-001 N RETAINED TRACT 12                                              - - >- - •       rEHCE UHE
                                                                                                                                                                                                                                                                                                                                           10-18-13
                                                             www.hOINlandeompanlM.com                                                                                                                                                                     - - - - - - - • 11£S
                                                                                                                                                           (VAQUIUAS RANCH A-2 WEI.LS No. 4, No. JB, No. 68 &                                             -    • • -    ,. SUll\ICY UHE                                                    11-27-13
        WARNING: BASIS Of B&.RINC: C.P.S. T1. South Zone, N.A.0.-27.
        nn   PLAT MAY r«IT SHC# Ju. Cf!OSS.fjll!                    or                      c.oau::s.
                                                                               f«IW'lNCI OCH~
                                                                         Plf'EL.IHl:5 Oft
                                                                                                                                                                 VAQUIUAS RANCH CO. LlD. No. 2, No. 32)                                                   FIELD DATE   I    BOOK     I   PACE(t)   II   DRAWN BY;
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                         L.A.r./S.l.M.
        HID SURY£'11t1G   CO~    lllC. AS'SIJll£S HO RtSPONSIMITT TO LOCATt PIPWNE Oft CAEl.E CllOSSNGS..                                                                    640.00 ACRES                                                                    N/A       I     N/A     I    N/A      II CHECKED SY: J.S.
        ~nt:HO~~Ml."J'TJ.r~WPS~                                                                                         IU OWICJtSHI'        OR                                                    WEBB COUNTY. TEXAS                                                  I             I             11 JOB No. 22131-:13-13
        COl'TIUGNT HOWl»IO OIDIN1'.JJUN(I ANO Sl/INt'l'NJ CO., H:, 2013C                                                                                                                                                                                                                            I SHEET: 2 OF 2
H.\llOWWI~ OCP~U\221JUJ..ll\Ul.ll..1J..ll.<1vo9. IJIJl0)1~ U.~20IN.l.-POF
                                              EXHIBIT "A-13"

                                 FIELD NOTES
                                      FOR
                         CONOCOPRUJJPS COMPANY
                     V AQUILLAS RANCH LEASE 199129-001
                            RETAINED TRACT 13
             (VAQUILLAS RANCH A-1 WELLS No. 3, No. 7, No. 33, No. 144,
                            No. 156, No. 163, No. 214)
                                 636.53 ACRES

    A TRACT OF LAND CONTAINING 636.53 ACRES, more or less, being out of the
    Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1696,
    P.B. Reynolds, Abstract 2418; and Survey 1695, G.C. & S.F. R.R. CO., Abstract 1268,
    Webb County, Texas, and being more particularly described as follows:

    BEGINNING at a point which bears N 53°13'51" W, a distance of 1,137.24 feet, from
    the Vaquillas Ranch A- 1 No. 3 Well;

    THENCE, N 89°19'22" E, a distance of 6,735.31 FEET, to a point for the Northeast
    comer hereof;

    THENCE, S 00°58'29" E, a distance of 4,150.50 FEET, to a point for the Southeast
    corner hereof;

    THENCE, S 89°19'59" W, a distance ofll.75 FEET, to a point for a deflection right;

    THENCE, N 89°52'06" W, a distance of 4,950.94 FEET, to a point for a deflection left;

    THENCE, WEST, a distance of 1,816.67 FEET, to a point for the Southwest comer
    hereof;

    THENCE, N 00°22'59" W, a distance ofl,911.15 FEET, to a point for a deflection
    right;

    THENCE, N 00°21'20" W, a distance of2,147.98 FEET, to the POINT OF
    BEGINNING and containing 636.53 acres of land, more or less.

                           Basis ofBearing: G.P.S., TX. South Zone, NAD-27




                                                 SHEET 1 OF2
                      H:\HOWLAND\SURVEYING DE>ARTMEN1\JobsU013U2131.14-13U2131.14-13.doc


                      www.howlandcompanies.com
7615 N. S78041 P. 956.722.4411           F. 956.722.5414
                  TBPE firm Registration No. F-4097 i TBPLS Firm Registration No. 100464-00
                                                                                 EXHIBIT "A-13"
                                                          CONOCOPHILLIPS COMPANY
                                            VAQUIUAS RANCH LEASE 199129-001 ~ RETAINED lRACT 13
                                           (VAQUIUAS RANCH A-1 WEU.S No. 3, No. 7, No. 33, No. 144,
                                                          No. 156, No. 163, No. 214)
                                                                636.53 ACRES
                                                                                          WEBB COUNTY, TEXAS

                                                                                                                                          ·;
                                                                                                                             h"
      I·.                                                                       SURVEY 1697
                                                                                T.M. R.R. CO .
                                                                                                                          J.11
.q.     ~ r:P0t;.                       OJ'                                    ABSTRACT 1813
"'"'"'I
co u
;:lt;.    \;
        C\l             '-BBGINHING
                                                                    - _,_,_,_                                          ~;·
~"'ii!·                                                                                                                z~
[/)~ ~ &J:l
       ~r
            -ab:..:~:.-...~~.;-...:z::..-:.:.-.:z::..:-"'-r.,.:."N~...~··~·22~"_!E~-·~·~"7~35.3~~··:.:·.:-:..:=c:•:..•:..:=:..:·,:·:.,:=:..:•:..:•.:=~-- •
                   ''~,~            J                                                                      ;'/
          ~            ~~)~s,. ~                                                             -¢-               •
          ,..:             ·.,":,if. I                                       VAQUILLAS                 ;"/
          ,,..
          ;:j-        go~· ""'"""
                   ----"'---v                                                    RANCH
              l                            VAQUILL.AS                        A- t No. 33                ;";"
          31:                            A~N~o~       .3                                                                                                                   VAQUILLAS
                                                                                                   ~··
                                                                                                   ~11                                                               -¢-
                                                                                                                                                                         A-t~o~H163
                                                                                               ~· ~           CONOCOPHILLIPS COMPANY
                                                                                                   •;     VAQUIUAS RANCH LEASE 199129-001


                                                       VAQUIU.AS
                                                           RANCH
                                                                                            il /               26,622.79 ACRES (CALLED)
                                                                                                                         RETMNED 830.oJ """" UNlf
                                                                                                                       VAOUILLAS
                                                                                                                                                                                                    ...
                           VAOUILLAS                A-1 No. 214
                                                                                                          -¢-         RANCH
                             RANCH                     {BHL)                                                       A-1 No. 144
                           A-1 No. 7
                                -¢-
                                                       0VAOUJLLAS                                                                                                       VAQUIUAS
                                                                                                                                                                           RANCH
                                                                                                                                                                      A-1 No. 156
                                                          RANCH                                        SURVEY 1696                                                         (BHL)                    "' "'
          .,'                                          A-I No. 214
                                                          (SHL)
                                                                                                      P.B. REYNOLDS
                                                                                                     ABSTRACT 2418
                                                                                                                                                                                      0
                                                                                                                                                                               VAOUILLAS
                                                                                                                                                                                                     """""''
                                                                                                                                                                                                        ~~
                                                                                                   WEBB COUNTY, TEXAS                                                            RANCH


          I
          z
              I
                                                                                                                                                                              A-1 No. 156
                                                                                                                                                                                    (SHL)




                        WEST,.. 1,816.87'
                                                                I                                                      N 69"52'06" W ....        4,9~.94'                                   SEEL __ J
                                                                                                                                                                                           DETAIL

                                                                                                                                                   DETAIL: N.T.S.

                      SURVEY 1691
                  G.C. & S.F. R.R. CO.
                                                                                                                                                    s     89"19'59• w
                                                                                       SURVEY 1692                                                          11.75'\
                     ABSTRACT 1267
                                                                                      P.B. REYNOLDS
                                                                                      ABSTRACT 2419
                    VAOUILLAS
          -¢- RANCH         CO.                                                                                                                                                              VAOUlLLAS-¢-
                   LTD. No. 35                                                                                                                                                                  RANCH
                                                                                                                                                                  VAOUJLLAS                 A-1 No. 73
                                  VAQUILLAS                                                                                                                         RANCH
                                                                                                                                                                 A-l No. 106
                                RANCH CO.'¢-
                               LTD. No. 22                                                                                                                          (8HL)
                                                                                                                                    VAQUILLAS                                                   VAQUILLAS
                                                                                                                          -¢-        RANCH                           -¢-                          RANCH
                        GRAPHIC SCALE                                                 VAOUILLAS                                                                               VAQUIUAS A-1 No. 198

                     ...
                                                                                                                                A-1 No. 24
  ~9;~00                                   1000                      2000-¢-           RANCH                                                                           0       RANCH      (BHL)
      ~~·-~-··~"'=~~~~-iiiiii"''~~~~""il
                               (IH F"EE1)
                                                                                 A-I No. 72                                                                                A-L (~~l.) 1 O~          -¢- O
                            1 ltlU ~ Of PPEl.JNES QI. coaIS. ltC7lilHIO ~
NID SIJl!YE'VIHC co_ INC. ~ lfO RESPaU'Nrr.                                                                                             JOB No. 221ll.14-1J
 c:a>l'RIGHT llOWlNlO ~ >16) SU1MW1G CO., INC. 2013C
                                                                                                                                                                  SHEET:  2 DF 2
HOW~~~[lW
   ENGINEERING AND SURVEYING CO.

                                                EXHIBIT "A-14"

                                       FIELD NOTES
                                            FOR
                              CONOCOPHILLlPSCOMPANY
                          V AQUILLAS RANCH LEASE 199129-001
                                   RETAINED TRACT 14
                       (VAQUILLAS RANCH A-1 WELLS No. 18, No. 35,
                             No. 85, No. 155, No. 185, & No. 240)
                                       640.00 ACRES

     A TRACT OF LAND CONTAINING 640.00 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1695,
     G.B. & C.N.G. R.R. CO., Abstract 1268, Webb County, Texas, and being more
     particularly described as follows:

     BEGINNING at a found 2" pipe which bears N 41°50'50" W, a distance of 1,969.80
     feet, from the Vaquillas Ranch A-I No. 35 Well;

     THENCE, N 89°21 '27" E, a distance of 6,725.49 FEET, to a point for the Northeast
     comer hereof;

     THENCE, S 00°48'50" E, a distance ofl,999.05 FEET, to a point for a deflection right;

     THENCE, S 00°39'16" E, a distance of2,150.00 FEET, to a point for the Southeast
     corner hereof;

     THENCE, S 89°20'44" W, a distance of 6,707.86 FEET, to a point for the Southwest
     comer hereof;

     THENCE, N 00°58'29" W, a distance of 4,150.50 FEET, to the POINT OF
     BEGINNING and containing 640.00 acres of land, more or less.

                            Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                  SHEET 1 OF2
                       H:\HOWLAND\SURVEYrNG DEr ARTMEN1'Jobs\2013\22131.15-13\22131.15-13.doc


                       www.howlandcompanies.com
 7615 N. Bartlett Avenue . P.O. Box451128 (78045) , Laredo, TIC 78041 P. 956.722.4411          F. 956.722.5414
                   TBPE Firm Registration No. F-4097 , TBPLS Firm Registration Na. 100464-00
                                                                              EXHIBIT "A-14"
                                                          CONOCOPHILLIPS COMPANY
                                         VAQUILLAS RANCH LEASE 199129-001 - RETAINED TRACT 14
                                                (VAQUILLAS RANCH A-1 WELLS No. 1B, No. 35,
                                                    No. 85, No. 155, No. 185, & No. 240)
                                                                640.00 ACRES
                                                                                       WEBB COUNTY, TEXAS
                                                                                                                                                                                      I
       I                                                                                                                                                                              '
       '                                                                                                                                                                              '
                                                                                                                                                                                      I'
                                                                                                                                                                                       '
                                                                                                                                                                                      I'
           1i                                                                                                                                                                          '
                                                                                                                                                                                                     0
                                                                                                                                                                                                     t.>"
                                                                                                                                                                                                      ·"'
                                                                                                                                                                                                 "''""0:"
       I                                                                                SURVEY 1698
                                                                                        T.M. R.R. CO.
                                                                                                                                                                                      I          Ni:i::..-.
                                                                                                                                                                                                 >- . t;
                                                                                      ABSTRACT 2592                                                                                   '
                                                                                                                                                                                      '          f:!°"g
                                                                                                                                                                                                 o:"'

                                                                     ... N 89"21 'ZJ" E ,.. 8,725..49'
                                                                                                                                                                                                 "'"'"'
                                                                                                                                                                                                 "' t.>. ~
                                                                                                                                                                                                     ej

                                          t
                                                                                                                                                                                          ~
                                         ''
                                         '                                                                                                                                                 ~
                                       ~:
                                       ~'
                                          ''                                                                                                                                               ..'
                                           ''                                       CONOCOPHILLIPS COMPANY

                                                                                                                                                                                          I"'
                                                                                                                                                                                          _-
   •                               '•\ :         VAQUILLAS                   VAQUIU..AS RANCH LEASE 199129-001
    ~ f.-----1~~'!.'..----~                       RANCH                              26,622.79 ACRES (CAUED)
    S                                           A-1 No. 35                             RET.NNED &40.00 N:SlE. l»llT
   :;;
                                                                                                                                                                                                    ....
   ~
       '
                                                                                              VAOUILLAS
                                                                                      -¢-A-1RANCH
   Iz
                                                     YAQUlLLAS
                                                                                              No. 185

                                                                                                SURVEY 1695
                                                                                       G.B. & C.N.G. R.R. CO.
                                                                                          ABSTRACT 1286
                                                -¢- A-1RANCH
                                                         No. 18
                                                                                        WEBB COUNTY, TEXAS
                                                                                               VAQUILLAS                                  VAOU!LlAS
                                                                                       -¢-A-1RANCH                                 -¢- A-1RANCH
                                                                                                                                            No. 85
                                                                                              No. 155




                 VAQUILLAS
                                                                        s sg-20·44•         w I"' e,101.as•
                    RANCH                        VAQUJLLAS                                                                                               VAQUILLAS ,..l.,:
                A-1 No. 215 ~-o   RANCH                                                          'I    VAOUIUAS                                            RANCH   V
                   (BHL)    ¥  A-1 No. 215
                                                                                                (>-                                                     A-1 No. 191
                                                   (SHL)
                                                                                                 r       RANCH
                                                                                                      A-1 No. 193                  VAQUILLAS
                                                           VAQUILLAS                                                                RANCH
                                                   -¢-        RANCH                                                              A-1 No.      241A
                                                         A-1     No. 11
                                                                                                                                     (BHL)         '"() VAQUILLAS
                                                                                                               a    UA5     n.                              RANCH
                                 SURVEY 1692                                                                VARA~CH         V                            A-1 No. 241
                               P.B. REYNOLDS                                                              A-1 No. 184                                         (SHL)          -¢-
 VAOUILLAS ~                   ABSTRACT 2419                                                                                    SURVEY 2112                       VAQUILLAS               I
   RANCH        ¥                                                                                                               P.B. REYNOLDS                             RANCH
                                                                                                                                                                                          1
A-1 No. 73
                                                                                                                                ABSTRACT 2420                    A-1       No.    1301
                        GRAPHIC SCALE                                                                                                                        VAOU!LLAS
                                                                                                                                                       -¢-  RANCH                             VAQUILLAS
  k--J-2L~                               'j                                                                            VAOUILLAS
                                                                                                                   -¢- A-1RANCH                          A-1 No. 186
                                                                                                                                                                                          A-1
                                                                                                                                                                                                 RANCH
                                                                                                                                                                                                   No.    212
                               c .. fE£T)                                                                                   No. 15
                            1 """' • 1ooon.                                                                                                                                               ,      (BHL) .(

                                                                                                                                LEG£ HD                                    R•vlsfon
                                                                                                                                                                                                   ""'' "
                       HOWlANlW
                             ENGINEERING ANO SURVEYING CO.
                                                                                                             0
                                                                                                             -¢-
                                                                                                                        -   HORIZOHTAL WEU.
                                                                                                                            SURF...a: UICATIOH
                                                                                                                            wru.
                                                                                                                            UNIT UHL
                                                                                                                                                                             ,'               04-12
                                                                                                                                                                                              OS-17-13
                                                                                                                                                                                                 06-13
                                                                                                                                                                                              ""
                                                                                                                                                                             •'
                    rapfflnn~N<>.F-40!:f7 TDPl.!l"""~N<>.l~
                                                                                                                            ITHCE WIE
                        781~"L-A..,,,. Lan.'IX.~1 P.1155.nl.44\1
                                                                                                            '
                                                                                                         -------
                                  www.howlandcompanlet>.com
                                                                                                          ----   ""'        SURVEY WIE
                                                                                                                                                                      I
                                                                                                                                                                                              10-16-13

 WARNING: BASIS OF OC>.RlNG: G.P.S. Tx. South Zone, N.A.O. 27.
 TlfS PlA1 lolNlr'.
                                                                                                         flElD DATE

                                                                                                            ""
                                                                                                                            900<

                                                                                                                            ""
                                                                                                                                          '
                                                                                                                                              ""
                                                                                                                                                   .    DRAWN SY: LAF./S.l.t.4.
                                                                                                                                                        CHECKED BY: J.S.
                                                                                                                                                        JOB No. 22131.\5 13
 COP'r!ll(;llf llQWVJll DfCll£IRtfG NfO ~co.• U:. 2013C
                                                                                                                                                        SHEET:    2 OF       2
 . . •Q~1i_
Ho                            ,;®~ ~1~~.'''
         'WWJf.\l!.,.,,;.~\%..&J~~
    ENGINEERING AND SURVEYING CO.

                                                 EXHIBIT "A-15"

                                     FIELD NOTES
                                          FOR
                              CONOCOPHILLIPSCOMPANY
                          V AQUILLAS RANCH LEASE 199129-001
                                  RETAINED TRACT 15
                      (VAQUILLAS RANCH A-1 WELLS No. 180 & No. 217)
                                     541.82 ACRES

       A TRACT OF LAND CONTAlNlNG 541.82 ACRES, more or less, being out of the
       Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 279,
       G.C. & S.F. R.R. CO., Abstract 1353; and Survey 1004, P.B. Reynolds, Abstract 2421,
       Webb County, Texas, and being more particularly described as follows:

      BEGINNING ala point which bears S 54°13'31" E, a distance of2,749.54 feet, from the
      Vaquillas Ranch A-1 No. 180 Well;

      THENCE, S 89°24'49" W, a distance of 5,281.57 FEET, to a point for the Southwest
      corner hereof;

       THENC~        N 00°46'34" W, a distance of2,624.47 FEET, to a point for a deflection
      right;

      THENCE, N 00°30'06" W, a distance of3,119.05 FEET, to a point for the Northwest
      comer hereof;

      THENCE, N 89°45'42" E, a distance of2,654.31 FEET, to a point for an exterior
      corner hereof;

      THENCE, S 00°28'50" E, a distance of2,550.31 FEET, to a point for an interior comer
      hereof;

      THENCE, N 89°35'17" E, a distance of2,653.22 FEET, to a point for an exterior
      corner hereof;

      THENCE, S 00°16'38" E, a distance of3,169.04 FEET, to the POINT OF
      BEGINNING, containing 541.82 acres of land, more or less.

                              Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                   SHEET 1 OF2
                        H:\HOWLAND\SURVEYING DEPARTMENl\Jobs\20 ! 3U2131.16-13\22131.16-I 3.dce

                        www.howlandcompanies.com
  7615 N. Bartlett Avenue , P.O. Box451128 (78045) , Laredo, TX78041 P. 956.722.4411            F. 956.722.5414
                    TBPE Flrm Registration No. F-4097 : TBPLS Finn Registration No. 100464-00
                                                                   EXHIBIT "A-15"
                                                                 CONOCOPHILLIPS COMPANY
                                                        VAQUJLLAS RANCH LEASE 199129-001
                                                                       RETAINED TRACT 15
                                              (VAQUJLLAS RANCH A-1 WELLS No. 180 & No. 217)
                                                               541.82 ACRES
                                                                        WEBB COUNTY. TEXAS
                       .
                       '                                                                                                                                              SURVEY 41



-----\                                                                   SURVEY 280
                                                                         J. LEONARD
                                                                       ABSTRACT 2634
                                                                                                                                                                      C.C.S.D. &
                                                                                                                                                          ~ R.G.N.G. R.R. CO.
                                                                                                                                                          \ ABSTRACT 1039



SURVEY 1698

~~a:c~· i~s21>----"-...
                           '
                           I



                    _.._·~-·-·_•_-_.."'"....
                                         _.3_,_.___,_ .... __________                                                                       -4
                       ~
                                                                                                        SURVEY 279
                                                                                                  G.C. & S.F. R.R. CO.
                                                                                                       ABSTRACT 1353
                       :i                                                                         WEBB COUNTY, TEXAS
                       ,.•
  JI                   lo
                       p
                       :;i
                       !!
                       z
                                                                                  "'
                                                                                                                                                           '---------
                                                                                                                                                                      SURVEY 40
                                                                                                                                                                      C.R. DAVIS
                                                                                                                                                                    ABSTRACT 2203
                                                                CONOCOPHILLlPS COMPANY
                                                        VAOUILLAS RANCH LEASE 199129-001
                                                             26,622.79 ACRES (CALLED)
                                                              RETAlhEJ 54 t .82 N.!ff£. Ltm'

                                                                        VAQUILLAS RANCH
                                                                         A-1 No. 180*::--------!~~:_ _________                                                  !
                                                                                                                                                                ~
                       ,.                           VAOUIUAS RANCHO                       I
                                                                                           1
                                                                                           r
                                                                                                  ',
                                                                                                       ',,
                                                                                                             ',~
                                                                                                                                                                t!
                                                                                                                                                                .-
                                                                                                                  ,.S.,.                                        ~
                       •~                             A-I No. 217                         I
             -¢-                                         (SHL)                          • I                     i'!)'4J•
                        !                                                                ~J                    "~1i~e                                           "'
VAQUILLAS RANCH
 A-1 No. 104            0
                        z
                                -- --- ---- .... ---- .. :.:----
                                                          '
                                                          I
                                              VAOUILLAS RANCH
                                                                                                              ----~
                                                                                                                                    ',
                                                                                                                                          .. --
                                                                                                                                         ' . .,
                                                A-1 No. 217      -¢-                       jl                                                     '-.,~
                                                   (BHL)                                                                                              ,
  VAOUILLAS RANCH/,...------:::::8..ES. llOll'l.NIO DfCL'UJll'IC
NII SIJll'>Q1Hll CO. 1HC. ~HD~ ro ux:AJE PAl.1£ Ofl c.oBL.£ ~
                                                                                       FIELD DATE:           ""°K          PAGE s        DAAWH BY:              A.LC./LA.F.

~11~=oo~~~~ra:010ND1S>POR                                                                 '"                 '"             '"           CHECKED EJY:
                                                                                                                                         JOB No.
                                                                                                                                                                    J.S.
                                                                                                                                                          221J1.15-1J
                                                                                                                                         SHEET:       2 OF            2
  ENGINEERING AND SURVEYING CO.

                                               EXHIBIT "A-16"

                                   FIELD NOTES
                                         FOR
                          CONOCOPHILLIPS COMPANY
                      V AQUILLAS RANCH LEASE 199129-001
                               RETAINED TRACT 16
                (VAQUILLAS RANCH A-1 WELLS No. 29, No. 44, No. 157,
                         No. 212, No. 216, No. 218, & No. 242)
                                    558.74 ACRES

    A TRACT OF LAND CONTAlNING 558.74 ACRES, more or less, being out of the
    Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1004,
    P.B. Reynolds, Abstract 2421, Webb County, Texas, and being more particularly
    described as follows:

    BEGINNING at a point which bears N 74°36'06" E, a distance of2,077.33 feet, from
    the Vaquillas Ranch A-1 No. 242 Well;

    THENCE, S 00°31 '16" E, a distance of 4,612.08 FEET, to a point for the Southeast
    comer hereof;

    THENCE, S 89°23'44" W, a distance of 5,270.83 FEET, to a point for the Southwest
    corner hereof;

    THENCE, N 00°39'16" W, a distance of 4,613.75 FEET, to a point for the Northwest
    comer hereof;

    THENCE, N 89°24'49" E, a distance of 5,281.57 FEET, to the POINT OF
    BEGINNING, containing 558.74 acres of land, more or less.

                            Basis ofBearing: G.P.S., TX. South Zone, NAD-27




                                                                                                                               ,,j
                                                                                                                               ,.




                                                 SHEET! OF2
                       H:\HOWLAND\SURVEYING DEPARTMENl\lohs\2013U2131.17-13U2131. I7-13.doc
                                                                                                                /~~-~¥..·~~   ...'
                      www.howlandcompanies.com
7615 N. Bartlett Avenue : P.0. Box 451128 {78045) , Laredo, TX 78041 P. 955.722.4411
                  TBPE Firm Registration No, F-4097 ' TBPL5 Firm Registration No. 100464-00
                                                                                              F. 956.722.5414

                                                                                                                lt;r
                                                                              EXHIBIT "A-16"
                                                            CONOCO PHILLIPS COMPANY
                                             VAQUILLAS RANCH LEASE 199129-001 N RErAINED TRACT 16
                                               (VAQUIUAS RANCH A-1 WELLS No. 29, No. 44, No. 157,
                                                      No. 212, No. 216, No. 218, & No. 242)
                                                                   558.74 ACRES
                                                                                        WEBB COUNTY, TEXAS

                                  II                                                                       A
                                                                                                                 VAQUIUAS
                                                                                                                       RANCH
                                                                                                                                                                I1

                                    I
                                     1                   SURVEY 279
                                              G.C. & S.F. R.R.
                                                      ABSTRACT 1353
                                                                            co.
                                                                                    0
                                                                                             VAQUILtAS
                                                                                               RANCH
                                                                                                           VA-1 No. 180
                                                                                                                                                                I
                                                                                                                                                                1




                          VAQUILlAS                                                      A-1 No. 217                                                            1
                 _Yx_       RANCH                                                   .          {SHl)                                                            1
                 VA-1 No. 104                                                                                                                            _J
                                     L----~AOu~~~c;----------------                                                                                             I
                                    I                          A-t No. 217

                                     :                             (BHL)    -¢-         N 89"24'1 -49• E ,.. 5,281.5.,.                                         :

                                                                                                                  I
                                                                                                               ;...1                 i;'!J6'9rt..-'
    A-1 No. 241                 ~                                                                              ABSTRACT 2421
         (SHL)            -¢-z                                                          VAOUlLLAS         WEBB COUNTY, TEXAS
               VAOUlllAS
                                                                                  -¢-      RANCH
                                                                                        A-1 No. 29
                 RANCH
              A-1 No. 1.30                                VAOUJUAS
                                                              RANCH
      VAOUILLAS                                          A-1 No. 212
}            RANCH
    A-1 No. 186
                                                          Q    (SHL)
                                                                                                                                       VAQUlllAS-¢-
                                                 _y'-(        VAQUILLAS                                                                   RANCH
                                                 ¥             RANCH                                                                  A-1 No. 44
                                                      A-1 No. 212 (BHL}
                                                                                  s 89"23'-M.     w ...    a,210.aJ'
    VAQUILLAS               VAOU!LLAS
       RANCH         ~           RANCH
A-l No. 239                A-t No. 187
        (SHL)
            (),           VAQUJUAS
                                         I
                V           RANCH
                         A-1 No. 2.39

                            csH'I
                                                                                                                SURVEY 1003
                                                                                                                J. POITEVENT
                                                                                                               ABSTRACT 1655




      i-.-.---
     !oC(I           0
                            GRAPHIC SCALE
                           VO       ~        llljlO

                                              c:
                                    ( IN f'E£l)
                                 1 Ire), • lOIXH\.
                                                                       T                                                                                            r-------
                                                                                                                                                                    •.
                                                                                                       I                          UGENO                                      Revl•lon   Date
     .. H i ~ .""' lil kiti'i'
    HO  ,.~~~~ft§ji
         ENGINEERING AND SURVEYING CO.

                                                        EXHIBIT "A-17"

                                        FIELD NOTES
                                            FOR
                                  CONOCOPRIIJJPSCOMPANY
                              V AQUILLAS RANCH LEASE 199129-001
                                     RETAINED TRACT 17
                        (VAQUILLAS RANCH A-1 WELLS No. 15, No. 71, No. 130,
                   h~~~~~~m~mh~k~k~
                                 No. 239, No. 241, & VAQUILLAS RANCH A No. 89)
                                                    635.73 ACRES

            A TRACT OF LAND CONTAlNING 635.73 ACRES, more or less, being out of the
            Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 2112,
            P.B. Reynolds, Abstract 2420, Webb County, Texas, and being more particularly
            described as follows:

            BEGINNING at a point which bears N 41°40'24" W, a distance of 1,866.60 feet, from
            the Vaquillas Ranch A-I No. 184 Well;

            THENCE, N 89"20'44" E, a distance of 3,399.18 FEET, to a point for the Northeast
            comer hereof;

            THENCE, S 00°39'16" E, a distance of3,089.17 FEET, to a point for a deflection right;

            THENCE, S 00°12'57" E, along an existing fence line, a distance of3,414.86 FEET, to
            a point for the Southeast comer hereof;

•           THENCE, S 89°22'44" W, a distance ofS,109.93 FEET, to a point for the Southwest
            comer hereof;

            THENCE, N 00°20'48" E, a distance of3,275.75 FEET, to a point for an exterior
            corner hereof;

            THENCE, N 89°26'27" E, a distance of 1,655.49 FEET, to a point for an interior comer
            hereof;

            THENCE, N 00°13'32" W, a distance of3,228.56 FEET, to lhe POINT OF
            BEGINNING, containing 635.73 acres of land, more or less.

                                      Basis ofBearing: G.P.S., TX. South Zone, NAD-27




                                                            SHEET 1 OF2
                                 H:\HOWLAND\SURVEYlliG DEPARTMEl\i\Jobs\2013\22131.18-13122131.18-13.doc


                                 www.howlandcompanies.com
       7615 N. Bartlett Avenue       P.O. Box 451U8 {78045)         Laredo, TIC 78041 P. 956.722.4411     F. 956.722.5414
                        TBPE Firm Registration No. F-4097     1   TBPLS Flrm Registration No. 100464-00
                                                                                       EXHIBIT "A-17"
                                          CONOCOPHILLIPS COMPANY
                           VAQUIUAS RANCH LEASE 199129-001 N RETAINED TRACT 17
           (VAQUIUAS RANCH A-1 WEUS No. 15, No. 71, No. 130, No. 145, No. 184, No. 186, No. 187,
              No. 191, No. 192, No. 193, No. 194, No. 239, No. 241, & VAQUIUAS RANCH A No. 89)
                                                 635.73 ACRES
                                                                                                  WEBB COUNTY, TEXAS

                                                                                                                                                                        VAOUJLlAS        -¢1
                                        VAOU!UAS
                                                                                                                                                                           RANCH           I
                             -¢-                                                                                                                                      A-1 No. 240
                                                                                                                                                                                           •
                                                                                                                                                                                                                    .~
                                         RANCH                        VAOUJUAS


                           SURVEY 1695
                                       A-1 No. 18                       RANCH
                                                                     A-1 No. 155
                                                                           -¢-
                                                                                                 riiif]P-,                               -¢-
                                                                                                                                                VAOUJUAS                                   I•

                                                                                                                                                                                                              J
                                                                                                                                                  RANCH
                      G.B. & C.N.G. R.R. CO.
                            ABSTRACT 1268
                                                                                                 """"""""'                                     A-1 No. 85
                                                                                                                                                                                           •
.._    _____ ---- --- ...... - --                                                         ' ,,.,,
                                                                                                                 N 89"20' +4-• E ... 3,399.18'
                                                                                                                                I
                                                                                                                                I
                                 VAOUILLAS
                                                                                                                                                                                   -¢-
                                                                                               '~~-
                                                                                                                                I                                  VAOUILLAS
                   -¢-0. A-1RANCH                                                                                               I

        VAQUILLAS
                             No. 215
                                       (SHL)
                                                                 VAOUJUAS
                                                                 RANCH                    'j.         ,
                                                                                                    't"•  ..                    1~        VAQUJLLAS
                                                                                                                                                                    RANCH
                                                                                                                                                              A-1 No. 191
                                                                                                                                                                                                                  ~Cllc;j


                                                                                l                          "
                                                              A-1 No. 19J
          RANCH
                                               VAOUIUAS
                                                                                                          ',,                   .~          RANCH
                                                                                                                                                                                               !::                o~..,
                                                                                                                                                                                                                  OoN
       A-1 No. 215                                                                                                                       A-1 No. 241

                                                                                                                                                                                                ~
          (BHL)                        -¢-      RANCH                                                          '°~
                                                                                                                '\.~cv.1
                                                                                                                                II
                                                                                                                                                   (BHL)    -!()                                                  ~z,...
                                              A-1 No. 11
                                                                                                                                                              . VAQUILLAS                                         ~~'-'
                                                                                                                                                                                                                  "' "'Qi
                                                                                 I')                                     '.,_   l

                             SURVEY 1692                                          t     L-----1235.----~
                                                                                                                                                                 RANCH
                                                                                                                                                               A-1 No. 241
                                                                                                                                                                                                l
                                                                                                                                                                                                w                      .....
¢-      VAOUILLAS
                            P.B. REYNOLDS
                            AB,STRACT 2419
                                                                                 ~
                                                                                 \.,
                                                                                                      '              VAOU!LLAS
                                                                                                                         RANCH
                                                                                                                                                                      {SHL)
                                                                                                                                                                                     -¢-       :.                 ""'"'
                                                                                                                                                                                                                  "'.,;~

                                                                                                                                                                                               i
                                                                                                                A-1 No. 184                                              VAQUJLLAS
          RANCH
       11-1 No. 7J                                 VAOUILLAS
                                                                                 h                                                                                         RANCH
                                                                                                                                                                        A-1 No. 130
                                                                                                                                                                                                                   VAOtJILLAS
                                                      RANCH                      §                                                                                                                                   RANCH
                                                  A-1 No. 237
                                                                                 z                                                                           -¢-VAOUILLAS
                                                                                                                                                                                                "'                A-1 No. 212
                                                                                                                                                                                                                       (SHL)
                                          VAQUILLAS {BHL)                                                             VAOUIUAS                                    RANCH

        VAOUILLAS
                                            RANCH
                                         A-1 No. 2.37
                                                             ail-                                              -¢-     RANCH
                                                                                                                     A-1 No. 15
                                                                                                                                                               A-1 No. 186
                                                                                                                                                                                                                       0
          RANCH                             (SHL)                                                                                                                                                             -¢-
       A-I No. 198
                                                                                                                                                                       VAOUJLLAS
 0        (SHL)                                  N 89"2&'2r E
                                                      1.~.49'                                                                                                            RANCH                 ;-.-·
                                                                                                                                                                                                                   VAOUILLAS
                                                                                                                                                                                                                     RANCH
                                                                                                                                                                     A-1 No. 187                                  A-1 No. 212
•"'?"')(       x~~·
                                                                                                                                                             VAQUILLAS
                                                                                                                                                               RANCH
                                                                                                                                                                                   -¢-                               (BHL)
             -¢- VAQU!LI.AS
                    RANCH
                  A-1 No. 91
                                                                                                                                                            A-1 No. 239
                                                                                                                                                               (SHL)       %
                                 ,.
                                                               -¢-
                                                       VAQU!LLAS
                                                                                           CONOCOPHILLIPS COMPANY
                                                                                       VAOUILlAS RANCH LEASE 199129-001
                                                                                            26,622.79 ACRES (CALLED)
                                                                                                                                                                               •
                                                                                                                                                                           VA~~~'H"5
                                                                                                                                                                                               ,.
   VAOUILLAS
     RANCH                       :;                      RANCH
                                                      A-1 No. 192                                 RETAINED 63S.73 ACRE UNJ"                                             A-1 No. 239             ...m
  A-1 No. 195
                                 ~
                                                                                                                                                                           (8HL)                ~
b    (SHL)
                                   l                                                                              -¢-
                                                                                                                                VAQUILLAS
                                                                                                                                  RANCH
                                                                                                                                                                                                w
                                                                                                                                                                                                 l

                                  w                                                                                             A No. 89
                                                                                       SURVEY 2112
                                                                                                                                                                                                ~                        "'
                                 ~!l
       SURVEY 1693                               VAQUJLLAS                            P.B. REYNOLDS                                                                                                               g~~
                                             -¢-A-IRANCH                                                                                                                                                          ~~-
       G.B. & C.N.G.
          R.R. co.
                                                    No. 194                          ABSTRACT 2420
                                                                            WEBB COUNTY, TEXAS
                                                                                                                                                                                                §                 >~->




                                                                                                                                                    SURVEY 278
       T-.....AJ--!r(J                         ·=.                      =
                                                                           I
                                                                                                                                                    FRED SPEED
                                                                                                                                                   ABSTRACT 2462
                                 (ll. 1004.54-00
                                                                                                                                                    • WW.
                                                                                                                                                      Ul'!IT Ull[
                                                                                                                                                      f'DICE UHE
                                                                                                                                                                                                         '
                            11115N.BM!oll.A......,. 1..8Mo.lX.1ll(l41 P.lil::IG-722.Mll
                                                                                                                          -------
   WARNING: BASIS Of' BEARING: G.P.S.
                                        www.howlandcompenles.com
                                                       T~.   South Centrcl Zone. NAD.-27.
                                                                                                                          -··-                        "'
                                                                                                                                                      SURVE"f UNE

   THS PLAT l.IAY MlT SHOW Ml. Cll!lSSl'ICS IY l'Mllt£S OR CA!l..£S. HOM.AllD ElfClt£E!INO                               FIELD DATE                  BOOK           PN:."'a\       DRAWN BY: LAF.
   NG SlMIYEY»IG 00.. Ille. .tSSUMES HO AESPOl!SlllUlY "lU l.OCO.TE PIPEl..N'. Of!; CA8l( a!OSSIHCS..
   ~~':HG~~NEL~~=:::J:"::-oon:""IJ'~ ~
    COPl'RICHT HCN\H(I) DlCff:ERllC ~ SU!MYN: CO., .fie. 201JC
                                                                                                           0
                                                                                                                                "''                   "''            "''           CHECKED BY: J.S.
                                                                                                                                                                                   JDS No. 22131.18
                                                                                                                                                                                                              "
                                                                                                                                                                                   SHEET:  2 Of
                                                                                                                                                                                                         '
Ho. •'1.\\'1
           1          ·_:!JJ~~h\ lf1\~rr.··I~·
           'WWA[~..,.f~.f'<1lJfili.v
     ENGINEERING AND SURVEYING CO.

                                                    EXHIBIT "A-18"

                                     F1ELDNOTES
                                           FOR
                            CONOCOPHILLIPSCOMPANY
                        V AQUILLAS RANCH LEASE 199129-001
                                 RETA1NED TRACT 18
                (VAQUILLAS RANCH A-1 WELLS No. 11, No. 24, No. 72, No. 73,
                           No. 106, No. 198, No. 215, & No. 237)
                                      615.92 ACRES

        A TRACT OF LAND CONTAINING 615.92 ACRES, more or less, being out of the
        Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1692,
        P.B. Reynolds, Abstract 2419, Webb County, Texas, and being more particularly
        described as follows:

        BEGINNING at a point which bears N 77°14'2T' E, a distance of2,088.50 feet, from
        the Vaquillas Ranch A-1No.215 Well;

        THENCE, S 00°13'32" E, a distance ofJ,228.56 FEET, to a point for the Southeast
        comer hereof;

        THENCE, S 89°26'27" W, a distance of7,026.24 FEET, to a found fence comer post
        for a deflection right;

        THENCE, S 89°56'25" W, a distance of 1,257.95 FEET, to a point for the Southwest
        comer hereof;

        THENCE, NORTH, a distance ofJ,271.85 FEET, to a point for the Northwest comer
        hereof;

        THENCE, S 89°52'06" E, a distance of 4,950.94 FEET, to a point for a deflection left;

        THENCE, N 89°20'44" E, a distance of3,320.43 FEET, to the POINT OF
        BEGINNING, containing 615.92 acres of land, more or less.

                                  Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                        SHEET 1 OF2
                             H:\HOWLAND\SURVEYlNG DEPARTMENT\Jobs\2013\22131.19-13\22131.19-13.doc


                             www.howlandcompanies.com
   7615 N. Bartlett Avenue       P.O. Box451128 {78045)       :    Laredo, TX 78041 P. 956.722.4411       F. 956.722.5414
                    TBPE Finn Registration No. F-4097     :       TBPLS Firm Registration No. 100464-00
                                                                                                     .I                                                                     -.,,,--- •                                        _n_ VAOUILLAS
                             '                                                                                                                                     VAQUJLLAS                                                  V           RANCH
                                                                                                                                                                                                                                                                                                                     VAOUlLLAS
                                                                                                     1·                                                                                    I•
                             '
                                                                                                 ii
                                                                                                                                                                                                                                                                                                                       RANCH
                                                                                                                                                                       RANCH
                                                                                                  .I                                                                                                                              A-1 No. 18



                   ~ I''L_ _____
                                                                                                                                                                                                                                                                                                                    A-1 No. 85
                                                                                                                SURVEY 1696                                       A-1 No. 156                             SURVEY 1695                                                              VAOUILLAS
                                                                                                                                                                        (SHL)                                                                                                -¢-     RANCH                                   -¢-
                                                                                                                                                                                                     G.B. & C.N.G. R.R. CO.                                                                    155
                                                                                                                                                                                                                                                                                                          (ii,,~
                                                                                                                P .B. REYNOLDS                                                                                                                                                    A-1 No.
                                                                                                       x ABSTRACT 2418                                                                      '            ABSTRACT 1268                                       N 7714'27"       E
                                                                                                                                            - --- -   ..                                    I                                                                  2,088.SO'
                                                                                                                                                                                                                                                                                                          ~)
               I                                                                                        l          s   89'52'0S-' -c. ...   't,VOU.V't                                                     N 89'20'44-. E ... 3,320.43'
                                                                                                                                                                                                      VAQUILLAS
                                                                                                                                                                                                       RANCH
                                                                                                                                                                                                                     -..,
                                                                                                                                                                                                                     !;;II                ---     _ ......
                                                                                                                                                                                                                                                             --------
                                                                                                                                                                                                                                                                                             .. -




           ·~                    SURVEY 1691
                                                                                                   "I
                                                                                                     "1 "1
                                                                                                        ><
                                                                                                                                                                                                     A-1 (~~L} 215!-J?:s-=-=-------2.ros·-------~- VA~~~'H"s
                                                                                                                                                                                                                   RANCH
                                                                                                                                                                                                               A-1 No. 215                  VAQUILLAS
                                                                                                                                                                                                                                                                                    YA-1        No. 193




                                                                                                                                                                                                                                                                                     i
                             G.C. & S.F. R.R. CO.                                                                       CONOCOPHILLIPS COMPANY                                                                       SHL                     RANCH
          VAQUILL-6.S
          RANCH CO.             ABSTRACT 1267                                                    tel,.              VAQUILLAS RANCH LEASE 199129-001                                                               (    )          -¢-.    A-1 No. 11

        Q
         LTO. No. 65                                                :i                           ~-I
                                                                                                 ~   I                   26,622.79 ACRES (CAllED)
                                                                                                                          RET~ED 81S.92 ~ UrtT                                                                SURVEY 1692                                                                            VAQUILLAS        _r,_
                                                                     ~
             (SHL)

                                                                                                       i                                                                                                                                                                                '                 RANCH V
                                                                                                                                                                                                             P.B. REYNOLDS
                                                                                                 ~-
                                  VAQUILLAS                                                                                                                                                                                                                                                         A-1    No. 184
                        i)-       RANCH CO.                                                                                                                                                                  ABSTRACT 2419                                                              "'
                                                                                                 ~1-
                                                                                                                                                                                    VAQUILLAS .r'-f
      VAQUJLLAS                  LTD. No. 35
                                                                     '                                                                                                               RANCH V               WEBB COUNTY, TEXAS
                                                                                                                                                                                                                                                                                        ~
      RANCH CO.
      LTD. No. 68                                                    §z                                                                                       VAQUILLAS
                                                                                                                                                               RANCH
                                                                                                                                                                                   A-1 No. 73
                                                                                                                                                                                                                                                        VAQUILLAS
                                                                                                                                                                                                                                                          RANCH                         §
         (BHL)                                  VAQUILLAS A                                          >< ><      C"..imar P03t                                             (SHL)              Q A-1 (:~l.) 198
                                                                                                                                                                                            -¢"                                                                                     !
     1=1           '     I          ,_                       '               s   89'66'25.
                                                                                 1.257.~'
                                                                                             w       tIff><                                              '        s    ' ' '
                                                                                                                                                                       89"28'27"   w ...   7 ,026.24'   ' -¢-' '  VAQUILLAS •
                                                                                                                                                                                                                                      I
                                                 SURVEY 1676                                                                                                                                                        RANCH             I
                                                                                                                                                                                                                                  911                                 VAQUILLAS


                                                                                                     ll                                                                                                                       .'                                 -¢-
                                                                                                                                                                                                                  A-1 No
                                               ABSTRACT  2495                                            ><
                                                                                                                                                                                                                                                                        RANCH
                                                                                                                                                                                                                                                                     A-1 No. 192


                                                                                                            I      VAOU!LLAS                                                VAQUJLL.AS                                                I                                        SURVEY 2112


        ·~ur
                             GRAPHIC SCALE

                                             'i
                                                                                                         ,.         RANCH
                                                                                                                  A-1 No. 92
                                                                                                                                                                              RANCH
                                                                                                                                                                           A-1 No. 195
                                                                                                                                                                                                 _
                                                                                                                                                                                                -Q-Q
                                                                                                                                                                                                        VAQUILLAS
                                                                                                                                                                                                          RANCH                       I                                       P .B. REYNOLDS
                                                                                                                                                                                                                                                                              ABSTRACT 2420                           VAOU!LLAS
         ..:-.- ........
                                   (Nrm)
                                 , 1,..h .. 1ooon.
                                                                  =I
                                                                                                     tI
                                                                                                      ¥I
                                                                                                         ><
                                                                                                                       -¢-                                                      (BHL)                  A-1 No. 195
                                                                                                                                                                                                          (SHL)
                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                -¢-    RANCH
                                                                                                                                                                                                                                                                                                                      A No. 89



                                                                                                                                                                                                                                                        LEGEND                                       Rwlslon            Doi•


                         HOWl"AN~                                                                                                           EXHIBIT "A-18"                                                                                       : HORIZONTAL WEil.
                                                                                                                                                                                                                                  0                   SUllF"AC[ LOc.t.TlON
                                                                                                                                                                                                                                                                                                                      04-11-13
                                                                                                                                                                                                                                                                                                                      11-27-13
                                   ENGINEERING AND SURVEYING CO.                                                        CONOCOPHJLLIPS COMPANY                                                                                    -¢-            •WW.
                                                                                                                                                                                                                                                 ..                                                       '
                                                                                                                                                                                                                                                      :,'.';" "'"
                                                                                                                                                                                                                                                      UNIT UN[                                                        12-0~13
                        l9PfAon~No.F-f097               T8Pl.8Rnl~No.1-..00
                                 7..$N.B.uoa.1.-     Utwdo,TX,710t1 P.~722.U11
                                       www.howlandcompanlos.com                                           VAQUIUAS RANCH L£ASE 199129-001 ~ RETAINED TRACT 18                                                                =~=:
                                                                                                        (VAQUIUAS RANCH A-1 WEUS No. 11, No. 24, No. 72, No. 73,                                                             - · · - • "'""" ""                                                 "'                                 "
       WARNING: BAS!S OF BEARING: G.P.S. T•. South Zono. NAD.-27.
       TIU l'L'T
              MOT SHOW AU. CROSSINCOS or l'll'tUtUHt OR eo.el..E CftOSSINGS.                                   615.92 ACRES                                                                                      N/A    I              H/A        N/A    II CHECKED BY: J.S.
       ~TH\:NO~~cr~~~F"tt~OR                                                                                                                        WEBB COUN1Y, TEXAS                                                                       1                           11 JOB No.  22131.19-13
       COPYRIGHT llClWWIO DOh'WtlNC AA'll SUlMYINO co.. INC. 20130                                                                                                                                                                                                          SHEET:  2 OF 2
1-1.\ll~ OfPAA1'MtNf\JObl\l'DUUJ.1Jll21JU!-~                l/!m1'1 WUI PU. Adobl PDF
HOWLAND
   ENGINEERING AND SURVEYING CD.

                                                EXHIBIT"A-19"

                                                 FIELD NOTES
                                                            FOR
                          CONOCOPHILLIPSCOMPANY
                      V AQUILLAS RANCH LEASE 199129-001
                               RETAINED TRACT 19
             (VAQUILLAS RANCH A-1 WELLS No. 25, No. 90, No. 91, No. 92,
                     No. 132, No.143, No. 195 No. 208, & No. 238)
                                   640.00 ACRES

     A TRACT OF LAND CONTAINING 640.00 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1693,
     G.B. & C.N.G. R.R. CO., Abstract 1269, Webb County, Texas, and being more
     particularly described as follows:

     BEGINNING at a point which bears N 24°31 '42" W, a distance of 1,631.39 feet, from
     the Vaquillas Ranch A-I No. 92 Well;

     THENCE, N 89026'27" E, a distance ofS,370.75 FEET, to a point for the Northeast
     comer hereof;

     THENCE, S 00°20'48" W, a distance of3,275.75 FEET, to a point for a deflection
     right;

     THENCE, S 00°41'52" W, a distance of862.52 FEET, to a point for a deflection· left;

     THENCE, S 00°21'12" E, a distance of 1,087.58 FEET, to a point for the Southeast
     corner hereof;

     THENCE, S 89°28'19" W, a distance of 5,311.17 FEET, to a point for the Southwest
     comer hereof;

     THENCE, N 00"23'39" W, a distance ofS,222.38 FEET, to the POINT OF
     BEGINNING and containing 640.00 acres of land, more or less.

                            Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                  SHEET 1 OF2
                       H:\HOWLAND\SUR VI:.i'ING DEPARTMEN'NobsUOJJ\22131.21-13\22131.21-13.doc


                       www.howlandcompanies.com
 7615 N. Bartlett Avenue    P.O. Box451128 (78045)    i     Laredo, TIC78041P.956.722.4411       F. 956.722.5414
                   TBPE Rrm Registration No. F-4097       TBPLS Arm Registration No. 100464-00
                                                                                           EXHIBIT "A-19"
                                                        CONOCOPHILLIPS COMPANY
                                        VAQUILLAS RANCH LEASE 199129-001 N RETAINED TRACT 19
                                 (VAQUILLAS RANCH A-1 WELLS No. 25, No. 90, No. 91, No. 92, No. 132,
                                                  No. 143, No. 195 No. 208, & No. 238)
                                                              640.00 ACRES
                                                                                               WEBB COUNTY, TEXAS

                            ·1I.                                                                                                                                           _r.,_ VAQUIUAS
                                                                                                                                                                           V      RANCH
                                                                                                                                                                                A-1 No. 11

                            ·1I.
                            ·1
 J
 •
     ¥-<
           ~
           VA.?_~!CLlASH
                            II
                            ><
                            I "1
                                 ><




                             H--;)
                            >< ><
                            I
                                                           p~~:~Nl~~S
                                                           ABSTRACT 2419


                                                                VA~6'if5
                                                       -Q-A-1 No 24
                                                                                                -
                                                                                               VAQUILLAS
                                                                                             A-L No. 106
                                                                                                 (BHL)
                                                                                                  -¢-
                                                                                                      VA~~6~
                                                                                                   0 A-L
                                                                                                                               VAQUILL.AS
                                                                                                                                  RANCH
                                                                                                               A-1 No. 198 VA~~6'H"'5
                                                                                                                                             -¢-A:~~~:3
                                                                                                                                                                                                 -
                                                                                                                                                                                               VAQUILLAS
                                                                                                                                                                                             A-I No. 237


                                                                                                                                                                                                 @
                                                                                                                                                                                                  (BHL)


                                                                                                                                                                                            VAOUILL.AS



                                 .'. .
 V           """                                      ,........,... .,.                                  No. 106  (BHL)   A-1 No. 198                                                         RANCH
       A-1 No. 72 >< ><                           llBGIKNING                                                     (SHL)             -¢- Q              (SHL)                                A- l No. 237
                                                                                N 89"26'27" E ,.. 6.J]0.75'                                                                                    (SHL)
h.-------~--                                                                                                      ,=-r--
                                                             --....:..;::..:.:;,.;;...:..;....;;:;;,;=.,..._,.--===~=                                                                      ---         ---
                             ~                                                                                                                         -¢- VAQUILL.AS
                             l\~       '{J        •
                                                       1
                                                                                                                                                               RANCH
                                                                                                                                                             A-1 No. 91
                                                                                                                                                                                                   -¢-
                                 I.~~- ~:
                                                       I

                                 ><     ':"~-:, ~I                                                                                                                                             VAQUILL.AS
                                         ~-\ ~         I                                                                                        VAOUILL.AS                                      RANCH

                                 I l
                                 ><
                                             '~ I
                                              \
                                                  \
                                                       I     VAOU!LL.AS
                                                               RANCH
                                                                                                                   YAQUI LL.AS
                                                                                                                       RANCH
                                                                                                                 A-1 No. 195
                                                                                                                                   _,.i.,_
                                                                                                                                   ¥0
                                                                                                                                                 RANCH
                                                                                                                                              A-1 No. 195
                                                                                                                                                  (SHL)
                                                                                                                                                                                             A-1 No. 192


                                 t-6Jft_4A-1                     No.       92                                          (BHL)



                       ...., .I                              VAOU!LLAS J?c... VAQUILLAS
                                                               RANCH ' U RANCH
                                                                                                                        VAQUIUAS
                                                                                                                                                                               -¢-
                                                                                                                                                                                      VAQUILLAS
                                                                                                                                                                                        RANCH
                                                                                                                                                                                     A-1 No. 194

                       ~I
                                                            A-1 No. 238 A-1 No. 238
       0:                                                          (BHL)               (SHL)
                                                                                                                 -¢-     RANCH
           ~
                       .,        x                                                                                     A-1 No. 25
                                                                                                                                                                                 SURVEY 2112
 "'~'""'
 r-  "
 ~f..?N.,,,_.          ..' l                                                          CONOCOPHILLIPS COMPANY
                                                                                  VAQU!LLAS RANCH LEASE 199129-001
                                                                                                                                                      VAQUILLAS
                                                                                                                                                       RANCH
                                                                                                                                                                                P.B. REYNOLDS
                                                                                                                                                                                ABSTRACT 2420



                      i 1~I                                                            26,622.79 ACRES (CALLEO)                                    A-1 No. 90
 ~~~                                                                                    RETAINED &40.00 ACRE UNIT                                       -¢-                                          -¢-
 ~B~
                                 x

                                                                                                                                         -¢-                               ~         - --- -. -      ...;


 "'~~                  z
                                                                                                                                    VAOUILLAS
                                                                                                                                                                               ~~
       ,."                        I~
                                                                                                                                     RANCH
                                                                                                                                  A-1 No. 208                                  ~~
                                                                                                                                                                                        SURVEY 2367
                                                                                                                                                                                         F.R. FEILLE
                                                                                                                                                                               !l"'    ABSTRACT 3333

                                 Ii.                                                             SURVEY 1693
                                                                                           G.B. & C.N.G. R.R. CO .
                                                                                              ABSTRACT 1269
                                  I                                                         WEBB COUNTY, TEXAS


                                  I                         ..-'-.10G4M-03                                        --"--
                                                                                                                         0
                                                                                                                          =
                                                                                                                                   ;;
                                                                                                                    -¢- ,. =ACE LOCAnOH
                                                                                                                            UKlf LINE
                                                                                                                                        HOllJZOKTAL WELL                               1
                                                                                                                                                                                       2
                                                                                                                                                                                       J
                                                                                                                                                                                                 04-12-13
                                                                                                                                                                                                  05-17 13
                                                                                                                                                                                                  10-18-IJ
                          76\~H.-A......., l.a'..m.TX.7ZIO                                               EXHIBIT "A-20"

                                         FIELD NOTES
                                             FOR
                                    CONOCOPHILLIPS COMPANY
                           VAQUILLAS RANCH LEASE 199129-001
                                  RETAINED TRACT 20
                        (VAQUILLAS RANCH E WELLS No. 31, No. 70,
                               No. 82, No. 209, & No. 210 ST)
                                       502.31 ACRES

     A TRACT OF LAND CONTAINING 502.31 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 277,
     G.C. & S.F. R.R. CO., Abstract 1337, Webb County, Texas, and being more particularly
     described as follows:

     BEGlNNlNG at a point which bears N 66°41 '22" W, a distance of 1,659.92 feet, from
     the Vaquillas Ranch E No. 31 Well;

    THENCE, N 88°50'37" E, a distance of 10,425.89 FEET, to a found concrete
    monument under an existing fence line, for the Northeast comer hereof;

     THENCE, S 00°36'47" E, along an existing fence line, a distance of 686.92 FEET, to a
     point for an exterior comer hereof;

     THENCE, S 89°31'31" W, a distance ofS,280.30 FEET, to a point for an interior
     corner hereof;

     THENCE, S 00°28'29" E, a distance ofl,992.64 FEET, to a point for an exterior comer
     hereof;

    THENCE, S 89°49'01" W, a distance of 5,164.33 FEET, to a point for the Southwest
    corner hereof;

     THENCE, N 00°11 '12" W, a distance of 3,529.26 FEET, to the POINT OF
     BEGINNING, containing 502.31 acres of land, more or less.

                            Basis of Bearing; G.P.S., TX. South Zone, NAD-27




                                                  SHEETl OF2
                       H:IHOWLAND\SURVEYrNG DEP ARTMENT\Jobs\2013\21131.22-13\22131.22-13.doc




                       www.howlandcompanies.com
7615 N. Bartlett Avenue 1 P.O. Box45ll28 (78045) i Laredo, TX 78041 P. 956.722.4411 J          F. 956.722.5414
                  TBPE Firm Registration Na. F-4097 ! TBPL.S Firm Registration No. 100464-00
                                                 l                                                                            SURVEY 278
                                                                                                                              FRED SPEED


                                                                    ~
                                                                                                                             ABSTRACT 2482
                                                                                                                                                                                                                                                  f"aund Cone/'1!111




           A
                                                     '                                                                                                                                                                                               "····-·n\--.......
                                                                                                                                                                                                                                                      --
                                                     1


                                                             ,,
                                                                  '../(~IS':                    l.                                                   VAQUILLAS
                                                                                                                                                                   N 88'50'379 E - 10,42.5.89'

                                                                                                                                                                         VAOUILLAS
                                                                                                                                                                             RANCH
                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                            ~-
                                                                                                                                                                                                                                                                            ,. N

                                                                                                                                                                                                                                                                            :I! ~
                                                                                                                                                                                                                                                                            !s
                                                                        1.ss"-}~?.: Jy         l[8                                                     RANCH          -¢-E   No. 209                                                                                        (ll
                                                                             -9Jlt.E!I. H:lWVl!tl tNGIHt[lb!IG
        " " stJRV£YING CO., .ic. JSS\JllE:S NO R£SPOHSetm' ltl l.CIC\Tt ~C Ofl C0&£ CllO$SN;l5..                                                 502.31 ACRES
                                                                                                                                                                                                    FlELD DATE
                                                                                                                                                                                                       NIA
                                                                                                                                                                                                                      BOOK
                                                                                                                                                                                                                                   ,,,
                                                                                                                                                                                                                                 PACE(•)   ORi\WN BY: L.A.F.
                                                                                                                                                                                                                                           CHECKED BY: J.S.
        ~~~~~~%i.~co~~!Jlr~CRN. ft[ OWllDISlllP Ofl                                                                                                       WEBB COUNTY, TEXAS                                          "''                  JOB No. 22\Jl.22-ll
        COP"rlllllttT HOl'!lM'O DIQNwtlNO NIO SllfM'l'JIQ CO. INC. 20\3C                                                                                                                                                                   SHEET:  2 OF 2
ll:'IHCIYMN~UPMYING DaMfl,OlHT\Jcbo~U\UllUl·U\nUJ.U-~.~                     J.U:U7PM.AdoboPDf
How·
   ENGINEERING AND SURVEYING CO.

                                                EXHIBIT "A-21"

                                                  FIELD NOTES
                                             FOR
                                    CONOCOPHILLIPSCOMPANY
                              V AQUJLLAS RANCH LEASE 199129-001
                                     RETAINED TRACT 21
                             (VAQUILLAS RANCH A-7 WELL No. 249)
                                        608.05 ACRES

     A TRACT OF LAND CONTAlNlNG 648.05 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 259,
     C.C.S.D. & R.GN.G. & R.R. CO., Abstract 1137, Webb County, Texas, and being more
     particularly described as follows:

     BEGINNING at a point which bears N 39°24'54" W, a distance of 1,866.66 feet, from
     the Vaquil!as Ranch A-7 No. 249 Well;

     THENCE, N 88°53'51" E, a distance of5,385.00 FEET, to a point for the Northeast
     comer herof;

     THENCE, S 00°35'40" E, a distance of 5,280.00 FEET, to a point for the Southeast
     comer hereof;

     THENCE, S 89°32'20" W, a distance ofS,369.40 FEET, to a point for the Southwest
     comer hereof;

     THENCE, N 00°45'49" W, a distance of 5,219.79 FEET, to the POINT OF
     BEGINNING and containing 648.05 acres of land, more or less.

     LESS AND EXCEPT 40.00 ACRES, described as follows:

     BEGINNING at a point which bears S 52°35'23" E, a distance of 1,871.58 feet, from the
     Vaquillas Ranch A-7 No. 249 Well;

     THENCE, N 89°32'20" E, a distance ofl,320.00 FEET, to a point for the Northeast
     corner hereof;

     THENCE, S 00°27'40" E, a distance of 1,320.00 FEET, to a point for the Southeast
     comer hereof;

     THENCE, S 89°32'20" W, a distance of 1,320.00 FEET, to a point for the Southwest
     corner hereof;

     THENCE, N 00°27'40" W, a distance of 1,320.00 FEET, to the POINT OF
     BEGINNING, containing 40.00 acres of land, more or less.


                             Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                   SHEET! OF2
                       H:\HOWLAND\SURVEYING DEPARTMENT\JobsU0\ 3\22131.2l- !3\22 \ 3 J.23-13.doc



                       www.howlandcompanies.com
 7615 N. Bartlett Avenue : P.O. Box 451128 {78045) ; Larr: do, lX 78041 P. 956.722.4411        F. 956.722.5414
                   TBPE Firm Regl5tration No. F-4097 , T8PL5 Firm Registration No. 100464-00
                                                                                           EXHIBIT "A-21"
                                                                           CONOCOPHILLIPS COMPANY
                                                                       VAQUILlAS RANCH LEASE 199129-001
                                                                                                  RETAINED TRACT 21
                                                                       (VAQUILlAS RANCH A-7 WEll. No. 249)
                                                                                   608.05 ACRES
                                                                                                   WEBB COUNTY, TEXAS


  SURVEY 36
  C.R. DAVIS
                              I'                    J
                                                                                                                                                                                ~
ABSTRACT 2581                  '                                                                     SURVEY 35                                                                  '
                               I'                                                                     C.C.S.D. &
                                                                                                  R.G.N.G. R.R. co.
                                                                                                   ABSTRACT 1036
                                                                                                                                                                                I•
                                                                                                                                                                                 I'
 -·                                          '
                                '                                                                                                                                                               SURVEY 16

 @~                            I                                                                                                                                                                C.C.S.D. &
                                                                                                                                                                                     R.G.N.G. R.R. CO.

                                 :~ ~                                                                                                                                            1

                                                                                                                                                                                 '
                                                                                                                                                                                      ABSTRACT 2727




-----                                                                                                N 88'53'51 • E ,,.. s.;585.00'
                                                                                                                                                                                                 ------
                                   ''
                                        ' ' ',''~
                                                                   Ito
                                              -~~   ...
                                                   ~~~
                                                                   ,_.·~
                                                                   I
                                                                                                                                       SURVEY 259
                                                                                                                                                                                          SURVEY 264
                                                                   I                                                                    C.C.S.D. &
                                                        '~         I                                                                 R.G.N.G. R.R. co.                                        G.C. &
                                                          ''       I
                                                                                                                                      ABSTRACT 1137                                       S.F. R.R. co.
                                                                   I

                                             1166'
                                                               '-$
                                                                ' IVAQUILLAS RANCH
                                                                     A-7 No. 249
                                                                                                                                   WEBB COUNTY, TEXAS                                    ABSTRACT 3302
                                   ---!.I.-----                                    (SHL)
                                        VAOUIUAS RANCH                     ',
                                         A-7 No. 249                            '.._

                                                 (BHL)
                                                                                         ,,
                                                                                         ·~).J~~~J
                                                                                       ' " .,.               -~
                                                                                                              JlllGllOOllG
                                                                                                                  40.~ or
                            ~
                                                                                                                                                                                     i"
                                                                                                                  for
                            m                                                                 '3cP>-,e                   trocl
                            ;;.                                                                      ',,,                     N 89"32°20• E
                            "                                                                                ',                    1 32000'
                                                                                                                                                                                      I
                             I
                             ~                                                                           ~
                                                                                                                                                    "'                               "'~
                            ~                                                                            ~~              LESS " EXCEl'T            ~8                                ~
                            iii'                                                                                             40.00 M:RES           !:; ci
                            I!                                                                           ~~                                         I!~                              I!
           ci ..
           u ..              z                                                                           z
                                                                                                                                                    "                                "
 "'""
 C')       ~-    0
 >- i::i   i:i:: E-<                                                                                                     s    89'J2·20-   w
 ~0ci~
  u.                                                    CONOCOPHILLIPS COMPANY
                                                 VAQUJLLAS RANCH LEASE 199129-001
                                                                                                                              1,320.00'
 :>uzrn
 "' ci ':!                                            26,622.79 ACRES (CALLED)
                                                       RETNNED 608.05 l-o A. et: E-<

                                   I'
                                                                                                         C.C.S.D. &
                                                                                                     R.G.N.G. R.R. co.
                                                                                                         ABSTRACT 2816
                                                                                                                                                                                     I'           r:'~c;Ol
                                                                                                                                                                                                  ~I'.:! 'E-<
                                                                                                                                                                                                  :>uZi{/}
                                                                                                                                                                                                             u


                                                                                                                                                                                      '           "'     ""'
                                   '
                                   I                                                                                                                                                 I                   "'""
                                                                                                                                                                                       '
                      .
                         GRAPHIC SCALE
                                                                                                                                                                                       '
 ~

      " =
  bes......-         ·~
                            ~
                                                                           =
                                                                            I                                                                                                         I'
             {'" rro                         I
                            I lr'Ch -    1DOCJf\.

                                                                                                                                                                                     '
                                                                                                                                                                                 Rn1slon
                                                                                                                                            LEGEND
                                                                                                                                                                                                         "'"
                        HOWliL~~fill                                                                                          0
                                                                                                                             -¢-
                                                                                                                                        " HORIZONTAL Wl:Ll
                                                                                                                                          SUAf,lCC l.OC.l.TIOH
                                                                                                                                          wru
                                                                                                                                                                                           '
                                                                                                                                                                                           'J
                                                                                                                                                                                                       04-12-lJ
                                                                                                                                                                                                       05-17-IJ
                              ENGINEERING ANO SURVEYlNG CO.
                                                                                                                        _,_
                       111PEFhn~W...f-4Clll'

                                 www.howlandcompenles.com
                                                         TIIPl..Sfb>RogialldcnNo.IQ04&1.(1()
                           l'll15N.-,l-... Undl>.TX.71IOIP OR
l.fSSOlt. THIS DRAn1CO W« IXCWSNCLT' FM lllR.JHCTCl'I R£SCM!C£S O.kC CD. lP.
                                                                                                                                                          '"       CHEC!(E() BY: J.S.
                                                                                                                                                                   JOB No. 221J1.2J-1J
COPmlCH1" HOWUoNO EHCl!€IRtlC ~ SUllVE'l\ltl;l CO~ ..-;:. lOllC
                                                                                                                                                                   SHEET:                 2
                                                                                                                                                                            '   OF
HOWLAl~D
   ENGINEERING AND SURVEYING CO.

                                                EXHIBIT "A-22"

                                  FIELD NOTES
                                       FOR
                            CONOCOPHILLIPSCOMPANY
                        V AQUILLAS RANCH LEASE 199129-001
                               RETAINED TRACT 22
                  (VAQUILLAS RANCH A WELLS No. 14, No. 19, No. 20, &
                            VAQUILLAS RANCH B No.13)
                                  612.33 ACRES

     A TRACT OF LAND CONTAINING 612.33 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 275,
     G.C. & S.F. R.R. CO., Abstract 1336, Webb County, Texas, and being more particularly
     described as follows:

     BEGINNING ata point which bears N 46°23'57" W, a distance of936.17 feet, from the
     Vaquillas Ranch A No. 14 Well;

     THENCE, N 89°49'01" E, a distance ofS,164.33 FEET, to a point for the Northeast
     comer hereof;

     THENCE, S 00°30'14" E, a distance of5,150.08 FEET, to a point for the Southeast
     comer hereof;

     THENCE, S 89°49'01" W, a distance ofS,194.07 FEET, to a point for the Southwest
     comer hereof;

     THENCE, N 00°10'23" W, a distance of 5,150.00 FEET, to the POINT OF
     BEGINNING, containing 612.33 acres of land, more or less.

                             Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                   SHEET 1 OF2
                       H:U:l.OWLAND\SURVEYrnG DEPARTMEN"Nobs\2013\221J1.24-13\22131.24-13.doc



                       www.howlandcompanies.com
 7615 N. Bartlett Avenue ; P.O. Box 451128 (78045)         i     Laredo, l'X 78041 P. 956.722.4411     f_ 956. 722.5414
                   TBPE Firm Registration No. F-4097   1       TBPLS Firm Registration No. 100464-00
                                                                           EXHIBIT "A--22"
                                       CONOCOPHILLIPS COMPANY
                         VAQUIUAS RANCH LEASE 199129-001 N RETAINED TRACT 22
               {VAQUIUAS RANCH A WEllS No. 14, No. 19, No. 20, & VAQUIUAS RANCH B No. 13)
                                                                                 61 2.33 ACRES
                                                                                WEBB COUN1Y. TEXAS




                                   I•                                                                                       ,....., VAOUJLLAS
                                                                                                                            V         RANCH
                                                                                                                                                    I
                                                                                                                                                    1
                                                                                                                                    ENo.70
                                    •                                                                                                               1


                                   I•                                               SURVEY 277
                                                                                                                                                    I•
               I                    •
                                   I•
                                                                                G.C. & S.F. R.R. CO.
                                                                                   ABSTRACT 1337
                                                                                                                            -¢- VAQUJUAS
                                                                                                                                                     •
                                                                                                                                                     I•
         J~                        •                  POINT   o!'l
                                                                                                                                 RANCH
                                                                                                                                   E No. 82
                                                                                                                                                    •
                                                     lllGllOOllG


-   • • -            ., • --,;..,---.------_;•;;..;... ;;.."0~1~·-=·-N_.;~~·~'84;.;.;.33';;;;._ _ _ _ _ _ _ _ _ _- ;
                                                   ;;....
                                                                                                                                                    I•
                                    't._....r.          t
                                        .s>.J:'$:•      I~                                                                                                         SURVEY 32
                                           ~,*. t
                                                      '~
                                                VAQU!UAS
                                                                                                                                                                   C. R. DAVIS
                                   f---576'"--Y- RANCH                                                                                                       ABSTRACT 2582
                                                             A No. 14


                                                                                       VAQUILLAS
                                                                                         RANCH
                                                                                       A No. 19




                             ~d                                              CONOCOPHILLIPS COMPANY
                                                                         VAQUJUAS RANCH LEASE 199129-001                                                ~
      - :i E-o
- · · -- · · __...11-----------s-...--.-.'"·o-,::-.-w-N-.-.-,.-.-.o-r.,...----------9 " ...                                                                            ~ei~
                                                                                                                                                                       ""'' 0:
                                                                                    •• "'"""'
                                                                                         r:iHOWLAND
  ENGINEERING AND SURVEYING CO.

                                                EXHIBIT"A-23"

                                        FIELD NOTES
                                             FOR
                                CONOCOPHILLIPSCOMPANY
                            V AQUILLAS RANCH LEASE 199129-001
                                   RETAlNED TRACT 23
                         (VAQUILLAS RANCH A WELLS No. 27, No. 36,
                                  No. 146, No. 149, & No. 158)
                                        639.04 ACRES

     A TRACT OF LAND CONTAINING 639.04 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 276,
     G.T. Black, Abstract 2552, Webb County, Texas, and being more particularly described
     as follows:

     BEGINNING at a found iron rod on the West right-of-way line of Ranch Road 2895,
     which bears N 52°54'37" W, a distance of 838.32 feet, from the Vaquillas Ranch A No.
     36 Well;

     THENCE, N 89°34'02" E, along as existing fence line, a distance of5,282.71 FEET, to
     a found concrete monument, for the Northeast comer hereof;

     THENCE, S 00°10'23" E, a distance ofS,279.75 FEET, to a point for the Southeast
     corner hereof;

     THENCE, S 89°33'08" W, a distance of 5,260.79 FEET, to a found 2" pipe, for the
     Southwest comer hereof;

     THENCE, N 00024'40" W, a distance of 5,281.06 FEET, to the POINT OF
     BEGINNING, containing 639.04 acres of land, more or less.

                            Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                  SHEET I OF2
                       H:\HOWLAND\SURVEYING DEPARTMENl\Jobs\20 \ 3\22 l3 l .25-13\22131.25-13.doc


                       www.howlandcompanies.com
7615 N. Bartlett Avenue     P.O. Box45112B (78045)      J    Laredo, TX 78041 P. 956.722.4411       F. 956.722.5414
                  TBPE Firm Registration No. F-4097 !       TBPL5 Firm Registration No. 100464-00
                                                                                    EXHIBIT "A-23"
                                                            CONOCOPHILLIPS COMPANY
                                            VAQUILLAS RANCH LEASE 199129-001 ~ RETAINED TRACT 23
                                                    (VAQUILLAS RANCH A WELLS No. 27, No. 36,
                                                           No. 146, No. 149, & No. 158)
                                                                   639.04 ACRES
                                  .                                                          WEBB COUNTY, TEXAS


                                  I                                                                                                                                                              !
                                       ~
                                                                                                                                                                          •
                                  )i
                                   I~

                                  I ~
                                       ~                                                          SURVEY 1694
                                                                                                    F. SPEED
                                                                                                 ABSTRACT 2461


                                                                                                                                                       '~"' c~mt•
                                                                                                                                                                  I
                                                                                                                                                                          1
                                                                                                                                                                          I
                                                                                                                                                                                         j
--- --
                                 Y               0 '""' ''o"
                                                      Rod
                        ~~~--.~~~~--'..,.;;.;.-,;;;;;....;;,_..;;;;;~~~~~~~~
                                 P:::l',: l.
                                                                                       N 8V'34'02• E - 5.282.71'
                                                                                                                                                        Mo""m~t-,
                                                                                                                                                                      l
                                                                                                                                                                     ......-------
      N 52'5" '37• YI-..-                   ' , , I;;;;
           8JB.J2'                          ,-:;¢'-VAQUILLAS

                                   I
                                  ><       655             RANCH
                                                          ANo.36
                                                                                                VAOUlllAS
                                                                                                      RANCH
                                                                                                A No. 27
                                                                                                                                                                                            -¢-
                                                                                                                                                                                         VAQUIUAS
                                   •                                                                                                                                                      RANCH

                                  .I
                                                                                                                                                                                         A No. 14




                                  .I                                  YAQUI LI.AS

                                                             -¢- A ~~C~49
                                                                                                                                                                              ..,
                           ~I
                                                                                                                                                                              lo
                                                                                                  CONOCOPHlLLIPS COMPANY

                                                                                                                                                                              ~
                                                                                                                                                                                                0
                           ~
                            '
                                   i.                                                         VAQUILLAS RANCH LEASE 199129-001
                                                                                                          26,622.79 ACRES (CAUED)
                                                                                                           RETAINED 839.04 ACRE Ut«T                                                       "' '"'"'
                                                                                                                                                                                                ·"'
                                                                                                                                                                                           """'"'
                                                      VAQUILLAS                                                                                                               ...'         Nii ......
                           "I                -¢-         RANCH
                                                                                                                                                                              j:i          ~.: t;
                           i II
                                                     A No. 158
                                                                                              SURVEY 276                                                                      0            "'ui 0'1
                                                                                              G.T. BLACK
                                                                                            ABSTRACT 2552
                                                                                                                                                                              ~
                                                                                                                                                                              U>
                                                                                                                                                                                           "'"'!ii
                                                                                                                                                                                           UJ
                                                                                                                                                                                             u
                                                                                                                                                                                                !:!  •

                           z
                                   .                                                      WEBB COUNTY, TEXAS                               VAQUILlAS
                                                                                                                                            RANCH
                                                                                                                                           A No. 146
                                                                                                                                                                                                ci

                                                                                                                                                        -¢-
                                   .I                                                                                                          (BHL)


                                   I
                                   I                                                                          VAOUILLAS
                                                                                                                                                                                                VAQUJLlAS
                                                                                                                                                                                                  RANCH
                                                                                                                                                                                                A No. 20
                                                                                                               RANCH
                                   I
                                   7
                                                                                                              ANo.1460
                                                                                                                (SHL)
,_ ---- ----&-1---------------------------'9'--
                       s   w ,..  ~I
                                                ---- ---
                                   "l:r-- round 2"
                                                                                           89"33 08•  1
                                                                                                                 5,2.60.79'

                                :\ \              Pipo                                        VAQUILLAS
                                                                                       -¢-       RANCH


                                ti·
                                .. 1
                                                                                                No. 174


                                                                                                                         SURVEY 226
                                ·1 •
                                I I                                                                                       G.T. BLACK
                                                                                                                        ABSTRACT 2550
                       GRAPHIC SCALE
 :500            9   2'0   ~                1000
                                                                         '~
  °l".•..W;;,,,jwwi                          .                             I
                                ( ti rn;r)

                                                                                                                                                                          .
                                                                                                                                      LEGEND                                   RoYlslon              Doto

                      HOWLANDENGINEERING AND SURVEYING CO.
                     ll!PEArm~Ni>.F-40ll"f l8Pt.11Arm~Ho..1004&4-00
                                                                                                                    0
                                                                                                                    -¢-
                                                                                                                               ;o   HDIUZOHTAL WELL
                                                                                                                                    SURFACE LOCATION
                                                                                                                                    wru.
                                                                                                                                    UHIT UHE                                         '
                                                                                                                                                                                                04-11 1.'.5
                                                                                                                                                                                                05-17-IJ
                                                                                                                                                                                                06-06-1.'.5
                          711~N.-A- Lo-TX.19001 P.O!fl.722.0411                                                                     ftMCC UMC
                                                                                                                                                                                                08-14-13
                                   www.howtandeompanles.com

WARNING: BASIS Of SD.RING: G.?.S. Tx. South Control Zon ... NAD.-27.
                                                                                                                                    ""
                                                                                                                                    SUMY UHE                                         5          11 27-1.'.5

nus     P\,lil w.y NOT SKlW MJ. CROSSJjCS        or Pl'El.JNES   Oii CAil.ES. HOlltNIO DIWiEl'.laNC            FIElD [).t.7£                    PAGE"         DRAWN BY:      LAf.

                                                                                                                   ""               ""                        CHECKED B'f:
                                                                                                                                                              JOB No. 221J1.25-1J
                                                                                                                                                                                  J.s.

                                                                                                                                                              SHEET:  2 OF 2
Ho ...                 ~1 ~tf!J., IT\1:.~Wf.~1
 . 'WWJl1..-m@~J1f~fll:b.Jt
      ENGINEERING AND SURVEYING CO.

                                                 EXHIBIT "A-24"

                                   FIELD NOTES
                                        FOR
                            CONOCOPHILLIPSCOMPANY
                         VAQUILLAS RANCH LEASE 199129-001
                                RETAINED TRACT 24
                  (VAQUILLAS RANCH WELLS No. 16, No. 164, No. 174, AND
                  VAQUILLAS RANCH A WELLS No. 111, No. 116, & No. 125)
                                   633.38 ACRES

        A TRACT OF LAND CONTAlNlNG 633.38 ACRES, more or less, being out of the
        Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 228,
        G.T. Black, Abstract 2550, Webb County, Texas, and being more particularly described
        as follows:

        BEGINNING at a found 2" pipe on the West right-of-way line of Ranch Road 2895,
        which bears N 73°18'04" W, a distance of2,034.65 feet, from the Vaquillas Ranch No.
        174 Well;

        THENCE, N 89033'08" E, a distance ofS,260.79 FEET, to a point for the Northeast
        corner hereof;

        THENCE, S 00°10'58" E, a distance of 5,254.72 FEET, to a point for the Southeast
        corner hereof;

        THENCE, S 89"32'59" W, a distance of 5,240.13 FEET, to a point under an existing
        fence on the West right-of-way line of said Ranch Road 2895, for the Southwest comer
        hereof;

        THENCE, N 00°24'29" W, a distance of 5,254.89 FEET, to the POINT OF
        BEGINNING, containing 633.38 acres of land, more or less.

                              Basis of Bearing: G.P.S., TX. South Zone, NAD-27


                                                                                                                          ,.
                                                                                                                      !;
                                                                                                                     .~-1.,
                                                                                                                    ;.;;.:
                                                                                                                   ;,ii-~
                                                                                                                  ~:~1
                                                                                                               /:~1
                                                                                                               /..- .~;




                                                   SHEET! OF2
                         H:\HOWLAND\SURVEYlNG DEPARTMEt-rruobs\2013\22131.26-13\22131.26-13.doc



                         www.howlandcompanies.com
    7615 N. Bartlett Avenue     P.O. Box 451128 (78045) . Laredo, TX 78041 P. 956.722.4411 1 F. 956.722.5414
                      TBPE Firm Registration No. F-4097 ; TBPLS Firm Registration No. 100464-00
                                                                         EXHIBIT "A-24"
                                                        CONOCOPHILLIPS COMPANY
                                          VAQUIUAS RANCH L.£ASE 199129-001 N RETAINED TRACT 24
                                           {VAQUIUAS RANCH WELLS No. 16, No. 164, No. 174, AND
                                           VAQUIUAS RANCH A WELLS No. 111, No. 116, & No. 125)
                                                              633.36 ACRES
                                                                                     WEBS COUNTY, lE<
                                                BICllOOMG
                                                Found 2· Pipe




                                   u-------~-~~::_-:::::~~ VA~~
                                      ----- - -•....7.!'19•
                                                      >OJ,-~·.
                                                                             N 89"JJ'oa· E ... 5.2eD.79' A No. 146

                                                                              II§
                                                                                 I
                                                                                                                  -¢-
                                                                                                                        VAQUILLAS
                                                                                                                         RANCH              A~
                                                                                                                                                 '            I
                                                                                                                                                              I
                                                                                                                                                              I
                                                                                                                                                                            ....
                                                                                                                                                                                   VAOUILLAS
                                                                                                                                                                             -¢- A RANCH
                                                                                                                                                                                   ____
                                                                                                                                                                                    No. 20




                                     ><                1,945'                           No. 174


                                    I"                                                                                                                                      SURVEY 274
                                   J"                                                         SURVEY 228
                                                                                                                                                                             G.T. BLACK
                                                                                                                                                                       ABSTRACT 2551
                                                                                               G.T. BLACK
            0                       I                                                       ABSTRACT 2550
            "
                                                                                                                                                                  ~.,
                                    "                                        -¢-          WEBB COUNTY, TEXAS

         -~g'"            J        ,I                           VAOUILL.AS
                                                                 RANCH
                                                                No. 164
         "'~~-
             -~                    1·
                          " 1~
                           I                                                                                                                                       I
                                                                                     CONOCOPHILLIPS COMPANY
         ~~t                                                                     VAQUJUAS RANCH LEASE 199129-001                                                  "'
         "''"~                                                                                                                                                    ~
                          !
                                                                                      26,622.79 ACRES (CALLED)

         ::>"'"'
         "' . ':!           ""II~                                                      RETJ.tiED 8JJ.J8 N:R£. UNrr
                                                                                                                                               -¢-                ..~
            "'uui         z ' ~                                                                                                                VAQUILl.AS
                                   1·~                                                                             VAQUILLAS                    RANCH
            u                      ~la                                                                      -¢-        RANCH
                                                                                                                  A No. 116
                                                                                                                                               A No. 125

                                   1·~
                                   11
                                   -1
                                    1·                                                 -¢- VAQUILLAS                                         -¢- VAOUILLAS
                                                                                                                                                  RANCH
                               I
                                   II,[                                                      RANCH                                               A No. 111



~------
                                                                                            No. 16
                                                                                                                                                              -------·
                                                                             s       89"32'~9·   w ...   !5,240. 13'


                                     I                                                                                                                        •
                                I
                               I                                                                                      VAQUILLAS
                                                                                                                -¢-     RANCH                                 I


                               I.
                               I                                                                                       No. 10



                               II                                         SURVEY 227
                                                                 C.C.S.D. & R.G.N.G. R.R.                       co.                    VAQUIUAS~
                                                                                                                                                              I•
                               ••                                       ABSTRACT 1133                                                    RANCH                I
                                                                                                                                       No. 12 T

                               Il                                                                                                                             I
                                                                                                                                                              I
                               ~ I                                                                                                                            I


   soo
         --
    ~--A-"
                        GRAPHIC SCALE
                    ~ soo                 ·~I
                                                                  -I
                                                                                                                  VAQUILLAS
                                                                                                              -¢- ~c1~
                                                                                                                                                              I
                                                                                                                                                               I
                              ( N FUT)
                           1 1'><11 ~ 1000fl.
                                                                                                                                                              .
                                                                                                                                                              I


                                                                                                                             LEGEND                                Revhlon           Oat•

                      HOWLAND
                           ENGINEERING AHO SURVEYING CO.
                     TBPEFnnRoQllhlb'IMl>.F.-r TllPl..Sfm~Nc>.•~                                     _,_
                                                                                                          0
                                                                                                          -¢-
                                                                                                                       = HORIZONTAL WELL
                                                                                                                         SURFACC L.OCATlOH
                                                                                                                         wru
                                                                                                                         UNIT UHE
                                                                                                                                                                        '          (M.-11-13



                                                                                                                         m«:£ UNE
                         7 a 1 5 K . - - ~lX.78041 P.~722M11
                                   www.hoWlandcompanles.com
                                                                                                     ----
                                                                                                     -------             =
                                                                                                                         SURVEY Uff[
~ BASIS OF BE'ARING' G.P.S. Tx. South Zono, N.A.D.-27.
llG Pl.AT 111.Y l!OW MJ. CROSSINGS or P!l>[ll;£S OR CIBl.!:S. l/OMNID EHGff.DlllG
Niil SU~ CO~ IHC. A.SSIJMES NO RE?iPOIGlllUl'I TO LOCATE Wfl..tfE Ofl Cla.E CROSSINGS.
                                                                                                    flElD tlATE
                                                                                                                        "'o'          PAGE s     ORAWM Br: LM.

~~~~~~CO~:~                                                               rtl: OWHE11SHP OR              "'              "             ""        CHECKED SY: J.S.
                                                                                                                                                 JOB No. 22131.25
CIJPTRICHT HOM.NID o.'QH[ERlllG Al«> ~ co~ INC. 201lC
                                                                                                                                                 SHE.ET:    2 OF        2    "
 , U11[l,/1{\ ~\DC't;:)
HO        'WWA~~~-~w ~1Lz.-.·
     ENGINEERING AND SURVEYING CO.


                                                   EXHIBIT "A-25"

                                                     FIELD NOTES
                                                                  FOR
                                     CONOCOPHILLIPS COMPANY
                                VAQUILLAS RANCH LEASE 199129-001
                                        RETAINED TRACT 25
                              (VAQUILLAS RANCH WELLS No. 10, No. 11,
                             No. 12, VAQUILLAS RANCH A No. 80, & No. 99)
                                            640.00 ACRES

       A TRACT OF LAND CONTAlNlNG 640.00 ACRES, more or less, being out of the
       Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 227,
       C.C.S.D. & R.G.N.G. R.R. CO., Abstract 1133; and Survey 273, C.C.S.D. & R.G.N.G.
       R.R. C.o .• Abstract 1141, Webb County, Texas, and being more particularly described as
       follows:

       BEGINNING at a point which bears N 33°34'02" E, a distance of 1,360.57 feet, from
       the Vaquillas Ranch No. 12 Well;

       THENCE, S 00°26'16" E, a distance of 4,991.78 FEET, to a point for the Southeast
       comer hereof;

       THENCE, S 89°36'57" W, a distance of332.74 FEET, to a point for a deflection left;

       THENCE, S 89°36'41" W, a distance of 5,270.89 FEET, to a point for the Southwest
       comer hereof;

       THENCE, N 00°05'03" W, a distance of 4,985.84 FEET, to a point for the Northwest
       corner hereof;

       THENCE, N 89'32'59" E, a distance of 5,572.87 FEET, to the POINT OF
       BEGINNING and containing 640.00 acres of land, more or less.


                                 Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                        SHEET 1 OF2
                             H;\HOWLAND\SURVEYJNG DEPARTMENT\JobsUO 13\22131.27· 13\22131.27-13.doc



                             www.howlandcompanies.com
   7615 N. Bartlett Avenue    : P.O. Box451128 {78045)       1    Laredo, TX78041 P. 956.722.4411    J   F. 956.n2.5414
                    TBPE Finn Registration No. F-4097    :       TBPLS Finn Registration No. 100464-00
                                                                             EXHIBIT "A-25"
                                                                CONOCOPHILLIPS COMPANY
                                                VAQUILLAS RANCH LEASE 199129-001 ~ RETAINED TRACT 25
                                                     (VAQUILLAS RANCH WELLS No. 10, No. 11, No. 12,
                                                          VAQUILLAS RANCH A No. 80, & No. 99)
                                                                      640.00 ACRES
                                                                                   WEBB COUNTY, TEXAS


       a                  1[                                                                                                                                '
                                                                                                                                                           I'
                                                                                                                                                                                               ,,.,'
                          ~I
       C)                                                                                                                           -¢-
       Pi                                                                                                                           VAQUILLAS
 .-\~~                                                              SURVEY 226                       -¢-
                                                                                                            VAQUILLAS
                                                                                                              RANCH
                                                                                                                                      RANCH
                                                                                                                                                            '
                                                                                                                                                           I'
                                                                                                                                    A No. 125
 - :z; t;
             ~

                          [·                                         G.T. BLACK
                                                                   ABSTRACT 2550
                                                                                                            A No. 116



 [;'~O'i
 !3"' ....
                          ·1 l                                                                                                                              '
                                                                                                                                                                                          ~
 "'"~                     ti l                                                                                                     -¢- VAOUILLAS
                                                                                                                                                           I       SURVEY 274
       "oj
       C)
       ti
                          :j l
                                                                                -¢- VAQUILtAS
                                                                                      RANCH
                                                                                      No. 16
                                                                                                                                         RANCH
                                                                                                                                           A No. 111
                                                                                                                                                            I
                                                                                                                                                            I
                                                                                                                                                            ,__       _______
                                                                                                                                                                    G.T. BLACK
                                                                                                                                                                  ABSTRACT 2551


~---
                                   I                                     N 89"32'9• E ,., r5$12.t!n"

                                                                                                                                                 f          .v' '
                                                                                                                                               a.I         ·%
                                   .I                                                                  -¢-
                                                                                                             VAQUILLAS
                                                                                                              RANCH
                                                                                                                                               ~·
                                                                                                                                               ~1

                                                                                                                                                 I ~/-,
                                                                                                                                                        4;:~.
                                                                                                                                                          ~                   GPODIT or'"')
                                                                                                                                                                               ~
             £lJH£ OR CIBl.E Cl!OSSl«l$.
~~'=.c~~~~~                                                                   ffl: a..wtSHI' OR
                                                                                                   FJELD DATE

                                                                                                       ""            "'
                                                                                                                                   "'•I•   .         DRAWN BY: LA.F./S.l.M.
                                                                                                                                                     o-IECKED BY: J.s.
                                                                                                                                                     JOB No. 221Jl.27
COFYRD€£RtlC ~ Sl.RM'EYIHG CO.. NC. 20!JCI
                                                                                                                                                     SHEET:   2 OF 2          "
HOWi~i~[x_g
   ENGINEERING ANO SURVEYING CO.


                                                    EXHIBIT"A-26"

                                   FIELD NOTES
                                        FOR
                            CONOCOPHILLIPS COMPANY
                         VAQUILLAS RANCH LEASE 199129-001
                                RETAINED TRACT 26
               (VAQUILLAS RANCH WELLS No.15, No. 18, No.154, No. 177,
                 No. 182, AND VAQUJLLAS RANCH A No. 175, & No. 231)
                                   635.36 ACRES

      A TRACT OF LAND CONTAINING 635.36 ACRES, more or less, being out of the
      Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 988,
      J.H. Fuller, Abstract 2593, Webb County, Texas, and being more particularly described
      as follows:

      BEGlNNING at a point which bears N 59°15'10" W, a distance of907.68 feet, from the
      Vaquillas Ranch No. 18 Well;

      THENCE, N 89°36'41" E, a distance ofS,270.89 FEET, to a point for the Northeast
      comer hereof;

      THENCE, S 00°06'58" E, a distance of 5,240.20 FEET, to a point for the Southeast
      comer hereof;

      THENCE, S 89°23'40" W, a distance ofS,272.32 FEET, to a point for the Southwest
      comer hereof;

      THENCE, N 00°06'07" W, a distance ofS,260.16 FEET, to the POINT OF
      BEGINNING, containing 635.36 acres of land, more or less.

                                Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                                                                                                          ,.
                                                                                                                                         r~
                                                                                                                                     ~

                                                                                                                                 I
                                                                                                                                     .


                                                                                                                                           I
                                                                                                                                 '
                                                                                                                             .•...,u.:• . l
                                                                                                                             _..·"I'
                                                                                                                            f            '.4
                                                                                                                           ;..            '}
                                                                                                                           l· . 1




                                                      SHEET 1 OF2
                           H:\HOWLAND\SURVEYING DEP ARTMENl\l'Qbs\2013\22131 28-13\22l l 1.2g.. l3,doc



                           www.howlandcompanies.com
 7615 N. Bartlett Avenue    ;   P.O. Box451128 (78045)       :     Laredo, TX 78041 P. 956.722.4411      F. 956.722.5414
                  TBPE Firm Registration No. F-4097      ;       TBPL5 Firm Registration No. 100464-00
                                                                      EXHIBIT "A-26"
                                                          CONOCOPHILLIPS COMPANY
                                          VAQUILLAS RANCH LEASE 199129-001 N RETAINED TRACT 26
                                          (VAQUILLAS RANCH WELLS No. 15, No. 18, No. 154, No. 177,
                                             No. 182, AND VAQUILLAS RANCH A No. 175, & No. 231)
                                                                 635.36 ACRES
                                                                               WEBB COUNlY, TEXAS


                                                                                    -¢-                                                                I
                                                                                                                                                   •
                                                                               VAOUILl..AS
                                                                                 RANCH                                                            "
                                                                                                                                                  t'
                                                                               A No. 99




                                      I
                                      "                                                                                     VAOUJLLAS

                                      I                                                                                -¢-RANCH A
                                                                                                                           No. 231
                                      "
                                      I                                                                   SURVEY 986
                                                                                                      J.H. FULIER
                                      "
                                                                                                    ABSTRACT 2593

                                      I                                                           WEBB COUNTY, TEXAS


                                      I
                                      •                    -'~No.
                                                                                    A
                                                                                        VAQUlllAS
                                                                                         RANCH
                                                                                              182        ~><
                                                                                                                                 .~.
                                                                                                                                 V
                                                                                                                                        VAQUILlAS
                                                                                                                                        RANCH A
                                                                                                                                        No. 175
                                          -'1---'1-
                                                      -'/;
                                                                                             "1---   "1-
                                                                                                               \
                             z
                                                               CONOCOPHlLLIPS COMPANY
                                                           VAQU!LLAS RANCH LEASE 199129-001
                                                                26,622.79 ACRES (CALLED)
                                                                                                               "
                                                                                                                \                                           ..
                                                    VAQUILlAS
                                                                 REl'AliED 835.38 ACRE UNIT
                                                                                                                 "\
                                                >'< RANCH
                                                V   No. 154
                                                                                                                   \
                                 ,•                                                  VAOUILLAS
                                                                                 >'< RANCH
                                                                                                                    \"
                              I                                                 V       No. 177
                                                                                                                        \
                             [                                                                                          I
-- ---- -- ~~---------,s~..-"'2.>""°'<0"'='·~w~~-:•~;1.:!'7':'2.32~.--"""-------t~-                                                                                 ~~




                                                                                                                                                        '
                                                                                                                                                        '
                                                                                                                                                        I          0""'
                                                                                                                                                                         01"'
                                                                                                                                                         ''        "'""'
                                                                                                                                                                   :~:"
                                                                                                      SURVEY 229
                                                                                          C.C.S.D. & R.G.N.G. R.R. CO.
                                                                                                                                                        I          [;'
                                                                                                                                                                   "'"' . "'~
                                                                                                    ABSTRACT 1132
                     GRAPffiC SCALE                                                                                                                       ''
                                                              T                                                                                                    "'~':\!
                         I
                             {IN f'!:rT)
                             W~   •   IODIJR.
                                                                                                                                                        I'
                                                                                                                   l.£GENO                              R•vblon
                                                                                                                                                                           ""''
                    HOWlANtlJJ
                             ENGINEERING AND SURVEYING CO.
                  lllPEFtmRoglonlion/ob.~1 Tlll'l.SFtm~ND.11XM64-0:l
                                                                                                      0
                                                                                                      -¢-
                                                                                                               ,. HORIZONTAL WELL
                                                                                                                 SURFACE \.OCATIOH
                                                                                                                 wru
                                                                                                                 UHIT UHC
                                                                                                                                                               '         0'4-11-1.3



                        7815N._ll_ t..ot.io,TX.7'°'1 P.ll:le..n:z.M\1                                            F£HCE LJH[
                                  www.howlandcompanles.com

 WARNING: BASIS OF BEAAING: C.P.S. Tx. South Central Zone. NAD.-27.
                                                                                                                 ""'
                                                                                                                 SURV£Y UN£


 nG PUJ W.1 NOT SHOlf NJ. alOSStfCS Of' PIPEIJNES 00 Cla.l:li. HOWl.HiO ENOINCERING               FlElD DATE    BOOK          PAGE SJ    DRAWN BY:     LA.F.
 NID ~ CO~ t1C. ASSWCi NO RESl'ONSlllUIY T1l UlCA.l( PPllJNE OR CA!J.£ C!OSSINCS.
 NO ~ IS llO!E8'1' W.OC l!El;NIDING ClRROIJ OR ACTiw. SURl',ia/l.llHEJW.
 U3SOlt. nns llRAJiTfC w« DCCWslVEl.T fllf! ~ ~                   °""'   ru:OllNERS>IP Off
                                                                       co. U'.                       '"          '"            "         CHECKED BY: J.S.
                                                                                                                                         JOB No. 22131.28-lJ
 COl"l'RICHT ltOWWll ENCll£El!fiG AHO Sl.Rt'E'l'M:: co., t«:. 201JC
                                                                                                                                         SHEET:     2 OF 2
HOWLL~~,~~~
   ENGINEERING AND SURVEYING CO.

                                              EXHIBIT "A-27"

                                  FIELD NOTES
                                       FOR
                            CONOCOPHILLIPSCOMPANY
                        V AQUILLAS RANCH LEASE 199129-001
                               RETAINED TRACT 27
                   (VAQUILLAS RANCH A-12 WELLS No. 168 & No. 202)
                                  614.74 ACRES

     A TRACT OF LAND CONTAlNING 614.74 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 987, J.
     Poitevent, Abstract 2061, Webb County, Texas, and being more particularly described as
     follows:

     BEGlNNING at a point which bears N 13°58'44" E, a distance of 1,605.58 feet, from
     the Vaquillas A-12 Ranch No. 168 Well;

     THENCE, S 00°30'00" E, a distance of 5,218.37 FEET, to a found 8" fence comer post,
     for the Southeast comer hereof;

     THENCE, S 89°22'22" W, a distance ofS,138.40 FEET, to a point for the Southwest
     corner hereof;

     THENCE, N 00°06'58" W, a distance of 5,240.20 FEET, to a point for the Northwest
     comer hereof;

     THENCE, N 89°36'57" E, a distance of 5,103.29 FEET, to the POINT OF
     BEGINNING, containing 614.74 acres of land, more or less.

                           Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                                                                              ;.i.

                                                                                                           _:~
                                                                                                           i- ~ . •
                                                                                                           r·~i




                                                SHEET 1 OF2
                      H:\HOWLANDISURVEYING DEP ARTMENl'Jobs\2013U2l3I.29-13\22131.29-13.doc



                      www.howlandcompanies.com
 7615 N. Bartlett Avenue     P.O. Boll 451128 (78045) i Laredo, 1){78041P.956.722.4411 1 F. 956.722.5414
                   TBPE Firm Registration No. F-4097 i TBPlS Firm Registration No. 100464-00
                                                                        EXHIBIT "A-27"
                                                                      CONOCOPHILLIPS COMPANY
                                              VAQUIUAS RANCH LEASE 199129-001 ~ RETAINED TRACT 27
                                                 {VAQUIUAS RANCH A-12 WELLS No. 168 & No. 202}
                                                                  614.74 ACRES
                                                                                 WEBB COUNTY, TEXAS


                                          I                                                                                                                               I




                                                             SURVEY 273
                                          '
                                          '          C.C.S.D. & R.G.N.G. R.R.         co.                 I
   SURVEY 227                             I                 ABSTRACT 1141

                                                                                ,__!
                                                                                                      •

                                                                                                                                  r=~\
C.C.S.D. & R.G.N.G. 1
      R.R. CO.
  ABSTRACT 1133
                    1
                                                        _____ , ___ .,,--.,,--r
                                                                             .                                                       ~\__
                                                                                                                                                                                          VAOUILLAS
               _..-'1. __ .,,  N 89"38"F E \ ... ~.103.29'                                                                                                                                  RANCH
------_,,,,_*"':..:....~~~....::..=..::::.::..~~::.:.::::::::..~~~~~-.~~                                                                                                                 A-4 No. 173


_......,,---
                  '1.---1-                                                            ""1                                                            ''        "'/
                                                                                                                                                             • J.
                                                                                       ..                                                         -I         .+~
                                                                                            \                                        VAQUILI.AS   ~! ;,~·
                                                                                            "1                                      RANCH
                                                                                                                                                 168~
                                                                                                                                                      I ;e:I
                                                                                                •                                A-12 No.
                                                                                                                                     (BHL)
                                                                                                                                                      ,.,f
                                                                                                                                                      I
   SURVEY 988
    J.H. FULLER
  ABSTRACT 2593
                                                                                                1•                                                   ,
                                                                                                                                                     0---                 I
                                                                SURVEY 987                       1                                       VAOUILLAS
                                                                                                                                          RANCH
                                                                                                                                   A-12 No. 168
                                                                                                                                                          401'
                                                                                                                                                                                           -¢-
                                                                                                                                                                                           VAQUlUAS



                                    l                                                            •1
                                                               J. POITEVENT                                                            (SHL)                                                  RANCH
                                                              ABSTRACT 2061                                                                                                               A-4 No. 121
                                                            WEBB COUNTY, TEXAS

          _rt_
                 VAQUJUAS
                  RANCH
          VA No. 175 •
                                     l
                                    :I:                                                           "
                                                                                                  I                     A      VAOUIUAS
                                                                                                                                                                           L ___ _
                                    i                                     CONOCOPHJLLIPS COMPANY
                                                                                                  "
                                                                                                  I
                                                                      VAQUILLAS RANCH LEASE 199129-001
                                                                                                                        i.r·   RANCH
                                                                                                                            A-12 No. 202
                                                                                                                                                                           ~
                                                                                                                                                                           !}
                                                                           26,622.79 ACRES (CALLED)
                                                                            RErAIN£D 814.74 ACRE utlT                                                                         ...•
                                                                                                  I
                                                                                                  "
                                                                                                  I                                                                                      VAOUILLAS
                                                                                                  I                                                                                       RANCH
                                                                                                                                                                                         C No. 64



f - - ~-~~-                       ~------::-:::=~r":-:-:.=-=-----~;;:=-t-t=l=
                                                                            S 89"22'22"' W -              15,138.40'                                                              Found 8"
                                                                                                                                                                                 fanca Post



                                                                             SURVEY 230
                                                                            W.R. AU.DREDGE
                                                                            ABSTRACT 2523                                                                            I.
                                                                                                                                                                    ~------
                                                                                                                                                                 .'1:
                             GRAPHIC SCALE
  :i.oo             0       2SO    SOO        1000
    'r-.•.«w,,,)--1                              I



                                     (tll'!FI)
                                                                                                                                                                    I:
                                                                                                                           l£CtNO                                              R•vl•lon

                            HOWLAt~l[l)                                                                       0
                                                                                                              -¢-
                                                                                                                       = HORIZOKTAL WEU.
                                                                                                                         SURFACE l.OCATIOlt
                                                                                                                                                                                            Q-1.-09 \J


                                    ENGINEERING AND SURVEYING CO.
                        TDPEFlmi~Na.~                 1BPLS F'""'Rldsh6lnNa.1~
                                  76\SN._A_ 16odo.1X.78l)O\ F>.PS&.722Mll
                                                                                                                         ""'
                                                                                                                         UNIT LINE
                                                                                                                         f'I"HCE Ul'IE
                                          www.howlanck:ompanles.ccm

 WARNING: B.o\SIS OF BEAR!liG; G.P.S. Tx. South Central Zone, NAD.-27.
                                                                                                                         ""
                                                                                                                         SURVEY UHE

 Tlf:S PL» W.T NJT S>10111 ALL C110SS11c:S Of' P'PEl.JtCS OR C1aLS. tlOWlAllD £NCIN(£~
 ""'°  ~ CO., INC- MSl.MCS 1«1 ~!11.Jl'r TO 1,0CATI: Pffl.H: Oii CIBL.E Cl!OSSIHGS.
                                                                                                  FlElD OATE            'OOK
                                                                                                                         N'              "''".    OAAWH BY:               tAF.

 ~~H=.c~~~i::.=~rorr:-U'~Dlt                                                                               "'                             "       CHECKED SY;
                                                                                                                                                  JOB No.           22131.29-IJ
                                                                                                                                                                               J.S.

  COPmlClfT      "OMJ,HI)   EHCHDll'IC AN> SUIMwt: CO.. tlC. 20\JC
                                                                                                                                                  SHEET:            2     or         2
HOWLA~JD
   ENGINEERING AND SURVEYING CO.

                                                 EXHIBIT "A-28"

                                 FIELD NOTES
                                      FOR
                        CONOCOPHILLIPSCOMPANY
                    V AQUILLAS RANCH LEASE 199129..001
                            RETAINED TRACT 28
        (VAQU1LLAS RANCH A-6 WELLS No. 41, No. 57, No. 229, VAQU1LLAS
           RANCH H No. 28, No. 109, VAQU1LLAS RANCH H No. 224 A &
                       V AQUILLAS RANCH H No. 46 C)
                                 640.00 ACRES

      A TRACT OF LAND CONTA1NING 640.00 ACRES, more or less, being out of the
      Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 31,
      C.C.S.D. R.G.N.G. R.R. CO., Abstract 1043; and Survey 26, R.0. Bamesley, Abstract
      2133, Webb County, Texas, and being more particularly described as follows:

      BEGINN1NG at a point which bears N 58°26'33" W, a distance of 1,644.66 feet, from
      the Vaquillas Ranch A-6 No. 41 Well;

     THENCE, N 89"29'46" E, a distance of 5,358.90 FEET, to a point for the Northeast
     corner hereof;

     THENCE, S 00°29'05" E, a distance of2,525.78 FEET, to a point for a deflection left;

     THENCE, S 01°28'37" E, a distance of2,670.53 FEET, to a point for the Southeast
     comer hereof;

     THENCE, S 89°32'59" W, a distance ofS,399.74 FEET, to a point for the Southwest
     comer hereof;

     THENCE, N 00°32'40" W, a distance ofS,190.85 FEET, to the P01NT OF
     BEGINNING and containing 640.00 acres of land, more or less.

                               Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                     SHEET 1 OF2
                           H:\HOWLAND\.SURVEYING DEPARTMENNobs\2013\22131.31-13\22131.31-13.doc

                           www.howlandcompanies.com
 7615 N. Bartlett Avenue    : P.O. Box451128 (78045)     Laredo, TX78041P.956.722.4411          F. 956.722.5414
                  TBPE Arm Registration No. F-4097      TBPLS Firm Registration No. 100464-00
                                                                               EXHIBIT "A-28"
                                                                              CONOCOPHILLIPS COMPANY
                              VAQUJUAS RANCH LEASE 199129-001 ~ RETAINED TRACT 26
                   (VAQUIUAS RANCH A-6 WEllS No. 41, No. 57, No. 229, VAQUJUAS RANCH H No. 26,
                       No. 109, VAQUJUAS RANCH H No. 224 A & VAQUJUAS RANCH H No •.46 C)
                                                  640.00 ACRES
                                                                                      WEBB COUITTY, TEXAS
                                                                                                                                                                        '
                                                                                                                                                                                                 ('
                                                                                                                     I'                                                                         J;j
                                                                                                                      '
                                                                                                                     I'
             -¢-
               VAQUJLLAS
            ~~~J
               B
                           ~~
                                     •       -\BBGINHING
                                                                                        SURVEY 31
                                                                               C.C.S.D. & R.G.N.G. R.R. CO.
                                                                                        ABSTRACT 1043
                                                                                   WEBB COUNTY. TEXAS
                                                                                                                      '
                                                                                                                     I'
                                                                                                                      '
                                                                                                                                                                                       A
-      - - - - - - -~·!:'__,J::....·'-----..,---..:•:..::119"29:..:;:;.;'...
                                                                         ::....:•;..;-.;...:5.::•="'="0::.'----------i
                                                                                                                      I                                                                o"'o"' r-
                                                                                                                                                                                           01

                      ',
                                           ',~~
                                                    I                                                                                                                                  "'"'"'
                                                                                                                                                                                       N(5C\J
                                                 ""'- . t;
                                                                                                                                                                                       !3s: ......
                                                  ·a~,...U~             ·-                          VAQUIUAS RANCH LEASE 199129-001                                                         ";l
                                                     ·(Js">-..if-       co:   VAQUILLAS
                                                              '-..,
                                         -----1~1' ____':...'-Q-A-6 No. 41
                                                                          1    RANCH                    26,622.79 ACRES (CALLEO)
                                                                                                         RETAttED &40.00 JafE. UNIT                                         5              "'"'
                                                                                                                                                                                       "'01"'
                                                                                                                                                                                           I§.,,
                                                                                                    VAOUJUAS                                                                  '            01
                                                                                                     RANCH                                                                  "'
                                                                                                 A-6 No. 229
                                                                                                -¢-.(BHL)                                             VAOU!LLAS             ~
                                                                                                                                                       RANCH                ~
                                                                                                                 .0     VAOUILL.AS
                                                                                                                                           -o-A-6 No. 57                    !!
                                                                                                                         RANCH
                                                                                                                       A-6 No. 229                                           "'
                                                                                                                          (SHL)


                                 ~   ------------------------                                                                                                                          -----
                                                                                                                 VAOUILLAS
                                 z                                     VAQUIUAS                                      RANCH
                                                                         RANCH                            -¢- H      No. 109
                                                                    -¢-H No. 46 C

         SURVEY 274
          G.T. BLACK
      ABSTRACT 2551
                                                                                               SURVEY 26
                                                                                            R.O. BARNESLEY
                                                                VAQUILLAS
                                                                                            ABSTRACT 2133
                                                                     RANCH
                                                       -Q-H No. 224 A
                                                                                                                         VAOUIUAS
                                                                                                                                                                                                      -¢-
                                                                                                                                                                                       VAOUILLAS
,_________                                                                                                           vr'-iHNo.28
                                                                                                                           RANCH
                                                                                                                                                                                       RANCH
                                                                                                                                                                                     A-6 No. 83
                                     ~.-----------s---,-.~.,.-.:-w---o~~.~J~.7.----------1...                    ...
                                                                VAOUILLAS
                                     '                               RANCH
                                                       -¢- H No. 96




                         CRAPlliC SCALE                                                                              VAQUILL.AS
                                            1;
     ~


      Joow·---- '  o"'°~


                                 (IN Fm)
                               1 Inch - 1ooon
                                                                                        VAOUILLAS
                                                                                           RANCH
                                                                                   -¢- H No. 225
                                                                                                                       RANCH
                                                                                                               -¢-H No. 115




                                                                                                                            LEGEND

                        HOWLAND ENGINEERING AND SURVEYING CO.
                      TaPEFm.~No..l'-4097 n?Ull'tm~N<>.1~
                                                                                                           0
                                                                                                           -¢-
                                                                                                                       ., l'IORl2Dl!'IAL WONSIBl.JI ro LDCUE PffUI( OR C>aL CROSSINGS.
    ~ll~~~~~d:x:o~~.EJW.                                                         FD: OIM1!SllP OR         "'                             "''           OiECKED SY:     J.S.
                                                                                                                                                       JOB Ne. 221J1.Jl 13
    COP'l'l!IGNT lfOlllNID DK:11ED!1NC ANO SUIM:'l'\NC CO~ tole. 20!lC
                                                                                                                                                       SHEET:  2 OF 2
HOWUi\~;~~
   ENGINEERING AND SURVEYING CO.

                                                EXHIBIT "A-29"

                               FIELD NOTES
                                    FOR
                         CONOCOPBILLIPSCOMPANY
                     V AQUILLAS RANCH LEASE 199129-001
                            RETAINED TRACT 29
            (VAQUILLAS RANCH B WELLS No. 96, No. 115, No. 162, No. 226,
                 VAQUILLAS RANCH D No. 117, No. 153, No. 223 &
                          VAQUILLASRANCBNo.17)
                               618.16 ACRES

     A TRACT OF LAND CONTAlNING 618.16 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 26,
     R.O. Baroesley, Abstract 2133; aod Survey 273, C.C.S.D. & R.G.N.G. R.R. C.O.,
     Abstract 1141, Webb County, Texas, and being more particu]arly described as follows:

      BEGINNING at a point which bears N 33°41 '33" E, a distance of 1,796.29 feet, from
      the Vaquillas Ranch H No. 162 Well;

     THENCE, S 01'28'37" E, a distaoce of2,576.14 FEET, to a point for the Southeast
     comer hereof;

     THENCE, S 89°10'24" W, a distaoce of 10,341.47 FEET, to a point for the Southwest
     comer hereof;

     THENCE, N 00'26'16" W, a distaoce of2,643.65 FEET, to a point for the Northwest
     comer hereof;

     THENCE, N 89°32'59" E, a distaoce of 10,294.50 FEET, to the POINT OF
     BEGINNING and containing 618.16 acres of land, more or less.

                             Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                  SHEET 1 OF2
                       H:\HOWLAND\SURVEYJNG DEPARThffi.N"Nobs\2013\22131.32-tl\22131.32-13.doc



                       www.howlandcompanies.com
 7615 N. Bartlett Avenue i P.O. Box451128 (78045) I Laredo, lX78041 P. 956.722.4411            F. 956.722.5414
                   TBPE Firm Registration No. F-4097 I TBPLS Firm Registration No, 100464-00
                                                                                           SURVEY 274
                                                                                            G.T. BLACK                                                                                                                                                                   •
                                                                                          ABSTRACT 2551                                                                                                                                                                  •
                                      I                                                                                                                 VAOUll.l..AS




                                                                                                                                                                                                                               ~\
                                                                                                                                                          RANCH
                                                                                                                                                  .JS· 1:;                                      ~~~~
             No. 12 T                                    0 No. 223                                                                                                              VAOUILLAS                    RANCH             VAOUILLAS                                     °ta                ..
                                                                                                                                                                                                                                                                                                . "'
                                                                                                                                                                                                                                                                                            "' ~';j
                                          GRAPHlC SCALE                                                  I                                                                                           SURVEY 25
                                                                                "~                     I•                                                                                   C.C.S.D. & R.G.N.G. R.R. CO.

               • • LJ..3
             ';,--                                        'j
                                                 ( IN filT)
                                           1 .... ~ • 1000 Fl
                                                                                  I
                                                                                       >--\ ' .-J                                                                                                  ABSTRACT 1042                                                             I
                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                    LEGE:NO                                                      R•villon          001•


                                      HOWLANDENGINEERING ANO SURVEYING CO.
                                   18PERmoRogftltolkwl"°·-' lllPUIFmRo;lolrftontlo.1~
                                                                                                                              EXHIBIT "A-29"
                                                                                                                            CONOCOPHILLIPS COMPANY
                                                                                                                                                                                                     0
                                                                                                                                                                                                    -¢-
                                                                                                                                                                                                                 : HORl20KTAL WEU.
                                                                                                                                                                                                                 =
                                                                                                                                                                                                                     SURrAC£ LOCATION
                                                                                                                                                                                                                     lfl'[ll
                                                                                                                                                                                                                 ., UNIT UM£
                                                                                                                                                                                                                                                                                                 04-12-13
                                                                                                                                                                                                                                                                                                 05-17-13
                                                                                                                                                                                                                                                                                                 08-06-13
                                       1016H.-.S,O,- i..mlX.111(141 P.llC.0.1n.4<11                           VAQUILLAS RANCH LEASE 199129-001 - RETAINED TRACT 29                                       HOWLL~~~j[ID
  ENGINEERING AND SURVEYING CO.

                                                EXHIBIT "A-30"

                                FIELD NOTES
                                     FOR
                         CONOCOPHILLIPSCOMPANY
                      VAQUILLAS RANCH LEASE 199129-001
                             RETAINED TRACT 30
               (VAQUILLAS RANCH A.{i WELLS No. 30, No. 83, & No. 228)
                                323.87 ACRES

     A TRACT OF LAND CONTAINING 323.87 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 51,
     C.C.S.D. & R.G.N.G. R.R. CO., Abstract 1045, Webb County, Texas, and being more
     particularly described as foUows:

     BEGINNING at a point which bears S 60°45'43" W, a distance of996.74 feet, from the
     Vaquillas Ranch A-6 No. 83 Well;

     THENCE, N 01°28'38" w. a distance of2,622.92 FEET, to a point for the Northwest
     comer hereof;

     THENCE, N 89°15'20" E, a distance of 5,375.43 FEET, to a point for the Northeast
     comer hereofj

     THENCE, S 00°51 '59" E, a distance of2,640.06 FEET, to a point for the Southeast
     comer hereof;

     THENCE, S 89°26'29" W, a distance of5,347.54 FEET, to the POINT OF
     BEGINNING, containing 323.87 acres of land, more or less.

                            Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                  SHEET 10F2
                       H:\HOWLAND\SURVEYING DEPARThlENT\Jobs\2013\22131.33-13\2213 I .Jl-13.doc



                       www.howlandcompanies.com
 7615 N. Bartlett Avenue ; P.O. Box451128 (78045) ; Laredo, TX 78041 P. 956.722.4411           F. 956.722.5414
                   TBPE Firm Registration No. F-4097 i TBPL5 Finn Registration No. 100464-00
                                                                                EXHIBIT "A-30"
                                                         CONOCOPHILLIPS COMPANY
                                         VAQUILLAS RANCH LEASE 199129-001 ~ RETAINED TRACT 30
                                          (VAQUILLAS RANCH A-6 WELLS No. 30, No. 83, & No. 228)
                                                              323.87 ACRES
                                                                                   WEBB COUNTY, TEXAS


                                I                                                                                                                 •
              0                                                                                                                                   '
              "                                                                                                                                   '
              '0:"   ~
                                                                                                                                   ~              I-'

                                                                                                                            j
           ~ci~
           >o :i E-<                                                                                                                               '                           0
           [;'ci"
           "' ...
           "''" ioi
                                                                                                                                                  I'                     "'"
                                                                                                                                                                         "'>-~in
                                                                                                                                                                         [;'          0
           "'"'"'
             ,,;~                                                                                                                                  '                     "'
                                                                                                                                                                         ;:i~N   ."'
              .,;
              t.i                                                                   SURVEY 260
                                                                                                                                                   I                     ~~t;
              t.i
                                                                                 ERNEST C. GASSER                                                   ''                    '"ioi.,!;;
        VAQUILLAS

 -¢-
          RANCH
       A-6 No. 57
                                                                                   ABSTRACT 2607
                                                                                                                                                   I'                    §c!~
                                                                                                                                                                         o~
                                                                                                                                                  '                      "'"t.i
I'-----
                                                                                 N 89"15'20• E ,..   ~,37!5.43'                                   I                      ----

                           I..                        CONOCOPHILLIPS COMPANY
                                                VAQUILLAS RANCH LEASE 199129-001                     -¢-A-6
                                                                                                           VAQUILLAS
                                                                                                             RANCH
                                                                                                              No. 30
                                                                                                                                                            i...
                            '                        26,622.79 ACRES (CALLED)
                                                            REl'AINED 323.87 ACRE UtlT                                                                          '
                                                                                                                                                                ~


                                                                                                                                                               ji
                           ~
                                                                                                                                                                               0
                                                                                                               VAOU!LLAS
                                                                                                                                                                ;;
                                                                                                                                                                !!
                                                                                                                                                                               "
     (O!j ~
           ,. "'           0
                           z        --~:._ __ ;qA-6 No. 83
                                                                    VAOUILLAS
                                                                     RANCH                                       RANCH
                                                                                                           -¢-A-6 No. 228
                                                                                                                                                                "'             '" 25
                                                                                                                                                                               ~

     "'"'"'...                             .,,;'J.•-'~,..                                                                                                                "' . "'
                                                                                                                                                                         "'""'
     ,.~
                                                             1:0
                                        ~9'"1"              i!;;:                                                                                                        >-Ze--
     [;'  "                         ~--~I>·                                                                                                                              [;' ci"
     !3"' ~                                                                      S 89"28"29• W ,.. S.347.54'
                                                                                                                                                                         "''"  ioi
                                                                                                                                                                         :::i.:d~
     (/l
       o,,,  •Cll


           '"<                      :\                                                                                                                     '
                                                                                                                                                           '             (/l

                                                                                                                                                                               ".,;
                                                                                                                                                                                   -~

                                    I~                                                                                                                     I'                  t.i
                                                                                                                                                                               t.i
                                    '                                                                                                                       '
                                    '                                                SURVEY 51

     -¢- VAOUILLAS                  I                                       c.c.s.D. & R.G.N.G. R.R.
                                                                                   ABSTRACT 1045
                                                                                WEBB COUNTY, TEXAS
                                                                                                              co.                                          I'
          RANCH                     '                                                                                                                       '
            H No. 162               '
                                    I                                                                                                                       I
                                    '                                                                                                                      ''
                                    '
~-----+-----------------------
                         GRAPHIC SCALE
                                          .
                  • = =                                                =I
                                                                                                                                                          I
 ~
                                         ·~                                                        SURVEY 24
  ~-·:w.J-1                                                                                     R.O. BARNESLEY
                             (Ill ~ET)                                                          ABSTRACT 2134
                          l IllJjO ~C CO.. ~ ASSIAl£S HO R[5PIJtlSllllUT'I' TO 1..0CA.n'. PP0..M: OR Cla..E CllOSSINCS.
                                                                                                FlEl.D OAT(
                                                                                                                    ,,,
                                                                                                                   ""'"         PAGE"   ORAWN 6"1':      LM.
HO CU1M 15 HCREllT W.0C ~ C\R!£NT OR JCfUlL Sl.wJiCC/W(C!IA(. I'll ~ OR
llSSIJR. TlllS OllAIYl'IG IWJ!: OICW5fYD.Y flJR !11.AJNCTCW llESIJlR:lS ~ CO. LP.                    "''                          '"    CliECKED BY:
                                                                                                                                        JOB No.
                                                                                                                                                          J.S.

 ~ HOWl.AICJ DICll€tRN: NtO SUIMYll'!G co., N::. 20\3C
                                                                                                                                        SHEET:
                                                                                                                                                      22131.3.l
                                                                                                                                                                     "
                                                                                                                                                   ' "' '
Ho.·.•••J
     'WWj :~.i.                 ,/'IA~ ~r1~~~r'';
                        ~-~ ~~ --~El \J~.
      ENGINEERING AND SURVEYING CD.

                                                   EXHIBIT "A-31"

                                   FIELD NOTES
                                        FOR
                             CONOCOPHILLIPS COMPANY
                          VAQUILLAS RANCH LEASE 199129-001
                                RETAINED TRACT 31
                  (VAQUILLAS RANCH A-4 WELLS No. 150, No. 167 & No. 227)
                                   567.81 ACRES

        A TRACT OF LAND CONTAINING 567.81 ACRES, more or less, being out of the
        Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 25,
        C.C.S.D. & R.G.N.G. R.R. CO., Abstract 1042; and Survey 273, C.C.S.D. & R.G.N.G.
        R.R. CO., Abstract 1141, Webb County, Texas, and being more particularly described as
         follows:

        BEGINNING at a point which bears N 34°45'22" E, a distance of 820.70 feet, from the
         Vaquillas Ranch A-4 No. 150 Well;

        THENCE, S 01°11 '23" E, a distance of2,428.19 FEET, to a point for the Southeast
        comer hereof;

        THENCE, S 89°36'57" W, a distance ofl0,373.11 FEET, to a point for the Southwest
        corner hereof;

        THENCE, N 00°26'16" W, a distance of2,348.13 FEET, to a point for the Northwest
        comer hereof;

        THENCE, N 89°10'24" E, a distance of 10,341.47 FEET, to the POINT OF
        BEGINNING and containing 567.81 acres of land, more or less.

                                Basis ofBearing: G.P.S., TX. South Zone, NAD-27




                                                     SHEET I OF2
                           H:UIOWLAND\SURVEYJNG DEPARTMENI\Job.s\2013\22131.34-13\2213 l.34-13.doc


                          www.howlandcompanies.com
    7615 N. Bartlett Avenue : P.O. Box451128 {78045) . Laredo, TX78041 P. 956.722.4411            F. 956.722.5414
                      TBPE Firm Registratlon No. F-4097 i TBPLS Firm Registration No. 100464-00
                                     T                                                                                                                  T
                                                                                                                                                            '
                                                                                                                                                            '               SURVEY 26
                                                                                                                                                                                                                                                               VAQUILLAS                                      r_:i
                                                                                                                                                                                                                                                                                                              z
                                                                                                                                                                                                                                                                                                                          LO
                                                                                                                                                                                                                                                                                                                          ..,
                                                                                                                                                            I            R.O. BARNESLEY
                                                                                                                                                                         ABSTRACT 2133
                                                                                                                                                                                                                                                              RANCH
                                                                                                                                                                                                                                                             H No. 162
                                                                                                                                                                                                                                                               -¢-
                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                         '°~o­
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                         >- O::UE-<
                                                                                                                                                                                                                                                                                                                          0


                                                                                                                                                            •'
                                                                                   SURVEY 273                                                                                                                                          VAQU!LLAS
                                                                                                                                                                                                                                        RANCH                                                            f;' ... "~
                                                                                                                                                                                                                                                                                          !.
                                                                          C.C.S.D. & R.G.N.G. R.R. CO.                                                                                                     VAOUILLAS

                                                                                                                                                            I'                                                                                                                                           ~~~~
                                                                                                                                                                                                                                 -¢-H No. 115

                                                                                                                                                                                                                                                                @?.!
                                                                                                                                                                                                             RANCH
                                                                                 ABSTRACT 1141                                                                                                       -¢-   H No. 226
                                                                                                                                                                                                                                                                                                              ~ ~
                       I~
                                                                                                                                                                                                                                                                        ~

                                                                                                                                                            '                                                                                                                                                 u
                                                                                                                                       N 89"10'24• E ... 10_341.47"                                                 SURVEY/UNIT LINE
                                                                                                                                                                                                VAQUILLAS                                                                                                    - .. -               .. •
                                                                                                                                                                                                 RANCH                                                                         I                    N J4"45'22" E
                       d                                                                                                                                                                      A-4 No. 1 S7                VAQU\LLAS                                        '!;;I                             620.70'
                       ~               :      ~                                                                                                                                                   (
                                                                                                                                                                                                   8Hl)     _A
                                                                                                                                                                                                            V
                                                                                                                                                                                                                            RANCH
                                                                                                                                                                                                                         A-4 No. 227
                                                                                                                                                                                                                                                                            ..,l
                                                                                                                                                                                                                                                                              1/
                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                                                                            ~o\!ll'.- ~
                 l'-
                       ~ (")
                         . ~
                 gg ~.....,
                                       I
                                       1       ~
                                               ~
                                               t
                                                                                 CONOCOPHILUPS COMPANY
                                                                         VAQU!LlAS RANCH LfASE 199129-001
                                                                             26,622.79 ACRES (CALLED)
                                                                                                                                                                                                              0
                                                                                                                                                                                                           VAQUILLAS
                                                                                                                                                                                                            RANCH
                                                                                                                                                                                                                                       -¢-                     VAQUILLAS
                                                                                                                                                                                                                                                                 RANCH
                                                                                                                                                                                                                                                             A-4 No. 150
                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                  N
                       z e-..            I                                         REr.-JNED 567.81 N:;fif. UNIT                                                                                         A-4 No. 167
                                                                                                                                                                                                                                                                                                  ...'
                 ~~~                   .;                                                                      !
                                  + _ ,. - ,
                                                                                                                                                                                                            (SHL)


                 "'""~
                   ci
                                       I~I                                                - - ' \ y,
                                                                                                          _J                                                I
                                                                                                                                                            I
                                                                                                                                                                                                                            SURVEY 25
                                                                                                                                                                                                                   C.C.S.D. & R.G.N.G. R.R.                    co
                                                                                                                                                                                                                                                                                                  e
                       0                       z                                                                                                                                                                             ABSTRACT 1042                          .                             0
                       '-!
                                         I


                                                                ,--
                                                                              '1..--'f,         \                                                           I
                                                                                                                                                            I                                                          WEBB COUNTY, TEXAS                                                         "'                  ,. ....
                       {.)                                                                                                                                                                                                                                                                                    ~~~
        c..::,......:~                       ..-- ..--                                              I          SURVD'/UNIT LINE                                     s   89"36'07"   w       10,373.11'
                                                                                                                                                                                                                                                                                                ~~t;
                                                                                                                                                                                                                                                                                                              "'"'"'
                                                                                                                                                                                                                                                                                             I """'
                                                                                                                                                                                        H



                 con: Cl
                 aJ~IO
                 01 ;::3 C\l
                                         I
                                         I
                                                                                                    ,._
                                                                                                     \
                                                                                                                                                        I
                                                                                                                                                        1 I
                                                                                                                                                          1
                                                                                                                                                                                      _A_
                                                                                                                                                                                      V
                                                                                                                                                                                  VAQUILLAS                                                                                                  ••     ...O!         ""'
                                                                                                                                                                                                                                                                                                              "' ~~
                 >- ~ t)                 I                                                                                                              I1                    A-4rv.:.:o~H173
                 f;'
                 g;=r:~
                                                                                     SURVEY 987
                                                                                    J. POJTEVENT
                                                                                                                                    VAQUILLAS
                                                                                                                                     RANCH
                                                                                                                                                        1                                                                                                                                    I•
                 UJ..;       gj          i'
                                         1                                         ABSTRACT 2061
                                                                                                          .                       A-12 No.
                                                                                                                                      (BHL)
                                                                                                                                               1se-¢-
                                                                                                                                                        'ir     1         SURVEY 232
                                                                                                                                                                        C.J. BERGSTROM
                             <
                                                                                                          1
                                                                                                          ><
                                                                                                                                   VAOUILLAS
                                                                                                                                     RANCH      0       1
                                                                                                                                                                        ABSTRACT 2148
                                                                                                                                                                                  VAQUILLAS
                                                                                                                                                                                                                 VAQUILLAS
                                                                                                                                                                                                                 RANCH
                                                                                                                                                                                                           -¢-A-4 No. 151
                                                                                                                                                                                                                                                       ~   - J
                                                                                                                                                                                                                                                                        GRAPHIC SCALE
                                                                                                                                                                                                                                                                        2U°              1o::io                                 2o::io
                                         •                                                                                        A-12 No. 168          1 I                 -¢-   RANCH                                                                                       (llllUT)
                                         •                                                                 \                         (SHL)              1 1                    A-4 No. 121                                                                                 , .... h .. 10001'\.


                                                                                                                                                                                                                                                   LtGE:NO                                  RHl1!on                     Dale

                                    HOWLANtt\9ENGINEERING ANO SURVEYING CO.
                                                                                                                                               EXHIBIT "A-31
                                                                                                                                   CONOCOPHILLIPS COMPANY
                                                                                                                                                                                        H                                         0
                                                                                                                                                                                                                                  -¢-
                                                                                                                                                                                                                                       • HORIZONTAL Wtu.


                                                                                                                                                                                                                               -•UNITUllE
                                                                                                                                                                                                                                         SURrAet LOCATIOll
                                                                                                                                                                                                                                       a WEU
                                                                                                                                                                                                                                                                                                  ,'                  04-09-13
                                                                                                                                                                                                                                                                                                                      05-17-U
                                                                                                                                                                                                                                                                                                                      OCl-06-13

                                                                                                                                                                                                                                                                                                  •'
                                  TllPeFllmflogllnllontlo.~I Tlll'l..SFhn~Na.1C13"164-00
                                        1~1~11.~A- lon.T W.Y JHo......            riW-1
         'WWJhli~~s~~~
                              lfJ;,. a\~~·
    ENGINEERING AND SURVEYING CO.

                                                  EXHIBIT "A-32"

                              FIELD NOTES
                                   FOR
                       CONOCOPHILLIPSCOMPANY
                    VAQUILLAS RANCH LEASE 199129-001
                           RETAINED TRACT 32
         (VAQUILLAS RANCH C WELLS No. 84, No.103, No.160, & No. 246 ST)
                              460.44 ACRES

       A TRACT OF LAND CONTAlNlNG 460.44 ACRES, more or less, being out of the
       Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 232,
       C.J. Bergstrom, Abstract 2148, Webb County, Texas, and being more particularly
       described as follows:

       BEGINNING at a point which bears S 25°59'31" W, a distance of2,521.75 feet, from
       the Vaquillas Ranch C No. 84 Well;

       THENCE, N 00°08'17" W, a distance of 1,437.56 FEET, to a point for a deflection left;

       THENCE, N 00°30'00" W, a distance of 5,218.37 FEET, to a point for the Northwest
       comer hereof;

      THENCE, N 89°36'_57" E, a distance of 131.54 FEET, to a point for the northernmost
      Northeast corner hereof;

       THENCE, S 00°28'50" E, a distance of2,901.83 FEET, to a point for an interior comer
       hereof;

      THENCE, N 89°56'18" E, a distance of 5,133.27 FEET, to a point for the southernmost
      Northeast comer hereof;

      THENCE, S 00°43'00" E, a distance of 3, 709.15 FEET, to a point for the Southeast
      comer hereof;

       THENCE, S 89°26'29" W, a distance of 5,286.78 FEET, to the POINT OF
       BEGINNING, containing 460.44 acres of land, more or less.                                                    '
                                                                                                                   ·~
                              Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                    SHEET! OF2
                         H:\HOWLAND\SURVEYING DEP ARTMENT\Jobs\2013\22131.JS-I l\2213 L3S- l3.doe


                        www.howlandcompanies.com
  7615 N. Bartlett Avenue ; P.O. Bo:ii:451U8 (78045) i Laredo, 1X78041 P. 956.722.4411           F. 956.722.5414
                    TBPE Firm Registration No. f.4097 ; TBPLS fl rm Registration No. 100464-00
                                                                                                     EXHIBIT "A-32"
                                                     CONOCOPHILLIPS COMPANY
                                      VAQUILLAS RANCH LEASE 199129-001 ~ RETAINED TRACT 32
                                 (VAQUILLAS RANCH C WELLS No. 84, No. 103, No. 160, & No. 246 ST)
                                                           450.44 ACRES
                                                                                                              WEBB COUt((Y, TEXAS


      SURVEY 273
 C.C.S.D. & R.G.N.G.
                                      I                N 89"3t5'S7" E
                                                                                                                                                                                     I•
       R.R. CO.                            r-          1



                                                          131
                                                              .54,
                                                                                                                                                                                                             "
-------
    ABSTRACT 1141
                                                                                                                                                                                      •
                                                                                                                                                                                                           ..·.l




                                                                                                                                                                                                    ~..
                                                                               VAOUILLAS
                                                                                         -¢-
                                                                                                                  SURVEY 25
                                                                                                                                                                                     I•
                                                                                    RANCH                c.c.S.D. & R.G.N.G. R.R. co.                                                 •
  VAQUIUAS

A-12RANCH   ""·
      No. 168¥
      (BHL)
                                                                            A-4 No. 173
                                                                                                                  ABSTRACT 1042
                                                                                                                                                                                     I•
                                           ...                                                                    VAOUIUAS
                                                                                                                                                                                       •
                                                                                                                    RANCH
                                                                                                                                                                                     I•                      ~~~


                                           I..
                                                                                                              -¢-A-4 No. 151
    VAOUIUASQ
       RANCH                                                       -¢-                                                                       VAOUIUAS                                                        """"'
                                                                                                                                                                                                               "'
                                                                                                                                                                                                             >,.
                                                                                    _'1"       RANC                 26,622.79 ACRES (CALLEO)                                                          ci
                                                                              1
                                                                                     1
                                                                                     1
                                                                                                                                                                                                     {/)ti         ~
                                                      ."ii
                                                      ~I
                                                                                     I
                                                                                     :
                                                                                                                                                           RANCH
                                                                                                                                                        C No. 246 ST
                                                                                                                                                                      (SHL)
                                                                                                                                                                                                           "-¢-
                                                  j'                                  :                                                                    (BHL)                                     VAOUILLAS
                                                  '                                   I                                                                                                                    RANCH
                                                                                                                                                                                                    A-10 No. 81
                        z                 /
                                              '
                                                                                      :
                                                                                      I

                                      /                                              j
  SURVEY 230                     ~----...I...---:;-:::::::::::::-:;-".'.":~:'-:::---------?-
                                                                                                         s                w ,..
                                                                                                                                                                                                    ""-              ""-
W.R. AU.DREDGE I
ABSTRACT 2523                    i'                          PO;r 01\
                                                                                                             89"2&'29.            5.288.76'
                                                                                                                                                                                       •
                                                                                                                                                                                       •
                                 -I                    ~                                                                                                                               I•
                                 I:                                                                                      SURVEY 231
                                                                                                             c.c.s.D. & R.G.N.G. R.R. co.                                               •
                              11                                                                                     ABSTRACT 1116
                                                                                                                                                                                       I•
                              [:                                                                                                                                                         •
                       GRAPHIC SCALE                                                                                                                                                    I•
                                                                                              T                                                                                        •
                            l Wh • llXXlR
                                                                                                                                                                                       I
                                                                                                                                                        LEGEND                             Rn!slon                 Oat•

                      HOWLAND ENGINEERING AND SURVEYING CO.                                                                        $
                                                                                                                                                = HORIZOHTAL \11£1..1.
                                                                                                                                                . ""'-
                                                                                                                                                   SURFACE LOCATION                             '
                    TIIPEA.~WI
                            7&"N._A_ l...so.lX.1llOO\ P,1151!.722..«11
                                                                       T'llPUlnm~-1(XM6+.CO
                                                                                                                              -~,-- ~ ~~E~~E
                                          www.howlamk:cmpanles.corn                                                               ------- =       TIES
                                                                                                                                    ,. ,.       '" SUl!VE't UNE
 WARNING: B"SIS OF BEARING: G.P.S. Tx. South                 ~ntral Zone, NAD. 27.
 llllS PVoT llAV HOT St!O'll' ,l,U. CR0SSNCS Of PFllJNES CR aaLS. HCNIV"ID DQ.IEERN:
 NICI SlJfM:l1'IG co_ IMC. ASS1M:S HO RESPOtiSIBU1Y ro 1.DCATE PIPfl.HE CR aaL C!K:!S9NGS.
                                                                                                                              FlaD OATE
                                                                                                                                                  '"'''          PAGE"

                                                                                                                                                                  "'
                                                                                                                                                                         DRAWN SY:     LAF.

 ~ni:s~~~~~~~~=r:D.tttlP~
 COP\'RC>{T   lfOWlNIO Dlc:fl~ .<>ill SIJIM.WIC CO~ INC. 2013CI
                                                                                                                     QI            "'                                    CHECK£D BY:
                                                                                                                                                                         JOB No.
                                                                                                                                                                                           J.S.
                                                                                                                                                                                   221ll.JS ll
                                                                                                                                                                         SHEET:    2 OF         2
HoaQI   'WWJ~~
                             &~~ [~\J; t;\i
   ENGINEERING AND SURVEYING CO.
                                          '·   ~:&f::-r

                                                 EXHIBIT"A-33"

                               FIELD NOTES
                                    FOR
                        CONOCOPHILLIPSCOMPANY
                    V AQUILLAS RANCH LEASE 199129-001
                            RETAINED TRACT 33
            (VAQUILLAS RANCH WELL A-10 No. 81, VAQUILLAS RANCH
                         B-1 WELLS No. 23, & No.120)
                               382.64 ACRES

     A TRACT OF LAND CONTAlNING 382.64 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 233,
     C.C.S.D. & R.G.N.G. R.R. CO., Abstract 1117, Webb County, Texas, and being more
     particularly described as follows:

     BEGINNING at a point which bears N 42°39'42" W, a distance of 1,797.35 feet, from
     the Vaquillas Ranch 8-1 No. 23 Well;

      THENCE, N 89°08'54" E, a distance of 4,485.02 FEET, to a point under an existing
      fence line, for the Northeast comer hereof;

      THENCE, S 00°19'51" E, along an existing fence line, a distance of3,744.45 FEET, to
      a point for the Southeast comer hereof;

     THENCE, S 89°36'00" W, a distance of 4,459.86 FEET, to a point for the Southwest
      comer hereof;

      THENCE, N 00°43'00" W, a distance of3,709.15 FEET, to the POlNT OF
      BEGINNING, containing 382.64 acres of land, more or less.

                             Basis of Bearing: G.P.S., TX. South Zone, NAD-27



                                                                                                                 I
                                                                                                                 '
                                                                                                                 ~




                                                    SHEET! OF2
                       H:\HOWLAND\SURVEYING DEPARTMEN'Nobs\1013\21131.36-!3\22131.36-13.doc




                       www.howlandcompanies.com
 7615 N. Bartlett Avenue    P.O. Box 451128 {78045) l Laredo, TIC 78041 P. 956.722.4411        F. 956.722.5414
                   TBPE Arm Registration No. F-4097 ! TSPlS Firm Registration No. 100464--00
                                                                                    EXHIBIT "A-33"
                                               CONOCOPHILLIPS COMPANY
                                 VAQUIUAS RANCH LfASE 199129-001 ~ RETAINED TRACT 33
                             (VAQUJUAS RANCH A-10 waL No. 81, VAQUJUAS RANCH B-1 WELLS
                                                  No. 23, &: No. 120)
                                                     382.64 ACRES
                                                                                        WEBB COUNlY, TEXAS
                                              I



                                                                                                                                                                                   i
                                              I
                                              I


                                              I
                                                                                                                                                                                   l
                                               I
                                               I


                                              I
        ~
                                               I




                                                                                                                                                                                   ll
                                               I
                                                                                                                 SURVEY 24

        SURVEY 25
                                              I   I
                                                                                                              R.O. BARNESLEY
                                                                                                              ABSTRACT 2134
    C.C.S.D. & R.G.N.G.                           I
          R.R. CO.
       ABSTRACT 1042                          I
                                                                                                                                                                                   l --·
                                                   I
                                                         POlllT or
                                                         ~
----------                                        I                                 N 89"08'54• E -          -4-.485.02"
                                                                                                                                                              '
                                          ',~
                                            ',~
                                                                             t
                                                                             I
                                               '~.,p.                        I
      SURVEY 232                                       ,?.                   I
    C.J. BERGSTROM
    ABSTRACT 2148
                                                       """' :*
                                                             '~.>.
                                                              ',.si_..
                                                                   ,·~-:
                                                                             I -
                                                                             J-
                                                                             I
                                                                                             CONOCOPHILLIPS COMPANY
                                                                                         VAQUIUAS RANCH LEASE 199129-001
                                                                                              26,622.79 ACRES (CALLEO)                                   ~
                           ."'   ;,   f- - -       -1.201'- - - -'.:¢-
                                                                                               RErAIHED J82.M laf£. UNT                                  :t
                                                                                                                                                         ""
                            ~~
                                                                   VAQUlllAS


                                                                                                                                                         ...'
                                                                         RANCH
                                                                8-1 No. 23



==: l==-
                             z
              ~ )( ...!.="i" -                                                            SURVEY 233                                                     ...;;;       SURVEY 271
                                                                                                                                                                  C.C.S.D. & R.G.N.G.
            -61VAQUILLAS                                                         C.C.S.D. & R.G.N.G. R.R. co.
                                                                                                                  VAOUILLAS
                                                                                                                                                         §              R.R. CO.
                   RANCH C                                                              ABSTRACT 1117                                                               ABSTRACT 1136
    VAOUILLAS
                  No. 246 ST
                     (SHL)
                                                                                    WEBB COUNTY, TEXAS
                                                                                                                    RANCH
                                                                                                              -r;f-1 No. 120                             "'
     RANCH
c   No. 246 ST                                               -¢-
     (BHL)                                             VAQUILLAS
                                                        RANCH
                                                   A-10 No. 81


-------
     SURVEY 231
                                                                                    s 89"3fl'oo·    w ....   4,4!5s.aa'
                                      '
 C.C.S.D. & R.G.N.G.
       R.R. CO.
                                      I
                                                                                                                                                        I
     ABSTRACT 1116
                                       I'                                                                                                              1•
                                                                                               SURVEY 234
                                        '                                                    C.J. BERGSTROM
                                      I•                                                     ABSTRACT 2146


                                      '                                                                                                                 t•
                                      I
                    GRAPHIC SCALE
                                                                                                                                                        1
                                          .                          =                                                                                  I
 ~

     --·J-1
    )or•
             ~~

                           (Ill n:u)
                                      ·~

                       l ltlell • lODOrt.
                                                                         I
                                                                                                                                                        1
                                                                                                                                 LEGEND                               R""lslon        Dela


                   HOWLAND
                        ENGINEERING AN) SURVEYING CO.
                  Te?E~~Ha.F-4D!l7       TUPUIFkmRoogllhloo'INl>.ICI0'&4-00
                                                                                                                  0
                                                                                                                  -¢-
                                                                                                                           = HORl20NTAL  WEU.
                                                                                                                             SURFACE l.OCATIOH
                                                                                                                           • WW.
                                                                                                                           • UNrr UllC
                                                                                                                                                                          '         04-09-IJ



                      7515N._,,,_,,, ...-_r.c,7!041 P.D56.122M\1                                              -     ' -- =     fU{C[ Ula:


                                                                                                              -··-
                             www.howlandoompanle&.oom                                                        - - - - - - - =TIES
                                                                                                                           •   StJR\l£Y LINE
~             BASIS OF BOOING: G.P.S. Tx. South Central Zona, NA0.-27.
ms P\JiT llAY HOT SHC7ll' AU. tmlSSHCS OF P1'£1.JllES OR Cla.E.S. HOWl.NIO DICmEllll«;                       flEl.D DATE       BOOK         PAGE si   DAAWN BY:     LM.
NIO ~G CO.. tlC. ASSl.M£S NO lt£SPCHSl!IUTY ro 1.0CATE Pf'Q.t£ OR c.oa£ CROSSN:lS.
~lln':s:.C~R!~~~~J1LIP~                                                                            OR             "''          '"              ""     CHECKED BY:
                                                                                                                                                      J0a No.
                                                                                                                                                                     J.S.
                                                                                                                                                                  221:::11.36-13
CIOl'l'RICHT HOWVllO ~ N'J ~c co., li'IC. :to\JC
                                                                                                                                                      SHEET:      2 OF   2
HOWLAND
  ENGINEERING AND SURVEYING CO.


                                                  EXIDBIT "A-34"

                                    FIELD NOTES
                                         FOR
                              CONOCOPHILLIPSCOMPANY
                          V AQUILLAS RANCH LEASE 199129-001
                                 RETAINED TRACT 34
                      (VAQUILLAS RANCH A-8 WELLS No. 59, No. 66, &
                              VAQUILLAS RANCH A No. 86)
                                    606.84 ACRES

     A TRACT OF LAND CONTAINING 606.84 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1649,
     C.C.S.D. & R.G.N.G. R.R. CO., Abstract 1110, Webb County, Texas, and being more
     particularly described as follows:

     BEGINNING at a point which bears N 38°23'35" E, a distance of2,217.27 feet, from
     the Vaquillas Ranch A-8 No. 59 Well;

     THENCE, S 00°17'51" W, a distance ofS,027.60 FEET, to a point for the Southeast
     comer hereof;

     THENCE, S 89°24'12" W, a distance ofS,177.16 FEET, to a point for the Southwest
     corner hereof;

     THENCE, N 00°30'01" W, a distance of 5,115.58 FEET, to a point for the Northwest
     corner hereof;

     THENCE, S 89°37'46" E, a distance ofS,247.75 FEET, to the POINT OF
     BEGINNING, containing 606.84 acres of land, more or less.

                                Basis ofBearing: G.P.S., TX. South Zone, NAD-27




                                                     SHEET I OF2
                           H:\HOWLAND\SURVEYING DEPARThfEN'J\JobsUO 13\22131.37-13\22131.37-13.doc


                           www.howlandcompanies.com
 7615 N. Bartlett Avenue    ,   P.O. Box451128 (78045)     ! Laredo, TX78041 P. 956.722.4411       F. 956.722.5414
                  TBPE Firm Registration No. F4097       ; TBPLS Firm Registration No. 100464-00
                                                                                                                                                     .
                                                                            EXHIBIT "A-34"
                                                CONOCOPHILLIPS COMPANY
                                VAQUILI.AS RANCH LEASE 199129-001 N RETAINED lRACT 34
                      (VAQUILI.AS RANCH A-8 WELLS No. 591 No. 66. & VAQUILI.AS RANCH A No. 86}
                                                      606.84 ACRES
                                                                                    WEBB COUNTY, TEXAS


                                 ••                                                                 ••                                                                           •
                                                                                                                                                                                 •
                                 I•                                                                 I•                                                                            I•
                                  •                   SURVEY 1646
                                                    O.A. & F.A. SITZ
                                                                                                     •                     SURVEY 1648                                             •
                                 I•                 ABSTRACT 3301                                   I•                     C.M. SAWYER
                                                                                                                          ABSTRACT 2441                                          I• ~
       ~
                                                                                                                                                                                         ·,llBOOOllllG
                                 •                                                                  •                                                                            •
                                                                                                    1-
                                                                             S 89"37'46• E                   5:.Z.47.75'

                                                                                                                                         lI                              '   '           -------
                                                                                                                                         I
                                                                                                                                         I
                                                                                                                                                                ,.,-6/''
                                                                                                                                                              .,.,
 SURVEY 1927                                                                                                                             I
                                                                                                                                       ,_,                  ' '"'
                                                                                                                                         I
  T.M.R.R. CO.
ABSTRACT 1808                                                                                                                          ~·
                                                                                                                                       ~·I
                                                                                                                                                    _,j>,..,/
                                                                                                                                                          '
                                                                                                                                         I
                                                                                                                                         I
                                                                                                                                                ~'?/'
                                                                                                                                         I     ~/
                                                                                                                                         I
                                                                                                                                        1/' '
                                                                                                                                         I


                             ~                                                                                                         -¢-------,,68'----
                                                                                                                                                                                 l
                                                               CONOCOPHILUPS COMPANY
                                                                                                                                                                                                         ...;j:
--------:a'
                                                           VAQUILLA.S RANCH LEASE 199129-00 I                                     VAOUIUAS
                                                                   26,622.79 ACRES (CALLED)                                            RANCH                                                    0   0:
                                                                                                                                                                                                ~~N
       ...
                                                                    RETAHD 608.84 AmE UNT                                        A-8 No. 59

                                                                                                                                                                                     '            t>
                                                                                                                                                                                                >- <
                                                                                                                                                                                 "'             !5~"'""
                             i
                             z
                                                                             SURVEY 1649
                                                                     C.C.S.D. & R.G.N.G. R.R. co.
                                                                            ABSTRACT 1110
                                                                                                                                               VAOUJLLAS
                                                                                                                                                 RANCH
                                                                                                                                              A-8 No. 66
                                                                                                                                                               -¢-
                                                                                                                                                                                 ~
                                                                                                                                                                                 ..~
                                                                                                                                                                                                     .~
                                                                                                                                                                                                    "!.,
                                                                                                                                                                                                "'"!:!
                                                                        WEBB COUNTY. TEXAS
   "' ·rn
   ~go:i
          "'
   ~      ...
   >dl~o

   ~'" ;l
   o:::iif;)
                                                                                                                             VAQUILLAS
   1il" !:l                                                                                                            -¢-       RANCH
                                                                                                                             A No. 86




-·-----                                                                       15   89'24'12·        w ...    5,1n.1e•
                                                                                                                                                                                         -------
                                                                              •
                                             SURVEY 1906
                                                                              •
                                             T.T. R.R. co.
                                             ABSTRACT 3103
                                                                              I•
                                                                               •                                                              SURVEY 1653
                                                                              I•                                             C.C.S.D. & R.G.N.G. R.R.
                                                                                                                                         ABSTRACT 1099
                                                                                                                                                                                 co.
                                                                              •
                                                                              I
                      GRAPHIC SCALE
 =
  bo------      0    ~
                            =          ·=I




                               ( IN f'EU )
                            1 Inch• IOOOn.
                                                                ·=I

                                                                                                                                  LEGEND                                             Ravlslon            0 ..1.


                     HOWLAND ENGINEERING ANO SURVEYING CO.
                    TBPEF\mRlglol'16onNO.f~ ~ftmR19ahblllo.ICOl6UD
                                                                                                               0
                                                                                                               -¢-
                                                                                                                             = HORIZONTAL WELL
                                                                                                                             •
                                                                                                                                 SURFACt LOCAnoH
                                                                                                                                 M~
                                                                                                                             = UN!T     UH[
                                                                                                                                                                                         I          04-11 lJ


                                                                                                                             •   FEHCE a-IE
                         761~N.Flallo!IA- t...-.llowlandcompanle11.com
                                                                                                         -
                                                                                                                   '
                                                                                                         - - - - - - - "' TIE'S
                                                                                                                  " " -      "   SURVEY UH!
WARNING: BASIS         or    BEAAING: G.P.S. T~. so ... th Zone, N.A.D. 27.
                                                                                                                                                                                 t.U.
MS P\AT W.Y liOT SHOii' ALL CROSSt!GS Of" l'IPWhG OR aa..r:s.. llOWlJJIO ENC1111£ERN;
HIO SUIM:'l'i'tG CO. lllC. .ISSl..::s NO JIC;PC»&Ell!IY ro l.OClTE P1PDJNt OR C08IL CllllSSHClS.
                                                                                                         FlEUl DATE
                                                                                                                                 'NA           PAGE :s       DRAWN SY:
NO QJ.&1 IS 1tER1'.BT MM)[ f!teN!IJHG OJRRDIT Oii M:f\£1.t. S!RlF>a'./latU;AAI, f!I: OllMRS>!P OR
U3SOfL n11S  OAAllllf(l WNX txQ..l.!SMl.Y Rlll CCINOCOPliUJPS COIWNIT.
                                                                                                              "                                 "'           CHECKED SY'
                                                                                                                                                             JOB No.     221J1.J7-1J
                                                                                                                                                                                     J.S.

~ ~ EHCN'.DiHD .lHO StJll\ll"l'N; i::o.. INC. 20130
                                                                                                                                                             SHEET:
                                                                                                                                                                        ' O'             '
HOWL.A~~mJ
   ENGINEERING AND SURVEYING CO.


                                                   EXHIBIT"A-35"

                              FIELD NOTES
                                   FOR
                       CONOCOPRUJ.IPS COMPANY
                    VAQUILLAS RANCH LEASE 199129-001
                          RETAINED TRACT 35
          (VAQUILLAS RANCH A·ll WELLS No. 55, No. 58, No. 79 & No. 147)
                              640.00 ACRES

      A TRACT OF LAND CONTAlNlNG 640.00 ACRES, more or less, being out of the
      Vaquillas Ranch Lease 199129-001, 26,622.79 Acres (Called), situated in Survey 1651,
      C.C.S.D. & R.G.N.G. R.R. CO., Abstract 1112, Webb County, Texas, and being more
      particularly described as follows:

      BEGINNING at a point which bearsN 46°43'15" W, a distance of799.66 feet, from the
      Vaquillas Ranch A·l I No. 79 Well;

      THENCE, EAST, a distance of 5,173.18 FEET, to a point for the Northeast corner
      hereof;

      THENCE, S 00°01'12" E, a distance ofS,422.60 FEET, to a point for the Southeast
      comer hereof;

      THENCE, WEST, a distance ofS,077.78 FEET, to a point for the Southwest comer
      hereof;

      THENCE, N 01°30'06" W, a distance of3,788.66 FEET, to a point for a deflection
      right;

     THENCE, N 00°04'11" E, a distance of 1,635.25 FEET, to the POINT OF
     BEGINNING and containing 640.00 acres of land, more or less.

                                Basis of Bearing: G.P.S., TX. South Zone, NAD-27


                                                                                                                           .;




                                                      SHEET I OF2
                           H:\HOWLAND\SURVEYING DEPARTMENl'Jobs\2013\22131.311-13\22131.38-13.doc


                           www.howlandcompanies.com
 7615 N. Bartlett Avenue    '   P.O. 8oK451128 (78045)       i    Laredo, lX 78041 P. 956.722.4411   I   F. 956.722.5414
                  TBPE Firm Registration No. F-4097      1       TBPLS Firm Registration No. 100464-00
                                                                          EXHIBIT "A-35"
                                                      CONOCOPHILLIPS COMPANY
                                       VAQUILLAS RANCH LEASE 199129-001 ~ RETAINED TRACT 35
                                   (VAQUILLAS RANCH A-11 WEU.S No. 55, No. 58, No. 79, & No. 147)
                                                           640.00 ACRES
                                                                                  WEBB COUNTY, T£Xlo.S




   SURVEY 1647
   C.C.S.D. &
                                                                                                                                                        i
R.G.N.G. R.R.             co.
                                    i
                                    I




                                                                                                                                                                              IT
                                                                                       SURVEY 1646

                                                                                                                                                        ~-·
  ABSTRACT 1101
                                                                                        BLAS PENA
                                                                                     ABSTRACT 2396

                                                                                                                                                                        i
                                                N 46"43'15• W                                                                                                           ;$·    H
                                           _ c_799.66'
                                    -      -,- -        .. - - - .... -EAST .:-g:;'13.1's~ - .. -                             .... -          .... -
                             ;, ' j I
                             ~ ',,, ~
                              -    • -~---,.,..-
                                        "°"''""- VAQUILLAS
                               l                      RANCH
                                                                                                                                                               SURVEY 1664

                             .                     A-11 No. 79                                                                                                  W.H. TAYLOR
                                                                                                                                                              ABSTRACT 2877




f-------~
                             i                                                                                  A
                                                                                                                V
                                                                                                                      VAOU!UAS
                                                                                                                          RANCH
                                                                                                                     A-11 No. 55



                                                                         CONOCOPHIUIPS COMPANY
                                                                     VAQUIUAS RANCH LEASE 199129-001
                                                                          26,622.79 ACRES (CALLED)
                                                                           RETAINED 540.00 ll;flE. UNTT                                 -¢-
                                                                                                                                   VAQUIUAS
                                                                                                                                       RANCH
                                                                                                                                  A-11 No. 58

                                                                                SURVEY 1651
                                                                        C.C.S.D. & R.G.N.G. R.R. CO.
                                                                               ABSTRACT 1112
                                                                           WEBB COUNTY, TEXAS




                                                                                                                                         -¢-
                                                                                                                                                         -- .. ---      0
                                                                                                                                                                        u
                                                                                                                                    VAOUILLAS
                                                                                                                                     RANCH
   SURVEY 1650                                                                                                                    A-1 l No. 147
   C.M. SAWYER
  ABSTRACT 2444
                                                                                      WEST ,..    ~.Cf77.7B'




                                                                                                                                                        .-p-• VAQUIUA~
                                                                                          SURVEY 1652



------~
                                                                                           W.H. TAYLOR
                                                                                        ABSTRACT 2876                                                                   ~


                                                                                                                                                         I      RANCH
                                                                                                                                                        1 L No. 196
                      GRAPHIC


  """·-- ....
 ~UT
                         1
                             l t1 n:a)
                             1neh •     1ooon
                                                                T
                                                                                                                     LEGEND                                   Revl~on         Dote

                    HOWLAND  ENGINEERING AND SURVEYING CO.
                  T'BPE F1tm Regll- tb. F-4097 TBPUI Am~ Na. 10G464-0)
                                                                                                       0
                                                                                                       -¢-
                                                                                                    -~,--
                                                                                                                 " ~~:~~'r~~N
                                                                                                                 = WW.
                                                                                                                  : ~EU/1~£
                                                                                                                                                                1
                                                                                                                                                                2
                                                                                                                                                                3
                                                                                                                                                                          ~-11

                                                                                                                                                                         05-17-IJ
                                                                                                                                                                         05-06-lJ
                                                                                                                                                                                     lJ



                        7B\5N.Bo_A_ ~lX.7BO't'l'ING CO., IIHOWlt~~~
   ENGINEERING AND SURVEYING CO.


                                                EXHIBIT "A-36"

                                                 FIELD NOTES
                                                        FOR
                       CONOCOPHILLIPSCOMPANY
                   V AQUILLAS RANCH LEASE 199129-001
                          RETAINED TRACT 36
        (VAQUILLAS RANCH A-4 WELLS No. 121, No. 151, No. 173 & No. 247)
                             367.60 ACRES

     A TRACT OF LAND CONTAlNING 367.60 ACRES, more or less, being out of the
     Vaquillas Ranch Lease 199129·001, 26,622.79 Acres (Called), situated in Survey 25,
     C.C.S.D. & R.G.N.G. R.R. CO., Abstract 1042, Webb County, Texas, and being more
     particularly described as follows:

     BEGINNING at a point which bears N 72°18'31" W, a distance of 1,190.94 fee~ from
     the Vaquillas Ranch A-4 No. 173 Well;

     THENCE, N 89036'57" E, a distance of 5,471.02 FEET. to a point for the Northeast
     comer hereof;

     THENCE, S 01°11'25" E, a distance of2,927.97 FEET, to a point for the Southeast
     comer hereof;

     THENCE, S 89°08'54" W, a distance of374.16 FEET, to a point for a deflection right;

     THENCE, S 89°56'18" W, a distance of 5,133.27 FEET, to a point for the Southwest
     comer hereof;

     THENCE, N 00'28'50" W, a distance of2,901.83 FEET, to the POINT OF
     BEGINNING and containing 367 .60 acres of land, more or less.


                            Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                  SHEET 1 OF2
                       H:\HOWLAND\SURVh"YING DEPARTMENI\Jobs\2013122131.39-l 3U213 l .39-13.doc


                       www.howlandcompanies.com
 7615 N. Bartlett Avenue 1 P.O. Box451U8 (78045) : Laredo, lX 78041P.956.722.4411             F. 956.n2.S414
                   TBPE Arm Registration No. F-4097 I TBPLS Firm Registration No. 100464-00
                                                                                    EXHIBIT "A-36"
                                                                                  CONOCOPHILLIPS COMPANY
                                      VAQUIUAS RANCH LEASE 199129-001 N RETAINED TRACT 36
                                 (VAQUIUAS RANCH A-4 WEUS No. 121, No. 151, No. 173, & No. 247)
                                                          367.60 ACRES
                                                                                            WEBB COUNTY, TEXAS


                                               :                                            -¢-   VAOUILL.AS                                                                                 1                  ;~


                                               ~------= """:~-::;.,.,, ---:.:=··+ .1~
                 0
                 u

                 "'
             (")~:;jl
             ~r_;::!
             ~:z; t>                                                             A-4 No 167 _r'-r_               A- 4 No. 227                             RANCH                              1
             Ct:~~                              '                                   (BHL}   ¥                                -¢-                  A-4 No. 150-¢-

             ::>.:d~
                                                '                                                                                                                                            I '.;!l1'
                                               I'
                                                                                          VAOUlw.P
             "' .<                                                                          RANCH                                                                                                  JH
                                                                                      A-4 No. 167
                "cjoi                                                                       (SHL)

                 cj
                                                '
                                               I•                                                      SURVEY 25
                                                                                              C.C.S.D. & R.G.N.G. R.R.
                                                                                                     ABSTRACT 1042
                                                                                                                                        co .
                                                •                N 72'18'31" W
                                                                                                    WEBB COUNTY. TEXAS


                                                      __      r    l,190.94'

~--~--_;;,~_--_-1-f~-~ol~~....::..;:::.::::""-.:;..;;;-"""..:::::;~~~~~~~--r
                                                                                            N 88'38'S7• E - &.471.02'

                                         I                   - -...      1:)1
                                                    ___ .lJ.~:.-~~ VAQUIUAS
                                         •'                     >,.< RANCH
                                                                                A-4 No. 173                    CONOCOPHILUPS COMPANY
          VAQUIU.AS
             RANCH
       A-12 No. 168--1"--~~~~~~~~~~~.;.....;_-"'-~~~~~~~~-9-r-o-~---
                                                                                             s 89'58'1s•       w-    5,133.27"
                                                                                                                                                  S 89"08'M• W
       SURVEY 987                                                                     A     VAQUJLLAS                                                374.16'
      J. POITEVENT                                                                     y      RANCH                                                                                  I
                                                                                            C No. 160
     ABSTRACT 2061
                                                                                                                 SURVEY 232
                                                                                                               C.J. BERGSTROM
                                                                                VAQUILLAS                      ABSTRACT 2148
                                                                                 RANCH
                                                                       -¢-      C No. 84


                                                                                                                                                                                     '
                                                                                                                                                                                     '
                                                                                                                                       v~~2~                                    j

                                  +=I
-          •• -            •-                         i==i==i==~==2==i==i==i===i== C No.                                                 246 ~x----X
                                                                                                                VAOUILLAS            (BHL) ffi VAQUILLAS I
                                                                                                                 RANCH
                                                                                                               C No 103 _,.i.,__
                                                                                                                        V
                                                                                                                                            ~    RANCH
                                                                                                                                   VAQUILl.AS C No 246 &
                                                                                                                                    RANCH      No 246 STI
                                                                                                                                                          I
                                                                                                                                                              1                      I
                                                                                                                                                                                                        -¢-


                                                                                                                                                                                l ~~:~~~:'.
                                                                                                                                 C No. 246 ST1    (SHL)




     =~ ~-~-~-~-8~-=~:.~R~,~ .!.,i ~i -i ~i ~i ";, ~nAL~E~ ~ ~=~I -                   "" - -- - "" - -                               "~L~"                -                ..



                                                                                                                                   L£GEHO                                           R.vlslon           Doi•


                         HOWLAND ENGINEERING AND SURVEYING CO.
                        ll!l'E~~Ho.F-<097                  T51'\.SAm~HD.I~.
                                                                                                           _
                                                                                                                 0
                                                                                                                -¢-
                                                                                                                         " HOR!ZOM1"AL wtU.
                                                                                                                            SURFACE LDC.\TIOH
                                                                                                                         • WW.
                                                                                                                ....._ _ ,. UMIT LIKE
                                                                                                                                                                                       I             10-18-IJ



                             74151EXHIBITD
                            PARTIAL RELEASE OF OIL AND GAS LEASE

STATE OF TEXAS                   §
                                 §
COUNTY OF WEBB                   §


           WHEREAS on January 9, 1988, Vaquillas Ranch Company, Ltd., Vaquillas Unproven Mineral Trust and
Vaquillas Proven Mineral Trust acting therein through its general partners, J.O. Walker, Jr., Gene S. Walker,
Evan B. Quiros and E. Walker Quiros, as Lessors, and Conoco Inc., as Lessee, entered into an Oil, Gas and
Mineral Lease dated November 1, 1987, covering 6,740 acres of land, more or Jess, hereinafter referred to as
Mthe Lease,· and;


           WHEREAS the Lease description was amended May 31, 1988, by deleting the acreage covered from
6,740 acres, more or less, to include a revised total of 4,800 acres, more or less, as evidenced by
Memorandum of Oil and Gas Lease, dated June 16, 1988; recorded In Volume 1303, Page 886 of                       the   Real
Property Records of Webb County, Texas.


           WHEREAS the Lease has also been amended from time           to time, as reflected in the Public Records of
Webb County, Texas, and all references to the Lease herein shall be to the Lease as amended_


           NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other good and valuable
consideration, the receipt of which Is hereby acknowledged, ConocoPhillips Company, does hereby
RELEASE, RELINQUISH and SURRENDER unto the Lessor, all of its right, title and interest and estate in the
Lease SAVE AND EXCEPT THOSE LANDS AS MORE PARTICULARLY DESCRIBED ON THE EXHIBIT
"A," AND FURTHER DESCRIBED ON EXHIBITS A-1 THROUGH A-5 ATTACHED HERETO AND MADE A
PART HEREOF.


Provided, however, Lessee shall have and retain full rights of access and all easements of ingress and egress
over and across those lands covered by the Lease, including the lands which are hereby released, for the
production of oil and gas and operations in the acreage not hereby released, and Lessee shall not be required
to remove or relocate any pipelines, utilities, roads, tank batteries, or other surface equipment or installations
from any portion of the Lease or lands herein released for so long as same continues to be used for the
exploration, development or operation of such portions of the Lease that continue in force and effect


This instrument is binding upon and inures to the benefit of the parties hereto, their heirs, successors and
assigns.
                         ~                                             VOlmne: 3517 Page:44'1 -453
Executed this        n        day of f~\o   .... 'Qc-1I   • 2014.      Doc# 1194187
                                                                       Doc Type: PARTIAL RE.£ASE OFOIL & GAS LEASE
                                                                       Record Dllte: 2125/201.C 11:28:17 AM Record By: MIC
                                                                       Fees $71.00
                                                                       Margie Ramirez Jbaml. Webb County Clerk



                                                     LESSEE:




                                                    ::~oc~
                                                              Michael P. Rose
                                                              Attorney-In-Fact




25757HJ01
                                       ACKNOWLEDGEMENT


STATE OF TEXAS               §
                             §
COUNTY OF HARRIS             §

       ACKNOWLEDGED BEFORE ME, this           rl "'    day of F"... lon••"f                • 2014, by
Michael P. Rose, Attorney-in-Fact for ConocoPhillips Company, a Delawar; orporation, on behalf of said
corporation.




257577-001
                                                                                                                                                       I
              OVERALL EXHIBIT "A"                                                                                       I
                                                                                                           : \_____ -,--y                                          !
                                                                                                           ,                        I
       CONOCOPHILLIPS COMPANY
  VAQUILLAS RANCH RETAINED TRACTS 1-5
                                                                                                           I                        .              !'              I
  CONTAINING A TOTAL OF 2,379.77 ACRES
                                                                                              1-- :
                                                                                                           i                        i              I               '
                                                                                                                                                                   I               ill

                                                                                                                                                                              ~~~I
                                                                                                                                                   '               :
                                                                                             I                                                     I               !
                                                                                                                     A-t
                                                                                             :         I
                                                                                       /;--------f: - " "i'         3211.Jll




                                                                                                                         !                     !'
                                                                                                                                                   '
                                                                                                                                                   i __ J
                                                                                                                                               I

                                                                                I1-----+--- rl \                               _____ _J


                                                                          r\--- ~}----- i~--I            •;:-.:;
                                                                                                                   A->




                                                                            1::::.-_ ------i_ - - -   --~---




                                                            ~-----T-----~
                                                                                                                         Lr:}-\
                                                            L_ __   -r _____ l-- --1- ·! 'r--- : -----1
                                                                                                 J_:
                                                                                                                                        :

                                                                                                                                                              I'
                                                                                                                                                                       :------

                                                                                                                                                                                         I'
                                                                                                                   ----1----

                        _____ -}-------1--------·        :::T-- :
                                                                      '     :
                                                                                             :                 .                                            -1--------_;
         1--T--T------f        i       i         -------       _J---- -----~
         !         ! !
         ~--j_--+-----1
                       ~-------t------+--,---
                               i
                                                       .~----- ~
                                       \ l_ ___-:-=-----~--=4   : ------
                                                                                                                                                                                         :
         i       i     :       :       . L-----,-------r---~----
         L_ __ j___
           I
                        ------- .:O.lo ---i_      i          i    i
                                                                           --._, -                         _____ j______ _j__ _____ +I ----
                                                                              Acres                                      1                     '                          '



                  L__ L ___ LJ'f~
                                                                             598.911
                                                                             kres                                                                                         :
                                                                                                                                                                              L ___ _
                    GRAPHIC SCALE
30XI          0   I~   .3000       ~

 '°9--oj;;j-!                        I




                                                                                                               CONOCOPHILLIPS COMPANY
                     HOWLAND
                           ENGINEER/NO AND SURVEYING CO.
                   TBPERmllrlglolr-.llo.~ TBl'l.5Fm~llo.1-
                                                                                                               VAQUILIAS RANCH RETAINED
                                                                                                                   TRACTS BASE lilAP
                         71115N.-A....,. lAnldOo TX.7'°"1 P.llM.12ZM11
                                www.howtandcompanJas.com
                                                                                                                   LEASE 257577-001
                                                                                                                               WEBB COUNJY, TEXAS
 WARNING: BASIS OF 8£.1.RING: C.P.S. l•. South Zone, NAO. 27.
 ms    Pl.AT MAY HOT Sim MJ. CRCSSll'fCS Of Pf'(Ll'£S OR eo.au:s. IKJllll..NID ~c                                                                          DRAWN BY: LAf./S.l.M.
                                                                                                                                    10-11-IJ
 >HD   ~         CO.. INC. J.SSULS HO ReiPCl'ISmilY TO LOCATE PF£l.K Cll CAtl.t CROSS1NCS.
 ~n':sH~~~~,&'~u.W"~ FEE~                                                               OR       ""                 ""                                     CHECKED SY: J.S.
                                                                                                                                                           JOB No.     22160-13
                                                                                                                                                           SHEET:      1 Of    1
HOWLAND
   ENGINEERING AND SURVEYING CO.

                                                 EXHIBIT "A-1"

                                                  F1ELDNOTES
                                                        FOR
                                      CONOCOPHILLIPSCOMPANY
                                VAQUILLAS RANCH LEASE 257577-001
                                      RETAINED TRACT 1
                               (VAQUILLAS RANCH L-6 WELL No. 211)
                                         328.36 ACRES

     A TRACT OF LAND CONTAINING 328.36 ACRES, more or less, being out of the Vaquillas
     Ranch Lease 257577--001, 6,740.00 Aaos (Called), situated in Survey 1956, H.B. Brock, Abstract
     2560, Webb County, Texas, and being more particularly described as follows:

     BEGINNING at a found monument at fence comer, which bears N 70°15'08" W, a distance of
     1,699.67 fee~ from the Vaquillas Ranch L-6 No. 211 Well;

     THENCE, N 89°20'09" E, along an existing fence line, a distance of3,112.47 FEET, to a point
     for the Northeast comer hereof;

     THENCE, S 00°38'14" E, a distance of 4,600.71 FEET, to a point under an existing fence, for
     the Southeast comer hereof;

     THENCE, S 89030'49" W, along an existing fence line, a distance of 1,416.19 FEET, to a point
     for a deflection right;

     THENCE, S 89035'52" W, continuing along said existing fence 1ine, a distance of 1,696.63
     FEET, to a found 60 D nail at fence comer, for the Southwest corner hereof;

     THENCE, N 00°37'59" W, continuing along an existing fence line, a distance of 4,588.56
     FEET, to the POINT OF BEGINNING, containing 328.36 acres of land, more or less.


                               Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                                                                               ,:
                                                                                                               ·'




                                                   SHEET! OF2
                        H:\HOWLAND\SURVEYING DEPARTMENNobs\2013\22160.1-13122160.1· 13.doc

                       www.howlandcompanies.com
 7615 N. Bartlett Avenue ; P.O. Box 45112B {78045) : Laredo, TX 78041 P. 956.722.4411         F. 956.n2.5414
                   TBPE Firm Registration No. F-4097 : TBPLS Arm Registration No. 100464-00
                                                                                    EXHIBIT "A-1"
                                                                       CONOCOPHILLIPS COMPANY
                                                                   VAQUILLAS RANCH LfASE 257577-001
                                                                            RETAINED TRACT 1
                                                                  (VAQUILLAS RANCH L-6 WELL No. 211)
                                                                              328.36 ACRES
                                                                                         WEBB COUNTY, TEXAS

         •
         '                                                                                                                                                                              1
          I                                                                          SURVEY 2096
          '
          '                                                                          D.C. FANNING

         I'
                                                                                                                                                                                    J
                                                                                    ABSTRACT 2228
                             -
         '         (~
-        I     ----------                                                               N 89"20'09• E ,.. 3112.47'


                             Found Monl.lll'lllllt
                                                                      --___,,.,,,    ,-~~-
                                                                                                          t
                                                                                                          1m
                             0 Fence Comer                                           '6.99.a) ..Jt        I
                                                                                         -- '¢-VAQUILLAS
                                                                      -------T.5~i3.------:::                                  RANCH
                                                                                                                                                               SURVEY 1955
                                                                                                                                                           G.C. & S.F. R.R. CO.
                                                                                                                    L-6 No. 211                               ABSTRACT 1326


         I                                                                      CONOCOPHILLIPS COMPANY
                                                                                                                                                ,_
        J~                                                                                                                                       ~
                                                                            VAQUILLAS RANCH LEASE 257577-001
                                                             ~                    6,740.00 ACRES (CALLED)
                                                             !§                   RETNNED 328.38 ACRE UNfT
                                                             ~                                                                                      l
                                                              l
                                                                                                                                                ......
               SURVEY 1956
                                                             s];;'"                                                                              ~
                                                                                                                                                                 VAOUILLAS RANCH
                                                                                                                                                               A-3 No. 200 (BHL)
               D.C. FANNING                                  I!                                                                                     "'                            -lb
              ABSTRACT 2591                                  z                              SURVEY 1956                                                                    VAOUlUAS RANCH
                                                                                             H.E. BROCK                                                                   A-3 No. 200 (SHL)
                                                                                           ABSTRACT 2560
                                                                                         WEBB COUNTY. TEXAS




                                                                      r~round

                       -                                                  Ko~ 0
                                                                                     ooFence
                                                                                          o    Comllr


                         '           '        '          '                 x-   s   89"~·~2·
                                                                                    1,696.63'
                                                                                                  w - )ti
                                                                                                          ><
                                                                                                                1        s   89"30""'9.
                                                                                                                             1,416.19'
                                                                                                                                          w


                                        SURVEY 2057
                                                                                                          I:
                                    C.T. & M.C. R.R. CO.
                                        ABSTRACT 965                                                      II
                                                                                                          1:                                      SURVEY 2056
                                                                                                          "lI,                                C.T. & M.C. R.R. CO.
                                                                                                                                                 ABSTRACT 2680

VAQUILLAS RANCH
  A-5 No. 205
        (SHL)Q
                                    VAQUILlAS RANCH
                                   -¢- A-5    No. 205
                                             (BHL)
                                                                                VA~~~-¢.
                                                                            A-5 No. 166
                                                                                                            liI:
                                                                                                               II
    ~
         • =
    ~--"'wiJ-'
                   GRAPHIC SCALE
                       ~



                         (IN fE£r)
                                     ·=.                              -I
                                                                                           0 VAQUlUAS .•RANCH
                                                                                                   A-5 No. 230
                                                                                                        (SHL)


                                                                                                               "
                      1 l'>.S. b. So111h Zone, NAO. 27.
                                                                                                                    --       " SURVEY UNE

rntS PlAl' W.T NOi' 9llW N.1. CROSStlc:s OF PIP£l.Jlml OR CAllUS. 110W1.N10 ~
.-HO $l.IFN£TtlG CO., tfe. ASSlAIES HO RESPOtGaUTT TO l,DCU'[ Pffl.JI£ OR CAll..E ~
                                                                                                          FIELD DATE
                                                                                                                               ""'•       t'AGE s        DRAWlll BY:   A.LC.
NO CUit.i 15 KEREBT WOE: ~ CU!!1oa OR H;T\W. SURI"~ f'EE ~ Oii
USS0R. ltn QRla'J'tG WOE: aa.\ISVELV FOR CCitfOCOPKUW'S COllPAlfT.
CllPYlllQIT HC7M..IHD DONEERttC Nm ~CO., tc. 2CllJC
                                                                                                                "               ""            "''        CHECKED BY:     J.S.
                                                                                                                                                         JOB No. 22160.1-13
                                                                                                                                                         SHEET:  2 OF 2
Ho~~   .~~\ ~"ii,l~I[~®
  ,--~~~~ ,1J~~f?
     ENGINEERING AND SURVEYING CO.

                                                    EXHIBIT"A-2"

                                                    FIELDN01ES
                                                           FOR
                                        CONOCOPHILLIPSCOMPANY
                              VAQUILLAS RANCH LEASE 257577-001
                                      RETAINED TRACT 2
                          (VAQUILLAS RANCH L4 WELLS No. 95 & No. 105)
                                         172.43 ACRES

       A TRACT OF LAND CONTAINING 172.43 ACRES, more or less, being out of the Vaquillas
       Ranch Lease 257577-001, 6,740.00 Acres (Called), situated in SE \4 of Survey 2060, C.C.
       Marshall, Abstract 3329, Webb County, Texas, and being more particularly described as follows:

       BEGINNING at a point which bears N 50°34'35" W, a distance of 490.36 feet. from the
       Vaquillas Ranch L-4 No. 95 Well;

       THENCE, N 89°18'10" E. a distance of 1,350.57 FEET, to a point for a deflection right;

       THENCE, S 89°39'06" E, a distance of 1,338.93 FEET, to a point on an existing fence line, for
       the Northeast comer hereof;

       THENCE, S 00°18'08" E, along an existing fence line, a distance of2,76S.12 FEET, to a found
       fence comer post, for the Southeast comer hereof;

       THENCE, S 89°15'36" W, along said existing fence line, a distance ofl,691.33 FEET, to a
       point for the Southwest comer hereof;

       THENCE, N 00°48'19" W, a distance of 1,517.91 FEET, to a point for a deflection right;

       THENCE, N 00"22'53" E, a distance ofl,273.82 FEET, to the POINT OF BEGINNING,
       containing 172.43 acres of land, more or less.


                                 Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                     SHEET I OF2

                          H:\HOWLAND\SURVEYrNG DEPARTMEITT\Job$\20\ 3\22 I 60.2- l3\22160.2- I 3.doc

                         www.howlandcompanies.com
   7615 N. Bartlett Avenue     P.O. Box 451128 (78045) ! Laredo, 1X 78041 P. 956.722.4411        F. 956.722.5414
                     TBPE Finn Registration No. F-4097 • TBPLS Firm Registration No. 100464-00
                                                                                       EXHIBIT "A-2"
                                                              CONOCOPHILLIPS COMPANY
                                                          VAQUIUAS RANCH LEASE 257577-001
                                                                  RETAINED TRACT 2
                                                    (VAQUIUAS RANCH· L-4 WEU.S No. 95 & No. 105)
                                                                    172.43 ACRES
                                                                                             WEBS COUNTY, TEXAS


 I                                 A VAOUlllAS
                                   ¥  RANCH
                                       A-5 No. 126

 .
 I                                                                                                                                                            SURVEY 2058
                                                                                                                                                          C.T. & M.C. R.R. CO .
                                                                                                                                                                        A-2880
 .
 I
L
 I                                                                                                                                                                                                 It




11 --- .. -
                                                                                     M
                          .. -·.-¢- ~:=L~~ ·--··-. -- .---.,---- -----1f-------------f·-
                                                    RANCH
                                            A-5 No. 118
                                                                                             VAQUILLAS
                                                                                         A-5 No. 101         I
                                                                                                             :
                                                                                                                            0                      l                                         ~1·c..{j:
                                                                                                                                                                                             i

         SURVEY 2080                                                                           ~                        o~~                                                              ~
                                                                                                                        ~~:                                                              /f.~1i
     C.T. & M.C. R.R. CO.
                                                                                       :
        ABSTRACT 3330

                         VAQUILLAS RANCH
                                                                               ,------1
                                                                               I       I                                .,«01
                                                                                                                        ~;:gE-<
                                                                                                                                                   Ii
                             A-5 No. 40
                                       0
                                                                               I
                                                                               1     SURVEY 2060
                                                                                      R.D. GUINN
                                                                                                             I

                                                                                                             I
                                                                                                             1
                                                                                                                        => Od Cll
                                                                                                                        rn .___:
                                                                                                                            ~
                                                                                                                                   ~               j
                                       r~~                                     I    ABSTRACT 3331                           ti

                                       ~~:                                             N 89'18'10• E
          - - - - - - - - - - ~3°4·3s~·'°w~_.:-,....,.,:r,1:,,"""~".o~r--.1..-....:1.i:•::o:~::::
                                                                                             •3··---1
                                                                                                             i     S 89'39'oe• E
                                                                                                                                                                     SURVEY 1884
                                                                                                                                                                     M.E. WIDEMAN
                                                        49Cl.36'                   ~;;;i VAQUILLAS   RANCH
                                                                                                                                                                    ABSTRACT 2501
                                                                   ti.I        tJBi.C:}       L-4 No. 95
                                                                   i:l ii                .       (SHL)
             SURVEY 2060
              R.D. GUINN                                           "§_. ,. ;
                                                                          ~
                                                                                             -¢-vAOU!UAS RANCH
                                                                                                   L-4 No. 95
            ABSTRACT 3332                                                                                (BHL)
                                                                   z

                                   ,-~ ~
                                   1
                                   1
                                               tOZM
                                               ozM
                                                             --:   • •
                                                                                          CONOCOPHILUPS COMPANY

                                                                                            6,740.00 ACRES (CALLED)
                                                                                              R£TAINED 172."3 ACRE
                                                                                                                       111
                                                                                      VAQUILLAS RANCH LEASE 257577-001 ~
                                                                                                                       co
                                                                                                                             UN~
                                                                                                                                                   8
                                                                                                                                                   §
                                               00   se-o            at"'"
                                                                   :-~                                           SE 1/4 OF
                                                                                                                                                   "'
                                               ~ c; U
                                               !> · 01
                                                                   §:;j- VAQUIL~               RANCH  SURVEY 2080
                                                                                                     Cow. C. MARSHA!L
                                               o:: A   E-<          z                L- 4 No. 1OS   ABSTRACT 3329
                                               =>~ r/l
                                               rn      !:J                                        WEBB COUNTY, TEXAS

LI---·-·-·-·-· _L --··--''-----:s'""'B9"""1o"JO"'•..-·w:::-'.~~..~.:-- ~TX.111C4• P.$$8.722M11
                                www.howlandcompanles.com
                                                                                                             -·-·-
                                                                                                               ..
                                                                                                             ------
                                                                                                                                   UNIT UHE
                                                                                                                                   rENC£ UH[
                                                                                                                                   n"'
                                                                                                                                   5U)IVEY I.JN[
 WARNING: BASIS OF BEARING: G.P.S. T~. South Zone, NAD.-27.

                                                                                                                                   ·~'
 'lllS PW' l&Al' NOT SllOW .0.U. CROSSflCS Of PPDJH£5 OR CAIUS.. lfllWl.AIE £NCltlECJl!NG                   flM DATE                            l'AGE s        DRAWN BY:     A.LC.
 N't/) $UR't'E'l'flC co. tlC. ...ssu.1ES 110 ~BUT'I' TO \.DCAn: PPD.N: OR CAa( ~
 HO a>!lol IS Hl1!EllT WDE RtCAIUllH!l Clf!R£M1' OR ACf\IAL SURfJa:/lllHO!Al fU °""'ER!MP OR
 1ISSOR. n11S l;IRl.ln                                                EXHIBIT "A-3"

                                                FIELD NOTES
                                                       FOR
                                  CONOC.OPHILLIPS COMPANY
                               VAQUILLAS RANCH LEASE 257577--001
                                           RETAINED TRACT 3
       (VAQUILLAS RANCH L WELLS No.129, No.137, No.171, No.135 & No.196)
                                                640.00 ACRES

    A TRACT OF LAND CONTAINING 640.00 ACRES, more or less, being out of the Vaquillas
    Ranch Lease 257577-001, 6,740.00 Acres (Called), situated in Survey 1661, C.C.S.D. &
    R.G.N.G. R.R. CO., Abstract 1122; and Survey 1663, C.C.S.D. & R.G.N.G. R.R. CO., Abstract
    1123, Webb County, Texas, and being more particularly described as follows:

    BEGINNING at a point which bears N 52°37'00" E, a distance of 1,377 .16 feet, from the
    Vaquillas RanchL No. 137 Well;

    THENCE, S 00°36'33" W, a distance of 4,858.64 FEET, to a point for a deflection left;

    THENCE, S 00°31'54" W, a distance of355.21 FEET, to a point for the Southeast corner
    hereof;

    THENCE, WEST, a distance of 5,314.75 FEET, to a point for the Southwest comer hereof;

    THENCE, N 00°07'00" W, a distance of S,213.52 FEET, to a point for the Northwest corner
    hereof;

    THENCE, N 89°59'58" E, a distance of S,380.33 FEET, to the POINT OF BEGINNING,
    containing 640.00 acres of land, more or less.


                              Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                 SHEET! OF2
                       H:\HOWLAND\SURVEYING DEPARTMENl\Iobs\2013\22160.3-!3\22160.3-13.doc



                      www.howlandcompanies.com
7615 N. Bartlett Avenue     P.O. Box 45112B (78045) ! Laredo, TX 78041 P. 956.722.4411      f. 956.722.5414
                  TBPE Firm Registration No. F-4097 ; TBPL5 Arm Registration No.100464-00
                                                                                EXHIBIT "A-3"
                                                    CONOCOPHILLIPS COMPANY
                                                VAQUILLAS RANCH LFASE 257577-001
                                                         RETAINED TRACT 3
                              (VAQUILLAS RANCH L WEUS No. 129, No. 137, No. 171, No. 135 & No. 196}
                                                           640.00 ACRES
                                                                                         WEBB COUNTY, TEXAS
                                  I
                                                                                                                                                             '

   - "' - I'
   - BC\J                         ''                                                                                                                         '          SURVEY 1665
                                                                                                                                                                         c.c.s.n. &
   "'
   CD~

   >oc:!lit;
                  • ::::
                                                                                               SURVEY 1664
                                                                                               W.H. TAYLOR
                                                                                                                                                             I        R.G.N.G. R.R. CO.
                                                                                                                                                                       ABSTRACT 1124
   ~~ci~                                                                                      ABSTRACT 2877                                                   '
   ~~ ·e-.                        '                                                                                                                           '
   ::=> u
   rt.I
                :z; rJJ
                C?~
                                  I'                                                                                                                         I'
                "'
                                  '                                                                                                                          '                   POm~
                                                                                                                                                                             WUUNG
                                                                             N 89"59'M• E ,.. S,380.33'
                                                                                                                                                         ,
          -¢-                                                                                                                  t
                                                                                                                              .'
                                                                                                                                                 &~ ......
                                                                                                                                                                                     !
  VAOUlllAS
                                                                                                                              ~            ~-t.~q\.,t

                                                                                                                                                                                    ~
   RANCH


.... ____
                                                                                                                                      f,,.~ ..
A-11 No. 147
                                                                                                                                ' ,
                                                                                                                                I
                                                              CONOCOPHlLLIPS COMPANY                                          -¢-'.:.--"~---·
                                                          VAQUllt.AS RANCH LEASE 257577-001                        VAQUILl.AS
                                                               6, 740.00 ACRES (CALLED)
                                                               RETAINED MO.OD ACRE UNIT
                                                                                                                     RANCH
                                                                                                                   L No. 137
                                                                                                                                                                                   I
                             ~                                                                                                                                   ~
                                                                                                                                                                                   ~
                             !i
                             "l }       VAOUIUAS
                                                                                                                                                             ..~
                             ..          RANCH
                                        L No. 196

                                                                           SURVEY 1663
                                                                                                                                                                 ..
                                                                                                                                                             ~------
                             $!;;
                                                                                                                                                             I
                                                                   C.C.S.D. & R.G.N.G. R.R. co.
         "'
   "'"',._                                                                ABSTRACT 1123
   ~sre                      !!                                       WEBB COUNTY, TEXAS
   -~E-t                      z                                                                                                                              .,
   ~e-"                                                                                                                      VAOUILLAS-¢-

   g;:'i~
                                                                                                                               RANCH
                                                                                                                             L No. 129

   "'"'~                            Q- VAOUlLLAS
                                          RANCH
                                        l No. 171


                                                                                                                               VAQUILLAS
                                                                                                                                RANCH
                                                                                                                              l No. 135
                                    --- -- - -                         ---               --- - - -- - -                      ---$-- - - -
                                                                                                                                                             ~ OCTJ1'M• W
                                                                                                                                                                             ~.21'
                                                                                  WEST ... ~.314.7!5'
                                  '
                                  I'                                                    SURVEY 1661
                                                                                C.C.S.D. & R.G.N.G. R.R.               co.
                                  '                                                    ABSTRACT 1122


--~
                                                  VAQUILLAS
                                                   RANCH
                                                 L No. 190                                                                                                    SURVEY 1668
                                              -¢-                                                                             VAQUIUAS                         Y. VERGARA
                                                                                                                                RANCH                        ABSTRACT 2490
            '                                                                                                                 l No. 136
            '                                                                                                                              -¢-
                                    GRAPIDC SCALE
    =i--......_......
             ' =                        ~
                                                    ·=.                =
                                                                         I                                               VAOULLLAS
                                                                                                                             RANCH
                                         {"' FEtl J
                                       1 net. - IDOOrt.
                                                                                                                   -¢- L No.        134




                                                                                                                   --
                                                                                                                        LEGEND                                        Rlv!ston      Dall


                            HOWL.AM~   ENGINEERING ANO SURVEYING CO.
                                                                                                         0
                                                                                                        -¢-
                                                                                                                   "' HORIZONTAL WEtl
                                                                                                                      SURF"Att 1.0CATIOM

                                                                                                                                                                       '
                                                                                                                                                                         '        05-20-13
                                                                                                                                                                                  08-05-lJ
                           TnPf.Almll  ENGINEERING AND SURVEYING CO.

                                                    EXHIBIT "A-4"

                                          FIELD NOTES
                                              FOR
                                    CONOCOPHILLIPSCOMPANY
                                 VAQUILLAS RANCH LEASE 257577..()01
                                              RETAINED TRACT 4
             (VAQUILLAS RANCH L WELLS No. 134, No. 136, No. 140, & No. 190)
                                 598.98 ACRES

    A TRACT OF LAND CONTAINING 598.98 ACRES, more or less, being out of the Vaquillas
    Ranch Lease 257577-001, 6,740.00 Acres (Called), situated in Swvey 1661, C.C.S.D. &
    R.G.N.G. R.R. CO., Abstract 1122, Webb County, Texas, and being more particularly described
    as follows:

    BEGINNING at a point which bears S 69°30'42" W, a distance of 936.29 feet, from the
    Vaquillas Ranch L No. 140 Well;

     THENCE, N 00°00'04" E, a distance of 3,136.05 FEET, to a point for an exterior comer hereof;

    THENCE, EAST, a distance of 611.10 FEET, to a point for an interior comer hereof;

    THENCE, N 00007'00" W, a distance of 1,238.25 FEET, to a point for the Northwest corner
    hereof;

     THENCE, EAST, a distance of 5,314.75 FEET, to a point for the Northeast corner hereof;

    THENCE, S 00°31 '54" W, a distance of 4tl53.62 FEET, to a point for the Southeast comer
    hereof;

    THENCE, S 89°31'54" W, a distance ofl,354.96 FEET, to a point for an interior comer hereof;

    THENCE, S 00°28'06" E, a distance of 597.66 FEET, to a point for the South comer hereof;

    THENCE, N 80025'28" W, a distance of3,S82.90 FEET, to the POINT OF BEGJNNING,
    containing 598.98 acres of land, more or less.


                                Basis of Bearing: G.P.S., TX. South Zone, NAD-27




                                                    SHEET10F2
                          H:\HOWLANO\SURVEYING DEPAR'IME\'1\lobs\2013\22100.4-13\22160.4-13.doc



                          www.howlandcompanies.com
7615 N. Bartlett Avenue      P.O. Box451128 (78045)       : Laredo, TX78041 P. 956.722.4411        F. 956.722.5414
                 TBPE Arm Registration No. F-4097     :    TBPlS Firm Registration No. 100464-00
                                                                               EXHIBIT "A-4"
                                                                         CONOCOPHILLIPS COMPANY
                                                        VAQUIUAS RANCH LEASE 257577-001
                                                                RETAINED TRACT 4
                                          (VAQUJUAS RANCH L WELLS No. 134, No. 136, No. 140, &: No. 190)
                                                                  598.98 ACRES
                                                                                     WEBB COUNTY, TEXAS

                                      i                                          SURVEY 1663
                                                                                                                                          VAQUIUASi.yr


                                      i
                                      t-1,_ VAQUtllAS
                                                                     C.C.S.D. & R.G.N.G. R.R.
                                                                                ABSTRACT 1123
                                                                                                                      co.
                                                                                                                                           RANCH
                                                                                                                                      L No. 129



                                      i
                                      tr"      RANCH
                                             L No. 171



                                      i                                                                                                    VAOUlllAS
                                                                                                                                             RANCH
                                                                                                                                           L No. 135

                                      e··-··-··-··-··-··-··-··-··-··-··-··-··-··-$--··-··1
                                                                                     EAST       N       s,314.75'



                                                                               SURVEY 1661
                                                                       C.C.S.D. & R.G.N.G. R.R. CO.
                                                                              ABSTRACT 1122
                       ....,.z                                            WEBB COUNTY. TEXAS

-    - -   -"""".;.""·1;..;0;...'"
                                                                                                                                                  VAQU!UAS
                                                  -¢-VAQUIUAS                                                                                       RANCH
                                                         RANCH                                                                                    L No. 136
                                                        L No. 190                                                                                   -¢-


                                                            CONOCOPHILLIPS COMPANY                                            -¢- VAQUllLAS
                                                        VAQUILLAS RANCH LEASE 257577-001                                             RANCH
                                                              6,740.00 ACRES (CALLED)                                              L No. 134
                                                              RETAINED 1598.98 ACRE UNff




             z

                                                                                                                                                                   !--··-··-··-···
    --                                                                                                                 S 8Sr31 154 W        N   2,.354..96'


                                                                                                             ~ ~ 00'28'06•           E
                                                                                                             ~ "-.:..-ss1.B&'
             (POINT              or
             \BJ:GOOIING


                                                              SURVEY 374
                                                                 L. AYALA
                                                            ABSTRACT 2125                           I
                                                                                                                                                   SURVEY 1660
                                                                                                                                    C.C.S.D. & R.G.N.G. R.R. CO.
                                                                                                   I                                              ABSTRACT 2229




     ~             0
                           GRAPHIC SCALE
                         :i3ll    !>DO          ,i                                                I
      ~-----                                                                                    •
                                      (INFaT) I
                                                                                              I
                                                                                                                                                                                      ..
                                  I lnoh -    lDDOFl.


                                                                                                                                LEGEND                                R.vl1lon             ~


                          HOWLANflV   ENGINEERING AND SURVEYING CO.
                                                                                                            _,_
                                                                                                                0
                                                                                                                -¢-
                                                                                                                            - HORIZONTAL WELL
                                                                                                                              SURrAC£ LOCATIOH
                                                                                                                              wm
                                                                                                                              UffJT UMC
                                                                                                                                                                         '
                                                                                                                                                                         '
                                                                                                                                                                                    04-11-13
                                                                                                                                                                                    05-12 13
                                                                                                                                                                                    06-05-13
                        TBPE     fmi~1'0..l'-'W7
                                              TBl'lS Fmi~ND. 10>4&MXI
                                 7'15N._A_ u..!o, lX.7!041 P.1156.t22M11
                                                                                                                    "'" ""'
                                                                                                            ------- n"'                                                  '
                                            www.howlandcompanles.com

    ~ BASIS OF BEAAlm>: G.P.S. Tx. South Zone. N.A.0.-27.
    THIS PW" MAT MCFI' Slt:IW Ml aiosstlGS OF" Pl'ELN!i OR CAIUS. ttC7111»10 EHQHEERIHG
                                                                                                            ----
                                                                                                            FlELO OATE
                                                                                                                              SURVEY UHE

                                                                                                                                           PAGE~      OAAWN B'f;
                                                                                                                                                                         '
                                                                                                                                                                     A.LC./S.1.M.
                                                                                                                                                                                    10-22-13



    Nil SIJ!f\IETllG CO.. tlC. ASSlAIES HO R£SPOICSl!lllJI lO LOCAT"t l'PQJNE OR C03.t   CROSSllC::~.

    ~~~~~~~~g~-DIAL                                                            FEE O'fMRSIF OR                 ""                            ""       CHECKED B'f:
                                                                                                                                                      JOB No.
                                                                                                                                                                       J.S.
                                                                                                                                                                22160.'4 13
    COPmQfT llOWl.IHO ~ Nil su:M:nC co., rte.. 201JC
                                                                                                                                                      SHEET:    2 OF 2
                                                 EXHIBIT "A-5"

                                FIELD NOTES
                                     FOR
                         CONOCOPHILLIPSCOMPANY
                      VAQUILLAS RANCH LEASE 257577-001
                             RETAINED TRACT 5
           (VAQUILLAS RANCH L WELLS No. 138, No. 139, No. 133 & No. 188 ST)
                                640.00 ACRES

     A TRACT OF LAND CONTAINING 640.00 ACRES. more or less, being out of the Vaquillas
     Ranch Lease 257577-001, 6,740.00 Acres (Called), situated in the West Y2 of Survey 1662, R.E.
     Farr, Abstract 2230; and Survey 1652, W .H. Taylor, Abstract 2876, Webb County, Texas, and
     being more particularly described as follows:

     BEGINNING at a point which bears S 41°48'58" E, a distance of782.90 feet, from the Vaquillas
     Ranch L No. 138 Well;

     THENCE, N 80°01'00" W, a distance of 1,834. 72 FEET, to a point for the Southwest comer
     hereof;

     THENCE, NORTH, a distance of 1,133.33 FEET, to a point for an exterior comer hereof;

     THENCE, EAST, a distance of97.l2 FEET, to a point for an interior comer hereof;

     THENCE, NORTH, a distance of 5,125.38 FEET, to a point for the Northwest comer hereof;

     THENCE, S 89°33'23" E, a distance of 5,644.97 FEET, to a point for the Northeast comer
     hereof;

     THENCE, S 00°07'00" E, a distance of 4,247.26 FEET, to a point for an exterior comer hereof;

     THENCE, WEST, a distance of3,943.78 FEET, to a point for an interior comer hereof;

     THENCE, S 00°00'05" E, a distance of2,285.82 FEET, to the POINT OF BEGINNING,
     containing 640.00 acres of land, more or less.


                                Basis ofBearing: G.P.S., TX. South Zone, NAD-27




                                                  SHEET 1 OF2
                          H:\HOWLAND\SURVEYmGDEPAR'IMEITTUobs\2013\22160.5-13\22160.5-13.doc



                          www.howlandcompanies.com
7615 N. Bartlett Avenue  : P.O. Box451128 (78045) : Laredo, lX 78041P.956.n2.4411            F. 956.722.5414
                 TBPE Firm Registration No. F-4097 ; TBPLS Firm Registration No. 100464-00
                                                                                     EXHIBIT "A-5"
                                                     CONOCOPHILLIPS COMPANY
                                                 VAQUILLAS RANCH LEASE 257577-001
                                                          RETAINED TRACT 5
                                  (VAQUIUAS RANCH L WELLS No. 133, No. 138, No. 139 & No. 188                                                                    ST)
                                                            640.DD ACRES
                                                                                             WEBB COUNTY, lEXAS


                         SURVEY 1650
                                                                                                          -- --- ---- -- ------ --------
                           C.C.S.D. &
                       R.G.N.G. R.R. CO.
                        ABSTRACT 2444




                                                                                                                              SURVEY 1652
        SURVEY 1653                                                                                                           W.H. TAYLOR
         C.C.S.D. &                                                                                                      ABSTRACT 2878
      R.G.N.G. R.R. CO.                              CONOCOPHILLIPS COMPANY
       ABSTRACT 1099                                     VAOUILtAS RANCH
                                                               LEASE 257577-001
                                                          6,740.00 ACRES (CALLED)


                                                                                                                                                                                    i...•
                                                          RETAINED 840.00 ACRE UNrr
                                                                                                                  VAQUJLlAS RANCH
                                                                                                                  -¢-L No. 1J3




                                                         -¢-                                                                                           VAOUILLAS RANCH              k
                                                  VAQUILlAS                                                                                             l No. 188 ST                ~
                                                    RANCH
                                                  L No. 1J9
                                                                                                                                                            (BHL)          -¢-      O




                                                             WEST ~
                                                           SURVEY 1862
                                                               R.E. FARR                                                                                    0
                                                    ABSTRACT 2230                                                                         VAQUIUAS RANCH
                                                  WEBB COUNTY, TEXAS                                                                          L No. 188 ST
                                                                                                                                                    (SHL)


                                                                                                                        WEST ,.. 3,943.78'
                   .,.,.
                   97.22'

.......   ---- ..           -""':""'
                                                                                     ...•
                                 ~
                                                                                                                                    SURVEY 1662
                                                                                                                                    A.F. CARROLL

                                  ?
                                                          VAOUlllAS
                                                           RANCH
                                                                                     :s8                                           ABSTRACT 3094

                                 ~                       L No. 138  -¢(-512_:_ ~
                                 o                                 .,,         cns•1·•<>'~"·E
                                 z -                               i1 ,.,,,,...,--   - --
          SURVEY 1654                      /'N BO"o 1•             ·;         '\,                782.90'
                                                         oo• W ,.. 1.834:.

                                                                                                              ------- --- ---, ------
           C.C.S.D. &
  R.G.N.G. R.R.
    ABSTRACT 3104
                              co. I
                                       I
                                                                             72
                                                                                ,'
                                                                                           ----- ...
                                     I                                                       9
                                 I                                                                                                                                   ••
           :llXI
             J-w•w'\OJ-'
                               GRAPHIC SCALE
                       9:z-rosco                   ,j
                                                     I
                                                                                                             SURVEY 373
                                                                                                               S. & M.
                                                                                                            ABSTRACT 1718
                                                                                                                                                                     I
                                       , b:h -   10000.                                                                                                          •
                                                                                                                                                                 I
                                                                                                                                l£GE:NO                                   Revbh>n             Dall
                                                                                                               0          "' HORIZO~Al.. WELL
                                                                                                                             SURFACE LOCATION
                                                                                                                                                                            1           04-12 13

                                                                                                               -¢-        ~   wru.                                          2               10-18-IJ

                                                                                                           111-~,--       :   =EU~E
                                                                                                            - - - - - - - • TIES
                                                                                                            --·- •            SURVl:I' LIKE
    WARNING: BASIS OF BEARlNG: G.P.$. Tx. Soirth zon.,, NAO. 27.
    1HS Pl.111 WAY HOT S>torr H..L l;ltOSSltGS OF" PIPO.llC Oil ~ HOWW«l ~
    AHO SIJIM:nl(l CO., INC.. ASSl.UES NO ~ErulY TO l.DCIJE P5'EtlfE OR ClaE CROSSN(l5.                     EID        ,,,
                                                                                                                  °"" '"""                    ,,,
                                                                                                                                          PAGE s       OAAWN BY:      A.L.C./5.1.M.

    ~TttlSIS~~~~d:cx:a~~~ Ftt                                                               OWKJ1SHP OR       '"                                       CHECKED SY:
                                                                                                                                                       JOB No.
                                                                                                                                                                          JS.
                                                                                                                                                                 22160.5-1.}
                                                                                                                                                       SHEET:    2   or z
TAB2
,,   ..;:.




                                        RAILROAD COMMISSION OF TEXAS
                                         OFFICE OF GENERAL COUNSEL

               OIL AND GAS DOCKET                               IN THE VAQUILLAS RANCH (LOBO
               NO. XX-XXXXXXX                                   CONS.) FIELD, WEBB CO~NTY, TEXAS


                                                FINAL ORDER
                                       AMENDING FIELD RULES FOR THE
                                     VAQUILLAS RANCH (LOBO CONS.) FIELD
                                            WEBB COUNTY, TEXAS
                    The Commission finds that after statutory notice In the above-numbered docket
             heard on September 23, 2010, the presiding examiner has made '\   /•




          OIL AND GAS DOCKET NO. 04·0265630                                                    Page2
          have determined that such exceptions are necessary either to prevent waste or to prevent
          the conflscatlon of property. When exception to these rules Is desired, application therefore
          shall be filed and will be acted upon In accordance with the provisions of Commission
          Statewide Rule 37 and 38, which applicable provisions of said rule are Incorporated herein
          by reference. Provided however, that persons who are presumed to be affected by a
          request for an exception to the between-well spacing requirement shall be limited ·to the
          operators and owners/lessees of tracts, lease or units within one mile or Jess of the
          proposed well.

                 In applying this rule the general order of the Commission with relation to the
          subdivision of property shall be observed.

                Done this 2nd day of November, 2010.

                                                           RAILROAD COMMISSION OF TEXAS

                                                           (Order approved and signatures affixed
                                                           by OGC Unprotested Master Order
                                                           dated November 2, 201 O)
..
, '   ••
                                                                            ·fl.
                                     RAILROAD COMMISSION OF TEXAS
                                      OFFICE OF GENERAL COUNSEL

            OIL AND GAS DOCKET
                                                                                        ...
            NO. XX-XXXXXXX

                                         FINAL ORDER
                     CONSOLIDATING VARIOUS FIELDS INTO A NEW FIELD CALLED
                         THE VAQUILLAS RANCH (LOBO CONS.) FIELD AND
                                ADOPTING FIELD RULES FOR THE
                             VAQUILLAS RANCH (LOBO CONS.) FIELD
                                     WEBB COUNTY, TEXAS

                  The Commission finds that after statutory notice in the oibove-numbered docket
           heard on ·October 8, 1997, the presiding examiner has made and filed a report and
           recommendation containing findings of fact and conclusions of law, for which service was
           not required; that the proposed application Is in compliance with all statutory
           requirements; and that this proceeding was duly submitted to the Railroad Commission
           of Texas at conference held In Its offices In Austin, Texas.

                  The Commls.slon, after review and due consideration of the examiner's report and
           recommendation, the findings of fact and conclusions of law contained therein, hereby
           adopts as Its own the findings of fact and conclusions of law contained therein, and
           incorporates said findings of fact and conclusions of law as If fully set out and separately
           stated herein.

               Therefore, ii Is ordered by the Rallroad Commission of Texas that the following
       fields located In Webb County, Texas, are hereby combined Into a new field called the
       Vaqulllas Ranch (Lobo Cons.) Field (No. q3;7.[5 l+OO              ):

                        BALTAZAR (LOBO 6 10470) FIELD                            05357 400
                        BARNSLEY (LOBO 10900) FIELD                              05791 800
                       BARNSLEY (LOBO) FIELD                                     05791 400
                       BONEBRAKE (LOBO 6) FIELD                                  10419 500
                       BONEBRAKE (UPPER LOBO) FIELD                              10419 800
                       CALICHE CREEK {LOBO) FIELD                                14735 225
                       CARR (LOBO 10100) FIELD                                   15874 350
                       CARR (LOBO 8300) FIELD                                    15874 235
                       CARR (LOBO 8600) FIELD                                    15874 250
                       CARR (LOBO 8700) FIELD                                    15874 275
                       CARR (LOBO) FIELD                                         15874 200
                       CARR (WILCOX 8200) FIELD                                  15874 600
                       CARR (WILCOX 8300) FIELD                                  15874 700
                       CARR (WILCOX) FIELD                                       15874 500
                       CATTO (LOBO 9900) FIELD                                   16405 400
                       CATTO (LOBO 10200) FIELD                                  16405 500
         •
.' "     .... OIL AND GAS DOCKET!i. XX-XXXXXXX                                            PAGE 2

                          DESPARADO (LOBO 6) FIELD                            24394 500
                          DIAMONDBACK (LOBO 3) FJELD                          24574 400
                          GATO CREEK (9800) FJELD                             34238 400
                          GATO CREEK (LOBO 1) FJELD                           34238 300
                          GATO CREEK (LOBO 1-SEGA) FIELD                      34238 325
                          GATO CREEK (LOBO 3) FIELD                           34238 350
                          GATO CREEK (LOBO 6 SEGMENT A) FIELD                 34238 375
                          GATO CREEK, SE (9800) FIELD                         34242 980
                          GATO CREEK, SE (LOBO 1) FIELD                       34242 500
                          GATO CREEi           .
""·   .:       'OIL AND GAS DOCKE• . XX-XXXXXXX                              •                   PAGE 3

                  RULE 1:     The entire Lobo Formation from the Lobo Unconformity to the lop of the Wills
           Point (Midway Shale) and Including the above listed fields In Webb County, Texas, shall be
           designated as a single reservoir for proration purposes and be designated as the Vaqulllas
           Ranch (Lobo Cons.) Field.                                                                     ,
                RULE 2: No gas well shall hereafter be drilled nearer than FOUR HUNDRED SIXTY
         SEVEN (467) feet to any property line, lease line or subdivision line and no well shall be drilled
         nearer than ONE THOUSAND TWO HUNDRED (1,200) feet to any applled for, permitted or
        completed well In the same reservoir on the same lease, pooled unit or unitized tract. The
        aforementioned distances In the above rule a~e minimum distances to allow an operator flexlblllty
        In localing a well, and lhe above spacing rule and the other rules to follow are for the purpose
        of permlt11ng only one well to each drllllng and proration unit. Provided however, that the
        Commission wlll grant exceptions to permit drllllng within shorter distances and drilling more wells
        than herein prescribed whenever the Commission shall have determined that such exceptions
        are necessary either to prevent waste or to prevent the confiscation of property. When exception
        to these rules Is desired, application therefore shall be filed and will be acted upoo In accordance
       wltti the provisions of Commission Statewide Rule 37 and 38, which applicable provisions of said
       rule are Incorporated herein by reference. Provided however, that persons who are presumed
       to be affected by a request for an exception to the between-well spacing requirement shall be
       llmlted to the operators and owners/lessees of tracts, lease or units within one mile or less of the
       proposed well.

              In applying this rule lhe general order of the Commission with relation to the subdivision
       of property shall be observed.·

              RULE 3: The daily allowable production of gas from individual wells completed In the
      subject field shall be determined by allocating the -allowable production, after deductions have
      been made for wells which are Incapable of producing their gas allowables, among the Individual
      wells in the following manner:

                TEN percent (10%) of the total field allowable shall be allocated equally among the
                individual wells producing from this field.

                NINETY percent (90%) of the total field allowable shall be allocated among the Individual
                wells In the proportion that the dellverabilily of such well, as evidenced by the most recent
                G-10 test flied with the Railroad Commission bears to the summation of the dellverabllity
                of all proratable wells producing from this field.

              It is further ordered by the Railroad Commission of Texas ihat the allocation formula for
      the Vaquillas Ranch (Lobo Cons.) Field be suspended. The allocation formula may be reinstated
      administratively if the market demand for gas In the Vaquillas Ranch (Lobo Cons.) Field drops
      below 100% of dellverability. If the market demand for gas in the Vaquillas Ranch (Lobo Cons.)
      Field drops below 100% of dellverability while the allocation formula Is suspended, the operator
      shall immediately notify the Commission and the allocation formula shall be immediately
' '
   ...
··"·'   I
             .
            ,.. '
                    '   .
                        OIL AND GAS DOClTAB3
                         (fi'il                                   (}~
                          ia_ILROAD COMMISSION OF TEkAS
                             OFFICE OF GENERAL COUNSEL

  OIL AND GAS DOCKET                              IN THE BIG REEF (ED\VARDS) FIELD,
  NO. XX-XXXXXXX                                  \VEBB COUNTY, TEXAS

                              FINAL ORDER
               ADOPTING TEMPORARY RULES AND REGULATIONS
                    FOR THE BIG REEF (ED\VARDS) FIELD
                          \VEBB COUNTY, TEXAS
        The Commission finds that after statutory notice in the above-numbered docket heard on
June 3, 2002, the presiding examiner has made and filed a report and recommendation containing
findings of fact and conclusions of law, for which service was not required; that the proposed
application is in co1:npliance with all statutory requirements; and that this proceeding was duly
submitted to the Railroad Commission of Texas at conference held in its offices in Austin, Texas.
       The Commission, after review and due consideration of the examiner's report and
recommendation, the findings of fact and conclusions of law contained therein, hereby adopts as
its own the findings of fact and conclusions of law contained therein, and incorporates said
findings of fact and conclusions of law as if fully set out and separately stated herein.
      Therefore, it is ORDERED by the Railroad Commission of Texas that "the following
temporary rules shall be adopted for the Big Reef (Edwards) Field, Webb County, Texas.
        RULE 1: The entire correlative interval from 9365' TVD to 9815' TVD as shown on the
Array Induction Gamma Ray Neutron log of the Lewis Petro Properties W.V. Booth Jr. et al
2292 Lease Well No. 3-B, Joaquin Galan Survey, \Vebb County, Texas, shall be designated as ·a
single reservoir for proration purposes and be designated as the Big Reef (Edwards) Field.
        RULE 2: No well for gas shall hereafter be drilled nearer than FOUR HUNDRED
SIXTY-SEVEN (467) feet to any property line, lease line or subdivision line and no well shall be
drilled nearer than NINE HUNDRED THIRTY-THREE (933) feet any applied for, permitted
or completed well in the same resenroir on the same lease, pooled unit or unitized tract. The
aforementioned distances in the above rule are minimum distances to allow an operator flexibility
in locating a well, and the above spacing rule and the other rules to follow are for the purpose of
permitting only one well to each drilling and proration unit. Provided however, that the
Commission will grant exceptions to permit drilling within shorter distances and drilling more
wells than herein prescribed whenever the Commission shall have determined that such
exceptions are necessary either to prevent waste or to prevent the confiscation of property. \Vhen
exception to these rules is desired, application therefor shall be filed and will be acted upon in
accordance with the provisions of Commission Statewide Rules 37 and 38, which applicable
provisions of said mies are incorporated herein by reference,          '
       In applying this rule the general order of the Commission with relation to the subdivision
of property shall be observed.
        RULE 3: The acreage assigned to the individual gas well for the purpose of allocating
allowable gas production thereto shall be known as a proration unit. The standard drilling and
proration units are established hereby to be ONE HUNDRED SIXTY (160) acres. No proration
unit shall consist of more than ONE HUNDRED SIXTY (160) acres; provided that, tolerance
acreage of ten (10) percent shall be allowed for each stnndard proration unit so that an amount
' Oil & Gas Docket No'( '."!;0231407                                 (~                        Page 2

  not to exceed a maximum of ONE HUNDRED SEVENTY-SIX (176} acres may be assigned.
  The two farthermost points in any proration unit shall not be in excess of FOUR THOUSAND
  FIVE HUNDRED (4500} feet removed from each other. Each proration unit containing less
  than ONE HUNDRED SIXTY (160} acres shall be a fractional proration unit. All proration
  units shall consist of continuous and contiguous acreage which can reasonably be considered to
  be productive of gas. No double assignment of acreage will be accepted.
          An operator, at his option, shall be permitted to form optional drilling units of FORTY
  (40} acres. A proportional acreage allowable credit will be given for a well on a fractional
  proration unit. The two farthermost points of a FORTY (40} acre fractional proration unit shall
  not be greater than TWO THOUSAND ONE HUNDRED (2100} feet apart.

          Operators shall file with the Commission certified plats of their properties in said field,
 which plats shall set out distinctly all of those things pertinent to the determination of the acreage
 credit claimed for each well; provided that if the acreage assigned to any proration unit has been
 pooled, the operntor shall furnish the Commission with such proof as it may require as evidence
 that. interests in and under such proration unit have been so pooled.
         RULE 4: The daily allowable production of gas from individual wells completed in a no·n-
 associated gas reservoir of the subject field shall be determined by allocating the allowable
 production, after deductions. have been made for wells which are incapable of producing their gas
 allowables, among the individual wells in the following manner:
        FIVE percent (5%} of the total field allowable shall be allocated equally among the
 individual proratable wells producing from this field.
         NINETY-FIVE percent (95%} of the total field allowable shall be allocated among the
 individual wells in the proportion that the deliverability of such well, as evidenced by the most
 recent G-10 test filed with the Railroad Commission bears to the summation of the deliverability
 of all proratable wells producing from this field.
         It is further ORDERED that these rules are temporary and effective until January 1, 2004,
 or until Commission staff evaluates appropriate data after notice and opportunity for hearing as
 offered by the Commission prior to the expiration of the mies. After this notice and opportunity
 for hearing, should the evidence evaluated during review be insufficient to sustain spacing or
 proration unit mies, these temporary rules, on the Commission'sown motion, will be terminated
 and the field will revert to Statewide spacing and density mies.
         Done this twenty-fifty day of June, 2002.




                                                                                                    Q ....
                                                        Commissioner Charles R. Matthews


                                                       Commissioner Tony Garza
Tab 3
                                                                                      Filed
                                                                      9/8/2014 4:12:20 PM
                                                                         Esther Degollado
                                                                             District Clerk
                                                                             Webb District
                                                                     2014 CVQ000 438 D4
                      CAUSE NO. 2014 CVQ000 438 D4

VAQUILLAS UNPROVEN MINERALS,          §   IN THE DISTRICT COURT OF
LTD.,                                 §
Plaintiff,                            §
                                      §
v.                                    §   WEBB COUNTY, TEXAS
                                      §
CONOCOPHILLIPS COMPANY,               §
Defendant                             §   406th JUDICIAL DISTRICT




                   PLAINTIFF’S CROSS-MOTION FOR
                  PARTIAL SUMMARY JUDGMENT AND
                     RESPONSE TO DEFENDANT’S
                  MOTION FOR SUMMARY JUDGMENT




PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                 PAGE 1
                                                     TABLE OF CONTENTS

I.         SUMMARY ......................................................................................................................... 3

II.        SUMMARY JUDGMENT STANDARD.......................................................................... 6

III.       BACKGROUND ................................................................................................................. 7

     A. The purpose of an oil and gas lease, as well as a retained acreage clause, is to develop
     property to produce minerals................................................................................................... 7
     B. Spacing, density, and proration units. ............................................................................. 8
     C. The Leases contain a retained acreage clause limiting the amount of acreage Conoco
     was allowed to retain for each well. ....................................................................................... 10
     D. The Railroad Commission adopted spacing rules for the Vaquillas Ranch (Lobo
     Cons.) Field. ............................................................................................................................. 12
IV.        ARGUMENT AND AUTHORITIES ............................................................................. 13

     A. Under the plain language of the Leases, Conoco is entitled to retain no more than the
     40-acre units per well established by the Railroad Commission. ....................................... 13
     B. Conoco’s contention that the field rules for the Vaquillas Ranch (Lobo Cons.) field
     do not establish 40-acre units requires the Court to disregard or to add words to the
     Leases........................................................................................................................................ 16
     C. Jones v. Killingsworth, cited by Conoco, supports Vaquillas’s position that the field
     rules “establish” or “prescribe” 40-acre units, and operators are only “permitted” to
     form larger units...................................................................................................................... 19
     D. Conoco’s interpretation ignores the inherent role of drilling units as specifying the
     minimum acreage required to drill wells, and thereby renders the word “spacing” in
     Paragraph 18’s agreed exception meaningless. .................................................................... 22
     E. Conoco’s argument regarding a presumption against a “limitation on the grant” is
     not relevant to the question of whether Conoco is obligated to execute a formal release of
     the Reverted Minerals. Further, the presumption does not apply in the context of
     Paragraph 18’s clear condition. ............................................................................................. 24
V.         CONCLUSION ................................................................................................................. 25

VI.        SUMMARY JUDGMENT EVIDENCE ......................................................................... 26

VI.        PRAYER ........................................................................................................................... 28




PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                                                                       PAGE 2
                              CAUSE NO. 2014 CVQ000 438 D4

VAQUILLAS UNPROVEN MINERALS,                       §   IN THE DISTRICT COURT OF
LTD.,                                              §
Plaintiff,                                         §
                                                   §
v.                                                 §   WEBB COUNTY, TEXAS
                                                   §
CONOCOPHILLIPS COMPANY,                            §
Defendant                                          §   406th JUDICIAL DISTRICT

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
  RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

          Plaintiff Vaquillas Unproven Minerals, Ltd. (“Vaquillas”) moves for partial

summary judgment against Defendant ConocoPhillips Company (“Conoco”), and urges

the denial of Conoco’s motion for summary judgment, and in support respectfully shows:

     I.   SUMMARY

          Vaquillas seeks a partial summary judgment holding that Conoco retains only 40

acres for each producing and shut-in gas well drilled by Conoco on the oil and gas leases

that are the subject of this lawsuit. Vaquillas also seeks denial of Conoco’s motion for

summary judgment.

          The central issue in this case is the legal interpretation of a retained acreage clause

that is identical in two oil and gas leases between Vaquillas, as lessor, and Conoco, as

lessee. Under both leases, Conoco was entitled to retain acreage for each producing or

shut-in gas well capable of producing in paying quantities upon the expiration of its

continuous drilling program. For each gas well Conoco drilled, it was entitled to retain

acreage equal to the size of units established by the spacing provided in the rules adopted

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                      PAGE 3
by the Railroad Commission for the field of production, here 40 acres per well. Had the

Commission not adopted such rules, Conoco would have been entitled to retain 640 acres

per gas well. But that is not the case. Conoco did not drill the additional wells to

develop the leasehold acreage to the density provided by the Railroad Commission rules.

Accordingly, the leases terminated as to all but the 40 acres retained for each well, and

the remaining acreage reverted to Vaquillas.

        The key language is in Paragraph 18 of both Leases:

        …Lessee covenants and agrees to execute and deliver to Lessor a written
        release of any and all portions of this lease which have not been drilled to a
        density of at least 40 acres for each producing oil well and 640 acres for
        each producing or shut-in gas well, except that in case any rule adopted
        by the Railroad Commission of Texas . . . for any field on this lease
        provides for a spacing or proration establishing different units of
        acreage per well, then such established different units shall be held
        under this lease by such production, in lieu of the 40 and 640-acre units
        above mentioned…

(Emphasis added).1

        Some 33,363 acres were leased to Conoco. As reflected in Conoco’s written

releases, 208 wells were drilled under the leases prior to the expiration of the continuous

drilling program.2 As it was entitled to retain 40 acres for each well, Conoco was entitled

to retain a total of up to 8,320 acres (208 x 40).3 The remaining 25,043 acres reverted to

Vaquillas (the “Reverted Minerals”).




1
  26,622.79 Acre Lease at ¶ 18 (Ex. B-2 to Smith Aff.); 6,740 Acre Lease at ¶ 18 (Ex. B-3 to Smith Aff.).
2
  Conoco’s Motion for Summary Judgment (“Conoco MSJ”) at Exs. C and D.
3
  This, of course, is assuming that each of the 208 wells is producing or capable of producing in paying
quantities. That issue is not before the Court in this motion.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                             PAGE 4
        Summary judgment evidence establishes the following as a matter of law or

uncontested fact:

               The Railroad Commission of Texas adopted special field rules for the
                Vaquillas Ranch (Lobo Cons.) Field.4

               Those field rules apply to the wells drilled by Conoco under the two
                Vaquillas Leases.5

               The spacing provided for in the special field rules established units of
                acreage for gas wells.6

               Those units were different than 640 acres.7

               The units established were 40 acres per well.8

               Conoco ended its continuous drilling program on or about June 21, 2012
                (90 days after the completion date of Conoco’s Vaquillas Ranch A-7 No.
                249 Well (API No. 42-479-41635), which is the last well drilled under the
                continuous drilling program).9

               The leases terminated for all but 40 acres for each producing or shut-in gas
                well capable of producing in paying quantities on June 21, 2012 (90 days
                after completion of the above-referenced well), and the acreage thereby
                reverted to Vaquillas.10

               Conoco was required to execute a formal release for the Reverted Minerals,
                but has not done so as to most of the acreage that comprises the Reverted
                Minerals.11

        Conoco acknowledges that it was not entitled to retain all the leasehold acreage,

but claims that it is entitled to retain significantly more than 40 acres per well, for a total

4
  Ex. A-1 to Ringuet Aff., accord Conoco MSJ at 4.
5
  Id.
6
  16 TAC § 3.38(b)(2)(A) (Ex. A-2 to Ringuet Aff.).
7
  Id.
8
  Id.
9
  Conoco’s Resp. to Interrogs. Nos. 16 & 17 at p. 8. (Ex. A-3 to Ringuet Aff.).
10
   Ex. B-2 & B-3 to Smith Aff.
11
   Ex. B-2 & B-3 to Smith Aff.; Exs. C & D to Conoco Motion.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                    PAGE 5
of 23,671.63 acres.12 This stands in sharp contrast to the 8,320 acres retainable on the

basis of 40 acres per well. Conoco thus wrongfully claims title to 15,351.63 acres of the

Reverted Minerals. Conoco’s wrongful claim of title to these disputed minerals forced

Vaquillas to file this case.

          In support of its argument that it is entitled to retain 640 acres per well, Conoco

argues that the Commission did not “establish” 40-acre units because the units

established by the special field rule for the Vaquillas Ranch (Lobo Cons.) Field only set

out the minimum amount of acreage for drilling units required to drill a well. Conoco

also suggests that the 40-acre units established by the special field rules for the Vaquillas

Ranch (Lobo Cons.) Field do not trigger the exception set forth in Paragraph 18 because

they are not different than the 40-acre units established by the statewide rules. Each

contention misses the point and requires that certain language be ignored and that other

words be added to the Leases, contrary to accepted rules of contract instruction.

 II.      SUMMARY JUDGMENT STANDARD

          This is a “traditional” motion for summary judgment, filed pursuant to Rule

166a(c), as to certain of Vaquillas’s claims against Conoco. “[T]here is no genuine issue

as to any material fact and [Vaquillas is] entitled to judgment as a matter of law on the

issues expressly set out in the motion.”13




12
     Conoco MSJ at Exs. C and D.
13
     TEX. R. CIV. P. 166a(c).

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 6
III.      BACKGROUND

       A. The purpose of an oil and gas lease, as well as a retained acreage clause, is to
          develop property to produce minerals.

          An oil and gas lease is, at its core, a bargain struck by a landowner/lessor to have

developed the hydrocarbons beneath his land with another who has the experience and

capability to do so by undertaking the complex process of drilling and producing those

hydrocarbons.14 The landowner/lessor wants the mineral value of the land developed; the

oil and gas company/lessee wants the opportunity to make a profit. In order to have their

minerals developed, landowners/lessors generally must transfer the rights to explore,

drill, produce, and market the minerals to an oil and gas company with the skill and

financial ability to do so, such as Conoco.15 The oil and gas lease is the instrument that is

almost invariably used to transfer these rights to the oil and gas company.16 In return for

the risk assumed by the oil and gas company, it receives the lion’s share of the profit

derived from production and a generous time period (typically so long as production is

obtained and maintained in paying quantities) within which to continue operations on the

lease.

          Absent an express limitation in the lease, a lessee’s rights under an oil and gas

lease may continue, as to the entire property, for an indefinitely long period of time. This

is the case because leases are typically structured so that if oil or gas in paying quantities

is found during the lease’s primary term, the oil and gas company’s rights to operate will


14
   1 Ernest E. Smith and Jacqueline Lang Weaver, Texas Law of Oil and Gas § 4.1(B) (2014).
15
   Id.
16
   Id.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                          PAGE 7
continue for so long thereafter as any well is producing oil or gas in paying quantities on

the leased property.17

        Oil and gas leases frequently contain a retained acreage clause that provides

operators with the choice and flexibility to develop the acreage to a specified density, or

to not do so and have acreage revert to the landowners/lessors. The retained acreage

clause also helps the landowners/lessors ensure that his property is fully developed within

a reasonable period of time, by allowing development of reverted acreage by another

lessee.18 In specifying the density for development, the clause may provide for reference

to Railroad Commission rules.19

     B. Spacing, density, and proration units.

        The Railroad Commission is responsible for preventing waste of the state’s oil and

gas natural resources and protecting the correlative rights of mineral owners, and it

adopts statewide rules and special field rules as means to accomplish this end.20 Special

field rules for a given field (reservoir) are commonly referred to simply as “field rules.”

        Field rules typically address, among other things, spacing requirements. The

Railroad Commission’s spacing requirements typically establish the minimum distance a

well can be located to the nearest lease line, property line, or subdivision line, and to

other wells on the same lease completed in the same reservoir. 21 Spacing in effect



17
   Id.
18
   1 Smith & Weaver § 5.2(B)(3).
19
   1 Smith & Weaver § 5.2(B)(3) (citing ConocoPhillips Co. v. Ramirez, 2006 WL 1748584 (Tex. App.—
San Antonio 2006, no pet.) (mem. op.).
20
   R.R. Com'n of Texas v. WBD Oil & Gas Co., 104 S.W.3d 69 (Tex. 2003).
21
   16 TAC § 3.37.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                       PAGE 8
mandates that a certain number of acres be allotted to a given well, and is intertwined

with “density.”

        The Railroad Commission’s “density” requirements govern the number of wells

that may be drilled on a given amount of acreage in a reservoir.22               The density

requirement does so by prescribing the minimum required size of the “drilling unit” – the

minimum number of acres the operator must have to drill a well.23 This is the essential

nature of the drilling unit. The “drilling unit” is on occasion also referred to as a “spacing

unit” or a “development unit.”24          Such units are by their nature minimum-sized units,

because they prescribe the minimum acreage required to obtain a Railroad Commission

permit to drill a well. An operator may always drill a well with more acreage than the

minimum.

        The Railroad Commission also regulates production levels to prevent waste and

protect correlative rights. One way this is done is through specification of “prescribed”

“proration units” for a field. These units are often confused with drilling units, though

they are very different. A prescribed proration unit does not address the number of acres

necessary to drill a well.25 It simply specifies the maximum amount of acres that an

operator may assign to a well as the proration unit for that well. In turn, the Commission

uses the well proration units designated by operators for the purpose of assigning




22
   16 TAC § 3.38. (Ex. A-2 to Ringuet Aff.)
23
   16 TAC § 3.38(a)(2), (d)(1). (Ex. A-2 to Ringuet Aff.)
24
   2 Smith & Weaver § 10.1(B)(2).
25
   See 2 Smith & Weaver § 10.1(B)(2).

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 9
production allowables that allocate total field production among individual wells.26

Prescribed proration units are by their nature maximum-sized units, because they

prescribe the maximum acreage that an operator may assign to a well as a proration unit

for production allowable purposes. An operator may always assign fewer acres to its

proration unit than the maximum.

     C. The Leases contain a retained acreage clause limiting the amount of acreage
        Conoco was allowed to retain for each well.

        The properties that are the subject of this lawsuit are a 26,622.79-acre tract27 and a

6,740-acre tract,28 both located in Webb County, Texas. Vaquillas is the successor-in-

interest to the original lessor(s) under both the 26,622.79-acre lease and the 6,740-acre

lease (the “Leases”).29        Defendant Conoco is a successor-in-interest to the original

lessee(s).

        The Leases have been amended and supplemented a number of times. On or about

November 1, 1987, the 26,622.79-acre lease was amended to include Paragraph 18.30 On

the same date, the 6,740-acre lease was entered into, containing the same Paragraph 18.

This paragraph provides for the release of acreage at the end of the continuous drilling


26
   16 TAC § 3.38(a)(3). (Ex. A-2 to Ringuet Aff.)
27
   26,622.79 acres of land, more or less, situated in Webb County, Texas more fully described in the Oil,
Gas and Mineral Lease dated June 15, 1974 (as amended) between Vaquillas Ranch Company, Ltd. et al.,
as Lessor, and Conoco Inc., as Lessee, a copy of which is recorded in Volume 460, Pages 324-330 of the
Webb County Deed Records (hereinafter the “26,622.79-acre lease”). (Ex. B-2 to Smith Aff.).
28
   6,740 acres of land, more or less, situated in Webb County, Texas more fully described in the Oil, Gas
and Mineral Lease, dated effective November 1, 1987, and entered into by and between Vaquillas Ranch
Company, Ltd., Vaquillas Unproven Mineral Trust, and Vaquillas Proven Mineral Trust, as Lessor, and
Conoco Inc., as Lessee, a Memorandum of which is recorded in Volume 1303, Pages 886 et seq. of the
Webb County Real Property Records (hereinafter the “6,740-acre lease”). (Ex. B-3 to Smith Aff.).
29
   See Ex. B Smith Aff.
30
   The retained acreage clause found in Paragraph 18 was also in the original 26,622.79-acre lease. In the
original 1974 lease, the clause was found in section 12(g). (Ex. B-2 to VAQ Aff.).

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                             PAGE 10
program. In order to be engaged in a continuous drilling program, after the end of the

primary term, Conoco must commence the drilling of a new well within 90 days after the

completion of each well. At the end of the continuous drilling program (i.e., when

Conoco elects to cease commencement of the drilling of new wells within the 90 day

period(s)), the Leases are maintained only as to an amount of acreage for each producing

or shut-in gas well that is capable of producing in paying quantities. The Leases go on to

require Conoco to execute and deliver to Vaquillas a written release of any acreage not

retained.

          Paragraph 18 states in pertinent part:

         … Lessee covenants and agrees to execute and deliver to Lessor a written
         release of any and all portions of this lease which have not been drilled to a
         density of at least 40 acres for each producing oil well and 640 acres for
         each producing or shut-in gas well, except that in case any rule adopted by
         the Railroad Commission of Texas or other regulating authority for any field
         on this lease provides for a spacing or proration establishing different
         units of acreage per well, then such established different units shall be
         held under this lease by such production, in lieu of the 40 and 640-acre
         units above mentioned.

(Emphasis added).31

          Conoco and Vaquillas thus agreed to an exception to Conoco’s otherwise-existing

right to retain 640 acres for each gas well. If the Commission adopts a rule for the field

providing for spacing or proration that establishes units of acreage different than 40 acres

[oil wells] or 640 acres [gas wells], Paragraph 18’s “except” provision is triggered and

Conoco therefore retains only the amount of acreage per well established by the spacing

provided in the Railroad Commission’s rules for the field. The expressed intent of the

31
     Exs. B-2 & B-3 to Smith Aff. at ¶ 18.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 11
parties’ agreed exception is clear. In lieu of the default 640 acres, the units established by

the Railroad Commission’s rules for the field were to determine the amount of acreage

that would be retained for each well.

     D. The Railroad Commission adopted spacing rules for the Vaquillas
        Ranch (Lobo Cons.) Field.

        The Railroad Commission of Texas adopted spacing rules in its special field rules

for the Vaquillas Ranch (Lobo Cons.) Field.32 Each of the wells drilled under the Leases

is in the Vaquillas Ranch (Lobo Cons.) Field.33

        After the November 1, 1987, amendment to the Leases, at Conoco’s request, the

Railroad Commission adopted rules specifically for the Vaquillas Ranch (Lobo Cons.)

Field. These field rules, which were initially adopted on February 24, 1998, contained

spacing rules providing that no well could be drilled nearer than 467 feet to any property

line, lease line, or subdivision line (the “lease-line spacing” requirement), and that no

well could be drilled nearer than 1,200 feet from any other well (the “between-well

spacing” requirement).34 Under such rules, the established spacing unit (i.e., drilling

unit) was a minimum of 40 acres per well.

        On or about November 2, 2010, and again at Conoco’s request, the Railroad

Commission held a field rule hearing for the Vaquillas Ranch (Lobo Cons.) Field.

Following the hearing, the Commission amended the rules for the field, leaving the 40-

32
   Conoco MSJ at 4.
33
   Id.
34
    The 467 foot lease-line spacing and 1,200 foot between-well spacing requirements happen to be
identical to the requirements set out in Statewide Rule 37, which would apply in the absence of field
rules. The Commission, through its adoption of special field rules for the field, considered the evidence
presented and in its expertise concluded that this was the appropriate spacing rule for development in this
particular field. (Ex. A-4 to Ringuet Aff.).

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                              PAGE 12
acre drilling unit requirement intact.35 The 1998 field rules, as amended, remain in effect

today.

         The amended field rules continue to provide for lease-line spacing of 467 feet, and

between-well spacing of 1,200 feet, with one exception.                 As has become common for

certain types of fields, in the 2010 amendments to the field rules, the Commission

eliminated the minimum between-well spacing requirement for wells located at least 660

feet from the nearest property line, lease line, or subdivision line. This gave the operators

in the field greater flexibility in locating wells.36 The 40-acre established drilling unit

requirement continued to apply for all wells drilled in the field.37

IV.      ARGUMENT AND AUTHORITIES

      A. Under the plain language of the Leases, Conoco is entitled to retain no more
         than the 40-acre units per well established by the Railroad Commission.

         Paragraph 18 of the Leases unambiguously provides that when the Railroad

Commission adopts field rules that provide for spacing “establishing different units of


35
   Ex. A-5 to Ringuet Aff.
36
   Conoco sought to eliminate the between-well spacing requirement for interior wells because the area is
highly faulted. Because of the complexity of the geology, the difficulty of developing the many separate
fault blocks in the field, and the desire to ensure all the “sweet spots” were produced, the between-well
spacing requirement for interior wells was eliminated. See Ex. A-5 to Ringuet Aff.
37
    Importantly, while the field rules were amended in 2010 to remove the between-well spacing
requirement for interior wells, the amendments did not affect the density requirement for any wells drilled
on the Subject Property. As discussed above, the purpose of the elimination of the between-well spacing
requirement for interior wells was to promote production in a tight formation and deal with structural
anomalies. The effect was not to amend or remove the density requirement. The Commission did not
amend or eliminate the acreage requirement for drilling wells, including interior wells, in the field.
Where field rules are amended, but the amendments do not expressly amend, eliminate, or address an
already-existing portion of the field rule, that section of the rule is unaffected by the amendments. After
the 2010 amendments, the Commission continued to require standard drilling units of 40 acres per well.
See, e.g., “Field Rules Display” for the field on the Commission’s website. (Ex. A-1 to Ringuet Aff.).
Further, the 40-acre standard drilling unit requirement is consistent with Conoco’s W-1 drilling permits.
E.g., W-1 for API No. 42-479-41635. (Ex. A-6 to Ringuet Aff.).

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                              PAGE 13
acreage per well, then such established different units shall be held under this lease by

such production, in lieu of the 40 [for oil wells] and 640-acre [for gas wells] units above

mentioned.”38 The Railroad Commission did adopt field rules providing for spacing that

established 40-acre units for the Vaquillas Ranch (Lobo Cons.) Field. Conoco, therefore,

may retain no more than 40 acres per gas well.

          In Paragraph 18, the parties agreed to an exception to Conoco’s otherwise existing

right to retain 640 acres for gas wells. The exception is triggered by the Railroad

Commission’s adoption of spacing or proration establishing “… different units of

acreage per well …” (the “agreed exception”). Thus, the parties clearly contemplated

that spacing rules (as well as proration rules) trigger the agreed exception, if the units of

acreage thereby established are different than 640 acres for gas wells. When triggered,

the agreed exception allowed Conoco to retain only those units of acreage per well

established by the spacing provided in the Railroad Commission rules, thus reducing the

acreage Conoco could retain. This is precisely what occurred here. It is undisputed that

the Railroad Commission, through its special field rules, provided spacing rules for the

Vaquillas Ranch (Lobo Cons.) Field.39 As discussed below, these spacing rules in turn

establish 40-acre units per well.

          In situations such as this one, in which the Commission adopts rules for a field

providing for spacing, but where the field rules do not explicitly set out the required

density (minimum acres required to drill a well), Railroad Commission Rule 38 operates


38
     Exs. B-2 & B-3 to Smith Aff. at ¶ 18.
39
     Conoco MSJ at 4.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                 PAGE 14
to prescribe the units of acreage established by the spacing provided in the rules for the

field. 16 TEX. ADMIN. CODE § 3.38 (“Rule 38”).40 Rule 38 provides in pertinent part:

          The standard drilling unit for all oil, gas, and geothermal resource fields
          wherein only spacing rules… are applicable is hereby prescribed to be
          the following.

                               Spacing Rule           Acreage
                                                    Requirement
                           (1) 150 - 300                 2

                           (2) 200 - 400                   4

                           (3) 330 - 660                  10

                           (4) 330 - 933                  20

                           (5) 467 - 933                  20

                           (6) 467 - 1200                 40

                           (7) 660 - 1320                 40


16 TEX. ADMIN. CODE § 3.38(b)(2)(A) (emphasis added).41

          The Commission’s special field rules provide a spacing rule – 467 feet lease-line

spacing and 1,200 feet between-well spacing – for the Vaquillas Ranch (Lobo Cons.)

Field. As is contemplated by Rule 38, these special field rules did not contain a density

rule. Nevertheless, as shown on the above table, the special field rules’ designation of




40
     Ex. A-2 to Ringuet Aff.
41
     Ex. A-2 to Ringuet Aff.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                PAGE 15
spacing operated to prescribe and establish 40-acre drilling units for each oil or gas well

in the Vaquillas Ranch (Lobo C.) Field.42

        The agreed exception was triggered by the adoption of the Vaquillas Ranch (Lobo

Cons.) special field rules, which included spacing that established 40 acre units. Conoco

was therefore entitled to retain no more than 40 acres for each of the gas wells it drilled

on the Subject Property. Consistent with the fundamental purpose of the oil and gas lease

– to develop and produce the minerals – this allows Conoco to continue to produce the

minerals from the wells that it has drilled on the acreage that it has developed. The

remaining undeveloped acreage reverts to Vaquillas, allowing Vaquillas or another party

to develop the undeveloped reverted acreage and produce the minerals underlying that

acreage.

     B. Conoco’s contention that the field rules for the Vaquillas Ranch (Lobo Cons.)
        field do not establish 40-acre units requires the Court to disregard or to add
        words to the Leases.

        Conoco argues that the established 40 acre spacing/drilling units are not

“established” because they constitute a minimum (with no maximum) acreage

requirement for drilling each well. In advancing this argument, Conoco would have the

Court ignore well-settled rules of contract construction in order to fulfill Conoco’s quest



42
   Prior to 1955, the Commission relied upon spacing rules alone to govern the density of drilling.
Observing that on tracts of irregular size and shape, wells could be drilled with less acreage per well (i.e.,
to a greater density), as compared to regularly-shaped tracts, i.e., square tracts, in 1955, the Commission
first adopted the chart found in Rule 38. The chart was adopted to prescribe the required minimum
number of acres per well based on the applicable spacing to remedy this “disadvantage” for regularly-
shaped tracts. The chart remains the same to this date. (Exs. A-2, A-7 of Ringuet Aff.). The chart in Rule
38 effectively serves as a backstop or gap-filler when only spacing is provided for in the special field
rules.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                                PAGE 16
to retain 640 acres for each well drilled under the Leases.43 Conoco’s reading is at odds

with the plain language of the Leases.

        Paragraph 18’s agreed exception to Conoco’s otherwise existing right to retain 640

acres for gas wells is triggered by the Railroad Commission’s field rules providing for

spacing or proration establishing “…different units of acreage per well….” It does not

use the words establishing “…maximum units of acreage per well….” The units are no

less “established” or “prescribed” because they operate as minimums. Acceptance of

Conoco’s argument that because the 40 acre units are only minimums, Paragraph 18’s

agreed exception is not triggered, would require that the court add words to the language

chosen by the parties, contrary to accepted rules of contract interpretation.44

        To the extent that Conoco means to imply that because the 40-acre units

established by the spacing provided in the field rules for the Vaquillas Ranch (Lobo

Cons.) Field are the same as the statewide rules (which apply if field rules have not been

established), the exception provision of Paragraph 18 is not triggered, Conoco is

incorrect.45

        Where the language of Paragraph 18 refers to the Railroad Commission’s adoption

of “spacing … establishing … different units of acreage per well …,” the word

“different” refers back to the 40 acres for each oil well and 640 acres for each producing




43
   See Am. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 162 (Tex. 2003) (courts “may neither rewrite
the parties' contract nor add to its language,” but rather, must interpret unambiguous contract language as
written).
44
   Id.
45
   Conoco MSJ at 8.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                              PAGE 17
or shut-in gas well earlier in the sentence.46 The word “different” here does not, as

Conoco suggests, mean different from the “statewide rules” for well density; had it meant

that, the parties would have referenced the statewide rules.47 Conoco’s effort to add

words to the contract must again be rejected.

       Conoco also appears to take the position that the reference to “units of acreage per

well” refers only to “proration units” and does not include “drilling units.”48 The parties

chose the broader term “units of acreage,” and specified that spacing rules or proration

rules could trigger the exception.        Thus the provision cannot be limited to proration

units, but must include both drilling units and proration units. This is consistent with the

language of Paragraph 18’s agreed exception referring to “…spacing or proration

establishing different units of acreage per well.”

       In addition, Conoco references the pooling clause in the Leases.49 Under the

Leases, however, the pooling clause has nothing to do with or effect on the acreage

limitation in the retained acreage clause. Conoco’s statement that the pooling clause

somehow establishes the “normal and completely authorized block of acreage” under the

Leases would render meaningless the agreed exception.50




46
   Indeed, Conoco acknowledges this on page 11 of its Motion for Summary Judgment, when it states that
before Paragraph 18’s exception is triggered, “the Railroad Commission must ‘establish’ units for gas
wells of a different size than 640 acres.”
47
   Notably, there is no reference to statewide rules in Paragraph 18.
48
   Id. at 4.
49
   Conoco MSJ at 6.
50
   Conoco MSJ at 7.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                         PAGE 18
         The Commission has, through the spacing rules adopted for the field, established a

40-acre spacing/drilling unit requirement. Paragraph 18’s condition was thus triggered.

Conoco is entitled to retain no more than 40 acres per well.


   C. Jones v. Killingsworth, cited by Conoco, supports Vaquillas’s position that the
      field rules “establish” or “prescribe” 40-acre units, and operators are only
      “permitted” to form larger units.

         Jones v. Killingsworth, 403 S.W.2d 325 (Tex. 1965), dealt with a pooling clause

and proration units prescribed by the Railroad Commission, not a retained acreage clause.

Nonetheless, the case is instructive and supports Vaquillas’s position that the

Commission’s field rules for the Vaquillas Ranch (Lobo Cons.) Field “establish” 40-acre

units.

         Jones involved a lessee’s attempt to create a pooled unit for oil of 160 acres rather

than an 80-acre unit, which the lessor believed to be the maximum size allowed under the

pooling clause of the parties’ oil and gas lease. Similar to the retained acreage clause in

this case, the pooling provision in Jones also created an exception to the default

maximum pooled unit size when a different one was prescribed by a governmental

authority.

         Units pooled for oil hereunder shall not substantially exceed 40 acres each
         plus a tolerance of 10% thereof, provided that should governmental
         authority having jurisdiction prescribe or permit the creation of units larger
         than those specified, units thereafter created may conform substantially in
         size with those prescribed by governmental regulations.

Id. at 327 (emphasis added).




PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 19
       The lessee in Jones argued that because rules adopted by the Railroad Commission

prescribed oil proration units of not less than 80 acres but merely permitted up to 160

acres for each oil unit, that by reading these rules into the lease’s pooling provision the

lease would read: “the size of the units thereafter created may not be substantially less

than 80 acres nor substantially more than 160 acres. Id. at 327. The Supreme Court

disagreed with this construction, writing:

       The lessors did not consent to enlarge an oil proration unit to any size
       permitted by governmental regulations. They gave their consent to enlarge
       a unit of substantially 40 acres, but only to the extent of the size of units
       prescribed by the regulatory authority. The fact that the Railroad
       Commission may permit a much larger unit cannot be read into the lease
       contract when, as here, the authority to create larger units is expressly
       limited to units the size prescribed by the Railroad Commission. The
       Commission prescribed a unit of 80 acres. The field rules clearly say that
       there must be a proration unit of at least 80 acres, and there may be larger
       units of not more than [160] acres. The parties obviously knew when the
       lease contract was executed that a permitted oil proration unit could
       conceivably be much larger in area than one prescribed by
       governmental authority. To say that a lessee can pool lessor’s land
       with units of any size permitted by the Railroad Commission would
       defeat the intention of the parties to restrict the size of the units to a
       size prescribed by governmental authority.

Id. at 327-28 (boldface added; italics in original).

Jones stands for the proposition that when an oil and gas lease provision references

acreage prescribed by a Railroad Commission rule as a marker that will restrict or limit

the size of the units that the lessee is otherwise allowed to retain, the unit size prescribed

by the Commission rule controls over a larger-sized unit that is merely permitted or

allowed by such Commission rule.




PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                  PAGE 20
        Like Jones, here the Vaquillas retained acreage clause clearly contemplated a

restriction in the size of the otherwise allowed 40- or 640-acre units to the size prescribed

by Railroad Commission field rules. The parties knew when the Leases were executed

that field rules could be adopted for a field on the Vaquillas Ranch providing for spacing

that established units different than 640 acres per gas well. That is what happened. The

467-1200 spacing in the field rules established the 40-acre drilling unit requirement.

               The standard drilling unit for all oil, gas, and geothermal resource
        fields wherein only spacing rules… are applicable is hereby prescribed
        to be the following.

            Spacing Rule                        Acreage Requirement
            ...                                 ...
            (6) 467 – 1200                            40
            ...                                 ...
                                                                       51
16 TEX. ADMIN. CODE § 3.38(b)(2)(A) (emphasis supplied).                    The field rules provide for

spacing establishing 40 acre units. In the Jones pooling provision, the limiting word was

“prescribed.”     In the Vaquillas Leases, the word of limitation is “established.” As

Conoco’s motion correctly states, Black’s Law Dictionary defines “Establish” as “To

settle, make or fix firmly; place on a permanent footing; found; create; put beyond doubt

or dispute; prove; convince.”52         Black’s also defines “Prescribe” with an equivalent

meaning: “Prescribe”- “To dictate, ordain, or direct; to establish authoritatively (as a

rule or guideline).”53 (emphasis added). The applicable rules for the field include



51
   Ex. A-2 to Ringuet Aff.
52
   Conoco MSJ at 11.
53
   Black’s Legal Directory at 1373 (10th ed. 2014). Likewise, Webster’s Dictionary defines “prescribe” to
include “to establish rules, laws, or directions.” Webster’s II New College Dictionary at 874 (Houghton
Mifflin Company 1999).

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                            PAGE 21
spacing rules that clearly “establish” or “prescribe” 40-acre units for the Vaquillas Ranch

(Lobo Cons.) Field.

          Conoco argues that because the prescribed density rule sets out only a minimum

amount of acreage required for a drilling unit (i.e., to drill a well) rather than a fixed

acreage or the maximum acreage, that this somehow means the spacing rules provided in

the special field rules do not establish units of acreage different than 640 acres. 54 This is

incorrect.      The units are no less “prescribed” and “established” because they are

minimums. And, the prescribed and established 40-acre units are unarguably different

than 640-acre units. Conoco’s argument tracks the argument made (and lost) by the lessee

in Jones. That argument was rejected by the Texas Supreme Court, and it should be

rejected by this Court.

      D. Conoco’s interpretation ignores the inherent role of drilling units as
         specifying the minimum acreage required to drill wells, and thereby renders
         the word “spacing” in Paragraph 18’s agreed exception meaningless.

          Conoco’s erroneous interpretation of Paragraph 18 also fails because it would

render Paragraph 18’s “except” clause meaningless as it relates to spacing.

          The Texas Supreme Court has held that in construing an oil and gas lease, one

must “examine the entire document and consider each part with every other part so that

the effect and meaning of one part on any other part may be determined.”55 This is

because the court presumes “that the parties to a contract intend every clause to have




54
     Conoco MSJ at 4, 8, 11-12.
55
     Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121 (Tex. 1996) (emphasis added).

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                          PAGE 22
some effect.”56 And in construing the language of a contract, the court should consider

the surrounding circumstances as part of determining whether the language can be given

a definite meaning. E.g., Sun Oil Co. (Delaware) v. Madeley, 626 S.W.2d 726, 731 (Tex.

1981).

         Conoco argues that spacing provided in the Railroad Commission’s field rules do

not “establish” 40-acre units, because they “permit operators to drill wells on a minimum

of 40 acres.”57 By their very nature, because of their purpose, the Railroad Commission’s

density requirements establish only a minimum acreage requirement – they establish the

minimum amount of acreage required for drilling a well.58                      Conoco’s construction,

whereby the exception applies only when the Commission establishes a precise and fixed

drilling unit size or proration unit size, ignores the fact that by their nature, prescribed

drilling units are minimum requirements.59               The agreed exception of Paragraph 18,

however, unquestionably indicates that the parties contemplated that special field rules

that provide for spacing could trigger the retained acreage clause’s exception, and thereby

reduce the number of acres that Conoco could otherwise retain.60


56
   Id. (emphasis added).
57
   Conoco MSJ at 11.
58
   This, of course, is because any other requirement would lead to absurd results (e.g., an operator with a
45 acre tract being denied a drilling permit, where the established density is 40 acres) and because the
Commission’s concern in establishing drilling units is to prevent waste caused by excessively dense
drilling.
59
    This motion concerns drilling/spacing units, and not proration units. Conoco’s reference to proration
units in footnote 4, page 5 of its Motion for Summary Judgment ignores this distinction and the lease
language that speaks to “spacing or proration establishing … units.” As noted above, proration units serve
an entirely different purpose than drilling units, and establish the maximum amount of acreage that an
operator may assign to a well for proration purposes.
60
   It is settled law that contracts are presumed to incorporate regulations and laws existing at the time of
execution. Amarillo Oil Co. v. Energy-Agri Products, Inc., 794 S.W.2d 20, 22-25 (Tex. 1990); Houston
Lighting & Power Co. v. R.R. Comm'n, 529 S.W.2d 763, 766 (Tex.1975).

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                               PAGE 23
       If Conoco were correct that the Commission-established 40-acre units do not

apply because the required drilling units are always only the minimum acreage required

to drill a well, then there would be no circumstances under which the agreed “except”

provision of Paragraph 18 could apply where field rules provide for spacing alone. Thus,

Conoco’s reading would render the reference to “spacing” in the parties’ agreed

exception meaningless and violate the rules of construction that every provision in a

contract be given effect and that it be construed in light of the surrounding circumstances.

For this reason also, Conoco’s argument fails.

   E. Conoco’s argument regarding a presumption against a “limitation on the
      grant” is not relevant to the question of whether Conoco is obligated to
      execute a formal release of the Reverted Minerals. Further, the presumption
      does not apply in the context of Paragraph 18’s clear condition.

       Whether the agreed exception constitutes a covenant or a condition is not relevant

to the issue of whether Conoco is required to execute a formal release for all acreage in

excess of 40 acres for each producing and shut-in natural gas well capable of producing

in paying quantities.

       Nonetheless, the cases cited by Conoco in support of its argument regarding a

presumption against a limitation do not apply in this case because Paragraph 18 contains

a clear limitation or condition. A distinction is generally drawn between covenants and

conditions in oil and gas leases. See, e.g., Rogers v. Ricane Enterprises, Inc., 772 S.W.2d

76, 79 (Tex. 1989). Breach of a condition results in automatic termination of the

leasehold estate upon the happening of stipulated events. Id. Breach of a covenant does




PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                PAGE 24
not automatically terminate the estate, but instead subjects the breaching party to liability

for damages, or the remedy of a decree of cancellation. Id.

          Paragraph 18 specifies the acreage that “shall be held” by Conoco, thus

necessarily also providing for the acreage that shall not be held (i.e., shall revert to

Vaquillas). The agreed exception and the phrase “shall be held” cannot be construed to

be anything other than a condition, breach of which results in termination of the leasehold

estate as to the Reverted Minerals.61

 V.       CONCLUSION

          Conoco has drilled some 208 wells on the leases and retains up to 40 acres for

each well capable of producing in paying quantities. This acreage allows Conoco to

operate these wells and produce them at maximum potential. This case concerns the

remaining 25,000+ acres that Conoco has not developed to the density provided by

Railroad Commission rules for the field. Yet, Conoco wants to hold that acreage and

thereby prevent Vaquillas from having it developed by another operator.

          The Leases unequivocally provide in Paragraph 18 that Conoco retains only that

acreage for each well equal to the acreage per unit established by the Railroad

Commission’s spacing rules for the field if those units are different than 640 acres for gas

wells. Conoco does not dispute that the applicable drilling/spacing units – the minimum

amount of acres required to drill a well – established by the Commission field rules are

40 acres per well. Instead, Conoco makes a number of arguments that simply do not fit

with the language of the Leases and would have this Court rewrite that language.

61
     See, e.g., Freeman v. Magnolia Petroleum Co., 171 S.W.2d 339, 340 (Tex. 1943).

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                   PAGE 25
       Conoco has refused to acknowledge that the undeveloped acres that it elected not

to earn by drilling additional wells has reverted to Vaquillas. And, consistent with this

refusal, Conoco has not provided the formal releases required by the Leases. Vaquillas

simply asks this Court to rectify this situation.

VI.    SUMMARY JUDGMENT EVIDENCE

               In support of this Motion, Vaquillas relies on the following summary

judgment evidence, which is filed with the Motion and is hereby incorporated as part of

this Motion:

       Exhibit A:     Affidavit of Alicia R. Ringuet.

               Exhibit A-1: Field Rules Display for the Vaquillas Ranch (Lobo Cons.)
                            Field.

               Exhibit A-2: Railroad Commission Rule 38 (16 TAC §3.38).

               Exhibit A-3: Defendant ConocoPhillips Company’s Response to Numbers
                            16 and 17 of Plaintiff Vaquillas Unproven Minerals, Ltd.’s
                            First Set of Interrogatories in the above-captioned case.

               Exhibit A-4: Proposal For Decision and Final Order in the Texas Railroad
                            Commission, Oil and Gas Docket No. XX-XXXXXXX.

               Exhibit A-5: Proposal For Decision and Final Order in the Texas Railroad
                            Commission, Oil and Gas Docket No. XX-XXXXXXX.

               Exhibit A-6: Form W-1 filed with Texas Railroad Commission for API
                            No. 42-479-41635.

               Exhibit A-7: Special Order Pertaining to Density Development in All
                            Fields Where Standard Proration Units Have Not Been
                            Adopted, Oil and Gas Docket Nos. 108, 124, 125, 126, 128,
                            129 and 146, August 15, 1955.




PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                             PAGE 26
     Exhibit B:   Affidavit of Dino O. Smith.

           Exhibit B-1: June 15, 1974 Oil, Gas and Mineral Lease between Vaquillas
                        Ranch Company, Ltd., a limited partnership acting herein
                        through its general partners, J.O. Walker, Jr., Gene S. Walker,
                        Evan B. Quiros and E. Walker Quiros (a/k/a Mary Elizabeth
                        Quiros) and Continental Oil Company for 26,622.79 acres of
                        land, more or less, situated in Webb County, Texas.

           Exhibit B-2: November 1, 1987 Oil, Gas and Mineral Lease Amending
                        Oil, Gas and Mineral Lease dated June 15, 1974 (As
                        Amended) between Vaquillas Ranch Company, Ltd.;
                        Vaquillas Unproven Mineral Trust; Vaquillas Proven Mineral
                        Trust; acting by and through its general partners, J. O.
                        Walker, Jr., E. Walker Quiros, Gene S. Walker and Evan B.
                        Quiros, and Conoco, Inc., Lessee for 26,622.79 acres, more or
                        less, situated in Webb County, Texas.

           Exhibit B-3: November 1, 1987 Oil, Gas and Mineral Lease between
                        Vaquillas Ranch Company, Ltd.; Vaquillas Unproven Mineral
                        Trust; Vaquillas Proven Mineral Trust; acting by and through
                        its general partners, J.O. Walker, Jr., E. Walker Quiros, Gene
                        S. walker and Evan B. Quiros and Conoco Inc. for 6,740 acres,
                        more or less, situated in Webb County, Texas.

           Exhibit B-4: December 19, 1984 Mineral Deed from Vaquillas Ranch Co.,
                        Ltd. to J. O. Walker, Jr., et al. a copy of which is recorded in
                        Volume 1097, Pages 66 et seq. of the Deed Records of Webb
                        County, Texas.

           Exhibit B-5: December 19, 1984, Mineral Deed from J.O. Walker, Jr., et
                        al. to J.O. Walker et al., as Trustees of the Vaquillas
                        Unproven Minerals Trust, a copy of which is recorded in
                        Volume 1097, Pages 101 et seq. of the Deed Records of
                        Webb County, Texas.

           Exhibit B-6: Effective December 31, 1996, Mineral Deed from the
                        Trustees of the Vaquillas Unproven Minerals Trust to
                        Vaquillas Unproven Minerals, Ltd. a copy of which is
                        recorded in Volume 471, Pages 711 et seq. of the Official
                        Public Records of Webb County, Texas.



PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                            PAGE 27
       Pursuant to Rules 201 and 204 of the Texas Rules of Evidence, Vaquillas requests

that the Court take judicial notice of the following:

              Exhibit A-2: Railroad Commission Rule 38 (16 TAC §3.38).

              Exhibit A-4: Proposal For Decision and Final Order in the Texas Railroad
                           Commission, Oil and Gas Docket No. XX-XXXXXXX.

              Exhibit A-5: Proposal For Decision and Final Order in the Texas Railroad
                           Commission, Oil and Gas Docket No. XX-XXXXXXX.

              Exhibit A-7: Special Order Pertaining to Density Development in All
                           Fields Where Standard Proration Units Have Not Been
                           Adopted, Oil and Gas Docket Nos. 108, 124, 125, 126, 128,
                           129 and 146, August 15, 1955.

VI.    PRAYER

       For these reasons, Plaintiff Vaquillas Unproven Minerals, Ltd. asks for judgment

against Defendant ConocoPhillips Company for the following:

       A.     Judgment granting Vaquillas’s cross-motion for partial summary judgment;

       B.     Judgment that Conoco has breached the Leases by failing to release all
              acreage in excess of 40 acres for each producing and shut-in natural gas
              well capable of producing in paying quantities;

       C.     Judgment denying Conoco’s motion for summary judgment;

       D.     All other and further relief to which Plaintiff may be justly entitled.




PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                                     PAGE 28
                                  Respectfully submitted,


                                  By:   /s/Gregg Owens
                                        Gregg Owens

                                  Gregg Owens, SBN 15383500
                                  gregg.owens@haysowens.com
                                  John R. Hays, Jr., SBN 09303300
                                  john.hays@haysowens.com
                                  Alicia R. Ringuet, SBN 24074958
                                  alicia.ringuet@haysowens.com
                                  HAYS & OWENS L.L.P.
                                  807 Brazos Street, Suite 500
                                  Austin, Texas 78701
                                  (512) 472-3993
                                  (512) 472-3883 Facsimile

                                  Michael Jung, SBN 11054600
                                  michael.jung@strasburger.com
                                  STRASBURGER & PRICE, LLP
                                  901 Main Street, Suite 4400
                                  Dallas, Texas 75202-3794
                                  (214) 651-4724
                                  (214) 651-4330 Facsimile

                                  Armando X. Lopez, SBN 12562400
                                  mandox@rio.bravo.net
                                  LAW OFFICES OF ARMANDO X. LOPEZ
                                  1510 Calle Del Norte, Suite 16
                                  Laredo, Texas 78041
                                  (956) 726-0722
                                  (956) 726-6049 Facsimile

                                  Raul Leal, SBN 24032657
                                  rleal@rl-lawfirm.com
                                  RAUL LEAL INCORPORATED
                                  5810 San Bernardo, Suite 390
                                  Laredo, Texas 78041
                                  (956) 727-0039
                                  (956) 727-0369 Facsimile

                                  ATTORNEYS FOR VAQUILLAS
                                  UNPROVEN MINERALS, LTD.

PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                 PAGE 29
                            CERTIFICATE OF SERVICE


      I hereby certify that a true copy of this document is being served on the following
persons by the means shown on this the 8th day of September, 2014.


                                         By:   /s/Gregg Owens
                                               Gregg Owens


Mr. Michael V. Powell                                               via Electronic Mail
mpowell@lockelord.com
Ms. Elizabeth L. Tiblets
etiblets@lockelord.com
LOCKE LORD LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201-6776

Mr. Adolfo Campero                                                  via Electronic Mail
acampero@camperolaw.com
CAMPERO & ASSOCIATES, P.C.
315 Calle Del Norte, Suite 207
Laredo, Texas 78041

ATTORNEYS FOR DEFENDANT
CONOCOPHILLIPS COMPANY




PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT AND
RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT                             PAGE 30
                             Filed
             9/8/2014 4:12:20 PM
                Esther Degollado
                    District Clerk
                    Webb District
            2014 CVQ000 438 D4




EXHIBIT

    A
_________
         Exhibit A-5: a true and correct certified copy of the Proposal For Decision and
                      Final Order in the Texas Railroad Commission, Oil and Gas Docket
                      No. XX-XXXXXXX.

         Exhibit A-6: a true and correct certified copy of the Form W-1 filed with the
                      Texas Railroad Commission for API No. 42-479-41635.

         Exhibit A-7: a true and correct copy of the Special Order Pertaining to Density
                      Development in All Fields Where Standard Proration Units Have
                      Not Been Adopted, Oil and Gas Docket Nos. 108, 124, 125, 126,
                      128, 129 and 146, August 15, 1955.

         Exhibit A-8: Resume of Alicia R. Ringuet."

Further affiant sayeth not.




         Subscribed and sworn to before me on this 6 !!::aay of September, 2014.



    I     ,,,,..,,,,,,,   JENN lfER ROGERS
                                         f Texas
         ~~..~~.Y~r~,.;;-,, Notary Public. State o . s
        f":' ': ~ My commission Expire                       Not ry      lie in and for
        \...j ......:..~~         March 28, 20 15      - •
          '~/1'£ Of'\''
           ''''111"''                                        the State of Texas
                                                             My commission expires:




AFFIDAVIT OF ALICIA R. RINGUET                                                            PAGE2
8/25/2014                                                                          Field Rules Display


                                                                                                                                                Log In    I


       Field Rules Display
            Field Query Previous Query


                                         Field Rules for Field: VAQUILLAS RANCH (LOBO CONS.)
                                                        Field Number: 93215400                   District Name: 04

            Oil field Rules:
               County Regular: N Salt Dome: N field Location: LAND                                             Don't Permit: N
            Schedule Remarks: UNITIZED TRACT.
                   Comments: SEE REMARKS FOR OPTIONAL RULES
            Rule                                  Lease         Well            Acres per       Tolerance             Diagonal      Diagonal Max
                               Depth
            Type                                  Spacing       Spacing         Unit            Acres                 Code          Length
            Special               All                                                                                   Corner to
                                                        467           1200         40.0                  0.0                             1200
            Rules               Depths                                                                                   Corner




            Gas field Rules:
               County Regular: N Salt Dome: N field Location: LAND                                             Don't Permii: N
            Schedule Remarks: NO P-15 OR PLAT REQUIRED.
                   Comments: SEE REMARKS
            Rule                                   Lease        Well            Acres per        Tolerance             Diagonal     Diagonal Max
                                Depth
            Type                                   Spacing      Spacing         Unit             Acres                 Code         Length
            Special               All
            Rules               Depths
                                                        467           1200          40.0                 0.0                              0




         [Cancel         I



                                                         Disclaimer   I   RRC Online Home   I   RRC Home        I   Contact




               ,.,   ' ,,.
                l '} /I      ""l''()h
                        ' .'11            "'lri ·1
                               p, ..., f/ {~
                                           ! '-   ·,,



                  .r   ~i;li:>01'.>dh:il I brrn
                        i 'JdJ'to ffl~>~~ r,;1:~
                                                                                                                                         EXHIBIT

                                                                                                                                           A-1
                                                                                                                                         _________


http://webapps.rrc.state.tx.us/DP/fieldSelectAction.do                                                                                                   1/1
                                                              RAILROAD COMMISSION OF TEXAS
                                                         STATE OF TEXAS ·. · · ··· :.
                                                         COUNTYOFTRAVIS '. ·•·
                                                                               I hereby certify that the information on the
                                                         reverse side hereof is a true and correct copy of a document on
D513 7 i; nuG 25 1t~                                     file with the Railroad Commission of Texas, and I further certify that
,'t:\   I       ,:   l   '   i   :::;I;·, I_·\:.
                                                   .,
                                                   1:"
                                                         I am the legal Custodian of the records, files and seal of the Rail-
                             ''.f    (~·                 road Commission of Texas.
                 Ii·
                                                             ~ ;1t"' •-~.l--~-·
                                                                  1
                                                                       o& o-~j---.-··--
            I

                                                         .      v.
                                                                                IY
: Texas Administrative Code                                        http://info.sos.state.tx.us/pls/pub/readtac$ext.TacPage?sl=R&app=9&p_d...



          <>

                              TITLE 16                ECONOMIC REGULATION
                              PART 1                  RAILROAD COMMISSION OF TEXAS
                              CHAPTER 3               OIL AND GAS DIVISION
                              RULE §3.38              Well Densities


          (a) Definitions. The following words and terms, when used in this section, shall have the following
          meanings, unless the context clearly indicates otherwise.

           (1) Commission designee--Director of the Oil and Gas Division or any Commission employee designated in
          writing by the director or the Commission.

           (2) Drilling unit--The acreage assigned to a well for drilling purposes.

           (3) Proration unit--The acreage assigned to a well for the purpose of assigning allowables and allocating
          allowable production to the well.

           (4) Substandard acreage--Less acreage than the smallest amount established for standard or optional drilling
          units.

            (5) Surplus acreage--Substandard acreage within a lease, pooled unit, or unitized tract that remains
          unassigned after the assignment of acreage to each applied for, permitted, or completed well in a field, in an
          amount equaling or exceeding the amount established for standard or optional drilling units. Surplus acreage
          is distinguished from the term "tolerance acreage,"in that tolerance acreage is defined in context with
          proration regulation, while surplus acreage is defined by this rule only in context with well density
          regulation.

           (6) Tolerance acreage--Acreage within a lease, pooled unit, or unitized tract that may be assigned to a well
          for proration purposes pursuant to special field rules in addition to the amount established for a prescribed or
          optional proration unit.

          (b) Density requirements.

           (1) General prohibition. No well shall be drilled on substandard acreage except as hereinafter provided.

           (2) Standard units.

             (A) The standard drilling unit for all oil, gas, and geothermal resource fields wherein only spacing rules,
          either special, country regular, or statewide, are applicable is hereby prescribed to be the following.

          Attached Graphic

            (B) The spacing rules listed in subparagraph (A) of this paragraph are not exclusive. If any spacing rule
          not listed in subparagraph (A) of this subsection is brought to the attention of the commission, it will be
          given an appropriate acreage assignment.                                                                    EXHIBIT

                                                                                                                             A-2
                                                                                                                           _________
          (c) Development to final density. An application to drill a well for oil, gas, or geothermal resource on a
          drilling unit composed of surplus acreage, commonly referred to as the "tolerance well," may be granted as


1 of 6                                                                                                                    9/8/2014 3:17 PM
: Texas Administrative Code                                         http://info.sos.state.tx.us/pls/pub/readtac$ext.TacPage?sl=R&app=9&p_d...



          regular when the operator seeking such permit certifies to the commission in a prescribed form the necessary
          data to show that such permit is needed to develop a lease, pooled unit, or unitized tract to final density, and
          only in the following circumstances:

            (1) when the amount of surplus acreage equals or exceeds the maximum amount provided for tolerance
          acreage by special or county regular rules for the field, provided that this paragraph does not apply for a
          lease, pooled unit, or unitized tract that is completely developed with optional units and the special or county
          regular rules for the field do not have a tolerance provisions expressly made applicable to optional proration
          units;

           (2) if the special or county regular rules for the field do not have a tolerance provision expressly made
          applicable to optional proration units, when the amount of surplus acreage equals or exceeds one-half of the
          smallest amount established for an optional drilling unit; or

           (3) if the applicable rules for the field do not have a tolerance provision for the standard drilling or proration
          unit, when the amount of surplus acreage equals or exceeds one-half the amount prescribed for the standard
          unit.

          (d) Applications involving the voluntary subdivision rule.

            (1) Density exception not required. An exception to the minimum density provision is not required for the
          first well in a field on a lease, pooled unit, or unitized tract composed of substandard acreage, when the
          leases, or the drillsite tract of a pooled unit or unitized tract:

            (A) took its present size and shape prior to the date of attachment of the voluntary subdivision rule
          (§3.37(g) of this title (relating to Statewide Spacing Rule)); or

             (B) took its present size and shape after the date of attachment of the voluntary subdivision rule (§3.37(g)
          of this title (relating to Statewide Spacing Rule)) and was not composed of substandard acreage in the field
          according to the density rules in effect at the time it took its present size and shape.

           (2) Density exception required. An exception to the density provision is required, and may be granted only
          to prevent waste, for a well on a lease, pooled unit, or unitized tract that is composed of substandard acreage
          and that:

             (A) took its present size and shape after the date of attachment of the voluntary subdivision rule (§3.37(g)
          of this title (relating to the Statewide Spacing Rule)); and

            (B) was composed of substandard acreage in the field according to the density rules in effect at the time it
          took its present size and shape.

           (3) Unit dissolution.

             (A) If two or more separate tracts are joined to form a unit for oil or gas development, the unit is accepted
          by the Commission, and the unit has produced hydrocarbons in the preceding twenty (20) years, the unit may
          not thereafter be dissolved into the separate tracts with the rules of the commission applicable to each
          separate tract if the dissolution results in any tract composed of substandard acreage for the field from which
          the unit produced, unless the Commission approves such dissolution.

             (B) The Commission shall grant approval only after application, notice, and an opportunity for hearing.


2 of 6                                                                                                                     9/8/2014 3:17 PM
: Texas Administrative Code                                           http://info.sos.state.tx.us/pls/pub/readtac$ext.TacPage?sl=R&app=9&p_d...



          The applicant seeking the unit dissolution shall provide a list of the names and addresses of all current
          lessees and unleased mineral interest owners of each tract within the joined or unitized tract at the time the
          application is filed. The Commission shall give notice of the application to all current lessees and unleased
          mineral interest owners of each tract within the joined or unitized tract. Additionally, if one or more wells on
          the unitized tract has produced from the field within the 12-month period prior to the application, the
          applicant shall include on the list all affected persons described in subsection (h)(1)(A) of this section, and
          the Commission shall give notice of the application to these affected persons.

             (C) A Commission designee may grant administrative approval if the Commission designee determines
          that granting the application will not result in the circumvention of the density restrictions of this section or
          other Commission rules, and if either:

              (i) written waivers are filed by all affected persons; or

              (ii) no protest is filed within the time set forth in the notice of application.

          (e) Application involving unitized areas with entity for density orders. An exception to the minimum density
          provision is not required for a well in a unitized area for which the commission has granted an entity for
          density order, if the sum of all applied for, permitted, or completed producing wells in the field within the
          unitized area, multiplied by the applicable density provision, does not exceed the total number of acres in the
          unitized area. The operator must indicate the docket number of the entity for density order on the application
          form.

          (f) Exceptions to density provisions authorized. The Commission, or Commission designee, in order to
          prevent waste or, except as provided in subsection (d)(2) of this section, to prevent the confiscation of
          property, may grant exceptions to the density provisions set forth in this section. Such an exception may be
          granted only after notice and an opportunity for hearing.

          (g) Filing requirements.

           (1) Application. An application for permit to drill shall include the fees required in §3.78 of this title
          (relating to Fees and Financial Security Requirements) and shall be certified by a person acquainted with the
          facts, stating that all information in the application is true and complete to the best of that person's
          knowledge.

           (2) Plat. When filing an application for an exception to the density requirements of this section, in addition
          to the plat requirements in §3.5 of this title (relating to Application to Drill, Deepen, Reenter, or Plug Back)
          (Statewide Rule 5), the applicant shall attach to each copy of the application a plat that:

            (A) depicts the lease, pooled unit, or unitized tract, showing thereon the acreage assigned to the drilling
          unit for the proposed well and the acreage assigned to all current applied for, permitted, or completed oil,
          gas, or oil and gas wells in the same field or reservoir which are located within the lease, pooled unit, or
          unitized tract;

             (B) on large leases, pooled units, or unitized tracts, if the established density is not exceeded as shown on
          the face of the application, outlines the acreage assigned to the well for which the permit is sought and the
          immediately adjacent wells on the lease, pooled unit, or unitized tract;

            (C) on leases, pooled units, or unitized tracts from which production is secured from more than one field,
          outlines the acreage assigned to the wells in each field that is the subject of the current application;


3 of 6                                                                                                                       9/8/2014 3:17 PM
: Texas Administrative Code                                         http://info.sos.state.tx.us/pls/pub/readtac$ext.TacPage?sl=R&app=9&p_d...




             (D) corresponds to the listing required under subsection (g)(1)(A) of this section.

            (E) is certified by a person acquainted with the facts pertinent to the application that the plat is accurately
          drawn to scale and correctly reflects all pertinent and required data.

            (3) Substandard acreage. An application for a permit to drill on a lease, pooled unit, or unitized tract
          composed of substandard acreage must include a certification in a prescribed form indicating the date the
          lease, or the drillsite tract of a pooled unit or unitized tract, took its present size and shape.

            (4) Surplus acreage. An application for permit to drill on surplus acreage pursuant to subsection (c) of this
          section must include a certification in a prescribed form indicating the date the lease, pooled unit, or unitized
          tract took its present size and shape.

           (5) Certifications. Certifications required under paragraphs (3) and (4) of this subsection shall be filed on
          Form W-1A, Substandard Acreage Certification.

            (A) The operator shall file the Form W-1A with the drilling permit application and shall indicate the
          purpose of filing. The operator shall accurately complete all information required on the form in accordance
          with instructions on the form.

            (B) The operator shall list the field or fields for which the substandard acreage certification applies in the
          designated area on the form. If there are more than three fields for which the certification applies, the
          operator shall attach additional Forms W-1A and shall number the additional pages in sequence.

             (C) The operator shall file the original Form W-1A with the Commission's Austin office and a copy with
          the appropriate district office, unless the operator files electronically through the Commission's Electronic
          Compliance and Approval Process (ECAP) system.

             (D) The operator or the operator's agent shall certify the information provided on the Form W-1A is true,
          complete, and correct by signing and dating the form, and listing the requested identification and contact
          information.

             (E) Failure to timely file the required information on the appropriate form may result in the dismissal of
          the application.

          (h) Procedure for obtaining exceptions to the density provisions.

           (1) Filing requirements. If a permit to drill requires an exception to the applicable density provision, the
          operator must file, in addition to the items required by subsection (g) of this section:

             (A) a list of the names and addresses of all affected persons. For the purpose of giving notice of
          application, the Commission presumes that affected persons include the operators and unleased mineral
          interest owners of all adjacent offset tracts, and the operators and unleased mineral interest owners of all
          tracts nearer to the proposed well than the prescribed minimum lease-line spacing distance. The Commission
          designee may determine that such a person is not affected only upon written request and a showing by the
          applicant that:

              (i) competent, convincing geological or engineering data indicate that drainage of hydrocarbons from the
          particular tracts subject to the request will not occur due to production from the proposed well; and



4 of 6                                                                                                                     9/8/2014 3:17 PM
: Texas Administrative Code                                        http://info.sos.state.tx.us/pls/pub/readtac$ext.TacPage?sl=R&app=9&p_d...




              (ii) notice to the particular operators and unleased mineral interest owners would be unduly burdensome
          or expensive;

             (B) engineering and/or geological data, including a written explanation of each exhibit, showing that the
          drilling of a well on substandard acreage is necessary to prevent waste or to prevent the confiscation of
          property;

             (C) additional data requested by the Commission designee.

           (2) Notice of application. Upon receipt of a complete application, the Commission will give notice of the
          application by mail to all affected persons for whom signed waivers have not been submitted.

           (3) Approval without hearing. If the Commission designee determines, based on the data submitted, that a
          permit requiring an exception to the applicable density provision is justified according to subsection (f) of
          this section, then the Commission designee may issue the exception permit administratively if:

             (A) signed waivers from all affected persons were submitted with the application; or

             (B) notice of application was given in accordance with paragraph (2) of this subsection and no protest was
          filed within 21 days of the notice; or

             (C) no person appeared to protest the application at a hearing scheduled pursuant to paragraph (4)(A) of
          this subsection.

           (4) Hearing on the application.

            (A) If a written protest is filed within 21 days after the notice of application is given in accordance with
          paragraph (2) of this subsection, the application will be set for hearing.

            (B) If the application is not protested and the Commission designee determines that a permit requiring an
          exception to the applicable density provision is not justified according to subsection (f) of this section, the
          operator may request a hearing to consider the application.

          (i) Duration. A permit is issued as an exception to the applicable density provision shall expire two years
          from the effective date of the permit; unless drilling operations are commenced in good faith within the two
          year period.


          Source Note: The provisions of this §3.38 adopted to be effective November 1, 1989, 14 TexReg 5255;
          amended to be effective April 21, 1997, 22 TexReg 3404; amended to be effective July 10, 2000, 25 TexReg
          6487; amended to be effective June 11, 2001, 26 TexReg 4088; amended to be effective February 13, 2002,
          27 TexReg 906; amended to be effective September 1, 2004, 29 TexReg 8271


                                                Next Page           Previous Page




5 of 6                                                                                                                    9/8/2014 3:17 PM
: Texas Administrative Code   http://info.sos.state.tx.us/pls/pub/readtac$ext.TacPage?sl=R&app=9&p_d...




6 of 6                                                                               9/8/2014 3:17 PM
Figure: 16 TAC §3.38(b)(2)(A)                                http://info.sos.state.tx.us/fids/16_0003_0038-1.html



         Figure: 16 TAC §3.38(b)(2)(A)



                                                Acreage Requirement
                            Spacing Rule



                                (1) 150 - 300           2



                                (2) 200 - 400           4



                                (3) 330 - 660           10



                                (4) 330 - 933           20



                                (5) 467 - 933           20



                            (6) 467 - 1200              40



                            (7) 660 - 1320              40




1 of 1                                                                                        9/8/2014 3:18 PM
                                 CAUSE NO. 2014CVQ000438 D4

VAQUILLAS UNPROVEN MINERALS,                       §       IN THE DISTRICT COURT OF
LTD,                                               §
                                                   §
          Plaintiff,                               §
                                                   §
v.                                                 §       WEBB COUNTY, TEXAS
                                                   §
CONOCOPHILLIPS COMPANY,                            §
                                                   §
          Defendant.                               §       406™ JUDICIAL DISTRICT


  DEFENDANT CONOCOPHILLIPS COMPANY'S RESPONSE TO PLAINTIFF
VAQUILLAS UNPROVEN MINERALS, LTD. 'S FIRST SET OF INTERROGATORIES

          Defendant ConocoPhillips Company, acting pursuant to Tex. R. Civ. P. 197, responds to

Plaintiffs First Set of Interrogatories as shown on the attached pages.

          By Rule 11 agreement between counsel for Plaintiff and Defendant, ConocoPhillips' time

for responding to these interrogatories was extended to and including July 7, 2014.

          ConocoPhillips objects to the "Definitions" set forth on pages 4-5 of Plaintiffs First Set

of Interrogatories as follows:

          1.     ConocoPhillips objects to the twenty-one "Definitions" in their entirety for the

reason that they consist mainly of boilerplate "definitions," not tailored to Plaintiffs First Set of

Interrogatories. For example, they include instructions "to produce" documents, which is not the

proper function of interrogatories. As another example, the definitions include many words

never used in Plaintiffs interrogatories. ConocoPhillips declines to attempt to comply with

Plaintiffs boilerplate definitions, but instead will comply with the requirements of Tex. R. Civ.

P. 195.

          2.     ConocoPhillips objects to the definitions of "documents" and "records." This

"definition" was obviously not written to be used with interrogatories because it talks about

                                                                                         EXHIBIT

                                                                                            A-3
                                                                                         _________
               which it relies established units of different sizes from 40 acres for oil wells and
               640 acres for gas wells, then that is wrong, and ConocoPhillips denies it.

14.    Identify by the Well name(s) used in the Partial Releases and the corresponding API
       Number each Well you contend entitles you to any Retained Acreage pursuant to the
       Vaquillas Leases.

       ANSWER: Objection: ConocoPhillips objects to this interrogatory because it is vague
           and ambiguous.

                       Subject to the foregoing objection, the Partial Releases described in
               Plaintiffs Definition 19 provide well names and numbers, and ConocoPhillips
               does not understand what more Plaintiff wants other than API numbers. The API
               numbers are equally available to Plaintiff from public sources as they are
               available to ConocoPhillips; but ConocoPhillips will attach, as Exhibit A to these
               Answers to Interrogatories, a map from which Plaintiffs counsel may derive API
               numbers.

15.    Identify by API Number any Wells located on the acreage covered by the Vaquillas
       Leases that were not drilled by or for Conoco under the Vaquillas Leases but in which
       Conoco owns an interest.

       ANSWER: Objection: ConocoPhillips objects to this interrogatory because it is
           incomprehensible, vague, and ambiguous. It asks about "Wells," which Plaintiff
           defines in its Definition 16 as "wells drilled by or for Conoco," but this
           interrogatory purports to inquire of wells "not drilled by or for Conoco," so the
           interrogatory contradicts itself. The interrogatory also appears to ask whether
           ConocoPhillips owns an interest in Wells on acreage covered by the Vaquillas
           Leases, but that are not subject to the Vaquillas Leases, yet Plaintiffs definition
           of "Wells" states they were drilled under the terms of the Vaquillas Leases.
           ConocoPhillips cannot be required to guess or speculate what Plaintiff is asking.

16.    Identify by API Number and rig release date the Final Well completed or abandoned
       during Conoco's drilling and reworking operations engaged in on and after November 1,
       1990 on the 26,622. 79 Acre Lease.

       ANSWER:         The well was the Vaquillas A-7 249, API No. 42-479-41635.

17.    State the date you contend to be the 90th day after completion or abandonment of the
       Final Well at which time a written release of acreage was to be provided pursuant to
       Paragraph 18 of the 26,622. 79 Acre Lease.

       ANSWER:         ConocoPhillips believes the relevant date was June 21, 2012.

18.    Identify by API Number and rig release date the Final Well completed or abandoned
       during Conoco's drilling and reworking operations engaged in on and after November 1,
       1990 on the 6, 740 Acre Lease.


DEFENDANT'S RESPONSE TO PLAINTIFF'S
FIRST SET OF lNTERROGATORIES                    -8
Dated: July 7, 2014                   Respectfully submitted,


                                        L-.--"l~~c.4_~~~
                                      Michael
                                       State B
                                      Email: mpowell@lockelord.com
                                      Elizabeth L. Tiblets
                                       State Bar No. 24066194
                                      Email: etiblets@lockelord.com
                                      LOCKE LORD LLP
                                      2200 Ross Avenue, Suite 2200
                                      Dallas, Texas 75201-6776
                                      Tel: 214-740-8520
                                      Fax: 214-740-8800

                                      Adolfo Campero
                                       State Bar No. 00793454
                                      CAMPERO & ASSOCIATES, P.C.
                                      315 Calle Del Norte, Suite 207
                                      Laredo, Texas 78041
                                      Tel:   956-796-0330
                                      Fax: 956-796-0399
                                      Email: acampero@camperolaw.com

                                      ATTORNEYS FOR DEFENDANT
                                      CONOCOPHILLIPS COMPANY




DEFENDANT'S RESPONSE TO PLAINTIFF'S
FIRST SET OF INTERROGATORIES           - 10-
                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Defendant's Response to
Plaintiffs First Set of Interrogatories was served via email on the following counsel of record for
Plaintiff as stated on this 7th day of July 2014:

Gregg Owens                                         Raul Leal
Email: gregg.owens@haysowens.com                    Raul Leal Incorporated
Robert G. Hargrove                                  5810 San Bernardo, Suite 390
Email: rob.hargrove@haysowens.com                   Laredo, Texas 78041
Hays & Owens L.L.P.                                 Tel:     956.727.0039
807 Brazos Street, Suite 500                        Fax:     956.727.0369
Austin, Texas 78701                                 Email: rleal@rl-lawfirm.com
Tel:     512.472.3993
Fax:     512.472.3883



Michael Jung                                        Armando X. Lopez
Strasburger & Price, LLP                            1510 Calle Del Norte, Suite 16
901 Main Street, Suite 4400                         Laredo, Texas 78041
Dallas, Texas 75202-3794                            Tel: (956) 726-0722
Tel:     214.651.4724                               Fax: (956) 726-6049
Fax:     214.651.4330 (main)                        mandox@rio.bravo.net
Fax:     214.659.4022 (direct)
Email: michael.jung@strasburger.com

Counsel for Vaquillas Unproven Minerals, Ltd.




DEFENDANT'S RESPONSE TO PLAINTIFF'S
FIRST SET OF INTERROGATORIES                    - 11 -
-
                             RAILROAD COMMISSION OF TEXAS
                              OFFICE OF GENERAL COUNSEL

    OIL AND GAS DOCKET
    NO. XX-XXXXXXX

                                 FINAL ORDER
             CONSOLIDATING VARIOUS FIELDS INTO A NEW FIELD CALLED
                 THE VAQUILLAS RANCH (LOBO CONS.) FIELD AND
                        ADOPTING FIELD RULES FOR THE
                     VAQUILLAS RANCH (LOBO CONS.) FIELD
                             WEBB COUNTY, TEXAS

           The Commission finds that after statutory notice in the above-numbered docket
    heard on October 8, 1997, the presiding examiner has made and filed a report and
    recommendation containing findings of fact and conclusions of law, for which service was
    not required; that the proposed application is in compliance with all statutory
    requirements; and that this proceeding was duly submitted to the Railroad Commission
    of Texas at conference held in its offices in Austin, Texas.

           The Commission, after review and due consideration of the examiner's report and
    recommendation, the findings of fact and conclusions of law contained therein, hereby
    adopts as its own the findings of fact and conclusions of law contained therein, and
    incorporates said findings of fact and conclusions of law as if fully set out and separately
    stated herein.

            Therefore, it is ordered by the Railroad Commission of Texas that the following
    fields located in Webb County, Texas, are hereby combined into a new field called the
    Vaquillas Ranch (Lobo Cons.) Field (No. q3~t 5 400                ):

                 BALTAZAR (LOBO 6 10470) FIELD                            05357 400
                 BARNSLEY (LOBO 10900) FIELD                              05791 800
                 BARNSLEY (LOBO) FIELD                                    05791 400
                 BONEBRAKE (LOBO 6) FIELD                                 10419 500
                 BONEBRAKE (UPPER LOBO) FIELD                             10419 800
                 GAUCHE CREEK (LOBO) FIELD                                14735 225
                 CARR (LOBO 10100) FIELD                                  15874 350
                 CARR (LOBO 8300) FIELD                                   15874 235
                 CARR (LOBO 8600) FIELD                                   15874 250
                 CARR (LOBO 8700) FIELD                                   15874 275
                 CARR (LOBO) FIELD                                        15874 200
                 CARR (WILCOX 8200) FIELD                                 15874 600
                 CARR (WILCOX 8300) FIELD                                 15874 700
                 CARR (WILCOX) FIELD                                      15874 500
                 CATTO (LOBO 9900) FIELD                                  16405 400
                 CATTO (LOBO 10200) FIELD                                 16405 500

                                                                                        EXHIBIT
                                                                                           A-4
                                                                                        _________
    OIL AND GAS DOCKET NO. XX-XXXXXXX                                               PAGE 2

                 DESPARADO (LOBO 6) FIELD                             24394   500
                 DIAMONDBACK (LOBO 3) FIELD                           24574   400
                 GATO CREEK (9800) FIELD                              34238   400
                 GATO CREEK (LOBO 1) FIELD                            34238   300
                 GATO CREEK (LOBO 1-SEGA) FIELD                       34238   325
                 GATO CREEK (LOBO 3) FIELD                            34238   350
                 GATO CREEK (LOBO 6 SEGMENT A) FIELD                  34238   375
                 GATO CREEK, SE (9800) FIELD                          34242   980
                 GATO CREEK, SE (LOBO 1) FIELD                        34242   500
                 GATO CREEK, SE (UP. LOBO STRAY) FIELD                34242   750
                 HIRSCH (LOBO 9746) FIELD                             41659   075
                 JURASCHEK (LOBO) FIELD                               47740   500
                 JURASCHEK (WILCOX 11600) FIELD                       47740   600
                 LUNDELL (LOBO 9200) FIELD                            55755   180
                 LUNDELL (LOBO) FIELD                                 55755   175
                 MCLEAN (LOBO) FIELD                                  59725   500
                 MUJERES CREEK (LOBO 1) FIELD                         63668   300
                 MUJERES CREEK (LOBO 3) FIELD                         63668   400
                 MUJERES CREEK (LOBO 6) FIELD                         63668   500
                 MUJERES CREEK (LOBO) FIELD                           63668   250
                 MUJERES CREEK, SOUTH (LOBO) FIELD                    63670   500
                 NICHOLSON (LOBO 3) FIELD                             65469   020
                 NORDAN (LOBO) FIELD                                  65934   500
                 POZO (LOBO) FIELD                                    72838   500
                 RANCHO VIEJO, S. (LOBO 6) FIELD                      74570   100
                 RANCHO VIEJO (LOBO 3) FIELD                          74568   680
                 RANCHO VIEJO (LOBO 6) FIELD                          74568   700
                 VAQUILLAS RANCH (LOBO 8100) FIELD                    93215   450
                 VAQUILLAS RANCH (UP. LOBO STRAY) FIELD               93215   600
                 VAQUILLAS RANCH (WALKER 8300) FIELD                  93215   680
                 VAQUILLAS RANCH (WALKER 8600) FIELD                  93215   690
                 VAQUILLAS RANCH (WALKER, N.) FIELD                   93215   670
                 VAQUILLAS RANCH (WILCOX 11, 100) FIELD               93215   700
                 VAQUILLAS RANCH (WILCOX 11,600) FIELD                93258   750
                 VAQUILLAS RANCH (WILCOX 11,900) FIELD                93215   725
                 VAQUILLAS RANCH (YARSA) FIELD                        93258   900
                 VENADA (9800) FIELD                                  93436   800
                 VENADA (LOBO) FIELD                                  93436   300
                 VERGARA (LOBO 9300) FIELD                            93537   750
                 VERGARA (LOBO) FIELD                                 93537   500

      It is further ordered that the following rules are adopted for the Vaquillas Ranch (Lobo
Cons.) Field:
                                                                                                       Ji
                                                                                                       !
                                                                                                       l
    OIL AND GAS DOCKET NO. XX-XXXXXXX                                                  PAGE 3

       RULE 1:     The entire Lobo Formation from the Lobo Unconformity to the top of the Wills
Point (Midway Shale) and including the above listed fields in Webb County, Texas, shall be
designated as a single reservoir for proration purposes and be designated as the Vaquillas
Ranch (Lobo Cons.) Field.

        RULE 2: No gas well shall hereafter be drilled nearer than FOUR HUNDRED SIXTY
 SEVEN (467) feet to any property line, lease line or subdivision line and no well shall be drilled
nearer than ONE THOUSAND TWO HUNDRED (1,200) feet to any applied for, permitted or
completed well in the same reservoir on the same lease, pooled unit or unitized tract. The
aforementioned distances in the above rule are minimum distances to allow an operator flexibility
in locating a well, and the above spacing rule and the other rules to follow are for the purpose
of permitting only one well to each drilling and proration unit. Provided however, that the
Commission will grant exceptions to permit drilling within shorter distances and drilling more wells
than herein prescribed whenever the Commission shall have determined that such exceptions
are necessary either to prevent waste or to prevent the confiscation of property. When exception
to these rules is desired, application therefore shall be filed and will be acted upon in accordance
with the provisions of Commission Statewide Rule 37 and 38, which applicable provisions of said
rule are incorporated herein by reference. Provided however, that persons who are presumed
to be affected by a request for an exception to the between-well spacing requirement shall be
limited to the operators and owners/lessees of tracts, lease or units within one mile or less of the
proposed well.

       In applying this rule the general order of the Commission with relation to the subdivision
of property shall be observed.

        RULE 3: The daily allowable production of gas from individual wells completed in the
subject field shall be determined by allocating the allowable production, after deductions have
been made for wells which are incapable of producing their gas allowables, among the individual
wells in the following manner:

      TEN percent (10%) of the total field allowable shall be allocated equally among the
      individual wells producing from this field.

      NINETY percent (90%) of the total field allowable shall be allocated among the individual
      wells in the proportion that the deliverability of such well, as evidenced by the most recent
      G-10 test filed with the Railroad Commission bears to the summation of the deliverability
      of all proratable wells producing from this field.

        It is further ordered by the Railroad Commission of Texas that the allocation formula for
the Vaquillas Ranch (Lobo Cons.) Field be suspended. The allocation formula may be reinstated
administratively if the market demand for gas in the Vaquillas Ranch (Lobo Cons.) Field drops
below 100% of deliverability. If the market demand for gas in the Vaquillas Ranch (Lobo Cons.)
Field drops below 100% of deliverability while the allocation formula is suspended, the operator
shall immediately notify the Commission and the allocation formula shall be immediately




                                                                                                            jl




                                                                                                       J
    OIL AND GAS DOCKET NO. XX-XXXXXXX                                              PAGE4

reinstated. Failure to give such notice to the Commission may result in a fine (as provided for
in Tex. Nat. Res. Code §86.222) for eac day the operators fail to give notice to the Commission.

      Effective this   ;/,lf ~ay of                                , 19qg .




                                        COMMISSIO~
                                      a:&ON
             CHARUS R. MATIHEWS,      01AIRMAN                                                                LINDIL   C.   FOWLER, JR., GF.Nf:.RAL COUNSEL
 BARRY Wll.LlAMSON, COMMISSIONF.R                                                                           LARRY BOREllA, Am: DIRE                                                                                               I
                                                                                               i
OIL AND GAS DOCKET NO. XX-XXXXXXX                                                  PAGE2

      At the hearing, Conoco amended its application to include 4 fields which had not
been included in the Notice of Hearing and delete 4 fields which had been included in
the Notice of Hearing.

       After the hearing, Conoco requested that, in conjunction with the proposed 467
f-1,200' well spacing rule, that persons presumed to be affected by a between-well
spacing exception be limited to operators and owners/lessees of tracts, leases or units
within one mile or less of the proposed well. Notice of this request was given to all
operators in the fields and no objections were received. The examiner recommends
approval of the field consolidation, adoption of the proposed field rules and suspension
of the allocation formula.

                           DISCUSSION OF THE EVIDENCE

      The fields proposed for consolidation into the Vaquillas Ranch (Lobo Cons.) Field
were all discovered after 1981. All aFe Lobo gas reservoirs and most operate under
Statewide rules. The allocation formula in each field is currently suspended.

      There are currently more than 600 active wells in the 56 fields. Current average
production is 320 MCFD per well, with a range from less than 50 MCFD to over 1,200
MCFD. Cumulative production from the fields is over 1 TCF of gas.

       It is proposed that the consolidated field interval include the entire Lobo Formation
from the base of the Lobo Unconformity to the top of the Wills Point (Midway Shale).
The depth interval is generally approxirnate!y 7,200 feet to 9,700 feet.

      With consolidation, wells can be produced to a lower economic limit. Conoco
estimates that incremental recovery per new well will be a minimum of 25 MMCF.
Conoco plans to drill approximately 400 new wells in this area, resulting in additional
recovery of 10,000 MMCF.

       Because the proposed consolidated field consists of numerous productive zones,
a two-factor allocation formula is necessary. The proposed two-factor allocation formula
based on 10% per well and 90% deliverability satisfies this requirement.

      The allocation formula in each field is currently suspended. It is therefore
appropriate to suspend the allocation formula in the consolidated field. ·

                                  FINDINGS OF FACT

      1.     Notice of this hearing was sent to all affected persons in the _subject area
             field at least ten (10) days prior to the subject hearing.

      2.     The 56 fields proposed for consolidation into the Vaquillas Ranch (Lobo
             Cons.) Field were all discovered after 1980 and are all non-associated
             Lobo gas reservoirs.




                                                                                               J,
OIL AND GAS DOCKET NO. XX-XXXXXXX                                                  PAGE 3

       3.     There are currently more than 600 active wells in the 56 fields and current
              average production is 320 MCFD per well. Cumulative production from the
              56 fields is over 1 TCF of gas.

       4.     The Lobo Formation in this area is found from approximately 7 ,200 feet to
              approximately 9,600 feet.

       5.     It is estimated that a minimum incremental recovery of 25 MMCF per new
              well will result from the consolidation and approximately 400 new wells are
              planned for this area.

       6.     The proposed two-factor allocation formula based on 10% per well and
              90% deliverability is a reasonable formula which will protect the correlative
              rights of mineral owners in the fields.

       7.     The allocation formula in each field is currently suspended.

                                CONCLUSIONS OF LAW

       1.     Proper notice was given to all parties as set out in the provisions of all
              applicable codes and regulatory statutes.

       2.     All things have occurred and been accomplished to give the Commission
              jurisdiction in this matter.

       3.     Approval of the proposed field consolidation, adoption of the proposed field
              rules and suspension of the allocation formula will prevent waste and will
              not harm correlative rights.

                          EXAMINER'S RECOMMENDATION

       Based on the above findings and conclusions of law, the examiner recommends
approval of the field consolidation and adoption of the field _rules for the Vaquillas Ranch
(Lobo Cons.) Field. It is further recommended that the allocation formula in the
consolidated field be su:;pended.




                                                 Technical Examiner
               ,:/.!L,ROAD CO\,i?vl




',,··;   ·,·
                          RAILROAD COMMISSION OF TEXAS
                           OFFICE OF GENERAL COUNSEL

     OIL AND GAS DOCKET                         IN THE VAQUILLAS RANCH (LOBO
     NO. XX-XXXXXXX                             CONS.) FIELD, WEBB COUNTY, TEXAS


                                 FINAL ORDER
                        AMENDING FIELD RULES FOR THE
                      VAQUILLAS RANCH (LOBO CONS.) FIELD
                             WEBB COUNTY, TEXAS
       The Commission finds that after statutory notice in the above-numbered docket
heard on September 23, 2010, the presiding examiner has made and filed a report and
recommendation containing findings of fact and conclusions of law, for which service was
not required; that the proposed application is in compliance with all statutory requirements;
and that this proceeding was duly submitted to the Railroad Commission of Texas at
conference held in its offices in Austin, Texas.

       The Commission, after review and due consideration of the examiner's report and
recommendation, the findings of fact and conclusions of law contained therein, hereby
adopts as its own the findings of fact and conclusions of law contained therein, and
incorporates said findings of fact and conclusions of law as if fully set out and separately
stated herein.

       Therefore, it is ordered by the Railroad Commission of Texas that Rule 2 of the field
rules adopted in Final Order No. XX-XXXXXXX, effective February 24, 1998, for the Vaquillas
Ranch (Lobo Cons.) Field, Webb County, Texas, is amended as hereafter set out:

        RULE 2: No well shall hereafter be drilled nearer than FOUR HUNDRED SIXTY
SEVEN (467) feet to any property line, lease line or subdivision line and no well shall be
drilled nearer than ONE THOUSAND TWO HUNDRED (1,200) feet to any applied for,
permitted or completed well in the same reservoir on the same lease, pooled unit or
unitized tract. Provided, however, there is no minimum between-well spacing requirement
between a well being permitted at least 660 feet from the nearest property line, lease line
or subdivision line, and the other wells permitted, drilled or completed on the same lease,
pooled unit or unitized tract. A well being permitted at a distance less than SIX HUNDRED
SIXTY (660) feet from the nearest property line, lease line or subdivision line must be a
minimum of ONE THOUSAND TWO HUNDRED (1,200) feet from any applied for,
permitted or completed well in the same reservoir on the same lease, pooled unit or
unitized tract, or an exception to Rule 37 must be obtained.

       The aforementioned distances in the above rule are minimum distances to allow an
operator flexibility in locating a well, and the above spacing rule and the other rules to
follow are for the purpose of permitting only one well to each drilling and proration unit.
Provided however, that the Commission will grant exceptions to permit drilling within

 .   ...   -~·
OIL AND GAS DOCKET NO. XX-XXXXXXX                                                  Page 2

 shorter distances and drilling more wells than herein prescribed whenever the Commission
shall have determined that such exceptions are necessary either to prevent waste or to
prevent the confiscation of property. When exception to these rules is desired, application
therefore shall be filed and will be acted upon in accordance with the provisions of
Commission Statewide Rule 37 and 38, which applicable provisions of said rule are
incorporated herein by reference. Provided however, that persons who are presumed to
be affected by a request for an exception to the between-well spacing requirement shall
be limited to the operators and owners/lessees of tracts, lease or units within one mile or
less of the proposed well.

       In applying this rule the general order of the Commission with relation to the
subdivision of property shall be observed.

      Done this 2nd day of November, 2010.

                                                RAILROAD COMMISSION OF TEXAS

                                                (Order approved and signatures
                                                affixed by OGC Unprotested Master
                                                Order dated November 2, 2010)
                                     RAILROAD COMMISSION OF TEXAS
                                      OFFICE OF GENERAL COUNSEL
                                           HEARINGS SECTION

                                     OGC UNPROTESTED MASTER ORDER

                                                 NOVEMBER 2, 2010

                    At a public conference held at its offices in Austin, Texas, the Commission finds that
           after statutory notice, the below referenced proceedings were heard by the examiners and that no
           party appeared in protest to the requested relief. The Final Orders for each of the below
           referenced dockets are incorporated by reference into this order, and by signing this Master
           Order, the Commission approves each of the Final Orders and adopts the provisions contained
           therein.




 DOCKET NO.                           APPLICANT               LEASE, WELL, OR SITE                       ORDER
                                                                          •                             ·TERMS
 Field Rules
XX-XXXXXXX              ConocoPhillips                        B.M.T. (Lobo Cons.) Field;                Adopt/ Amend
XX-XXXXXXX                                                    Benavides (Lobo Cons.) Field;             field rules for the
XX-XXXXXXX                                                    Big Cowboy (Lobo) Field;                  subject fields
XX-XXXXXXX                                                   Dix Ranch (Lower Wilcox Lobo) Field;
XX-XXXXXXX                                                   Exsun (Lobo Cons.) Field;
XX-XXXXXXX                                                   Jennings Ranch (Lobo Cons.) Field;
XX-XXXXXXX                                                   Charco (9900) Field;
XX-XXXXXXX                                                   La Perla (Lobo Cons.) Field,
XX-XXXXXXX                                                   Roleta (7483) Field;
XX-XXXXXXX                                                   Roleta (Wilcox Consolidated) Field;
XX-XXXXXXX                                                   and the
                                                             Vaquillas Ranch (Lobo Cons.) Field; Webb
(Donna Chandler)                                             and Zapata Counties, Texas


XX-XXXXXXX              Fasken Oil and Ranch, Ltd.           Lowe, West (Strawn) Field,                 Adopt field rules
(Donna Chandler)                                             Andrews County, Texas


SA-0267391             Halliburton Operating Company         Hal-Long (Tannehill) Field,                Adopt field rules
(Donna Chandler)                                             Kent County, Texas


XX-XXXXXXX             Jamex, Inc.                          Starville, East (Travis Peak) Field,        Amend filed rules
(Donna Chandler)                                            Smith County, Texas
          OGC UNPROTESTED MASTER ORDER
          NOVEMBER 2, 2010 CONFERENCE
          PAGE2


DOCKET NO.                         APPLICANT         LEASE, WELL, OR SITE                   ORDER
                                                                                            TERMS
Field Rules (Continued)
XX-XXXXXXX            Penn Virginia Oil & Gas, LP    Woodlawn, SW. (Cotton Valley) Field,   Amend field rule
(Richard Atkins)                                     Harrison County, Texas                 No. 2 and adopt
                                                                                            field rule No. 5


XX-XXXXXXX            Penn Virginia Oil & Gas L.P.   Woodlawn (Cotton Valley) Field,        Approve field
(Andy Trevino)                                       Harrison and Marion Counties, Texas    rules


XX-XXXXXXX            3-T Exploration, Inc.          Three T Harris Creek (Paluxy) Field,   Approve
(Andy Trevino)                                       Smith County, Texas                    temporary field
                                                                                            rules for 18
                                                                                            months subject to
                                                                                            revision.


8A-0267196            John M. Clark, Inc.            Dust Devil (Silurian) Field,           Approve
(Richard Atkins)                                     Gaines County, Texas                   Temporary Field
                                                                                            rules, subject to
                                                                                            review in 18
                                                                                            months


XX-XXXXXXX            EOG Resources, Inc.            Indian Point (Cheyenne) Field,         Amend the field
(Richard Atkins)                                     Nueces County, Texas                   rules


7C-0267392            Paint Rock Operating, L.L.C.   Danny Mae (Lower Cisco "A") Field,     Approve adopted
(Andy Trevino)                                       Menard County, Texas                   field rules


I 0-0267193           Forest Oil Corporation         Buffalo Wallow (Granite Wash) Field,   Amend field rules
(Andy Trevino)                                       Hemphill and Wheeler Counties, Texas


XX-XXXXXXX            Newfield Exploration Company   Briscoe Ranch (Eagleford) Field,       Amend rules to
(Andy Trevino)                                       Dimmit, Maverick, Webb and Zavala      provide for
                                                     Counties, Texas                        increased the top
                                                                                            allowable from
                                                                                            172 BOPD to 800
                                                                                            BOPD and have
                                                                                            unlimited
                                                                                            casinghead gas
                                                                                            limit
           OGC UNPROTESTED MASTER ORDER
           NOVEMBER 2, 2010 CONFERENCE
           PAGE3


DOCKET NO.                          APPLICANT              LEASE, WELL, OR SITE                      ORDER
                                                                                                     TERMS
Field Consolidation and Field Rules
XX-XXXXXXX             EOG Resources, Inc.                 Indian Point (Frio Cons.) Field,          Approve field
(Richard Atkins)                                           Nueces and San Patricio Counties, Texas   consolidation,
                                                                                                     adopt field rules,
                                                                                                     and suspend the
                                                                                                     allocation formula


XX-XXXXXXX             Geosouthern Energy Corporation      De Witt (Eagle Ford Shale) Field,         Approve
(Andy Trevino)                                             De Witt County, Texas                     consolidation and
                                                                                                     temporary field
                                                                                                     rules



Net-GOR and MER Authority
XX-XXXXXXX             Best Petroleum Explorations, Inc.   Cozart Lease,                             Approve MER of
(Donna Chandler)                                           Well No. I,                               I 00 BOPD for the
                                                           Lost Valley (Caddo) Field,                Cozart No. I and
                                                           Jack County, Texas                        cancel
                                                                                                     overproduction


XX-XXXXXXX             Samson Lone Star, LLC               Huxley (Fredicksburg) Field,              Approve
(Richard Atkins)                                           Shelby County, Texas                      increased Net-
                                                                                                     GOR authority,
                                                                                                     and cancel
                                                                                                     overproduction in
                                                                                                     the field



Statewide Rule 36
XX-XXXXXXX             Legado Permian, LLC                 Goldsmith-Landreth San Andres Unit,       Approve Rule 36
(Richard Atkins)                                           Goldsmith Field,                          authority
                                                           Ector County, Texas

8A-0267116            Sandridge Tertiary, LLC              South Mallet Unit, Slaughter Field,       Approve Rule 36
(Andy Trevino)                                             Hockley and Cochran Counties, Texas       authority


XX-XXXXXXX            O' Ryan Oil and Gas                  Burnett-Sloan Unit,                       Approve Rule 36
(Andy Trevino)                                             Well No. B2,                              authority
                                                           Trooper (Smackover) Field,
                                                           Navarro County, Texas
          OGC UNPROTESTED MASTER ORDER
          NOVEMBER 2, 2010 CONFERENCE
          PAGE4


DOCKET NO.                         APPLICANT         LEASE, WELL, OR SITE                  ORDER
                                                                                           TERMS
Unitization and Secondary Recovery Authority
XX-XXXXXXX            Culver & Cain Production LLC   Crow Upper Rodessa Waterflood Unit,   Approve
(Richard Atkins)                                     Crow (Rodessa, Up.) Field,            unitization and
                                                     Wood County, Texas                    secondary
                                                                                           recovery authority


XX-XXXXXXX            XTO Energy Inc.                Red Oak (Woodbine Dexter) Unit,       Approve
(Andy Trevino)                                       Red Oak (Dexter) Field,               unitization and
                                                     Leon County, Texas                    secondary
                                                                                           recovery authority



Supercede
XX-XXXXXXX            Stonegate Operators, Inc.      Campbell (I 0085) Lease,              Supercede the
(James Doherty)                                      Well No. 3,                           plug only
                                                     Muscadine (Wilcox 8400) Field,        requirements of
                                                     Tyler County, Texas                   the Final Order in
                                                                                           Enforcement
                                                                                           Docket No. 03-
                                                                                           0260491 and
                                                                                           approve a change
                                                                                           of operator
     RAILROAD COMMISSION OF TEXAS
3TATE OF TEXAS
 VICTOR G. CARRILLO, CHAIRMAN                                                                         LINDIL C. FOWLER, JR., GENERAL COUNSEL
 ELIZABETH A. JONES, COMMISSIONER                                                                               COLIN K. LINEBERRY, DIRECTOR
 MICHAEL L. WILLIAMS, COMMISSIONER                                                                                          HEARINGS SECTION




                                 RAILROAD COMMISSION OF TEXAS
                                           OFFICE OF GENERAL COUNSEL
           OIL AND GAS DOCKET NO. XX-XXXXXXX


           THE APPLICATION OF CONOCOPHILLIPS COMPANY TO AMEND THE FIELD RULES
           FOR THE VAQUILLAS RANCH (LOBO CONS.) FIELD, WEBB COUNTY, TEXAS


           Heard by:            Donna K. Chandler on September 23, 2010

           Appearances:                                              Representing:

                      Jamie Nielson                                           ConocoPhillips Company
                      Greg Cloud
                      Tod Lippincott

                      Glenn Johnson                                          Chesapeake Operating, Inc.

                                       EXAMINER'S REPORT AND RECOMMENDATION

                                                      STATEMENT OF THE CASE

                  Field rules for the Vaquillas Ranch (Lobo Cons.) Field were adopted on February
           24, 1998 in Docket No. XX-XXXXXXX. The rules in effect for the field are summarized as
           follows:

                      1.        Designation of the field as the correlative interval from the top of the Lobo
                                Unconformity to the top of the Wills Point (Midway Shale);

                     2.         467'-1,200 well spacing;

                     3.         Allocation based on 90% deliverability and 10% per well.

                  ConocoPhillips requests that the spacing rule be amended to eliminate the between-
          well spacing requirement, as long as the well to be permitted is at least 660 feet from a
          lease line. If the well to be permitted is less than 660 feet from a lease line, then the well
          must be 1,200 feet from the nearest well on the lease, or a Rule 37 exception must be
          obtained;

                 'This application was unprotested and the examiner recommends approval of the
          re:qlJested field rule change.



1701 NORTH CONGRESS AVENUE
TDD 800-735-2989 OR TDY 512-463-7284
                                       *   POST OFFICE Box 12967   *   AUSTIN, TEXAS 78711-2967
                                                          AN EQUAL OPPORTUNITY EMPLOYER
                                                                                                  *   PHONE: 512/463-6924   FAX: 512/463-6989
                                                                                                                       h - · 11 ··--·· --- ·· ·   ·
OIL AND GAS DOCKET NO. XX-XXXXXXX                                                        Page 2



                             DISCUSSION OF THE EVIDENCE

      The Vaquillas Ranch (Lobo Cons.) Field was formed in 1998 with the consolidation
of numerous fields. The field is classified as associated-prorated with AOF status. There
are 593 gas wells on the current schedule and no oil wells.

       The subject field is one of 11 fields in the Wilcox Lobo trend in Webb and Zapata
Counties for which a change in spacing rule is being requested. The Wilcox throughout
the area is highly faulted and as a result of the very complex geology, it is difficult to
develop the many separate fault blocks which comprise the various fields. Recent infill
wells are encountering fault blocks which have virgin pressure.

       Several fields in the area have already adopted a spacing rule which eliminates the
between-well spacing requirement. ConocoPhillips is proposing a between-well spacing
rule which is more restrictive. The proposed rule eliminates a between-well spacing
requirement as long as the well to be permitted is at lease 660 feet from lease lines. If the
proposed well is less than 660 feet from lease lines, then the well would require a Rule 37
exception if it is less than 1,200 feet from the nearest well. This rule would allow operators
to exploit interior portions of their leases, while still giving notice of a between-well spacing
exception to offsetting operators if the proposed location is less than 660 feet from the
lease line. Offset operators will be given an opportunity to protest an application if they
believe that such location would encounter a fault block which may extend to their property.

                                    FINDINGS OF FACT

       1.     Notice of this hearing was given to all persons entitled to notice at least ten
              days prior to the date of hearing.

       2.     Field rules for the Vaquillas Ranch (Lobo Cons.) Field provide for a
              designated interval, 467'-1 ,200' well spacing and allocation based on 90%
              deliverability and 10% per well.

       3.     The Vaquillas Ranch (Lobo Cons.) Field is classified as associated-prorated
              with AOF status. There are 593 gas wells on the current schedule and no
              oil wells.

       4.     The Wilcox throughout the area of Webb and Zapata Counties is highly
              faulted. As a result of the very complex geology, it is difficult to develop the
              many separate fault blocks which comprise the various fields.

       5.     Many fields in the Wilcox Lobo trend in Webb and Zapata Counties have
              rules which eliminate the between-well spacing requirement.
 OIL AND GAS DOCKET NO. XX-XXXXXXX
                                                                                  Page 3


        6.     The spacing rule proposed by ConocoPhillips eliminates a between-well
              spacing requirement as long as the well to be permitted is at lease 660 feet
              from lease lines. The proposed rule will provide for ease of development of
              interior portions of leases.

                               CONCLUSIONS OF LAW

       1.    Proper notice of this hearing was given to all persons legally entitled to
             notice.

       2.    All things have occurred or been accomplished to give the Railroad
             Commission jurisdiction in this matter.

      3.     Amending the spacing rule for the Vaquillas Ranch (Lobo Cons.) Field is
             necessary to prevent waste and protect correlative rights.

                         EXAMINER'S RECOMMENDATION

      Based on the above findings and conclusions, the examiner recommends that the
spacing rule for the Vaquillas Ranch (Lobo Cons.) Field be amended as proposed by
ConocoPhillips.




                                              Donna K. Chandler
                                              Technical Examiner
                                  RAILROAD COMMISSION OF TEXAS
                             0TATE OF TEXA S
                             COUNTY OF TRAVIS
 CERT \C \C:d\01" NO.
I 0 5 3 8 h ~UG -7 I 4
                I.   I   I

   \-
APINo.
                       42-4 79-41635
                                                                                          RAILROAD COMMISSION OF TEXAS                                                                                                            FORMW-1                        07/2004
 Drilling Permit#
                                                                                                OIL & GAS DIVISION
                     730240                                                                                                                                                                                              Permit Status:             Approved
 SWR Exception Case/Docket No.
                                                               APPLICATION FOR PERMIT TO DRILL, RECOMPLETE, OR RE-ENTER
                                                                                    This jacsimHe W-1 was generated electronically from data submitted to the RRC.
                                                                                      A certification ofthe automated data is available in the RRC's Austin office.
 1. RRC Operator No.                                     2. Operator's Name (as shown on form P-5, Organization Report)                                            3. Operator Address (include street, city, state, zip):
                    172232                                                          CONOCOPHILLIPS COMPANY
 4. Lease Name

GENERAL INFORMATION
                                              VAQUILLAS RANCH A7
                                                                                                                  I      5. WellNo.
                                                                                                                                                 249


 6. Purpose of filing (mark ALL appropriate boxes):                      IXJ   NewDrill               0    Recompletion                D    Reclass                   D         Field Transfer                            D      Re-Enter




                                                                                                                                                                                  _________
                                                                                                               Amended as Drilled (BHL) (Also File Form W-ID)




                                                                                                                                                                      EXHIBIT
                                                                          D    Amended                D




                                                                                                                                                                                    A-6
 7. Wellbore Profile (mark ALL appropriate boxes):                D     Vertical             D Horizontal {Also File Form W-lH)                       IXJ   Directional (Also File Form W-ID)                                                  D Sidetrack

 8. Total Depth
           12150
                                  I   9. Do you have the right to develop the
                                      minerals under any right-of-way ?
                                                                                    00    Yes     D       No     I10. Is this well subject to Statewide Rule 36 (hydrogen sulfide area)?                             D     Yes        IXI    No

 SURFACE LOCATION AND ACREAGE INFORMATION
 11. RRC District No.
                      04
                         112. County
                                     WEBB                                                    113. Surface Location               [XI Land          0        Bay/Estuary             D             Inland Waterway                D Offshore

 14. This well is to be located            10.9     .      miles in a          NE               direction from                              Aguilares                                  which is the nearest town in the county of the well site.

 15. Section          116. Block             117. Survey                                                                     118. Abstract No.          119. Distance to nearest lease line:                     20. Number of contiguous acres in
               259                                                 CCSD&RGNG RR CO                                                     A-1137                               1066                          ft.    lease, pooled unit, or unitized tract:          640

 21. Lease Perpendiculars:                 1166                 ft from the               WEST                        line and         1480                 ft from the                        NORTH                          line.

 22. Survey Perpendiculars:                1166                 ft from the               WEST                        line and         1480                 ft from the                       NORTH                           line.

 23. Is this a pooled unit?    DYes           IKJ   No     124. Unitization Docket No:                            125. Are you applying for Substandard Acreage Field?                        0     Yes           (attach Form W-lA)                  IKJ   No

 FIELD INFORMATION                    List all fields of anticipated completion includinq Wildcat List one zone per line.
26. RRC      27. Field No.             28. Field Name (exactly as shown in RRC records)                  29. Well Type                                                30. Completion Depth                       31. Distance to Nearest          32. Number ofWells on
District No.                                                                                                                                                                                                         Well in this Reservoir           this lease in this
                                                                                                                                                                                                                                                      Reservoir

    04         93215400                  VAQUILLAS RANCH (LOBO CONS.)                                                                 Oil or Gas Well                              10650                                      0.00                           1




BOTTOMHOLE LOCATION INFORMATION is required for DIRECTIONAL, HORIZONTAL, AND AMENDED AS DRILLED PERMIT APPLICATIONS                                                                                                                (see W-1D attachment)
Remarks                                                                                                                                                                                       Certificate:
[RRC STAFF Dec 21, 2011 4:40 PM]: Manual review ok for density.                                                                                               I certify that information stated in this application is true and complete, to the
                                                                                                                                                              best of my knowledge.
                                                                                                                                                                   Christina Gustartis, Sr. Regulatory
                                                                                                                                                                                              S~ecialist                                     Dec 19, 2011
                                                                                                                                                             Name of filer                                                                  Date submitted
                                                                                                                                                                {83224862463                                    christina.gustartis@2conoco12hilli12s.com
RRCUseOnly                    Data Validation Time Stamp:           Dec 21, 20114:44 PM( 'As Approved' Version)                                               Phone                                             E-mail Address (OPTIONAL)
                                                                                                                           Page 1 of2
                                                                   RAILROAD COMMISSION OF TEXAS
                                                                                                                                                                 Form W-lD                               0712004
Permit Status:          Approved
                                                                                                                                                                 Supplemental Directional Well Information
      The RRC has not approved this
                                                                         OIL & GAS DIVISION
application. Duplication or distribution of
                                                                                                                                                                         Permit#                   730240
   information is at the user's own risk.
                                                 APPLICATION FOR PERMIT TO DRILL, RECOMPLETE, OR RE-ENTER
                                                             This facsimile W-1 was generated electronically from data submitted to the RRC.                         Approved Date: Dec 21, 2011
                                                               A certification ofthe automated data is available in the RRC's Austin office.

I. RRC Operator No.12. Operator's Name (exactly as shown on form P-5, Organization Report)       13. Lease Name                                                                     14. Well No.
     172232                             CONOCOPHILLIPS COMPANY                                                  VAQUILLAS RANCH A7                                                                 249
                                                                      ..                                                                                                 .
 ·lateral Drainhole Lhcation Information                                                                                                                                 .
5. Field as shown on Form W-1       VAQUILLAS RANCH (LOBO CONS.) (Field# 93215400, RRC District 04)
6. Section
         259
                         , 7. Block                  18. Survey
                                                                CCSD&RGNG RR CO                                                                I
                                                                                                                                                   9. Abstract
                                                                                                                                                   1137
                                                                                                                                                                     I IO. County ofBHL
                                                                                                                                                                       WEBB
     11. Botton hole Lease Line Perpendiculars
                      1066       ft. from the
                                                          West                 line.and
                                                                                             1478        ft. from the
                                                                                                                                      North                                  line

     12. Bottom hole Survey Line Perpendiculars #
                      1066       ft. from the
                                                        West                   line. and
                                                                                             1478       ft. from the
                                                                                                                                      North                                  line

                                                                                                                                 "·                                          ...                               .




                                                                                                Page 2of2
                                                                    SURVEY 36
                                                            c.c.s.D. & R.G.N.G.R.R.CO.
                                                                  ABSTRACT 1036
                                                          5URVf:YCD OCTOBER 20, 1879




   1, 166' FWL LE'AS£
1, 166':t FWL SURVEY




                                                                                           CONOCOPHILLIPS COMPANY
                                                                                               VAOU/LlAS RANCH Al 249
                                                                                                    640.00 ACRES (CALLED)




                                                                            SURVEY 269
                                                                     C.C.S.D. & R.G.N.G.R.R.CO.
                                                                           ABSTRACT l137
                                                                    SURVEYED AUGUST 25, 1885




                                                    DFiTAIL: Nor ro SCALE
                                                                                                    NORTH HALF SURVEY 34
                                                                                                        R.O. BARNESLEY
                                                                                                        ABSTRACT 28' 8
                                                                                                    SURVEYED JULY I 2, 1922




\
    \
        \                                                                    Revision      0¢le
                                                                                         12-07-11

                                                                                                       low~
                                                                                                                          GRAPHIC SCALE

                                                                                                                                         Ir
            \                                                                                                                  (INFEET)
                                                                                                                            I It'd! • 1000 n..



VAQUILLAS RANCH A7 249
STATE PlANE COORDINATES - TEXAS SOUTH ZONE - NAO 192.7:                     PROPOSED BOTTOM HOLE (PBHL)
PROPOSED SURFACE LOCATION (PSHL)                                            N: 697090    E: 1841021
N: 697090    E: 1841121                                                 LEASE: 1,066' FWL & 1,478' FNL SURVEY: 1,066'± FWL & 1,478'± FNL
: GE.OORAPHIC NAO 27:     Loi.: 27'J5'0t"     Long.: 98'59'26"
  GEOG!VJ'HIC NAO 83:     Lal.: 27'J5'02"     Long.: 98'59'27"                                                        ,.. L£'Mt UH£
  ELEVATION: 674'                                                                                    ...._ ""'" "'" - ;; SURVF:Y UJ/l
. L~E: I, 166' FWL &: 1,480 FNL SURVEY: 1, 166':t FWL & 1,480'± FNL                                  - - - - - - - "' PCRPEHDICUUJ/       ncs
 HOWLAND ENGINEERING AND SU                                                                 CONOCOPHILLIPS COMPANY
    ·           7(i{5 N. Borl/e(( Avenu9, Laredo                                                      VAQU/LtAS RANCH A7 24g WISE
                , omm (956) 122-H tr fAX: <                                                               640,00 ACRES CALlF:OJ
 TOPE f1rm R~Jslrati'on No. F-i097         TBPl.S                                                               SlrLJArW IN
                                                                                        SU/l\lfY 259, c.c.s.D. & R.G.N.G.R.R. co., ABSTRACr , IJ7
!his Plot r~priiilenfs o WELL LOCATION surv•y
gtaund sun·~1. deeds and olher ovaifobfe infi
lo b~ a 'buundary ~urvoy, bvl for the sole p
Rai!roa Commission l~or.
of CON OPHIWPS CO
                          a dtifling permit. Thts
                            NY.
                                                                             FlELO OATE BOOK PAGE s
                                                                              11-29-11        77       01-02
                                                                                                                 {!)'"•
                                                                                                           WEBB COUNTY. TEXAS


                                                                                                                 •         .~
                                                                                                                                  DRAWN BY:
                                                                                                                                  JOB No.
                                                                                                                                                  L.Af.
                                                                                                                                                 208J2-ll

                         ~                                                                                       ~~~
                                                                                                                     ••    »      SCALE:    r ·~rooo•
                                                                                                                                  OUAD NAME: 1/Js Bo1111elf
                                                                               RAILROAD COMMISSION OF TEXAS
                                                                          STATE OF TEXAS
                                                                          COUNTY OF TRAVIS
                                                                                                   I hereby certify that the information on. the
      c                                                                   reverse side hereof, and on the securely attac~dadaltymal~-~-a ..  ~-~­
                                   /~.T               NO.                 pages identified by certification# / D 5b 8 [_,___are true and
                                                                          correct copies of documents on file with Railmad Coritmi~~ion ofTcxa'.:,
                                    nuc 2:s l 11                          ::nd I further certify that I am the        cu§todian 0f~he records,
                                                                          : ll es and seal
                                                            ~       l '
. ,: ~. I                  ~
                                                      ·:·       h
            ·. .
               ! ·' - ',       :          Ji'·;,,_·
EXHIBIT

   A-7
_________
                                  ~t,1~a-et contn.iL_Lnc;
                         17-ox::r 1-, t~·:(~ ;.V.J.:et{\5 aLtl .::=uJ/l1~e3-Ses Of all
                                  -t.hc:rcJn ·t1hat s1J,ch ha~eic J~cfiBc 01.. -11111
                                       u Ghcr t:t·nct. It further proof t;.-;
                                        :all.:;d.

                                   _-F1-l01.-'::.-DDD HCAfB\'E;.t, -'.:_ita+, the
                                              confio:J(!ti:t.:i ;n c'/-f' :::::roricrtiy, m.-r-:ty grfu1-;,: ~~xcepti-onz to_
                                           sta:f;l~                                                                                                                                          ..   -....... ·.:




                                                    RAILROAD COMMISSION OF TEXAS
                                               STATE OF TEXAS
                                               COUNTY OF TRAVIS
 CERTIFTJ\Tlm,I NO.                                      .              I hereby certify that the i~\ormatio~ ~~. the ,, ., .
                                               reverse side hereof, and on the securely att~hed addti!9n~J · ·· 'elf· . · · · ... ~ '-li ·',
I O5 7 2 0 sEP-4 14                            pa ges iden~ified by certification# . u.              fJ_-' ~'f!:~n~,.' " . £{(
                                               correct copies of documents on file with Railroad ColJlmJ ~!9111;0ITe~s, ~9~ 1 " ·
  '.·I . _:
                      .      .
              .L l_,,J , .1 11,
                                      I        an d I further certify that I am the legal custodian 9f~ r1 c{rclis, ,..,,,... :J~ : :
                                               ri les and seal of the Railroad Commission ofTexa~. oo..\ ;. 1 .JI , , ~ "' :' ~
                                  )       1.
          ~ .. rrvi, c
          '}     :/\ "'
                                               Date : ~hb.lw'i                                                  ,           ··
                                  Alicia R. Ringuet
807 Brazos Street, Ste. 500, Austin, Texas 78701 ● 512-472-3993 ● alicia.ringuet@haysowens.com


ADMISSIONS           Admitted to the Texas Bar in 2010


EDUCATION            The University of Texas School of Law, Austin, TX
                     J.D., with honors, received May 2010 ● GPA: 3.81
                          Order of the Coif
                          TEXAS LAW REVIEW, member

                     Louisiana State University, Baton Rouge, LA
                     B.A. summa cum laude in Political Science received May 2007 ● GPA: 4.00


EXPERIENCE           Hays & Owens, LLP, Austin, TX
                     Attorney, December 2011 – March 2012
                     Associate, April 2012 – Present
                     Practice primarily consists of oil and gas regulatory work, oil and gas
                     transactional work, and civil litigation, primarily in the oil and gas area.

                     Kelly Hart & Hallman, LLP, Austin, TX
                     Associate, September 2010 – November 2011
                     Worked in the Environmental and Administrative Law section.
                     Practice was focused on energy and environmental regulatory work and civil
                     litigation.

                     Latham & Watkins, LLP Los Angeles, CA
                     Summer Associate, May – July 2009
                     Worked in the Environment, Land, & Resources section

                     Balch & Bingham, LLP, Birmingham, AL
                     Summer Associate, July – August 2008
                     Worked in the Corporate, Environmental, and Litigation sections




                                                                                     EXHIBIT
                                                                                        A-8
                                                                                     _________


                                                                         Date Prepared: April 14, 2014
                             Filed
             9/8/2014 4:12:20 PM
                Esther Degollado
                    District Clerk
                    Webb District
            2014 CVQ000 438 D4




EXHIBIT

   B
_________
      to Continental Oil Company and Conoco, Inc. of the oil and gas leases set out
      below.

                          BUSINESS RECORDS AFFIDAVIT

   4. As a member of the board of Vaquillas LLC and in my capacity of manager of
      mineral interests of Vaquillas, I have personal knowledge regarding the records
      and recordkeeping practices of the company and am qualified to attest to the
      authenticity of the companies' business records.

   5. The documents listed below and attached as exhibits to this Affidavit are records
      from Vaquillas. These records are kept by Vaquillas in the regular course of
      business, and it was the regular course of business of this company for an
      employee or representative of the company, with knowledge of the act, event or
      opinion that was recorded, to make this record or to transmit the information to be
      included in these records. These records were made at or near the time or
      reasonably soon after the act, event, condition, opinion, or diagnosis that was
      recorded. These records are exact duplicates of the originals."

      ExhibitB-1: June 15, 1974 Oil, Gas and Mineral Lease between Vaquillas Ranch
                  Company, Ltd., a limited partnership acting herein through its
                  general partners, J.O. Walker, Jr., Gene S. Walker, Evan B. Quiros
                  and E. Walker Quiros (a/k/a Mary Elizabeth Quiros) and Continental
                  Oil Company for 26,622.79 acres of land, more or less, situated in
                  Webb County, Texas.

      Exhibit B-2: November 1, 1987 Oil, Gas and Mineral Lease Amending Oil, Gas
                   and Mineral Lease dated June 15, 1974 (As Amended) between
                   Vaquillas Ranch Company, Ltd.; Vaquillas Unproven Mineral Trust;
                   Vaquillas Proven Mineral Trust; acting by and through its general
                   partners, J. 0. Walker, Jr., E. Walker Quiros, Gene S. Walker and
                   Evan B. Quiros, and Conoco, Inc., Lessee for 26,622.79 acres, more
                   or less, situated in Webb County, Texas.

      Exhibit B-3: November l, 1987 Oil, Gas and Mineral Lease between Vaquillas
                   Ranch Company, Ltd.; Vaquillas Unproven Mineral Trust; Vaquillas
                   Proven Mineral Trust; acting by and through its general partners, J. 0.
                   Walker, Jr., E. Walker Quiros, Gene S. walker and Evan B. Quiros
                   and Conoco Inc. for 6,740 acres, more or less, situated in Webb
                   County, Texas.




AFFIDAVIT OF DINO 0. SMITH                                                        PAGE2
       Exhibit B-4: December 19, 1984, Mineral Deed from Vaquillas Ranch Company,
                    Ltd. to J.O. Walker, Jr., et al. a copy of which is recorded in Volume
                    1097, Pages 66 et seq. of the Deed Records of Webb County, Texas.

       Exhibit B-5: December 19, 1984, Mineral Deed from J.O. Walker, Jr., et al. to
                    J.O. Walker et al., as Trustees of the Vaquillas Unproven Minerals
                    Trust, a copy of which is recorded in Volume 1097, Pages 101 et
                    seq. of the Deed Records of Webb County, Texas.

       Exhibit B-6: Effective December 31, 1996, Mineral Deed from the Trustees of the
                    Vaquillas Unproven Minerals Trust to Vaquillas Unproven Minerals,
                    Ltd., a copy of which is recorded in Volume 471, Pages 711 et seq.
                    of the Official Public Records of Webb County, Texas.

Further affiant sayeth not.




       Subscribed and sworn to before me on this 5th day of September, 2014.




           JESSICA MAYELA DEHOYOS
            MY COMMISSION EXPIRES
                 July7, 2015




AFFIDAVIT OF DINO 0. SMITH                                                        PAGE3
                                                                                                                                                                                   i.




                                                                                                                                                                   , .,. .                          ...
                                                                                                                                                                   I !·
                                                                                                                                                        rrlnhn•    +:.Ct•11flft•rr      Cn.• ll••11tt,,... T .....
                                                                                i'.                                                          ro\UI ..
                                                                                                                                                                                           ' .
                                                    OIL, GAS .AND MINERAL LEASE ;' .. vr.1                                                                                               4G0 ·P~ic"324
            THIS        At;nt:t:~u;sT
                      ...... \bi•     15th ,., ., · .:June,              " 7 4. ..,._
          VAQUILLAS MNCll COMPANY, LTD., a limited partnership acting t1.crcin
        . through its qcneral partners, J. o. WALKER, JR., GENE" s. WALKER,
         EVAN D. QUIROS and E .•. NALKER QUIROS (a/k/a Mary Elizabeth Quiros)
      i..11ort•h•t1.. r~n•ocm•n•l.•ho.. •oidrt1•h :
                                        . .P• 0 •. Box 1086, Laredo, Texas 78040
      .....     COi'JTINENT/\L OIL COMPANY                                    . ,,., .....                                                                                                       wnNt:m:ru:
                1. 1......, In tQnoid...•l•a       or TE;N DOLLARS & OTUER .GOOD & VALUABLE CONSIDEl~.....                                          ..... Cou1.tJ, To-,          .....,,


                                                                             \
                       26,622. 79 acres of land, more or less, situated in .. Webb
                       County, Texas, more fully described in Exhibit "A" annexed
                       hereto and made a part of this lease for all relevant pur-
                       poses, including. limitations upon warranty as specifically
                       set out therein.




      "11i~fuW;~~~'i'ri'~~oRA~~~--llM=•~---~F--:UIA•t=a:wm~o:::Do::: ..... ~clinda~......_~.---
      littt:-*""-'*'--=-=-•-=·-..                                       --:a-.io:---..=-ao:::--~~::a.:-::i.,.,_                                                                             _ __
     ..,_.c ••"' th• 11ur£W'M of taltuletin1 tho rental parmenlt Mreinafltt pro.,Wed for. aakt lafHI h n• •mat.94 t• romprbe
       26,622.79                       iurn. wbt-.hlf It lth&aUt tomptJM• More or 11-..                                            Five ( 5)
          : . !\uHHl 1•1 •h• othH pr1n·t•iDn• h•r•tn tont••nN. thl1 '-•M ahatl ta. fot • lff"' of=1Pit/uar• from '";• da1• fre:J• 4i ..,rirnuy                                                            ,.,,...•J
     and at ' ut111 u,..,,..11., u oil. 1•• Of oth•r mfhnal J1 "'u.SYctJ frt11a aaid lan4 H la"4 wab •hirla M id l•nd i1 f'W'llUl.J twreun•I•• .
                    l . Th r••>•l•if"I 11) I• PAl4 ''' 1...... e:• : tO on o;t, } /hthor ,..al t•tOtluC'. . and 111.vfd hom ehi•I tu~d. th• Hn1• 10 ~ .. d•l in,..,. a1 1h1
     •tll• or LO th1 cr..t1L of lA•Wr •nlO I~• lJll"9Ju..1 ht "lurh th• ,,ir1 m•1 be tvt1nf'C'tt'\I: IA•"'"                           tn•1
                                                                                                                               ltclf'l1 l1mf' tu tun• 1•1nrh1111#                   •••1
                                                                                                                                                                        ruud•1 1oiJ 1n 1U
     , ...... ,... " ""· a•11r11111 tl''I• nu1rlitl 1•ri. • thPufnr &•O•all111c for lh• fi•IJ •hrrt 11ro.tu11M 0'1 Iha d"t• of 1•1urhaa. : tbl on ¥"'· iru~Jwd.n1 C':t•1119'hf'~•·I wu
     or l•lhrr IO••••..,•u• •~l·UalJC'f'. i.-t•.Jwt•l flut11 auJ l••1J an.J MJld 1.1r U•11"1I ofl 111• ••rtnii1r-. cir f•1r 01• .. ,1r111rt111n u f •.,,,..11n.. ut uthrr 1•iul11rt ,,,,,.,,..
      frr.m, " ·• 1nuawt     ••It••      •1 Ch• 1iull uf  1      It:.. th·•f lh• •n 1u .aid or 1.1•...t.=JAGAO=t-.OFtl~ih'.. f'tf..,. 11 • l!illl •tll nf'I thi1 lu11t or on &t'r•nll• t•onltd th•rtw,,h tn•t raa 1• ri••\ l•1nv • ••l•l or
      u ....1. 1......... W•f 1·•1 ••• P>•llr, 0'1 ,,,. ) ... tur• _ntnr\1 l~U, Ll•J"• "":''         u,.  'l"I• nn whi .. h 11 •    ••itl   Wlf"ll 11 1hu1 '"· nr ·•h 1 Qft 1oe1, a n o gilS
     -"•IJ    a.. """'"'u.-.s •f••t ~.~1u                                                                                                                                                                                                                                  I,




I
                                                                                                          ~
                 •• 1.......;., ·'' II• Ulrll•)ll, i1 ; ......+) ..:•H"I• th.: t•.chl "''··I , ... .., '" ..... ,.•• 11t ('lllf1l •i.11r th• •  to .. , ,.101 11, .. r '" d••'irh•J' &o d
     111·•ra t e e.11ot lr.• •t•I \•trn1.,.,., on . 1·,.m111111 0c·• -. 11h rhr "1· 11u·.t1..: rul•·• "' 1hf' H.,i,.,.·4 t'•onl m1a•:c1n of Tt1'.al. nr ult1•r l ••d111 lt lHh .. r 11.y. "' • tw1i \ o 1lu ..,
      • •'••lJ, lh llitt ~ -..t,;11u•11 l ol j,.,....,..., &•J••tH..\f' lhr '"""'r"\ Hll 11 h .,, u1I • ud             "u '''      a114 u11~r •1111 t hat m•,. t ... l •h ..tun•I fr,.n1 .... .i 1•• it111.• ··• U111 t • ,,.,,..,
      ( 4•( t•l l hC'tC'•IU1l ..1 • II·•'' h •ll 11Uh!il 1t11 t 1.1il) .. \t'n-•I •om·• ··· t"M1' h IH Ulf'.l. • nil u111t• , ...o l rJ fur             at••
                                                                                                                                                          h•·rf'Lo¥11tf'r •hnU" n ••l • \11+.. IMll ; ;. l l ) .. ......... In a r ra , • •,
     ",.,,.,. it1h· t1 ''·''' .1 l ••h •flUH'f' •lf 1t•11 &•c·tr ••11\ tl oo: I lh•·1 ...1I, ''' "~'*;"'t lh:.t th11u•1I 11CnU•ln1Uf'llli.I aulhqrjly h,.•·•!:!at J°u r1 ... l1 ftl,, ,. 1.i·t.... 4"'n 1•1' 1.r ,.,.nn 1t U1•
     rr••11; .. 11 "' utut• l..1.;1•r t11.u1 th 11•t' , , .,...,f1nS. f1•r th .. ih 1l ;11.,,.. " ' , ., ..-r.1111•u 11f "•ttl 11l a n•,.:-1.114'f 1•¥'&1 1nn 11r h •r ·ot +t..i o 11.,. ttu, , 1ruurn ,.;;u • 1&hh· tr• •m
     ..,n,. "-f'U t•• I•· tiri!:,..1. 1t1 1lh11.,• nr Alr ..1uh Jr d lf'"I. "'' ' " 111 ....... flf'f 1· n·MtMI n111> t1u. fo.-n1 •uli"t ... nl1aU)I ln' t l l't" \111th t h •·... 1•r•·"•' f , l4 ·1 u r 1·•·1 m. u~t
     hi 11£" (•\rrt1111.-111.1I r r.cu1n1 1..u • . IA·••1• uo .... ,      ,t,..    l''"~ · "l••11 .. t,.,,.. ,f h utt' l"" 1l ••r •' 11rnt11or ll('rt•tt,(0 ('CJ\t'tt.J lir 1h11 I,.,,.,.. .,, llH)' 1'"•1\ 1 •II Uh·r .- .f ....
     al 00
             1\• 1•ru\11h... I NII l o 101 i ll ..">' t111r ••f tno1 u • fli t fl.ta fl.ti.I " • tu ···•• Ill •fl) 011it ur "'" '• 11tal a . Th• un1l1 f vrn"J ' ' ' \"•11 111.,· "" t... 1u 1> •! 11.lum u r • lftt.f •
     nf'l"1 11111 , ..;ttortn 111 • .,,. o r At •·11 • 1th llw oru t ••r 01111• Hit" •hH"h lhr It·~ '' l.>t•1l"I ur '"mt11h...,I                                  a.•
                                                                                                                                                                    t•• A1tr .. t hrt • lt" tu1n •ir .,,,,\, ' · "'"' 0 11 uhllt
     h•1'"l 1111\ r1111 t 111m, "• I•• M/1•M "' rft: ,.· h • u111i11 . 'J h1• , ... .i.11..c 111 t•llt' .,, 111u1 r Out1o1 11r t·• "h"ll nut '°~hft u~t lh• r i,;ill• 1of thr JA'"'"'"' ''''tl'11ll .!••: to l'"• •I 11111
      lr11M1 ••r 1.,1rt ,u1.a lht·11.. •f 1111•• ••tlll'r 111uh. IA·11•t,...tu•U f 1ir fut u ..·111•l 1n lh• a1•111 4•&1rtulie rt..·nrdJ uf tJ1f' ('1+1J llt w in • h1d1 ""' 1,.1 ••··I 1•r1:ut1M·t a re
     t1lH.<1t• .. t on 1t,Pfrt111wr.1 1l1•p• r.l•ll• llC nll•I •••·1111(11 .11 . ot( Uu• •" • •l••I ""' r1·.1,:t" a.11 a , ... ,1 , ..1 1uut: •Hui ,, ,.,,n • u rh , , ., ·t1h1I 11nit. ltu)·ull u• • h.·r t uhJ•r •hl\IJ                 a..
                                                                                                                                                        C'unu·~h"t en t h• l"•r1;on o f 11ur b s1r•1tl Utt 111 n . wtif' lh.. r
    i1 .... "'' 1u.1I       ··n•.  11r .. ~1twr "' Ow111, .... .,1i...·;1t1..1 tu th('" 1111:.1 ('p\'t•rt.. I 11)' th i• , ..~ ,.. tlllcl it1d1111....1 i n thf' u n il JU•l R• l huu;:h &1Jrh ,I,. ·l11r 1i•lll .. ,.,.
    lr•1m a irb l.u t•I.        ·n ...  1•11'tllJ" t 1••n ' " '"' :1n ~·ii "'' :1 "'d L t.• • t•111;11i1l•·rt'lll n• l H•ul1.rt 111n hotn 1h.ft lf"h~ or t')il ,.,~ 1lt'\l l1n1i fr um .. b ••·h it i11 J , . ..tud 1.111 an•t
    h ut nl ,,r, ..1 ,.·t. .. n f 11°111 ., .::•• , ,...11..I 0111l ; •tt.I l •l'•• lud .un ' "' " l 14 J.:M• • ..II "" ii\ t-e C"on11ti dt"r... t .,. t'r n.l11ct111n horn lhf' ll"n•r                  '''Jo:"•• 1~ .. ; ....1 unit fn•tn




I
    • ·h :"h .1 1• 1•r • ..h ;l·111.: t.t11I n ..t f1t•lh ••• oi1 '".,:... J uf",; l. 'fh,. fu u nutiun tif •nY uuit h•·tt•lntl•r 11h11l1 n Ql hA\'ft t h«> eft.-~l o f C'h&nj.(tl+a." lft• 1l•r.ruh•11 ,1f
    any olc:1t) 1rr.1. d 11r ,.hi.it· in ,,,,.,tu r~wn rt•) ult t v.h1d1 mit)' l 14'1·umf' ' '" )"1,1dt' u11dtor th1 • lt-ut'. It thi• )1•;, lf> n1•W or hf'tP1'flitr r n\'f'U '"'~ :1J Kl f" tr .. rtfl , n••
    , .....,iin.- tit unl::.1:Htl••h uf ,..,,..,:1y '111:rrl'•t •• l"':•t...n "''' MUf"h .,.~·a rail# 1r1u•1a. i• i ntr11ttf"t1 or •hfl ll t.,. im11l1ed or r.-•ult n 1tritl1 trrim 1h• 1nrh111111n u t
    •1.t .. n •••11;.,r;,1e lra•"I• "''ilh•n this l1•a""" 1011' l.c·"' ll4-C ai11all r.~\f"flhf':r~• h11\"• lh.- r 11lht •o pt.1111&I11rnv1d..J . t ...n·e- with fUhll«'llUtnt •Ur..ati11n '>f fl"...lucl1 n n ••
    alio\'f l•rrn j,1,..1. As u,., .. t 1n thi• l·'•'""'°'''b .fi, t hf' 'rnr1l111 ··,.•·l•l\U1lf tr11rt'' m"~•n an1 lrart w it h ru1alt7 o .. nt'ra.h ip d 1fCuin•. no w llr h.rrAf l #t, •alhH
    u tu &;•rt i.. or •mnu11h, lrum th•l al l u ""' cthtr i•arl ol the lra11o1....1 i •rt mi~.                                                                                                                           .
           6. It 1•1...·ri•ti11n• f.1r 1lrllli ni: nr• nol r onim.. nr..d on u.id l&nd or on acre:tJCO pooltd th•r•whh u aho\'e [lroviJN ~I\ or Wfor• onr. >P.lr frr-m thi1
    d;1I•, th• lf'aw "hall tl1rn h!rminatt u lo Loth pattiu, \mlna on CH' Wtore aut'h anniveuar7 dat• LrtHe ahaU &JA.7 or l#ndu (or •h..U ma~• a Lona
    fide       ott•m~t ID'"''"' «nd«r,                                                                         in .µ.!l~.QJl.. .N.?.lJ.iQr!~. l ..I3.~l') }< .. 9.f ....~A ?:".~do
                                                    aa herolnafttr ot•l•dl to 1At1or or to the I•        1••1·ab le hu.un•lor r•~ardlo11ar• .. '18, 811. 2 6 .... ),                                                                                              (h.rtin rnllrJ          rrntAI•).      •hi .-h .t••     11    llh'o t.h" r1. 111nh·r1r•·nu· ra o f .tr ill;n;r 0Jlt'rati11n1 ni•1 1.,. fu rlhl"r- 1leofrrrf'd ! 1lr IUf't"t"fl~h·e 1'f'riod& of 1• ·•lwe (1:) mont h ' ~t"h dur . n•· th~ 1•r1m ar7
                                                                                                                                                                                                                '''»
                                                                                                                                                                                                            lllt'lil • or t• nilrra                   ·

    t•rrn. 'l'h• 1•11.)·m .. nt •·r t•·r11lo·r of r1·n l " I u n•l.-t th i• f1•roticr.1J1h 11.n J of ro y.1h r urn1rr s••r•J.:"nph 3 " " an7 a n • wr11 f r••m •hirh                                        al••
                                                                                                                                                                                                            i " t ot t... in .: 1Mrl
    c,t Ul't-.1 tn;\t t~ rn:11lr t•)' tt1l" irhrri· f i t 1inh Of J,....,.:i;.f!!P Jn,"liltJ o r dr)i\'Nrd to \he fl"rtirt entt\ lf'd thf"ff'IO n r l u r.nitl t11lf1k n n r-r t ... ft11 p lhf' 1l 1t~ f' of
    i•Afmt•r,I . U 1o~Jl' h h11u l.. 1 r.r :u1y 11111'1"..•i;ur ' ""'M~ ·-.tiould f• il, liquidnC• o r 1.. aUf' u r f'rr11n•.,1u1 i n Rll)' "''.!:t.r1l, 1....... ~~ .,hM ll h.• unf'.m1litin11• 1ly ,.t.li i::-.11....1 h1 l 'l'\,. I·• • u ·h             r.,..... ,,
                                                                                                                                                                                                                                      1!\.-
    f ••n1 11I J•ruJ o·r: , ,,., ,.,.1,1,. f u r II·• r 1·:11~J l •rt•o.t ln~·11h·1,I. nu.I th i• lra,... •hnU not l••rmi rrnt• lou t •hi.11 l>f' f'U1\inl•i•\t"11t in thf' 1:oim1• m ahn·•t 11• if •:Id\
    11·rrc1n1'"'"" ur ,1wff,.,·t i\' • rrntl\I 1•11)'rnPnt or dt•ltt••ir luul l...·n 1•ro1"frl7 nuutt', 11T•ni1lflll thnt thf' rrtonf'Ou• nr l nrffl"l'l iY• t f' nl ni 1•:•)"h lt rH nr rlr1")'°i1 No
    c-orrrr1 . ..1 .,..it ti:n :)(, d .1r• alt r r ,.,, .. it1C 117 l..i·"""' of wri l •rn nol ire frum •udi (..,., ,.,o r o l aurh f"tn>t aC'romr1m:e'1 toy auC'h ltu t rum .. n :a " ' ·~r f' r .,...... ..1try
    (1• •n.,.Me l•·P~rf' ''' h1'4ke 11ro11 .. t I'·'~"'""' · 1't1.. du.-n C'hah ' '"r1n •11t i1 .-11n•i1if'r;\hon for t h ie litn~ •rcor-l in .r t•• it•· l•rmt •n•I •ha. ii l\l"C loe ..::.1C'•f1-.t
    ... " llH·t• r•1.1.-1I f o ,. • r..-rir.I. i.. ..~ m•T at any t imf' o r linw• ,,...,.."'" •n il dr lh·•r to Lr~.or or co th" df'('Olitnt'J ah.n ·.,. n1ut11..1 '1r 1•1.tu nl rf'1"11rfl
    A felr11i.e nr , ..: ...'l!>i"t , ,f lhi"' lt.":l•f' u to "'H or anr Jll'rt of t h ,. nt. ,vt.drArrit..;.d Jlrtmi"""•· or o f anr m i ntra1                                                                                                                 .                                                                        I   Vnt.      4Gn r·.~r 326·
                 I . If a1r Jor f •\ 1li•··•t\rl' " " '' L''""l11r ll11n or ulf. " " " 1•r ••tli•·r mt1oN" I ,,,, • l\l•I l"rnl 1•r un lll"trtt~'" ,.,,,,J,.,I tl1f'rtiwi1h. J , .._.,,.., •••·,ulit 1lr1. I '' olr y J,,,;.
           h·•I•·• l l•"••·,111. "' If " ' ' • r •l•h u\ 1•rr- lllt••I 11r 1..t11 1l n.t·• l1, 1•1t'.1f h· r 11r 1f il 1.. • 1tt. : 11 1!,,. 1•r, 11o: •r v 1' 1111, ,. .,,,..
    ' """ .."• u r 1e· 1111111·• lhl' 1•1H t11•·"' t•r l••111l4·r ": r•·ul a l• or t'o111u11rHl"f'• u1..-1,..c1on• fut dr; H1nt1 ur r1•.. 11rlo111j( ••n ur llf'f•u" th" r •·t•l• I , ;,.,.,. •' •l nlft n,..,,
    • n• o11··· 11(h·r 11... . . ,I 'll · · ····· ,,, ,.; , 1 )' j·h~·     "••In''·''"          ur 1"'u11,1d ..r1un .. , ~1r.- f111I·· .., ,.,.......1iun fl( . ..., ......,....,,.. II at •II)' 1 1111• • •1l···•.. j•1••11t .,, .. . .. , ,,,.,
    11.1• • , ..... r '" 11,.. •·• 1·1111 .. 11.: ••f 1l1f> l;1•t ~1·;, f ••f 1111' 11r11u"f J' l1•rr11 111111 l •f~ur 1o th" 11,.,,.,,,.,,1 of r•il , 1::•• •1r 11•tu·r 11111wrnl t111 • .1119 l•t111I. '• ' ••n .nt'f•·•· •~•
    , .. ,.,Jt11, -'"" nt
    o t! w r n 1111.•1.1I, ' '' l" Hil lt1•·r,. .• h 1•r AS 111 J, J::l• P r 1ttJ1t' t' 1111n('thl i • l '•"•h1t••i f~ u111 r a i,I l.1hd r.r Al'rt·11.r• ,,.,,,:t"'ll U1C"r.. ...-i1h, ,Ar. / 1~~ .1, .. 1 ,,,,it •I•-. .::' •"' '"'' L,
     1.,..,..,-c i rl a r r 1r1l.t1.rr • 11 h lli • t..ru.e h•tf"l•f mny t .. d .u11h-f'CI f,r
                          0                                                                                    J..,.,,,.,.. l1r i 11,lnlf11f'nl f .i r"'t tor , ..,.,.,,) ;,. Ott! 1tt11ro1•ri-.t•· r•·1·•n .h u( rt1" • •1LJht1 1n
     •hiC' h Ch• 1... ,, ...1 1•fr 111,,.r, 111.ro 1 11u"t~I al "nr 11i1o., after t t1 ~ r11m t•le·lnlll 11f a dr1 h•1lr u t th4 f't•11111:1ti1 •n to( 1•r• " lurr1 .. n 11n ~ ..1.J 11111! 111 1J,,. ...:.. 1ot • """"
    "' ' '"• : le 1•rol•1o .11,.: ••ii ••r " " • 1n 1•:1)"111w ~·11,nl it 1re 111loold 1.,. l rn11whl in nf'I • •IJllirf'nl ••mJ-=-ftft:;..mwt~"1Ro:fi>tAili'~=t1t;:tr, :r.r.:11q: r;."':q "'"t 1tra.ln i nw-
                                                                                                        0


    lh1· lr.u•-.I l''' ''""' •. ,,, orf•·••"•' ' "·ml...6 lhtrt•1th. IA·U~n r f•"f't of Al'\J rH1dt'ru-• or l1iun 11uw un •n~J l:u1•J • ·i\hout J.1·,.,,\11r'• r1111t-••nt.
               P.. Tl1e r ;..:!•U 11f t•i! h··r l•"rrv ht-trnnit.. r m•j 11111! 1111ui.rn,..1 In whhle or •n r•ttr1. •nrt t he rrn ¥i1io'11 h,.,,..,, 1h;,U ,.,,,•tul to tbrir f1..i n . 11 tJuM ... •1rt
    •n·t     "~~:.·ra ; 111: 1    110 1·h a !..... 11r •li vi1.:i1n io o"nt·nhiJ• uf thit l::uul . rf't1tnl• or r u >nlt i1·•· · h ·••t•\'f'r •rrt1rn11:i•l1f'1I, a hall •'C·•' r 1'1r tu 1·td:1fJ"'t th,. ••t,J;..:;i~
    t1·in•    flt .t1t111n: •h          fi•'"'" •" ,....,. •..,. :
                                  l tt f>                           ,_n,f· flO ("h :\fll'.I' nr 1t1 v1J1l•' ll In •11r>t ....... n.·r11f1 i p el1nll 1> t-ud1 I f'rt•m't ••r tn ttitit
     J":r1t ru.. lit in t tu· 1l••l"••i1 " r)' nanll··I hurin; or, al 1...... ._,..,·1 1•lr r l iun, the 1•rt11 ~1rti11n:-i1.- l•:t.rl n ( 111ai1I , ..111Al't tu .-hirh 1":1."h l• :l~li"'il1!'t11 t i~ f'"1tit1f 1j tn"J




I
     •·• 1•:1111 nf tr n•l1·1t·•I lo t1 im 'w1•;11 ,1111..; , f\r to hi• •wl•MHlf' rr...t :l in • aid dl"t" •~ttur, : ~~--llNIS~U·mtmr=la:mqc:~a:uc~D:icpldlila::.C::Ole
     m:da:i::mmumm:ac:us:: aui:bmo:t.:::imdaA:a~1JaA:;im::la4J,u.c; ln f'n•n!. 111 "'"'"i~ nmrut of th i1 t..:i.. f' h~ to • &r~r.-.cat ""l 11u n i11n ••l                                                                               ""i
                                                                                                                                                                                                                             1 l"rul, ih1 ·
    ' " " ::.:• ~·":tul1.• hrr,·u n ct•· r •hAll lit' n t•L" Jfl 1unnl·lir •a l)tlt.,·rrn thr ~ \·rral lf'.U·• ·h n r.t uwnrr• ratnl.ly •rrorJ1mt to thr • •irfar• a r1·a nf . ......., . • •t•I .1....
     h 111t rn rrf'lt11.I 1•u)' mtM l1r 1111fl ahnll not "'''"d the riwhta ~r o' hr-t ).,n1oP.h nl1I ownt rt h.-rf'ttnder. If 1i' o r tnon 1tlltJH l«1;rnt t n! it lflltt to ro1 n lrJ
    tlrt~U n•trr, .i...._,,.,.., '"">' • i 1hho1d Jl:l)'tntnt tJ1crtuf u cdt-,.1 •At.I unl il furni11bt'Ci with • n curtJ:1i.l1!1 inttrumr.1t u:ttul~t lt1 all 1udl , .aui1·1 dni1:notin1
    an • .;t"nt 'o rC'C"t'i\·e ua1m"nl for all.                                                                                                                                                                                    · ·
             9. The brr:1rh tir Lr"!'"f' of 1t.nr ul.liw-"I inn ar•~irur: htr~un1t .. r 111hAll nt•l 'f>•lrk a torftitur~ or termlnntion of 1hi1 lt:u~ nnr r;·uiPe a 1..rrninl\linn
    o r fl"\·rr111tin 111 til•• f'!llt:lt4e C'rP'Lfrd hf'r•t•y nur •~ i.;rnornl• lrtr C'l1nrrlhition h..,t.. 1f in 111·h11l11t or In ln,rt. Jn lhe l'\'tnt lrnur t"IJlllitlf'fl U :1t 11r14•rnti•>n•
    are n11l al ar11 t 1tnt t"'m.: ·C'flOliurl""1 in rom1•linntt with th l1 :1r11I 111r1· \l•·H l ·•' I" ,; J·• ;.,., ,... I h.~ 11!1
    a rr.. nt:t l1)lt"ru1.r• ru1t t n rint'\t IO';i of ''O M'rfl of th1 ar~• reulnect htrtundu and ca 1 al.I• of 11ruilutin•                        1                            11:•• or oth•t m ineral in ,.;,y iHlt qu1an1itin.
            lo. J.r-."''" hl'rtt1.7 ..-arru nte and •~rt'l'S to dt"f•nd the title to uld 1an•t and "Krttl thitl IAHH at lt1 011tion m11)' ttl&C"hnnre •tior tA>. mc1rt11:h'e
    or •lthr1 l1 rtn 11t••n • n icl lnn1I, •lth,;r ln •hOI• ur in s•nrt. ""'I In. •vtnl Ltott •l•lf'I • 1>, it 1h11ll 1.. 111l1ru~l\h•d to •urh lilfn ""·~th ri.,;ht •o f'rilr.n• •:lnir •hd
                                                                                                                                                                             0
    "''l'I' rr111:d1 1u•.1 r u)' flh14·' "nruin.h htrt•u111lf"r Inward ••lilf.t· lhM Hmf'. Wi1h11ut im111tim,ent of IAUl'f' t ri..ihtl \lndrr tt1r -.·nrra111r I" •1rnt n f
    h11u"r hf lat!,., H I• tl,:ri ... t thl\l 1f thit l"n"~ t"11\'f'r• • ,,.,., inter••t in the oi l. •••· euft1hur. or other minu•I• in all or •n1 L)art of 1.• id l•n'-* lh•n
    l hr- t'nlir .. 11n•I 111. .i i,,·l.i. ..1 f~ 111inwl• H lntt '"'hPlhH 1Aa1tOr'• int..rC"U Je hn•in •1•eorlfi"'I or not), o r no lnlHHl th•rtJn, thN1 ihr. r e na 111·1, . . .JC
    P~~S::...ZIR:lncmca 1tr1·ruinac froru an1 11ut a1 W • ·hkh 1hi1 lr-ue tuvf'r1 ff"U rh•n aur h full inlHHI. 1haU 1.,. 1•ai1I ••nlv ir1 tn• 111111 ..•1 \iun


    ~:.,~~·~·f,.~t~r:·'!';~~:. ~i~tie i~~~. •;; !~:~i·~·.:~~·~ =~,i~~:i'~~i~.t~~'ti!~'p:::;l:r ~~~l;;~~-~~~~. ~b~
                                              0

    ·htrtun•l.. r ahal1 not iowat r the ri•ht of l..t11N to ttllute ror•lliH.
                                                                                                                                                                           :=.
    •h1rh thP i1;:,., .... t it.1•u •1n, if a 11r. C't.\'f'tf'1t h1 thi1 ltklf', Wu1 t •t lh• wholit •ntt undi,·idf'1I (ff 1imrl1 Ht&t• thrte~n. All rn)·11.lt1 lnh·r.-.. t ""'"t'rf'!lt l•r
                                                                                  .                                                                                                 ~F::f!:. n~t •t;.,i;:r:;:~~~~,. !,:!~'1'~ai4
             ll . .Shoulot a.... ~.,. I"" flrP \f'nt rd f mm complrin• wi;1h •nr ir•,1t.a• nr im~l i !Pd C"ov•nant of thi1 ll'Aa.t, f'1>m f'nnduC'linw drillinw nr r••otldn•
    OJ•f'rallu••• thrr ,... •n of hum irr oo.lurini{ nil or M'M tt1•'l'f'lrom tir r•""-'" of a1·nrri1J                                                                                ·'
                                                                              1:




I
       12. It is mutually agreed,     notwith~tanding   any other provision
                                                                              .     '


    herein contained, as follows: .                                           ·-· ·
       (a)__ Should Lessee be prevented from complying with covenants of   .
    this lea~o by reason of conditions or acts set forth in paragraph '11 1 .
    hereof, then Lessee agrees annually to pay to Lessor an amount equal
    to the delay rentals herein provided for during such period of pre-·
    vention, whether same be during or subsequent to the primary term,
    and such payment shall be made at the end of each year of prevention
    either to Lessor or to the depository above named for credit to tile
    account of Lessor.

        (b) This lease does not ·cover or include any righ~~r privilege
    of hunting or fishing on any part of the above described land, and
    Lessee ayrccs with Lessor that neither he nor his assigns.or agents
    or c~~loyees of his assiqns, will bring firearms or dogs upon the
    leased premises, and should this provision against hunting and fish-
    ing be violated by any agents, servants, employees or contractors of
    Lessee's assigns, any such person so violating same shall have no
    further right . to enter upon the leased premises, and such person shall
    be regarded as and shall be a trespasser on the premises of Lessor
    and be subject to the penalties imposed upon trespassers under the
    laws of the State of Texas.

I      (c)   It is expressly agreed and understood that after production
    of oil and gas in commercial quantities is obtained from the leased
    premises, the minimum annual income to Lessor from payment of rentals,
    shut-in royalty and royalty on production shall be a sum of :iot lc!;s
    than 1~o ($2.00) Dollars per acre on the total acreage retained and
    then covered by this lease, but this provision shall not impair th
    right and privilege of Lessee, his successors and assigns, to release
    and surrender any part of the above described leased premises as here~
    in provided. Lessee, his successors and assigns, shall determine
    within 90 days from the expiration of any lease year during which ·
    ro1alties have been paid on actual production the amount of any defi-
    ciency, and shall within said 90-day period pay such deficiency to
    Lessor or deposit same to Lessor's credit at the depository herein-
    abovc designated. Default in the payment of such deficiency shall
    not operate to terminate this lease or any part hereof, but Lessee, his
    successors and assigns, agrees to personally pay such deficiency to Lessor ·
    at Laredo in Webb County, Texas, together with any r~asonable cost, in-
    cluding attorney's fees, incurred by Lessor in collecting such deficiency
    if not paid within the 90-day period hereinabove provided for.




I
                               .' f
                                                                                                                                         .,
                                                                                                                     ·I"
                                                                                                                                         ''
                :•~i     !.:>t:·.1i L!lst.:ir..;!:.1;    .1ny .:.1r.h~c · p:-ovi.sion    lv:cC?in     conc.:iir.~•J,        thi     •~s not i:-,-=J.u~~ r.l1n·.? C.ll.:.i or:h~: c.~ ..
     ' : ~ ~.       ' .: l:,, ~;i..! !:Ul;J:l~= Jad i:ti :""• .::: .1~ !.; :,:-o·J·..:cnci u1:.~ oil .!:ti ';cl..;, ...a~ £. ·.!~· .. v=
     .-: ~:· :~~ c ~;.;.:;l1~._:~s iro::i !:!h.: 1·:.::.: .> ,:: i.Ji~ .~ st :ii:c ~ ~ r~'- n 'i~ .:: n t:~ ·.!, ..1~ G. r•! : ;·! : ·:~:i
     '.. :'.::':..) h!. ,"'..Z:!l(, hi~ f.~it' S ..ir,ci J~ !.i if:-.:.i, 1'! l ~ mi n ..:?!" .ll ::.t Gt:-:~r t h .ln (JI! o:.!. ,
      ;~ :       . 1~~   ~~!~~u:-       .:i~~ ~i~~r.:il~        t~.:ic ~~1   =a    prod~ccd        w1ch oil and              ~l~,
     !,:- ; .~ i-: i.i ..~:·~?:~s5ly aq:-~~d t~~:: 'anc!o:\.-::ent c: ~.::a
    .:i::;:il ·.; .:~.: • ..i~ wh ich ti.:::e. Le saee :;hall exec~t:e a cd ci~li«•ar co ~ :o!s:;o: :;aid
    ~ric~ 0 n ·~~~1se, ral~asinq all porcio::s of the 13&se not t he:: so ~ ~v~ loped.

                (hl It ls ayre!~ d that where the Lessee hereunder enters into a •;t1?rmi nation lie made a t intervals no greater th.m
    two ( :.! ) ye."lrs .1part.


I            ( il   1.1:s:ion.:il property u f l..tii;uu r, V.1')uil l .1i;
r-----------~------                                                      ....................                           .·'
                                                                                                                                        ~


             nanch Company, r.t.•l., ricc<1Rioncd by°, arising out of, or resulting .from
             operations by Lessee, his agents, employees or independent contractor!;
             on the land hereby lca.scd to Lessee.       Lessee also agrees, when rcqucs t 1·d
             in writin                                        .~-:tf- .Cf3                      EXHIBIT "A"
                                                                                                                                 -
                                ~                             ABSTRACT           CERTIFICATE          GRANTEE                 ACRES




ti
. l.:it
                                    161i9
                                    1651
                                    1652
                                    1661
                                    16(,3
                                    1633
                                    11)34
                                    1665
                                                                  1110 .
                                                                  1117
                                                                  2876
                                                                  1122
                                                                  1123
                                                                  1323
                                                                  2252
                                                                  112i.
                                                                                      1158
                                                                                      1159
                                                                                      1159
                                                                                      1161f
                                                                                      1165
                                                                                      4/808
                                                                                      4/808
                                                                                   . 1166
                                                                                                     CCSD & llGNC
                                                                                                     CCSO & RGNG
                                                                                                     W. H. Taylor
                                                                                                     CCSD & RGNG
                                                                                                     CCSD & RCNG
                                                                                                     CC & SF
                                                                                                     GC & SF
                                                                                                     CCSD & RGNG
                                                                                                                              61iO.O
                                                                                                                              640.0
                                                                                                                              6'-·:>.0
                                                                                                                              6i.o . o
                                                                                                                              6J.O . O
                                                                                                                              61i0.0
                                                                                                                              659.96
                                                                                                                              640.0
                          S.1/2 1666                              2253                1166           CCSO & RGNC              J28 . ]')
                          N.1/2 1666                              3142                1166           CCSO & RGNG              328 . 7')
                                      468                         2255                  236          AB & H                   659. 111
                                      467                           799                236           AB. & H                  61iO.O
                                    1635                          1797                     17        TC Ry.                   6J.O.O .-.-
                                      865                         1'438               12/2541        H & GN                   640.0
                                    1683                          1115               ·1175           CCSD & RGNG              640.0
                                    1691                          1267               5446            GC t Sf                  640.0
                                    1696                         1'418               54'48           CC & SF                  640 .0
                                    1695                          1268 I             5448            CC & SF                  640 . 0
                                      279 (pt_. only)          . 1353                3702            CC & SF                  i.sa. 2
                                    1004                          2421               2/105           J . Poltevent            634 . Sll
                                                                                                     GC & SF                  61 J.Oli        0
                                    1692                          2419               5li46                                                    M
                                    1693                          1269               51i117          CC& SF                   640 .0          M
                                    2112                          2~20 t 1925          631           B. F. James              627 . 12             tr.
                                                                                     3700            GC & SF                ··64o.n                ~
                                      276 ....                  ·2552
                                      228                       ' 2550                I )i.11        CCSD & RGNG            - 636 . 93        0
                                      227,,                       1133•               1344           CCSD & RGNG              640.0           u::>
                                      988                         2593               2/103           J. Po I tevent           637. 10         ~

                                      98]'\ .                     206'1              2/103           J. Poi tevent            64fJ .0
                                      273 ~ -                     1141
                                                                 ·1336
                                                                                      131f9
                                                                                     3700
                                                                                                     CCSO & RGNG
                                                                                                     GC & SF
                                                                                                                              6'40.0
                                                                                                                              61i0 . 0 .          ~
                                      275'\
                                      277*                     - 1337                3701            CCSD & RGNG              640 . 0
                                                                                                     CCSD & RGNG              320.0- •
                          S. 112 .JI, Bh>ck 2
                                     . 25, Block 2
                                                                  I 043-
                                                                  I Oli2
                                                                                       453
                                                                                       '452          CCSO & RGNG              640.0           (""' E
                          N.1/2
                                     .232 '1
                                      233.....
                                       51, e :ock 2
                                      259 (pt. only)
                                  '1955
                                                                  211+8
                                                                  1117
                                                                  1045
                                                                  1137
                                                                  1328
                                                                                      1346
                                                                                      13'47
                                                                                       460
                                                                                      1074
                                                                                     4526
                                                                                                     CCSO f. RGNG
                                                                                                     CCSD & RGNG
                                                                                                     CCSO & RGNG
                                                                                                     CCSD & RGNC
                                                                                                     GC t SF
                                                                                                                              462.70
                                                                                                                              455 - 9 - •
                                                                                                                              320.0
                                                                                                                              600.D
                                                                                                                              640.0
                                                                                                                                            ""0
                                                                                                                                                  -~




                                                                                                                                            ~: ... ,
                                                                                                                                             '>' . :··
                                                                                                                                                       .
                                                                                                                                                                         ..
                                                                                        302          CCSO & RGNG              652. 2;
                                    2057                            985                                                                       ~·
                                 ' 2060 -!pt. only)               3329·30              303           CT f. H                  41i0,0         ~ ,,,
                                                                                       303           CT& H                    321>. 0                             '
                                                                                                                                            ~'"T" .. .
                          E.1/2 · 2059 .                            984                                                                           . -..,,   I   I



                          E. I /2 •I 9S3"'                        1329               4527            GC& SF                   320. 0
                                 - 1627 {pt . only)               1324               li683           GC & SF                  160.0          C(j 1• ·' .
                                   .1629 irt. only)
                          w.112 ~ 1662
                          E.1/2 161i8
                                                                  1275
                                                                  2230
                                                                  2441
                                                                                     4682
                                                                                      116'4
                                                                                      1157
                                                                                                     GC & Sf
                                                                                                     CCSO & RGNG
                                                                                                     CCSO f. RGNG
                                                                                                                              292 . 6·i . .
                                                                                                                              329.3''
                                                                                                                              325. 7!;
                                                                                                                                           ..do:
                                                                                                                                              > ..    :

                                                                                                                                                      . ..· : :.-.
                          W.1/2 1648                              3301                1157           CCSD & RGNC              325.7~                    -·
                                 -26, .uock      . 2 '~                                452           R. O. Barnsley           640. D. .        .-'.'.\ -~~ ~·
                               . 2335                            3025                 School         W. Brown                   27 . 3          . ! · ..:.
                                                                                                                                                         ~-· . .
                          E.1/2 . 19SU''                         2~60                li526           GC & SF                  327. )L           ....:-. -....       ~.




                   Lessor's warrant? hereunder as to all of Surveys 987, 273, 275, 277 , 26, the E.1/2 .of 1 ~53,
                   E. 1/2 of 1956 ~~ ~ 401 .9 acres out of Survey 233 (all except 5li acres out.of SW corner of said
                   Sur. 233) is ex;Kessly llmlteC: to 1/2 of the executive rights In the oil and gas .rights In ·
                   and undcf said l~nds, and as to all of Survey 23 2 is expressly limit~d to 4/5 or the ~xcc utive
                   rl•1ht~ in tht> 9i: .ind gas right s.


                   The ro l lo.ilng p.uere'> of GC&SF Surv,•y '/79.
                   (~I      lll ..c.k II ilS per thu E.O.Cli1!l•1ctt Sul.Kllvhlon of n•cord 2 Plat ll··~11 rJ •, 2'1, Wo:bb r .... 111v,
                            rnn t a inl 119 40 .1crc'i , bcln9 1111• NII I/Ii of SE 1/1+· of C:CSD ~ KGNf. S111\i1·y ? '·'I .
                   (6)      1111 of th•: W. }20 .1 crc ' uf S•il,v· ..... 16/9        ~-   Pri>duccn U {140                                                                                               ?o,~lnllnt ~ Sii1lon1r1 Co •• llou110~, T,~11
  • ·\.. ·• ·~.,ViJi UO Acr.1
                         Po0ll11r- Pr:ovl1lo11                                       •.           I
if•    ,.                       OIL, GAS AND MiitJt'RAL LEASE AMENDING OIL·, GAS AND''ntNERAL_
                    LEASE DATED JUNE 15, 1974 (AS AMENDED) BJ;TWEEN LESSOR-AND LESSEE HEREIN




                    26,622.79-acres of land, more or less, situated' in Webb County, Texas more
                    fully described in Exhibit "A11 attaclted···he·reto Bnd made a part Of thiS Lease
                    for all relevant purposes, including limitations upon warranty as specifically
                    set out therei~.




             """""' For lli• 11urww of cakul.ilnr th• nntaJ 111:rra1nt1.1i•rdn.ti..r              pnivl~td   for, uld Ind lo utlm11..i 10 coaiprlM .... ?.~_,_6~-~       ..:.?..9 ....
             ··-··---·-----;--...acr.. ,_ ":h•lll•r It 1dul': ~prlw1 mor• or,, I~•.. .                                .five
                      t. Svbh•:t to Ill• othr proYhl11111 bu•h1 oontah1.!!, thh' In.. 1h1.ll ~- for & 111111 Gf Wtt 7Uro from. \bit due (olltd "prL'"1r7 tum.-)
             and ~.J?,- llitnt!i..r .u oil, ,u or oUl_\f" "''"'~I .h.11~11od frolll        '"'1
                                                                                             I•. nd or lan.d wl!21_ •IJJcll nld l1nd 11 ~loci b.,oundoc.
                      'il'>h~eri)i~M! ~ !l..rtgt.J.P~?L.~2-~. t.f-olf~1f~~~-li~not!ib.P'lf4~~.~ Mi                                   .-U-1i=~J!1R~\!1, 1l~t..0Jllrv'°;~.~t ~.    1
                   ·
             ••II• or "' tlit credit ot Woo~ 111'° Ult p/PtllllH. 10 •1ilc11 t.b1 -.1r. =•r bt unnt-=i..d 1     Lt•-.al ·J..tf..
                                                                                                                      111.,. fro.r.a llnit 10 Lime purdl1M .,.,. ror1llr oil Jn Ju
             P01 ... 11lon, P•rlnr·the"nnrht Prln th1t1for"'11r.hllln ·-tor th• neld •h•ro · roducod on· lb• dcte·ot·pyrchHU (\I)




                                                                                                                                                                                         EXHIBIT
                                                                                                                                                                                           B-2
                                                                                                                                                                                         _________
                                                                                                                                                                  Jgl
                                                                                                                                                                  .'b-'
                                                                                                                                                                    '"l·
                                                                                                                                                                  . 0.


                                                                                                                                                                  ...•·'"·M.J .
                                                                                                                                                                  •' ti)   J.



                                                                                                                                                                  1:1




---------·-·-·----
STATE 01'------------·}                                   TB:LU StNGL& J.CKNOWLEDOM&HT

COUNTY OF.-..- - - - - - - - - - - - -
pen.ot1all1   1p~1rtd   .•. _ _ __

---------··-----------------------------------------
1tnow11 i.o m1 to 1H th1 Pinon •• whou 11....,L_, _ _ _ ,__..111b1erlti.d l.O U.1 roroio\111 l11rtNm1n\, a11d acllnowlld1td l.O m1 I.hat _.b .....     u.c:u~
th• 111JJ11 for \bt PllrPOltl and aontld.r1Uo11 \bt.rli11 UPrthld,                                              ·
        Olnn undu 1117 hlml and ual of autet, \hll tht-----.d•7 1 1 f - - - - - - · - - . - - - - · - - - · A.                              !;),   11---·
                                                                                Nota'7 Publll In 1114 tor--------Cou11tr, - - - - - -


STATt O F - - . - · - · - - - - - - - - · - · - }             TEXAS lOINT ACKNOWU:OCM&HT

COUNTY O F - - - · - - - - - - - -                       Stfort mt, U.t 11nd1nl1ntd, 1 Not&rr Public 111 and for nld Collnt1 and S\1\4, on \.bh du- 1>troonal17




        C\011 11ndu     in1   b&M and Hal of oUlct, \bl.• \ht..-----d17 ol--


                                                                                No~U'f P11bllc In .ad for---··-----·-Co··.


                         ADDENDUM TO AMENDED OIL AND GAS LEASE
                          From Vaguillas Ranch Co., Ltd. et al
                        To Conoco Inc., Oated November l, 1987




           12.   Should Lessee be prevented from complying with covenants of this
      lease by reason of conditions or acts set forth in Paragraph     1
                                                                           11 1 hereof,
      then Lessee agrees annually to pay to Lessor an amount equal to the delay
      rentals herein provided for during such period of prevention, whether same
      be during or subsequent to the primary term, and such payment shall be made
      at the end of each year of prevention either to Lessor or to the depository
      above named for credit to the account of Lessor.


           13.   This lease does not cover or include any right or privilege of
      hunting or fishing on any part of the above described land, and Lessee
      agrees with Lessor that neither he nor his assigns or agents or employees
      of his assigns, will bring fireanns or dogs upon the leased premises, and
      should this provision against hunting and fishing be violated by any
      agents, servants, employees or contractors of Lessee's assigns, any such
      person so violating same shall have no further right to enter upon the
      leased prem1 ses, and such person sha 11 be regarded as and sha 11 be a
      trespasser on the premises of Lessor and be subject to the penalties
      imposed upon trespassers under the laws of the State of Texas.


           14.   It ls expressly agreed and understood that after production of

      oil and gas in commercial quantities is obtained from the leased premises,
      the minimum annual    income to Lessor from payment of renta 1s, shut-in
      royalty and royalty on production shall be sum of not less than Two ($2.00)
      Dollars per acre on the total acreage retained and then covered by this
      lease, but this provision shall not impair the right and privilege of
      Lessee, his successors and assigns, to release and surrender any part of
      the above described leased premises as herein provided.          Lessee, his
      successors and assigns, shall detennine within 90 days from the expiration
      of any lease year during which royalties have been paid on actual
      production the amount of any deficiency, and shall within said 90-day
      period pay such deficiency to Lessor or deposit same to Lessor's credit at


                                           -1-
      GWB2/dm 130(1)


       '            -·-                                                1··•   I
the depository hereinabove designated.            Default in the payment of such
deficiency shall r.ot operate to tenninate this lease or any part hereof,
but Lessee, his successors and assigns, agrees to personally pay such
deficiency to Lessor at Laredo in Webb County, Texas, together with any
reasonable     costt   including     attorney's   fees,    incurred   by    Lessor   in

collecting such deficiency if not paid within the 90-day period hereinabove
provided for.


     15.     Nothwithstanding any other provision herein contained, this oil,
gas and mineral lease is limited to oil, gas and sulphur and minerals
produced with oil and gas, and does not include minerals other than oil,
gas and sulphur and minerals produced with oil and gas, as Lessor herein
excludes from the leasehold estate herein granted,                and reserves unto
himself, his heirs and assigns, all minerals other than oil, gas and

sulphur and minerals that may be produced with oil and gas, but it is
expressly agreed that         'gas' as used herein includes gas, condensate,
distillate or any other gaseous substance or any other mineral produced
with oil and gas, including sulphur.


     16.     The right to pool under Paragraph '4' of this oil, gas and
mineral lease shall be limited to lease or leases on land belonging ·to
Lessor herein, or in which lessor owns an interest in the oil, gas and
other minerals.


     17.     For the      purposes   of the   annual    rental   payments   due   under
paragraph 5, Lessor and Lessee agree that said payments have been timely

paid and      received,    and that this      Lease    is perpetuated, without the
necessity of further delay rental payments, until the expiration of the
primary term.



     18.     On November 1, 1990, Lessee covenants and agrees to execute and
deliver to Lessor a written release of any and all portions of this lease
which have not been drilled to a density of at least 40 acres for each
producing oil well and 640 acres for each producing or shut-in gas well,
except that in case any rule adopted by the Railroad Commission of Texas or
other regulating authority for any field on this lease provides for a


                                           -2-
GWB2/dm 130(1)
spacing or proration establishing different units of acreage per well, then
such established different units shall be held under this lease by such
production, in lieu of the 40 and 640-acre units above mentioned; provided,
however, that if at such date lessee is engaged in drilling or reworking

operations the date for the execution and delivery of such release shall be
postponed and the entire lease shall remain in force so long ·as operations
on said well or wells are prosecuted with reasonable diligence, and if,

after the completion or abandonment of any such well lessee commences the
drilling of an additional well within Ninety (90) days from the completion
or abandonment of the preceding well, or continuously conducts drilling

operations in good faith and with reasonable diligence on said lease
without any cessation for longer than Ninety (90) days, said lease shall
remain in full force and effect during such drilling operations and until
the end of Ninety (90) days after the completion or abandonment of the
final well, at which time lessee shall execute and deliver to lessor said
written release, releasing all portions of the lease not then so developed.
Each retained unit shall contain at least one (1) well producing or capable
of producing oil or gas in paying quantities, and the acreage within a unit
shall be contiguous.


If, after the date the partial release called for under this Paragraph 18
takes affect, all production from a retained unit around a well or wells
cease to produce oil or gas in commercial or in paying quantities, Lessee
shall have one hundred eighty (180) days thereafter within which to
commence operations to establish or re-establish production therein in
conmercial or paying quantities, whether such production be from the same
wellbore or other wellbore.     If such operations result in commercial
production, then this lease, as it applies to such unit sha 11 continue
until such corrmercial or paying production again ceases.   However, if such
operations do not result in convnercial production, then Lessee shall have
ninety (90) days after completion of such operations within which to
commence drilling or reworking operations within such unit, and this lease,
as it applies to said unit, shall remain in force so long as operations on
said well or for drilling or reworking of any additional well therein are
prosecuted with no cessation of more than ninety (90) consecutive days, and
if they result in the production of oil or gas therein, so long thereafter


                                    -3-
GWB2/dm 130(1)
as oil or gas is produced from said unit.        As to any unit upon which
commercial production may periodically terminate, the above right to timely
resume operations and continue this lease as to such unit shall be
reoccurring right.


The stipulation above as to the size of retained tracts around wells shall
never be construed as a satisfaction of Lessee's right, duty and obligation
to reasonably develop the leasehold held by Conoco or its successors or
assigns.   After November 1, 1990, Lessee agrees to drill such additional
wells on the leased premises or such portions thereof as may be in force

and effect from time to time, as may be necessary to reasonable develop the
same for the production of oil and/or gas as a reasonable prudent operator.


19. A portion of paragraph 3 has been deleted and the following is in lieu
thereof.


     (b) ,on gas, including casinghead gas or other gaseous substances,

     produced from said land, the Lessors royalty shall be calculated and
     paid as follows:


     a)    Sales To Non-Affiliated Third Parties:
           In the event Lessee enters into a gas sales contract with a
           non-affiliated third party, Lessor's royalty shall be one-sixth
           (l/6) of the gross proceeds received by Lessee from the sale of
           such gas.



     b)    Sales To Related Or Affiliated Entities For Resale:
           In the event Lessee enters into a gas sales contract to sell gas
           to a related or affiliated entity, then Lessor's royalty shall be
           computed on the greater of the following:
           l.    One-sixth (1/6) of the gross proceeds received by Lessee or
                 any affiliate or related entity from the sale of such gas to
                 the first non-affiliated entity, or


           2.    One-sixth (1/6) of the highest price reasonably obtainable
                 for gas by Lessee and other producers or operators in the



                                     -4-
GWB2/dm 130(1)
                 east one-fourth of Webb County, Texas, who are producing gas

                 of 11ke k1nd, quality and quantity.


                 In this regard, it is understood that the "highest price
                 reasonably   obtainable"     may    be   equal          to,   but   is   not
                 necessarily, the h1ghest price then being obtained by other
                 producers or operators in the east one-fourth of Webb
                 County, Texas, who are producing gas of 11ke kind, qual1ty
                 and quantity.


    c)   Taking, Selling Or Delivery Of Gas To Lessee Or Its Related Or
         Affil lated Entities For Use (Not For Resale):
          In the event Lessee takes gas for its own use, or sells or

         transfers gas to a related or affiliated entity for use, then
         Lessor's royalty shall        be computed on            tbe greater of the
         following:


          1.     One-sixth ( 1/6) of the highest price reasonably ob ta i nab 1e
                 for gas by Lessee and other producers             OI"    operators in the
                 east one-fourth of Webb County, Texas, who are producing gas
                 of like kind, quality and quantity.


                 In this regard; it is understood that the "highest price
                 reasonably    obtainable"    may    be    equal         to    but   is   not
                 necessarily the highest price then being obtained by other
                 producers    or operators    in    the   east     one-fourth        of Webb

                 County, Texas, who are producing gas of like kind, quality

                 and quantity, or



          2.     One-sixth (1/6) of the quarterly weighted average of the
                 prices being paid by "purchasers" (as hereinafter defined)
                 in   the east one-fourth      of Webb County, Texas, who are
                 purchasing gas of 1i ke kind and qua 1i ty.              For the purposes

                 of calculating the average price under this Paragraph c2,
                 prices paid shall     be those as         reported in the Energy
                 Planning Book publication or as reported to the State of


                                        -5-
GW82/dm 130(1)
                                                                11
                  Texas for severence tax purposes.                  Purchasers 11 shall mean
                  the. three     largest   purchasers        based      on   volume     of    gas
                  purchased for such calendar quarter, in the east one-fourth
                  of Webb County, Texas.       For an example of the calculation of
                  the quarterly weighted average of such price, see Exhibit
                  11511



       Lessor and Lessee shall meet within eleven (11)· months after the end
of each calander year.         At least thirty (30) days prior to such meeting,
Lessee should furnish to Lessor a statement or other documentation of the
basis upon which royalties accrued to lessor under the terms of the Lease
for the previous calender year.            Any additional royalties calculated by
Lessee to be due, if any, shall be paid at such meeting.                      Within one (1)
year    from   delivery   of     the   above      referred     to      statement      or     other
documentation, lessor shall notify Lessee of any discrepancies.                       Failure to
notify Lessee timely of any discrepancies shall constitute final acceptance
of royalty payments as covered by such         s~atements      or other documentation.
The first period for which Lessee shall prepare such statements or other
documentation shall begin on April 1, 1988 and end on December 31, 1988.
Nothing in this paragraph shall preclude Lessor from claiming any royalty
which Lessor is entitled to as a result of mistake                           in computation,
oversight in computation, or error in computation of royalty or which may
result from the subsequent disclosure of a discrepancy.


       LESSOR'S royalty shall be without deduction for any costs, such as,
but not limited to, costs of producing, gathering, storing, separating,
treating, dehydrating, compressing, processing, transporting and otherwise
making the oil, gas and associated substances ready for sale or use, except
for a)    severance and related taxes, and b)                 reasonable transportation
expenses which may be necessary to be paid to non-affiliated third parties
or entities to get Lessor 1 s gas to a market or point of sale off the leased
premises and which sale or sales will result in a net price equal to or
higher than if said gas had been sold at the wellhead.


       LESSOR'S royalty on all production from depths below the stratigraphic
equivalent of the top of the Cretaceous System as seen at 12,810 feet

                                                       ---------
                                                        ICOP 0012151           I
                                            -6-
GWB2/dm 130( 1)
in the electric log of the          Vaquillas #7 Well        located 260'      FNL and
1,700' FWL of Survey 987, A2061, Webb County, Texas, under the lands
now held by Lessee under this Lease shall be one-fifth (1/5)                     instead
of one-sixth (1/6).


     LESSEE may submit a copy of a proposed gas sales contract to Lessor
which is acceptable to Lessee and request that Lessor approve same for
royalty computation purposes.        Lessor shall have thirty (30) days after
receipt of a gas contract to approve same.        If lessor approves same or does

not timely dee 1ine to do so, then Lessor• s royalty on gas sold under such
gas sales contract shall be based on the gross proceeds received under said
contract.


     GAS contracts with a term in excess of three (3) years shall contain a
provision for price redetermination no later than the end of the 3rd year
and subsequent price redeterminations thereafter at intervals no greater
than two (2) years apart.


     20.     Lessee agrees to fill all slush pits and level the same when they
have ceased to be used and to restore the land to as near its original
state as is practicable and to pay for damages to the surface of the land
and the improvements, water wells, growing crops and livestock thereon, and
to any other personal property of Lessor, Vaquillas Ranch Company, Ltd.,
occasioned by, arising out of, or resulting from operations by Lessee, his
agents, employees or independent contractors on the land hereby leased to
Lessee.      Lessee also agrees, when requested in writing by Lessor, to
divulge to Lessor true and correct infonnation as requested by Lessor as to
all drilling, producing and marketing operations conducted under this lease
and to furnish to lessor copies of all electric well logs taken hereunder;
provf ded,    however,   Lessee   sha 11   not   be   ob 1i gated   to    re 1ease   such
information until it has been released to the industry.


     21.     Lessee hereby agrees to ensure that the two exit gates on F.M.
2895 (Forest Gate and Reynolds Gate) are guarded in an efficient and
prudent manner during drilling, reworking or plugging operations and at
other times as mutually agreed to by Lessee and Lessor.                  As to the exit


                                           -7-
GWB2/dm 130( I)
gate on the north side of U.S. Highway 59, Lessee agrees to use its best
efforts to work out an arrangement with other exploration companies using
such gate to ensure that it is guarded in an efficient and prudent manner
during drilling, reworking or plugging operations and other times as
mutually agreed to by Conoco and Lessor.      Further, Lessee agrees to use its
best efforts to work out an arrangement with TransAmerican Natural Gas
Corporation or its successors or assigns to ensure that the exit gate
located 9 miles north of Aguilares, Texas, on F.M. 2895 is guarded in an

efficient and prudent manner during drilling,              reworking or plugging
operations and at other times as mutually agreed to by Lessee and lessor.
In regard to gates used by Lessee and other exploration companies, Lessee
agrees to pay its share of the cost of guarding such gates when such gate
guards are required under this agreement.      Lessee shall not be obligated to
furnish a gate guard on any gate which has been abandoned or is not being
used by Lessee.


     22. Lessee agrees that before abandoning any well drilled on said
lease for oil or gas purposes, it will notify the owner or the surface
estate in person or by telephone of its intention to do so, and it will
allow said owner of the surface estate a reasonable time, not exceeding
twenty-four (24) hours thereafter, within which to elect to take over the
hole for the purpose of attempting to make and complete a water well.
Lessee agrees to consult with such surface owner as to the location of a
potential   water   zone,   without   any    liability     or   warranty   for   such
consultation.     Upon the owner of the surface estate election, within the
specified time, to attempt to complete the well as a water well                  and
complying with all rules and regulations of the Railroad Commission of
Texas and applicable statutes, Lessee will, at its expense, set all plugs
to just below the designated water sand as may be required by the Railroad
Corrmi ss ion and thereafter deliver the we 11 to said owner of the surface
estate, leaving in such well all surface casing and such intermediate
casing as may have been run and set to at least the depth of the designated
water sand and thereafter the owner of the surface state shall own the well
and shall be responsible for all subsequent matters in connection with the
well and for compliance with the applicable statutes and regulations of all
regulatory agencies having jurisdiction.       Lessee shall have no liability to


                                       -8-
GWB2/dm 130( 1)                               --~-~---

                                              --------I
                                               (COP 0012153
                                                 '".   '   .


             --
Lessor in connection with any of the operations which may be conducted by
the   owner         of     the       surface   estate     who   shall    thereafter   bear   all
responsibility and liability with respect thereto.                            It is expressly
understood that Lessee shall not be required to furnish any additional
casing or other equipment for any well plugged back at the request of the
owner of the surface estate under this paragraph.                       Should the owner of the
surface estate elect not to attempt to make a producing water well out of
any such hole, Lessee shall plug the well in accordance with all applicable
rules, regulations and statutes.


      23.     It is expressly agreed and understood that for the purposes of
this lease the following definitions shall apply:


              11
                   Corranences 11     -   A well shall be deemed commenced on the
                                          date which the drilling bit enters the
                                          earth for the drilling of a well.
              11
                   Abandoned 11       -   A well shall be deemed abandoned on the
                                          day when it ls finally plugged as a dry
                                          hole.
              ''Completed"            - A well shall be deemed completed thirty
                                        (30) days after the day the Lessee sets
                                          production casing.
      24.     Lessor and Lessee agree to 1 imit the commencement of actual

drilling during deer hunting season to 1) those wells drilled in areas
which would not disturb deer hunting, and 2) offset wells.                       If Lessee must
commence a well during deer hunting season to perpetuate said lease, then
Lessor will either a) not object to the drilling of such well during deer
hunting season or b) agree to extend the commencement date for such well to
a mutually agreeable date after deer hunting season ends.                       For the purposes
of this paragraph              11
                                    deer hunting season 11 shall be that period defined by

State law.


      25.      Nothwlthstanding anything contained herein to the contrary, the
Lessor at any time and from time to time, upon not less than ninety (90)
days notice to the holder of this lease, may elect to require the payment
of any royalties accruing to such royalty owner under this lease to be made
 in kind; provided that any expenses incident to the exercise of such
 election shall be borne by Lessor and such election shall be for periods of
 not less than twelve (12) months.                 Lessor shall only be allowed to take in


                                                    -9-
 GW82/dm 130(1)
kind when Lessee is producing for his own account.      In the event of such an
election by Lessor, Lessee shall cooperate fully with Lessor in allowing
Lessor to take their royalty in kind, including permitting Lessor to use
Lessee's wellhead equipment and, to the extent that Lessee has assignable
rights, the use of Lessee's purchaser's transportation facilities in good
faith and not to exceed prevailing charges for similar services in the
industry at the time if Lessee or its affiliates are transporting the gas,
but if Lessee has a third party contract for the transport of said gas,
Lessor will be bound by said contract.       Should Lessee desire to enter into
a gas purchase contract having a term of more than one (1) year, then (a)
Lessee shall include in such contract a provision that allows Lessor to
elect to take its gas in kind and be released from such contract one
hundred twenty (120) days after notice, or (b) Lessor may approve of such
contract in writing, in which event, Lessor may elect to take its gas in
kind either at the end of such gas contact or one (1) year after notice to
Lessee, whichever happens sooner.        Any equipment installed by Lessor
necessary to take in kind must be approved by lessee and maintained
according to Lessee's specifications.


     If Lessee is unable to obtain a more favorable gas contract because of
Lessor s reservation of this election to take in kind, then Lessee may
      1




elect to give notice of its intention to sign a gas contract acceptable to
Lessee and request that lessor join in signing same, and if Lessor elects
to sign same, then Lessor's royalty share of revenue shall be bound by such
contract and Lessor may not elect to take its royalty in kind during the
term of such gas purchase contract.


     26.    This Amendment is applicable to only that leasehold interest
presently owned and held by Conoco Inc.       Nothing contained herein shall in
any way inure to the benefit of or be applicable to third parties who hold
or claim any interest in said 26,622.79 acre lease or who claim an
undivided    interest therin   either jointly or separately with Conoco.
Nothing herein shall in any way prejudice any claim, demand or cause of
action which Vaquillas may have or assert against third parties holding any
leasehold interests in Vaquillas lands.       Nothing herein shall be construed
as a release or modification of any right, claim or cause of action which


                                      -10-                         i'COP.~lsSI
GWB2/dm 130(1)                                                     ---~-------
Vaquillas may have aga_inst third parties who claim any interest in said
26,622.79 acre lease or any other Vaquillas lease.


      27. Lessor does further RATIFY, CONFIRM and ADOPT all of the terms,
provisions and conditions of said June 15, 1974 Lease, as amended and as it
applies to those rights held by Conoco Inc. thereunder, and that such
lease, as amended and as it applies to Conoco Inc. is in full force and
effect as of this date.     Further, nothing contained herein shall in any way
inure to the benefit of or be· applicable to any interest held by third
parties in and to the June 15, 1974 Oil and Gas lease.




      DATED this   ~~day of January, 1988.
VAQUILLAS RANCH COMPANY, LTD.                   VAQUILLAS UNPROVEN MINERAL TRUST




~
By:   f.l«f.Wf ~MW!
       .   a er u ros

                                                By:


                                                By:



VAQUILLAS PROVEN MINERAL TRUST                    CONOCO INC.


           . Wal er, Jr,,   rustee          ;µBy:     ~·f~~~-Jl(~
By:   6: '~OJ*~ &~'ti~
      E.     er    uiros,
                    I
                            ru tee   )


                                         -11-
GWB2/dm 130(1)
                                                   EXHIBIT "A"

            ..!!!lli1                   ABSTRACT         CERTIFICATE               GRANTEE               ACRES

             1649                         1°110              1158                  CCSD & RGNG           640;0
             1651                         1112               1159                  CCSD & RGNG           640.0
             1652                         2876               1159                  \/, H. Taylor         640.0
             1661                         1122               1164                  CCSD & RGNG           640.0
             1663                         1123               1165                  CCSD & RGNG           640.0
             1633                         1323               4/808                 GC & SF               640.0
             1634                         2252               4/808                 GC & SF               659.96
             1665                         1124               1166                  CCSO & RGNG           640.0
       S.1/2 1666                         2253               1166                  CCSD & RGNG           328.75
       N.1/2 1666                         3142               1166                  CCSD & RGNG           328.79
               468                        2255                236                  AB & H                659. 14
               467                          799               236                  AB & H                640.0
             1635                         1797                  17                 TC Ry.                640.0
               865                        1438               12/2541               H & GN                640.0
             1683                         1115               1175                  CCSD & RGNG           640.0
             1691                         1267               5446                  GC & SF               640.0
             1696                         2418               5448                  GC & SF               640.0
             1695                         1268               5448                  GC & SF               640.0
               279 (pt. only)             1353               3702                  GC & SF               458.2
             1004                         2421               2/105                  J. Poi tevent        634,58
             1692                         2419               5446                   GC & SF          .   613.04
             1693                         1269               5447                   GC& SF               640.0
             2112                         2420 & 1925         63]                   B.~F.       James    627 .12
               276                        i552               3'/00                  GC & SF              640.23
               228                        2550               134~ ·..               CCSli .& 'RGNG       636.93
              ·227                        1133               1344°~                 CCSD & RGNG          640.0
               988                        2593                2/103                 J. ·Pol tevent       637 .10
               987•                       2061              . 2/1.93'               J .. Poltevent       640.0
                  2n•                     1 141              13~9.                  CCSD & RGNG          640.0
                  275*                    1336               3700.               . ·GC »·& ..SF .        640.0
                 ·27H ·                   1337               3l01                   cqo & RGNG           640;0
   :~·. v~         ·31, Bl9ck 2           I 043               453                 ..cc so:.,•    .~GNG   320.0
                  . 25, Block 2           l 042               ~52                 . CCSO i. RGNG         640.0
                 ·232•                    2148               1346                   CCSO & RGNG          462. 70
                  ·233•                   1117               1347                   CCSD & RGNG          4~5.9
       N.:fi2       51, Block 2           1045                460 .                 CCSD & RGNG          320.0
                  .259 (pt. only)         1137               1074                   CCSO & RGNG          600.0
                 1955                     1328               4526                   GC & SF              640.0
                 2057                       985               302                   CCSD & RGNG          652.25
                 2060 (pt. only)          3329-30             303                  CT & H                440.0
       E. I /2   2059                       984               303                  CT& H                 320.0
       E.1/2     1953•                    1329               4527                  GC& SF                320.0
                 1627 (pt. only)          1324               4683                  GC & SF               160.0
                 1629 (pt. only)          1275               4682                  GC & SF               292.65
       W.1/2     1662                     2230               1164                  CCSD & RGNG
       E.1/2     1648                                                                                    329.31
                                          24'1               1157                  CCSD & RGNG           325. 75
       W.1/2     1648                     3301               1157                  CCSD & RGNG
                   26, Block 2n
                                                                                                         325.75
                                                              452                  R. O.. Barnsley       640.0
             2335                         3025               School                W. Brown               27.3
       E.1/2 1956•                        2560               4526                  GC   &   SF           327.34
Lessor's.warranty hereunder as to all of Survey$ 987, 273, 275, 277, 26, the E.1/2 of 1953,
E.l/2 of 1956 and ~Ol.9 acres out of Survey 233 (all except 54 acres out of SW corner of said
Sur. 233) Is expressly llmlted to 1/2 of the executive rights In the oil. and gas rights In
and under said lands, and as to all of Survey 232.-l~:e)!:pressly limited to 4/S of the executive
rights In the oil.and gas rights.                ·     · ·

The following parts of surveys are expressly excluded.Jieief~om, viz.·:.

{ 1)     The SE 1/4 of Sii 11", Sii 1/4 of HE 1/4 (80 acs.),'and N »1/2 of Sii I/~ and SW 1/4 of SI/ 1/4
          (120 acs.) of CT&H Survey 2060.                     ··' .,,_.,.   · ·.. '··

(2)      the W. 3/4 or GC&SF Survey 1627 described tn O&G lse. to Daniel A. Pedrotti dutcd
         September 24 1 1973, as a~ended.

(3)      Any part of a survey listed herein not included within any specific fractioninlng ~O acre~, l1~ing the N\.I 1/lf of SE J/l; of CC:SO i RGNG Survl·~· 259.
(6)       All of the \J, 320 :i.:r~·::. of Survey 1629 d                                                       EXlllllT I



    C1lcul1tlon of toy1lty to bt SNld on               t••
                                              d•~l't'•r•d to L••••• or Afftll•t•• far u11 (Ind
nn for renltl tn •ccard1nc1 'llth p1r111r1ph 19.

     'tlnclp1h          '•Y L111or roy1lty bind on th• 11r11t1r of the v1l;ht1d 1v1r1;1 ptlc•
                        peld by th1 thr11 l1r1111t vol\ldtrtc p1Jrcb111ra for th• c1l1nd1r quarter
                        In th• 111t q\llrttr of Vtbb COl.lntY or the v1l11httd 1v1r1;• of the prlc••
                        us1d by tilt L"•or for roy1L tY pt)'Mnt p1.1rpo11• a




     0111 sources       rntrVY Pl.nnlnv loot publtc1tlon or 11 r1parud to th• State of t11t11 h1r
                        11v1r1nc1 tu purpo••••

Utp 1.     r1lcul1t1 tht v1l9ht1d 1v1r1111 prtc1 for th• .onth for 11ch of thv thr•• llr11si
           volumt P'lrch1111 far tit qu1rt1r tr- th• tax r1c:ord1.

                                                      llMth•Jpnu•ry 19§!

           Purchn11 fro,. Ca!l!P•ny        A



                   Lt••t 1                     100,000              z.oo          200,1163
                   Unit 14                      ao,ooo              1.51          120,eoo
           ?yrehnet frO!!I Cp•p•ny         I


                                                                                  291,733
                                               1110,1121
                                                                     '·"
           TOTAL Unftltd T1x11                 360,tlZI             C1lc:ul1t1     613,396
                 Tren••l••ton


           Monthly V1l11ht1d Av1r1111 Price                   61J,396/l60,t121 • S1.70/MKitu.

           t1p11t procedure for r11111lnln11 two 11onth1 for thh purch111r ind for re1111tnlnt t110
           purch111r1.

 Step 2.   C1lcul1t1 tht v1hht1d 1v1r1111 price of the thr11 t1r;est volu1111trlc purch111r1 for
           th1 qu1rt1r using JllOnthly v1lun fro• lttp t.


                     Montb•J1ny1ry \9!!                    Month • Februuv 12aa                Hon th ' March l?IU!

 ?mb.WL           VolUM       Prlca       Extanslon        Vo\\nlt Prlc:a    Extant Ion       Vol~t        Price     Extension

                    "'        .S/HCf           •           "'      S/HCF
                                                                                  •           "'           S/MCF
                                                                                                                         •
 Unltad TIXll     360,1121      1.70       61J,J96     397, t:SO     t.5a        627 ,465    :S20,J06      t.5a      506,0!:S
 Traru11ls1lon

 uruor:
 South Gulf

 Tot1l1
                   400,m
                  ill..222 Lil
                 t, 136,044
                                1.55       620,346
                                           ~
                                                       =
                                                       350,723


                                         1,!l3,74Z 1 1 047 1 009
                                                                     1.60

                                                                     WI.
                                                                                 561, 157
                                                                                 lli.m
                                                                                             soo,126 1.55            775,195
                                                                                             :i.!!!...222•'~·'~''---''~"""''~···
                                                                             1,673,255 I, 121,432                  1,756,158


                         Sum of Volurau               IUll of E11un1!on1


                              l,304,485                      5,263,855                           1.59

 sup l.      C1lcul1t1 wal;htad avar191 prlca U.td by Lat••• to calculatt roy1lty p1y11111nt1 on
             111 d1ltv1rtd to L11111 or l1ftlht11 and not for rn1le.

                        Honth•Jaouary 1?!8                   Month•February 191111                 Hpntb•Mprch 1988

                   Voh.-1      Pr I ca    Extension        Voluma    Price    Extension       Vol1o1111e   Prlc1     Exunalon

                   ""          S/llCf          •           "'        S/HCf
                                                                                  •           "'           $/HCf
                                                                                                                         •
                  155,000      1.60        248,000         140,000 1.62          Z26,!00     155,000       t.5e        244,900




            'II' gt vo1y...,                          Sypi   9t E11un1ton1            Velghsrd &ysrpgs rcie•

                                                              719,700                            1.60

 IUp 4,     CIO'lplra 111l9httd 1v1ra91 price ctlculattd In Sup Z to tha walthtad 1var•t• \111a1
            prlc1 c:1lc:ul1tad In •t•p J.

            Sl.60/HCF 11 1n1t1r than S1,59/KCf ao no addltlon1l roy1lty p1y111ent1 1ra required
            1or thh qVlrt1r,




            VOIU1111 and prlcu u11d In thh u:1111pla tra ua1d for lllunrulon and 111y not b1
            rtflactlvt of 1c:tu1l condltlona.
THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                     '-{iL
     This instrument was acknowledged before me on the q           day of
January, 1988, by J. 0. WALKER, JR., General Partner of Vaquillas Ranch
Co., Ltd., A Texas Limited Partnership, on behalf of said partnership.


                                ~    . µA,. *~o,,°}--
                                Notary Public in an or
                                     The State of Texas.                     
                                     My Co1T111ission Expires       7-3-     o 1

                                           Lt:1vR.A   BA LLEvJ
                                      Printed/stamped name of Notary.

THE STATE OF TEXAS   §
                     §
COUNTY   OF WEBB     §
                                                                oY--L
     This instrument was acknowledged before me on the          I        day of
January, 198B, by E. WALKER QUIROS, General Partner of Vaquillas Ranch Co.,
Ltd., A Texas Limited Partnership, on behalf of said partnership.




THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

     This instrument was acknowledged before me on the          9~day of
January, 1988, by GENES. WALKER, General Partner of Vaqu111as Ranch Co.,
Ltd., A Texas Limited Partnership, on behalf of said partnership.



                                          oar):   ub~in and for
                                      The State of Texas.
                                      My Corrrnission Expires
                                                                    ,_
                                                                    7- 3- '1
                                                                             oq
                                         ,l_,11012.A   GA usvl
                                      Printed/stamped name of Notary.

THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

     This instrument was acknowledged before me on the      CJ~    day of
January, 1988, by EVAN B. QUIROS, General Partner of Vaquillas Ranch Co.,
Ltd., A Texas Limited Partnership, on behalf of said partnership.

                                    d.,j,a ~,J(1,,'}-
                                      Notary Public in and for
                                      The State of Texas.
                                      My CDITllliss1on Expires '7-3-J"THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                     __,v__,
     This instrument was acknowledged before me on the CJ       day of
January, 1988, by J. 0. WALKER, JR., Trustee for The Vaquillas Unproven
Mineral Trust.

                                  '-~      • AA. ·~fi. O.u.if
                                   Notary frublic in a~for
                                       The State of Texas.                      oa
                                       My Conmission Expires:          7-o- 6       1

                                          Lil uRA        b>A LLEN
                                       Printed/stamped name of Notary.

THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                     ~
     This instrument was acknowledged before me on the         '=t             day of
January, 1988, by E. WALKER QUIROS, Trustee for the Vaquillas Unproven
Mineral Trust.


                                  ~··~4~~
                                       Notary Pu lie in and for
                                       The State of Texas.
                                       My Conmission Expires: 7-:3-            ?9
                                          .IJA vv       811 LLEvJ
                                       Printed/stamped name of Notary.


THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                n'fL
     This instrument was acknowledged before me on the          -,             day of
January, 1988, by GENE S. WALKER, Trustee of the Vaquillas Unproven Mineral
Trust.


                                   ~" 94~'" OOr,,t
                                        ~Pub le in and for
                                       The State of Texas
                                       My Commission Expires:     '1-3- J'?
                                          l.,,,11uR.A "£5,.,, LlsvJ
                                       Printed/stamped name of Notary.


THE STATE OF TEXAS §
                     §
 COUNTY OF WEBB      §

     This instrument was acknowledged before me on the           day of
January, 1988, by EVAN B. QUIROS, Trustee of Vaquillas Unproven Minera 1
Trust.                                          ~ "

                                  ~Y
                                   -    ~    !! ), a,   4-11Q,"9-'
                                              Public in and for
                                       The State of Texas
                                       My Commission Expires:           '7-3-11'!
                                          lc.u/(A        1J,.,, Lle:vJ
                                       Printed/stamped name of Notary.



                                   -13-
 GWB2/dm 130(1)
THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

     This instrument was acknowledged before me on the  CJ fl--, day of
January, 1988, by J. 0. WALKER, JR., Trustee of Vaquillas Proven Mineral
Trust.



                                    NOtarY ic in and for
                                    The State of Texas                    "
                                    My Corranission Expires: 7-3-        i?{
                                           LAJ~A     12,,q l..LG vJ
                                     Printed/stamped name of Notary.


THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §
                                                                  y.LJ
                                                      the     9         day of
January, 1988, by E.                                        Proven Mineral Trust.




                                     Printed/stamped name of Notary.


THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

     This instrument was acknowledged                 the    9 ~ day of
January, 1988, by GENE S.WALKER, Trust                 Proven Mineral Trust.

                                         otary ub 1c 1n an for
                                     The State of Texas
                                     My Commission Expires:       7- .3- 'g"f
                                           L.4 J)/(A BA      LL;;;vJ
                                     Printed/stamped name of Notary.



THE STATE OF TEXAS   §
                     §
COUNTY OF WEBB       §

                                             on the
     This instrument was acknowledged before me         9         L
                                                               day of
January, 1988, by EVAN B. QUIROS, Trustee of Vaquil 1as Proven Mineral
Trust.

                                     Notary Public in and for
                                     The State of Texas
                                     My Commission Expires:       7-3-:>!j
                                        0AuRA        S-4  LLev-1
                                     Printed/stamped name of Notary.




                                   -14-
GWB2/dm 130(1)
·.. ·..


          THE STATE OF TEXAS   §
                               §
          COUNTY OF WEBB       §

               This instrument was acknowledged before me on the 'l-J-b day of
          January, 1988, by        l ci
                                     c. • .So..el
                                                er                                .
          Attorney-in-Fact for CONO~ INC., ali aware corporation, on behalf of said
          corporation.


                                               NotlU~in?fk'~
                                               The State of Texas
                                               My Commission Expires: 9-!&'· f?g'
                                                    LJ e.fl«- !/la. r Ke. rt-
                                               Printed/stamped name of Notary.




                                             -15·
          GWB2/dm 130(1)

                                                      ·r...,,.... .
.,
     •


     •


     J :
         Oo   oO   • •- A


           "i • itu1d11uu U (1 .. 0
                   ;. iJ:I UD Acf• l'oollns Pro.-bi..11

                                                                 •
                                                          OIL, GAS AND MINERAL LEASE
                       TBIS AGltEEKENT mat. lbb._!~ .. ------·l!&T of. Novemb~L--------·--···--··--·-···11~?._, b.t..._11
                     Vaguillas RancQSoml?fil}Y.t,_Ltd.; Vaguill~.Y.9.P.roven_Mingal Tn,ist i ...Y!9..'!!.+1.~!..9.Y.~D. _
                   _2!!!.l~ral_!~ust..;_l!f:.S.'!!!~nd thr.g.H.&h....!~f!....&.fil!.i:nLPJ!t..t.~ ....-h..-Q.,_B!J..lc.er. Jr~·-·---···­
                   -~. Wal~r_gu_!~.l!.i....£~~~!!s~L~M-~. • " - add ..... lu-                ·- P..!.~O:B-~;1086:-~p Texa!                             7B04Ji=~===-====-~
                    and       __G..?.!!~~.£:..z.Y-~-~ox                   219L__~o'!~!Q..l!.t._'.t~!!P_-1.1.£?_~-----·--·-·---·• r..-. WITNESS!:THi
                        - 1• t.NoJ- 111 ccmaw...,i.101> ot......!en Do l la r..§..!!E.!!. •.9.~-1!~_99_0_4....rul!LY.~.!..1.@bl t;:_~..QJ!§.!~.E~!!P.!L.--.-- ...»oll&r•
                     11.J:   0•00                         )Jn b.nd paMt. of Lh• roJalU11 bu.In Pf'llYIW, •11d Of U.. &pMmuts ol I.Maw banln toat.IMd, berebr sraa.ta.
                     kuM u.4 J.tt.o u:clual"'1' viii,;'L.'.... tor tb• InUpoM of h1n•Ua1U11s, t:Xpl.orl111', pro.p1atl11s, drUlh•s U>d minlnl' for a11d Pf'Odud.ns oll, I'll 1.1\d
                     all otbar mir.1rals, C011d1Ktlns p;plora~n. noloslc and ctoph111c&I 111rYirJ'I b7 ~a»b, oora Ullo sn.'Pi&;J and 111asn.tlu• -".~:~~·
                     au, watu    an.s  ~sr t111lda. and air lnto aubnrl1q Hrat.. 1.,.1,... pfoe Un•, bulldf•s ~ 1 lmnita, ~ 1t1Llo11a, te 1. _ nM 111 - . - 1tn1oo
                     hlAI thtr91111 11111. 011, o\'tr •nd uzw1 Ind.I DWlll.·




                The attached addendum dated November 1, 1987                              1   is attached hereto and made a part hereof
            -™···a1r--·1nterits·anapiirposes:--·--·---·--                              ··-··-··-----···----·-·-··-·-··-.. . --.............................
                                                                                       ------------------·-··---
                                                                                          ____________ ___..____...............                      ,,



           lrAn:   or .
           ClOVNTY OF----·
                                          _}
           ~ aii'*"'1~-------------------------------·----
            =--~     '(:, ':._.bt ~~ ~-iii;;;ii~...nbMrlbed to the forqolq hllbislunt, Md .d!llO'Wiedp;!, to m. tbat _be.. .. aecut«I

                  GI"" ull411 1111' Jiud al'ld llhl or ornoe.. ttii. U...----4&7   ol--·-----------------· A. D, 11---·-···
                                                                                                                                  ------·----.....
                                                                                    Not&Q J>ubllv    h~   f.lld for
                                                                                                                             ----°"'"'~·                      ------
           ITATZ 07__

           OOVNT?OJ':
                                  __}                            T&XUJOlNT .lCKNOWLU>OlilEHT




                                                                                   Nt1tu7 hbllt la -4 tor____
                                                                                                                                                """"'· -----·----
                                                           t

                           , II ~ ~
                                           l
                                                                 ~    "            ~                                                                0
                                                                                                                                                                   ~~
                                                                                                                                                                   ol
           l                               f               ~     •                     ·f                                                          .]:::           0,
                                                                                                                                                                   •!
           1
           l
                                                                (                       I                                                           ~          ~   i:
                                                                                                                                                                   la
           •                                                    I,                                                                                  ~              •
                                                                                                                                                                   •
           fF              l
                           I               l
                                           ~
                                                      k
                                                      '
                                                      l         !
                                                                 [
                                                                 i'                                                                     i
                                                                                                                                                    p,.


                                                                                                                                                    f.
                                                                                                                                                                   'j
                                                                                                                                                                   t
                                                                                                                                                                   •

                                                                                                                                                    ~
                           ;
                                           t'
          r                           {    t          i          I



     .' . r,.
L" .•. _:.:·.
                                  f   i
                                                   •  irr r i
                                                           •
                                                                            J

                                                                                                                      •         I                  i
                        •                               •
                            ADDENDUM TO OIL AND GAS LEASE
                         From Vaquillas Ranch Co., Ltd. et al
                        To Conoco Inc., Dated November 1, 1987




         12. Should Lessee be prevented from complying with covenants of this
    lease by reason of conditions or acts set forth in Paragraph '11' hereof,
    then Lessee agrees annually to pay to Lessor an amount equal to the delay
    rentals herein provided for during such period of prevention, whether same
    be during or subsequent to the primary term, and such payment shall be made
    at the end of each year of prevention either to Lessor or to the depository
    above named for credit to the account of Lessor.


         13. This lease does not cover or include any right or privilege of
    hunting or fishing on any part of the above described land, and Lessee
    agrees with Lessor that neither he nor his assigns or agents or employees
    of his assigns, will bring firearms or dogs upon the leased premises, and
    should this provision against hunting and fishing be violated by any
    agents, servants, employees or contractors of Lessee 1 s assigns, any such
•
    person so violating same shall have no further right to enter upon the
    leased prem1 ses,   and such person sha 11   be regarded as   and   sha 11   be a

    trespasser on the premises of Lessor and be subject to the penalties
    imposed upon trespassers under the laws of the State of Texas.


         14.   It is expressly agreed and understood that after production of            .,
    oil and gas in corrmercial quantities is obtained from the leased premises,           ~C'I

    the minimum annual     income to Lessor from payment of rentals, shut-in                  c)1)

    royalty and royalty on production shall be sum of not less than Two_($2.00)
    Dollars per acre on the total acreage retained and then covered by this
    lease, but this provision shall not impair the right and privilege of
    Lessee, his successors and assigns, to release and surrender any part of
    the above described leased premises as herein provided.             Lessee 1 hfs
    successors and assigns, shall detennine within 90 days from the expiration
    of any lease year during which royalties         have been paid on actual
    production the amount of any deficiency, and shall within said 90-day
    period pay such deficiency to lessor or deposit same to Lessor's credit at



    GW82/dm 124(7)
                                                                        °"'I JUt 1 4 ~
.......

          the depository hereinabove designated.
                                                                             •
                                                                    Default in the payment of such
          deficiency shall not operate to terminate this lease or any part hereof,
          but Lessee, his successors and assigns, agrees to personally pay such
          deficiency to Lessor at Laredo in Webb County, Texas, together with any
          reasonable     cost,     including           attorney's   fees,    incurred     by   Lessor     in

          collecting such deficiency if not paid within the 90-day period hereinabove
          provided for.


               15.     Nothwlthstanding any other provision herein contained, this oil,
          gas and mineral lease is limited to oil, gas and sulphur and minerals
          produced with oil and gas, and does not include minerals other than oil,
          gas and sulphur and minerals produced with oil and gas, as Lessor herein
          excludes from the        leasehold estate herein granted,                    and reserves     unto

          himself, his heirs and assigns, all minerals other than oil, gas and
          sulphur and mi nera 1s that may be produced with oil and gas, but it is
                                           1
          expressly agreed that                gas 1 as used herein         includes    gas,   condensate,

          distillate or any other gaseous substance or any other mineral produced

          with oil and gas, including sulphur.


               16.     The right to pool under Paragraph '4' of this oil, gas and
          minera 1 lease sha 11 be 1imi ted to 1ease or 1eases on 1and belonging to
          Lessor herein, or in which Lessor owns an interest in the oil, gas and

          other minera 1s.



               17.     For the     purposes        of the      annual   rental    payments     due    under
          paragraph 5, Lessor and lessee agree that said payments have been timely
          paid and     received,     and        that    this   Lease is     perpetuated, without         the
          necessity of further delay rental payments, until. the expiration of the
          primary term.



               18.     At the end of the primary tenn hereof, Lessee covenants and
                                                                                                               L D?
          agrees to execute and deliver to Lessor a written release of any and all

          portions of this lease which have not been drilled to a density of at least

          40 acres for each producing oil well and 640 acres for each producing or

          shut-in gas well, except that in case any rule adopted by the Railroad
          Commission of Texas or other regulating authority for any field on this




          GWB2/dm 124(7)
                     •                              •
lease provides for a spacing or proration establishing different units of
acreage per well, then such established different units shall be held under
~e~se by-su~h production, in lieu of the 40 and 640-acre units above
mentioned; provided, however, that if at such date lessee is engaged in

drilling or reworking operations the date for the execution and delivery of
such release shall be postp~n;d a~d the entire lease shall remain in force
so long as operations on said well or wells are prosecuted with reasonable
diligence, and if, after the completion or abandonment of any such well
                                                                                 ~.):
Lessee commences the drilling of an additional well within Ninety (90) days
from the comPlet1on or abandonment of the preceding well, or continuously
conducts drilling operations in good faith and with reasonable diligence on
 said lease without any .ces_s.atjon for longer than Ninety (90) days, said
 lease shall remain in full force and effect during such drilling operations
 and until the end of Ninety {90) days after the completion or abandonment
 of the final well, at which time Lessee shall execute and deliver to Lessor
 said written release, releasing all portions of the lease not then so
 developed,      Each retained unit shall contain at least one (1) well
 producing or capable of producing oil or gas in paying quantities, and the
 acreage within a unit shall be contiguous.


 lf, after the date the partial release called for under this Paragraph 18
 talces affect, all production from a retained unit around a well or wells

 cease to produce oil or gas in commercial or in paying quantities, Lessee

 shall have one hundred eighty (180) days thereafter within which to
 commence operations to establish or re-establish production therein in

 cormnercial or paying quantities, whether such production be from the same

 wellbore or other wellbore.      If such operations    result   in commercial

 production, then this 1ease, as it applies to such unit sha 11 continue

 until such corrmercial or paying production again ceases.   However, if such

 operations do not result in corrmercial production, then Lessee shall have

 ninety ( 90) days after completion of such operations within which to
 commence drilling ·-or reworking operations within such unit, and this lease,

 as it applies to said unit, shall remain in force so long as operations on

 said well or for drilling or reworking of any additional well therein are

 prosecuted with no cessation of more than ninety {90} consecutive days, and

 if they result in the production of 011 or gas therein, so long thereafter




 GWB2/ dm 124 ( 7)
"·   ...

                              •
           as oil or gas is produced from said unit.
                                                                  •
                                                            As to any unit upon which
           cornnercial production may periodically terminate, the above right to timely
           resume operations and continue this lease as to such unit shall be
           reoccurring right.


           The stipulation above as to the size of retained tracts around wells shall
           never be construed as a satisfaction of Lessee's right, duty and obligation
           to reasonably develop the leasehold held by Conoco or its successors or
           assigns.   After November I, 1990, Lessee agrees to dri 11 such add it i ona 1
           we 11 s on the leased premises or such port i ans thereof as may be in force
           and effect from time to time, as may be necessary to reasonable develop the
           same for the production of oil and/or gas as a reasonable prudent operator.


           19. A portion of paragraph 3 has been deleted and the following Is in lieu
           thereof.


                (b) on gas, including casinghead gas or other gaseous substances,
                produced from said land, the Lessors royalty shall be calculated and
                paid as follows:


                a)    Sales To Non-Affiliated Third Parties:
                      In the event Lessee enters into a gas sales contract with a
                      non-affiliated third party, Lessor's royalty shall be one-fifth
                      (1/5) of the gross proceeds received by Lessee from the sale of
                      such gas.


                b)    Sales To Related Or Affiliated Entities For Resale:
                      Jn the event Lessee enters into a gas sales contract to sell gas
                      to a related or affiliated entity, then Lessor s royalty shall be
                                                                      1




                      computed on the greater of the following:
                      I.    One-fifth (1/5) of the gross proceeds received by Lessee or
                            any affiliate or related entity from the sale of such gas to
                            the first non-affiliated entity, or


                      2.    One-fifth (1/5) of the highest price reasonably obtainable
                            for gas by lessee and other producers or operators in the


                                                 -4-
           GWB2/dm 124(7)
                   •                                     •
                 east one-fourth of Webb County, Texas, who are producing gas
                 of like kind, quality and quantity.


                                                                         11
                 In this regard, it is understood that the                    highest price

                 reasonably   obtainable"     may   be   equal     to,        but     is   not
                 necessarily, the highest price then being obtained by other
                 producers or operators       in the east one-fourth of Webb
                 County, Texas, who are producing gas of like kind, quality
                 and quantity.


     c)   Taking, Selling Or Delivery Of Gas To Lessee Or Its Related Or
          Affiliated Entities For Use (Not For Resale):
          In the event Lessee takes gas for its own use, or sells or

          transfers gas to a related or affiliated entity for use, then
          Lessor's     royalty shall   be    computed on     the    greater of the
          following:


          !.     One-fifth (1/5) of the highest price reasonably obtainable
                 for gas by Lessee and other producers or operators in the
                 east one-fourth of Webb County, Texas, who are producing gas
                 of like kind, quality and quantity.


                 In this regard, it is understood that the "highest price
                 reasonably   obtainable"     may   be   equal     to         but     is   not

                 necessarily the highest price then being obtained by other
                 producers or operators in the east one-fourth of Webb
                 County, Texas, who are producing gas of like kind, quality
                 and quantity, or



          2.     One-fifth (1/5) of the quarterly weighted average of the
                 prices being paid by "purchasers" (as hereinafter defined)
                 in the east one-fourth of Webb County, Texas, who are
                 purchasing gas of like kind and quality.           For the purposes
                 of calculating the average price under this Paragraph c2,

                 prices paid shall     be    those as    reported       in      the    Energy
                 Planning Book publication or as reported to the State of



                                       -5-
GWB2/dm 124(7)
                   •
                 Texas for severence tax purposes.
                 the   three     largest    purchasers
                                                             • "Purchasers 11 sha 11 mean
                                                            based    on   volume        of     gas
                 purchased for such calendar quarter, in the east one-fourth
                 of Webb County Texas.
                                   1             For an example of the calculation of
                 the quarterly weighted average of such price, see Exhibit




       Lessor and Lessee shall meet within eleven (11) months after the end
of each calander year.         At least thirty (30) days prior to such meeting,
Lessee should furnish to Lessor a statement or other documentation of the
basis upon which royalties accrued to Lessor under the terms of the Lease
for the previous calender year.            Any additional royalties calculated by
Lessee to be due, if any, shall be paid at such meeting.                   Within one (1)
year    from   delivery   of     the   above     referred    to     statement      or        other
documentation, Lessor shall notify Lessee of any discrepancies.                 Failure to
notify Lessee timely of any discrepancies shall constitute final acceptance
of royalty payments as covered by such statements or other documentation.
The first period for which Lessee shall prepare such statements or other
documentation shall begin on April 1, 1988 and end on December 31, 1988.
Nothing in this paragraph shall preclude Lessor from claiming any royalty
which Lessor is entitled to as a result of mistake                        in computation,
oversight in computation, or error in computation of royalty or which may
result from the subsequent disclosure of a discrepancy.


       LESSOR'S royalty shall be without deduction for any costs, such as,
but not limited to, costs of producing, gathering, storing, separating,
treating, dehydrating, compressing, processing, transporting and otherwise
making the oil, gas and associated substances ready for sale or use, except
for a)    severance and related taxes, and b)               reasonable transportation
expenses which may be necessary to be paid to non-affiliated third parties
or entities to get Lessor's gas to a market or point of sale off the leased
premises and which sale or sales will result in a net price equal to or                              r' ". -


                          •
       royalty computation purposes.
                                                                   •
                                          Lessor sha 11 have thirty (30) days after
       receipt of a gas contract to approve same.            If Lessor approves same or does
       not timely decline to do so, then Lessor's royalty on gas sold under such
       gas sales contract shall be based on the gross proceeds received under said
       contract.


            GAS contracts with a term in excess of three (3) years shall contain a
       provision for price redetermination no later than the end of the 3rd year
       and subsequent price redeterminations thereafter at intervals no greater
       than two (2) years apart.


            20.    Lessee agrees to fill all    slu~h   pits and level the same when they
       have ceased to be used and to restore the land to as near 1ts original
       state as is practicable and to pay for damages to the surface of the land
       and the improvements, water wells, growing crops and livestock thereon, and
       to any other personal property of Lessor, Vaquillas Ranch Company, Ltd.,
       occasioned by, arising out of, or resulting from operations by Lessee, his
       agents, employees or independent contractors on the land hereby leased to
       Lessee.     Lessee also agrees, when requested in writing by Lessor. to
       divulge to Lessor true and correct information as requested by Lessor as to
       all drilling, producing and marketing operations conducted under this lease
       and to furnish to Lessor copies of all electric well logs taken hereunder;
       provided,    however,   lessee   shall   not     be     obligated   to    release   such
       information until it has been released to the industry.


            21.    Lessee hereby agrees to ensure that the two exit gates on F.M.
       2895 (Forest Gate and Reynolds Gate) are guarded in an efficient and
       prudent manner during drilling, reworking or plugging operations and at
       other times as mutually agreed to by Lessee and Lessor.                  As to the exit
       gate on the north side of U.S. Highway 59, Lessee agrees to use its best
       efforts to work out an arrangement with other exploration companies using
       such gate to ensure that it is guarded in an efficient and prudent manner
       during drilling, reworking or plugging operations and other times as
       mutually agreed to by Lessee and Lessor.         Further, Lessee agrees to use its
       best efforts to work out an arrangement with TransAmerican Natural Gas
       Corporation or its successors or assigns to ensure that the exit gate


                                                -7-
       GWB2/dm 124(7)
                             •                                      •
....

       located 9 miles north of Aguilares, Texas, on F.M. 2895 is guarded in an
       efficient and        prudent manner during drilling, reworking or plugging
       operations and at other times as mutually agreed to by Conoco and Lessor.
       In regard to gates used by lessee and other exploration companies, Lessee

       agrees to pay its share of the cost of guarding such gates when such gate
       guards are required under this agreement.          Lessee shall not be obligated to

       furnish a gate guard on any gate which has been abandoned or is not being

       used by Lessee.


             22.   Lessee agrees that before abandoning any well drilled on said ;j'., '0 ':)
       lease for oil or gas purposes, it will notify the owner or the surface
       estate in person or by telephone of its intention to do so, and it will
       allow said owner of the surface estate a reasonable time, not exceeding

       twenty-four (24) hours thereafter, within which to elect to take over the
       hole for the purpose of attempting to make and complete a water well.
       Lessee agrees to consult with such surface owner as to the location of a
       potential     water     zone,   without   any    liability     or warranty   for    such
       consultation.        Upon the owner of the surface estate election, within the
       specified time, to attempt to complete the well as a water well and
       complying with all rules and regulations of the Railroad Co"'11ission of
       Texas and applicable statutes, Lessee will, at its expense, set all plugs
       to just below the designated water sand as may be required by the Railroad
       Convnission and thereafter deliver the well to said owner of the surface
       estate, leaving in such well all surface casing and such intennediate

       casing as may have been run and set to at least the depth of the designated
       water sand and thereafter the owner of the surface state shall own the well
       and shall be responsible for all subsequent matters in connection with the

       well and for compliance with the applicable statutes and regulations of all

       regulatory agencies having jurisdiction.          Lessee shall have no liability to
       Lessor in connection with any of the operations which may be conducted by
       the   owner     of    the   surface   estate     who   shall    thereafter   bear   all
       responsibility and liability with respect thereto.                   It is expressly
       understood that lessee shall not be required to furnish any additional
       casing or other equipment for any well plugged back at the request of the
       owner of the surface estate under this paragraph.              Should the owner of the
       surface estate elect not to attempt to make a producing water well out of


                                                  -8-
       GWB2/dm 124(7)
....
                                •
       any such hole, Lessee shall plug the well in accordance with all applicable
       rules, regulations and statutes.


            23.     It is expressly agreed and understood that for the purposes of
       this lease the following definitions shall apply:


                    11
                         Cormnences 11   -   A well shall be deemed corranenced on the
                                             date which the drilling bit enters the
                                             earth for the drilling of a well.
                    11
                         Abandoned 11    -   A well shall be deemed abandoned on the
                                             day when it is finally plugged as a dry
                                             hole.
                    11
                         Completed 11    - A well shall be deemed completed thirty
                                           (30) days after the day the Lessee sets
                                           production casing.
            24.     Lessor and Lessee agree to limit the conrnencement of actual Ao~
       drilling during deer hunting season to 1) those wells drilled in areas
       which would not disturb deer hunting, and 2) offset wells.                If Lessee must

       co1T1J1ence a well during deer hunting season to perpetuate said lease, then

       Lessor will either a) not object to the drilling of such well during deer
       hunting season orb) agree to extend the commencement date for such well to
       a mutually agreeable date after deer hunting season ends.               For the purposes
       of this paragraph "deer hunting season" shall be that period defined by
       State law.


            25.     Nothwithstanding anything contained herein to the contrary, the
       lessor at any time and from time to time, upon not less than ninety {90)

       days notice to the holder of this lease, may elect to require the payment

       of any royalties accruing to such royalty owner under this lease to be made
       in kind; provided that any expenses                   incident to the exercise of such

       election shall be borne by Lessor· and such election shall be for periods of
       not less than twelve (12) months.               Lessor shall only be allowed to take in
       kind when lessee is producing for his own account.               In the event of such an

       election by Lessor, lessee shall cooperate fully with Lessor in allowing
       Lessor to take their royalty in kind, including permitting lessor to use

       Lessee 1 s wellhead equipment and, to the extent that Lessee has assignable

       rights, the use of Lessee's purchaser 1 s transportation facilities in good

       faith and not to exceed preva i 1 i ng charges for s imi 1ar services in the

       industry at the time if Lessee or its affiliates are transporting the gas,



                                                       -9-
       GWB2/dm 124( 7)
                                                                 •
.......

                            ••
          but if Lessee has a third party contract for the transport of said gas,
          Lessor will be bound by said contract.       Should Lessee desire to enter into
          a gas purchase contract having a tenn of more than one (1) year, then (a)
          Lessee shall include in such contract a provision that allows Lessor to
          elect to take its gas in kind and be released from such contract one
          hundred twenty (120) days after notice, or (b) Lessor may approve of such
          contract in writing, 1n which event, Lessor may elect to take its gas in
          kind either at the end of such gas contact or'one (1) year after notice to
          Lessee, whichever happens sooner.         Any equipment installed by Lessor
          necessary to take in kind must be approved by Lessee and maintained
          according to Lessee 1 s specifications.


               If Lessee is unable to obtain a more favorable gas contract because of
          Lessor's reservation of this election to take in kind, then Lessee may
          elect to give notice of its intention to sign a gas contract acceptable to
          Lessee and request that Lessor join in signing same, and if Lessor elects
          to sign same, then Lessor's royalty share of revenue shall be bound by such
          contract and Lessor may not elect to take its royalty in kind during the
          term of such gas purchase contract.




               DATED this   91Jr    day of January, 1988.



          VAQUILLAS RANCH COMPANY, LTD.                  VAQUILLAS UNPROVEN MINERAL TRUST




                                                         By:   ;&.
                                                               E. Wa



                                                         By:




                                                         By:




                                                -10-
          GWB2/dm 124(7)
                          •                               •
......




         VAQUILLAS PROVEN MINERAL TRUST              CONOCO INC.


         By~~4                                   rif1 By: -'l.fd:::;:f;f...

                                                                                  ,l'j:.....,:j
                                                                                 (;
                                                                               /_11'c...'




         SURVEY              ABSTRACT      CERTIFICATE       GRANTEE                 ACRES


          ·1652                2876          1159           w. a. TAYLOR        6 40 .o
         -1661                 1122         1164            CCSD & RGNG         640. 0
         -1663                 1123          1165           CCSD & RGNG         640. 0              ~
                                                                                                  .Y
      ~---:i,_63"3.            1323          4/808          GC & SF             640.0 ,
         -'"1634               225_7_______ 4/.B.Oil____ GC L~F- __ ..-___ . __ 6_59__,_96_,
         =-r665                1124          1166           CCSD & RGNG         640.0
       ""~
      -~ i::.16.3.5_           17 97           17           TC RY;              6 40 , 0-..,
         - 2060 (SE/4          3329-30   ·- · 303 · - ···--cT--&·M ·  -- ----y-6·0":-o··
                     only)
         -1953 (E 1/2)         1329           4527           GC & SF                 320. 0
            1627 (pt.          1324           4683           GC & SF                 160.0
                     only)
         -1629 (pt.            1275            4682          GC & SF                 264.65
                     only)
             1662 (W 1/2)      2230            1164          CCSD & RGNG             329.31
             1648 (E 1/2)      2441            1157          CCSD &- RGNG            325. 7 5
             1648 (W 1/2)      3301            1157          CCSD & RGNG             325.75
             2335              3025            SCHOOL        w. BROON                 27.3
         • 1956 (E 1/2)        2560            4526          GC & SF                 327.34

          The following parts of surveys are expressly excluded herefrom,
          viz.:
          (1) The SE 1/4 of SW 1/4, SW 1/4 of NE 1/4 (80 acs.) and N 1/2
          of SW 1/4 and SW 1/4 of SW 1/4 (120 acs.) of €T & M Survey 2060.
          (2) The W. 3/4 of GC & SF Survey 1627 described in O&G Lease to
          Daniel A. Pedrotti dated September 24, 1973, as amended.
          (3)   All of the W. 320 ~cres of Survey 1629 described and
          included in O&G Lease to Daniel A. Ped~otti dated September 24,
          1973, as amended.
                         •                               lXlllllt I



     c 1tculitlon of roy1lty n bt p1ld on gu dtllvtrtd to Lttnt or Affllhtn for \llt C•nd
not for r111lt) In 1ccord1nct vllh p1r1tr1ph 19.

                         ''Y Ln1ot roy1lty ~tnd on th• 1ru•nr of
                                                                                         •
                                                                        tht v1l9httd tYttlOt prlct
                         ptlcl by tl11 thrtt hr11n YOlll9ettle pur~tfttl for th• ctltnd.r qu1rttr
                         In th• 1111 11,u1rur of lltbb Co\11\tY or tbt 111t9bt1d 1v1r111 of th• prl;n
                         Uttd by th•       LUIOt      tor royalty     pt)'lltnt P'Jt'J)OllH


     C1lcu\1tlon:        01t1,..ln1 1ddltlon1l roy1\ty p1y111nt1, If 1ny,

                         in1r1r PhMlnt loot publlcatlon or 11 rep11rt1d to th• Stitt of Ju.11 for
                         ttYtttl"ICt Ull purpo111.


Slip \,     Ctlcuhu tht vtllbttd ntt111 prlct for th• aonth tor 11ch of tht tht•• l1r91n
            vol\.at purch11u for 1111 qu1rt1r fro. tht ttx r1cord1.

                                                         M2f!th• J•"VUY 198§




                     "'' .. 1
                                                  100,000             z.oo        Z00,A6J
                     Unit 14                      ao,ooo              1.s1        tzo,aoo
            ru1"ch11n fc2111 cg111ppny I


                     lltl\ 'Z                     180,821             1.6Z


            TOTAL Vnlud T••••                     360,az1
                  Tr1M•l111!on


            Monthly ll•hht•d AYttlf! ,,,,,                     61l,l26/J6o,a:n •      s1,10/M1t1i~.


            11put proc:1d11r1 for n111\nln; tvo •ontht for thl• purc:h111r t.ml toe c11ulnln; two
            purch111r1.

 $l1p z.    t1\c:ul1u tht v1t;ht1d 1v1r191 prlu of tht thrtt \1r11n vo\U111tric purch111r1 for
            th• qv1rt1r v1ln9 aonth\y v1\u11 froa sup 1.


                       Month·Juiy•ry 1211                   t!ontb • ••bOJuy 1211               t!opth     ~    t11rch 12§0


 ~                  Volva•      Prlc:t    !xuntlon          Volu111   Prlc1    !xitn•lon       Vo\111111       Pr let     E11nn1lon

                      "'        l/Mtf
                                                  •         ""        1/MCf
                                                                                 •             ""              .S/t!Cf
                                                                                                                             •
 Unltsd T1;ii:11    360,tZI       1.10     613,396        391, 130    1,58      627,465       :n.o,Jo6         1,51       506,0ISl




                                           -
 Tr1l'll•h1lon

 UJIAOC              400,ZZl       \,5S    6ZO,l46                              561,157       soo,126 1.ss       775,125
 South Cul f         l!L.W. L.U                                                 w...w.                '""'~'--'~7u5c.>J5a,.o
                                                                                              Ul...2.22
 lotllt            1,136,044              1,IJJ,74Z 1,047,009                 1,67J,ZS5 1, IZ1,4JZ                       1,756,858


                           SU-    of   V!!IYIHI          Su,. 2f [!ltt"'ton1         V1!9bt1d Av1c991 Prier


  1oul•                                                       5,Z6l,155                           1,59

  Sttp J,     C1\c:11l1tt v1l9bttd 1v1r1111 pclc:t 1111d by Ltnt• to c1lc11l1u roy1lty p1y111nu on
              1111 dtllvtrtd to Lt11u or 1ftlllnt1 tnd not for r11111,

                         t!opth•Jenyuy 1000                   t!ontb•ltbrupy 12AA                   Montb•H11rcb 12AA

                     Volu.1      Prlc:•    E:r.t1ntlon      Yolu111   Prlc•    h:t1n1ion       Yolu.111        Price       Extrn1lon

                    ""           S/ltCl
                                                  •         ""        S/MC,
                                                                                 •             ""              $/lltl

                    1n,ooo        1.60      241,0DO         1'0,0DO    \,62     U6,&00        155,000          1.sa         2U,900




             he    2f vgtu.,,..                          SUI! gf fxt1n1 Igo•

                                                               719,700                           1.60


 ll•P ' ·    Cffip•rt 111lthnd 1Y1r1111 prlct c1lcul1t1d In sup                   z to   the vthht•d •v1r191 ~"'''
             pcl;e ;1Lc:ul1od In :sup J,

             S1.60/MCr 11 ' ' ' " ' ' Hllfl Sl.50/MCf 10 M 1ddltl2n.1l roy1tty P•Y••l\U lfl r1q.1.lr•d
             for thh qu1rt1r,




 llOUt       Vol"'-"• UICI prlcu uud In thl1 1x19f!l• 1r1 u11d for l\\uttrnlon and ••Y not b1
             r1H1nlvt of 1c:t111I c~hlona,
'   ..
     '
         '
             .                               THE STATE OF TEXAS
                                             COUNTY OF WEBB
                                                                    •
                                                                    §
                                                                    §
                                                                    §
                                                                                                   •
                                                  This instrument was acknowledged before me on the 9y.f-_,day of
                                             January, 1988, by J. O. WALKER, JR., General Partner of Vaquillas Ranch
                                             Co., Ltd., A Texas Limited Partnership, on behalf of said partnership,



                 i-- ~
                                     .. ....';·.·
                           .· ·. ·- .......
                      ._\.:. " ..•. -··
                                                     ·· .........
                                                                              ~·~
                                                                               otarY ~600•. s-
                                                                                            ~le in and for
                 !~:~                                      .. ._                  The State of Texas.
                 \             :
                                                                                  My Coomission Expires
                                                                                      .LA (J/?Jj   BA LLi::v.J
                                                                                                               7- B -'89
                  ·• '"'·
                   ~               .......
                                   -~.        ___ .....                            Printed/stamped name of Notary.

                                             THE STATE OF TEXAS     §
                                                                    §
                                             COUNTY OF WEBB         §

                                                  This instrument was acknowledged before me on the 9'1+- day of
                                             January, 1988, by E. WALKER QUIROS, General Partner of Vaqu1llas Ranch Co.,
                                             Ltd., A Texas Limited Partnership, on behalf of said partnership.


                                                 • f •
                                                                                ~)i~aQ_Q,,[Y
                 :...~~"',·
                   • _:':!-.                               ..,.
                                                                                 otal'Yublic in and for
                 § ~i                                                             The State of Texas.
                                                                                  My Co11111ission Expires     '7-:3- o0 9
                 •,                                                                    ~A-oJRA ~ LlEW
                 \. -~~·:--.....                -·                                 Printed/stamped name of Notary.


                                             THE STATE OF TEXAS     §
                                                                    §
                                             COUNTY OF WEBB         §

                                                  This instrument was acknowledged before me on the 't'ff- day of
                                             January, 1988, by GENES. WALKER, General Partner of Vaqui11as Ranch Co.,
                                             Ltd., A Texas Limited Partnership, on behalf of said partnership.


                                                                                ~~~~,,;)--'
                                                                                 NOtarYUbfc         in allor
                                                                                  The State of Texas.
                                                                                  My Co11111ission Expires    7-3-89
                                                                                       LAat    •   :




\
•.   ..
 - • .                       THE STATE OF TEXAS
                             COUNTY OF WEBB
                                               •   §
                                                   §
                                                   §
                                                                                 •
                                  This instrument was acknowledged before me on the  9+L day of
                             January, 1988, by J. 0. WALKER, JR., Trustee for The Vaquillas Unproven
                             Mineral Trust.

                                                                ~·~          ~a~Q,,,'}-
                                                                 Ofu'YPuiC in anCFfOr
                                                                  The State of Texas.
                                                                  My Conmlssion Expires:       7- 3-a00I
                                                                        LA~R-A /?,.., LLe"J
                                                                   Printed/stamped name of Notary.

                              THE STATE OF TEXAS       §
                                                       §
                              COUNTY OF WEBB           §

                                   This instrument was acknowledged before me on the g i-R_, day of
                              January, 1988, by E. WALKER QUIROS, Trustee for the Vaquil las Unproven
                              Mineral Trust.



          l ;:_[
          i ... .·
                      - ..
                                                                ~~~~~
                                                                  The State of Texas.
                                                                  My Conmission Expires:     '7-:3- 8 9
          ~
           ~.
                 ·.
              ·.......... .. .
                         •,
                                                                        L11uRA   BALLEvJ
                                                                   Printed/stamped name of Notary.
                         ~,.




                              THE STATE OF TEXAS       §
                                                       §
                              COUNTY OF WEBB           §

                                   This instrument was acknowledged before me on the        9 -r/:_;
                                                                                                  day of
                              January, 1988, by GENE S. WALKER, Trustee of the Vaquillas Unproven Mineral
                              Trust.


                                                                  Notary Pu ~in and for
                                                                  The State of Texas
                                                                  My Commission Expires:      7-3- ?/
                                                                        LA ORA     B,o L.LE:vJ
                                                                   Printed/stamped name of Notary.


                              THE STATE OF TEXAS §
                                                   §
                              COUNTY OF WEBB       §
                                                                                              '-HU
                                   This instrument was acknowledged before me on the Cf        day of
                              January, 1988, by EVAN B. QUIROS, Trustee of Vaquillas Unproven Mineral
                              Trust •

                                  .   _,,~                      ~c~n~,')--'
                                                                   The State of Texas                a
                                                                   My Commission Expires:      7-3-f? f
                                                                        JvMR/i     »A       LlevJ
                                                                   Printed/stamped name of Notary.



                                                                 -13-
                              GWB2/dm 130(1)
•   •   .
        -   ••




            ---
c.•••



   .    '                       THE STATE OF TEXAS §
                                COUNTY OF WEBB
                                                      •
                                                      §
                                                      §
                                                                                     .
                                                                                            •        o~
                                     This instrument was acknowledged before me on the          t                day of
                                January, 1988, by J. 0, WALKER, JR, , Trustee of Va qui ~i1ra~s-'-,.P~ro_v_e_n-'Mi nera 1
                                Trust.


                    .•' c_:-'       :;   ~ j
                                                                         ~          ~a Q(b_,f}---
            {~(:/.                  ·-,·•   •   .,..
            ,.
..

     THE STATE OF TEXAS
                         •§
                          §
                                               •
     COUNTY OF WEBB       §

          This instrument                                'l c/,..   day of
     Attorney· in-Fact
     corporation.



                                The State of Texas
                                My Commission Expires: 9-/8'-yi(
                                     L)e//«-   /?1<>.. Y'A-'ert"
                                Printed/Stamped name of Notary.




                              ·15-
     GWB2/dm 130(1)
                                                                                                          :
                                                                                                          I

                                                                                                          I
                                                                              '330158                     I
                                                     MINERAL DEED
                                                                                                        1
               STATE OF TEXAS                            s                            . .
                                                         S KNOW ALL MEN BY THESE     PR~SENTS1
               COUNTIES OF STARR WEBB                    s                             .
                     AND ZAPATA

                    THAT VAQUILLAS RANCH CO., LTD., a Texas Limited Partnership,
               for and in consideration of the sum of Ten Dollars ($10.00}) and
               other qood and valuable consideration to it in hand paid by the
               grantees hereinafter named, does hereby BARGAIN, SELL, TRANSFER,
               ASSIGN and CONVEY unto the following, to-witi
                     J   o. WALKER, JR. an und-ivided • r628 interestJ
                           $

                     JAMES n. WALKER an undivide4 .0853 interest1
                     NANCY J. WALKER BRICE an undivided .0853 interest1
                     EVAN B. QUIROS an undivided .0814 interest1
                     £, WALKER QUIROS an undivided ,0814 interest!
                     EVAN J, QUIROS an undivided .05686 interest;
                     SADIE DIANE GYURKO an undivided .05686 interest1
                     QUINLAN QUIROS SMITH-SAAB an undivided .05686 interest7
                     GENE s. WALKER an undivided .1628 interest;
                     GENE s. WALKER, JR. an undivided .042605 interestJ
                                                                                                          Il
                                                                                                        ,...'.
                     JAMES PATRICK WALKER an undivided .042605 interest;
                     ELIZABETH WALKER an undivided .042605 interest1 and
                     KATHLEEN WALXER an undivided .042605 interest,




                                                                                                          I
               in and to all of·its right, title and interest in and to all of
               the oil, gas and other minerals in and under the.following land&
               100,403.93 acres of land, more or less, commonly known as the
               VAQUILLAS RANCH, in Webb and Zapata Counties, Texas, said land
               beinq fully described on Exhibit l which is attached hereto and
               incorporated herein for all purposes and 102.35 acres of land in
               Starr County, said land being fully described in Exhibit 2 which
               is attached hereto and incorporated herein for all purposes.
                    TO HAVE AND TO HOLD the respective interest hereby conveyed
               unto each of the said 9rantees, his or her heirs and assigns,
                                                                       EXHIBIT
               forever. This assignment shall be effective as of November  1,
               1984 at 7100 A,M,
                                           tl.
                                     .J.t.:::.....
                     EXECUTED this                   day of December, 1984,                B-4
                                                                                        _________

                ~ ~~~                                        VAQUILLAS ~·
                ~ '1::.i~
                     ...
                     ~


                ~ ~·=                                        Bya•tf.A    KE~, JR.,
                - ~;i                                           • O. W
                .,., ....
                -    33
                     ~co
                -., 11"'
                                                                General Pattner

               ·~ .!IC,_
.... ·-~   .
                               '                                                                    "
                                                                                    Byt         !7)
                                                                                          k4t.LQ~
                                                                                                          ~ /}
                                                                                              General Partn~

~·                                                                                  Byr       €- UJ~ Jl 1btu2
                                                                                               , WALKER QUl         S,
                                                                                                                      1



                                                                                              General Partner             ~    .
                                                                                               &u,s:
I                                                                                   Byt                    'U?lf_A-.)
                                                                                              GENE S • WALKER,
                                                                                              General Partner


                               The mailing address of each ot the grantees isi
                               J. o. Walker, Jr.                                Quinlin Quiros Smith-Saab ·
                               P.O. Box 342·                                    8308 Wi~ningham
                               Laredo, TX 78040                                 Houston~ TX  77055
                               James o. Walker                                  Gene S, Walker
                               111 Inwood Road                                  P.O. Box S
                               Laredo, TX 78041                                 Aguilares, TX          78369
                               Nancy J. Walker Brice                            Genes. Walker, Jr,
                               P.O. Box 716                                     P,O, Box 39
                               Hebbronville, TX 78361                       Mirando City, TX              78369
                               Evan B. Quiros                               James Patrick Walker·
                               2102 Galveston                               P.O. Box 4
                               Laredo, TX 78040                             Aguilares, TX 78369
                               E. Walker Quiros                                 Eli~abeth        Walker
                               2102 Galveston                                   P.O. Box 5
                               Laredo, TX 78040                                 Aguilaree, TX          78369
                               Evan J. Quiros                                   Kathleen Walker
                               2105 Galveston Street                            P.O. Box 5
                               Laredo, TX 78040                                 Aguilaree, TX          78369
                               Sadie Diane Gyurko
                               2105 Galveston
                               Laredo, TX 78040



                               STATE OF TEXAS                                   S
                               COUNTY OF _.((,..J,_({_..8'-'fl..__ _ _ _ S
                                      This instrument wa(Jaoknowledqed before me on
                                /21! Z>nrmb&r        t                 General Partner on          beh~lf




    ·'...                                                               Pr nted Na.me of Notary
        ,,
         I,                                                             My Commission Expire81 Q,S:.03· l'I'
                                                                    s
                 STATE OF TEXAS

                 COUNTY OF           (1Je'88                        s
                                                                                                               i
                                                                                                               I
                                                                           ary Pub     c     n and   or
                                                                                                               I
                                                                        the State of       ~exas

                                                                           l.!orH.a tl Ud/qrr~o.f
                                                                                                               t
        )'
                                                                        Printed Na.me of Notary
                                                                        My Cornmiss.ion Expires1 Q[.. Qf\"a4
                                                                                                               I
                 STATE OF TEXAS                                     5

                 COUNTY         OF _,lt.,tu:Rw/3"""13'---- S
                            ~his   instrument was acknowledqed before me on
                 Ge~1ratll~i~Tef'o~ tin!it of VA~fi1~i.J~~Hog~~? 5Lrro.
                                                                                                               I
             . ..: , 1-·"
                -.
                                                                        Wota(J.t'J!fffrli·-------·-·




                                                 oary      1c.nan    or
                                                the state of Texas
                                                  Mo.r/ha U (j,·flatr~f




                                                   4                        .
                                                                          :t:-?~~
                                                                                 .
                                                                            •/"::;
               ~'''   -                                _.;   ...
                      ------- ----------·- ..
    (            EXHIBIT l      (
  To Deed from Vaquillas Ranch Company, Ltd.
        to J. o. Walker, Jr., et al~


  100,403.93 acres, more or less, known aa
            The Vaquillas Ranch,
and beinq comprised of the following lands in
      Webb and Zapata Counties, Texass
                                                                       '
  SVRVEY I       ABSTR       ACRES     CERT. NAME
            9     3168       640.00    H&GN
           10     . 477      646.67    H&GN
           11        53      640.00    HGNRR
           12       400      640.00    P. BENAVIDES
           14       447     647.15     HG&N
           16       525     640.00     MR. PENA
           18
           24
                  2136
                  2134
                            640.00
                            647.40
                                       HG&N
                                       CCSD-RGNG
                                                       .,..
           25     1042      640.00     CCSD&RGNG
           26     2133      640.00     F.R. FEVILLE •
  N/2
  S/2
           31
           31
                 1043
                 1043
                            320.00.
                            320.00
                                       CCSD&RGNG
                                        CCSD&RGNG
                                                              F2
           32
           33
                 2682
                 1044
                            640.00
                            640.00
                                        C.R. DAVIS
                                        CCSD&RGNORR
                                                                  ~
                                                                  ~
                                                                  ~
                                                                       \\
  N/2     34     2186       326.00      CCSD-RGNG             r-
  S/2     34     2605       335.48      E.N. GASSER           en
  N/2     51     1045       320.00      CCSD-RGNG             0
  S/2     51     1045                                         ,,,..;
                            320.00    • CCSD-RGNG
          52     2606       640.00      E.N. GASSER              ~
          56     1224       157.00     A. GARZA
          57     1211       108.60    D. GAMBOA
          67     1834       319. 71   G.A. TEAL
         112       475    643.77      J.H. GIBSON
         114       492      648.44    J.H. GIBSON
         116       472      655.05    J.H. GIBSON
         124     2180       643.84    BS&F                             I
         125     1748'      590;00    SK&K
         125        84       42.00    SK&K
 W/2     135     1774      320.00
 E/2
 W/2
         135
         U6
                1774       320.00
                                      T&NO
                                      T&NO                             r
                2322       320.00     J. JUAREZ
 E/2    136
                                                                       t
                2322       320.00     J. JUAREZ
        182       490      640.00     CC&FR co.
 E/S    197       563     8856.00
 W/S
 W/V
        197
        197
                  209
                  563
                          8856.00
                           320.00
                                      J • V. BORREGO
                                      J.V. BORREGO
                                      J. V, BORREGO
                                                                       •
 E/V    197       563      160,00     J, V. BORREGO
   v    197       563     5109,50     J,V. BORREGO
   p    197       563     1132,00
   p                                  J.V. BORREGO
        197       563      722.22     J, V. BORREGO
 W/2    227     1133       320.00     CCSD&RGNG
 E/2    227     1133       320.00     CCSD&RGNG
 W/2    228
 B/2    228
                2550
                2550
                           318,47
                           318.48
                                      CCSD&RGNG
                                      CCSDUGNG
                                                                       l
                 Exhibit l, Paqe l
                                                                       J
      r                                                                                   -----····



•..                                                                   S/2 1666     2253   328,75       GC&SF
                                                                           1683    1115   640.00       CCSD&RGNG
                                                                        E 1684     2910   160,00       CCSD&RGNG
                                                                        w 1684     2910   400.00       CCSD&RGNG
                                                                        N 1684     2698    80.00       CCSD&RGNG
                                                                           1691    1267   640.00       GC&SF
                                                                          1692     2419   613,04       GC&SF
                                                                          1693     1269   640.00       CC&SF
                                                                          1695     1268   640.00       GC&SF
                                                                          1696     2418   640,00       GC&SF
                                                                          1838     2187    67.00       P,H, SUTTON
                                                                          1928     2474   430.27       '!'EX MEX
                                                                     W/2 1953     1329    320.00       GC&SF
                                                                     E/2 1953     1329    320,00       GC&SF
                                                                          1955    1328    640,00       GC&SF
                                                                          1956     2560   327.34       GC&SF
                                                                          1987
                                                                          1988
                                                                          2057
                                                                                  1809
                                                                                  2475
                                                                                           14.82
                                                                                            8.05
                                                                                                   '!'EX MEX
                                                                                                   '!'EX MEX            .,.
                                                                                    985   652.25   CCSD&RGNG
                                                                          2058    2880    652,25   CT&MC
                                                                     W/2 2059
                                                                     E/2 2059
                                                                                    984
                                                                                    984
                                                                                          320.00
                                                                                          320.00
                                                                                                   C&MRR
                                                                                                   C&MRR
                                                                                                                              i=2
                                                                          2060    3210    200.00   C&MCRR
                                                                          2060    3329    160.00   C'l'&MCRR                   ~
                                                                          2060    2941     80.00   CT&MCRR                    r-
                                                                          2060    3332    120.00   CT&MCRR
                                                                          2060
                                                                          2112
                                                                          2267
                                                                                  3331
                                                                                  2420
                                                                                  1888
                                                                                           80.00   S, SYNDER
                                                                                          672.12 • B,A. JAMES                 °'
                                                                                                                              0
                                                                                                                              ........
                                                                                                                                  6
                                                                                           53.30   A. WARD                        ~
                                                                          2335    3025     27.30   W. BROWN                       .J
                                                                     N/2 2336     3167     14.00   W, BROWN
                                                                     S/2 2336     3167     16.3()  W. BROWN
                                                                         2342     3335     14.74   FROS'!' BANK
                                                                         2367     3333     91,34   F.R. FEVILLE
                                                                        52/53     P/80    *52.35* JO DeLaGARZA

                                                                     'l'OTAL          100403,93




                                                                                   Exhibit l,   Pa~e    4

          ........................   ;.~·····;   ....... .
                                                             ---
                                                                   ... "- .J                -----              ~·   ·~-~-
                                                                  ~-




                              EXHIBIT 2

               DEED PROM VAQUILLAS RANCH COMPANY, LTD,
                                 TO

                      J. O. WALJ(ER, JR., BT AL


102.35 Acree, more or leas~ beinq comprised of the following
land.in Starr County, Texaa1
   · Share No. 52 out of Porciion No. 80 as allocated to
         A. L. Shawl by Decree of the District Court of Starr
         County, Texae, in Cause No. 941, recorded in Volume G,
         page 205, of the Deed Records of Starr county, Texas.




                                                     i .
                                                    I"·..   ..'


                                                                  .~




    ._ ....                       ;   .-\. ··~ ~.
    !   · -~ ~-· ·-      -· - • -- - -- ···- · -
    ;
          ............
         ·.·::·.:- .

                                             Fh.£D                                              ~301G1


         I
                                                                    MINERAL DEED
                                    fflHll.)' FUa.n 03.~R~
                                      WEBll W .11,:-t. li:X4S
                                    pv                   !lcl'UTY
                              STATE OF TEXAS                            s
                                                                        S   lrnOW ALL MEN BY TH!SB PRESEN'l'S1
                              COUNTIES OF STARR, WEBB                   s
                                    AND ZAPATA


                                    THAT J, 0, WALKER, JR., JAMES PATJUCP: WAUER, NANCY J ,


                                                                                                                     I
                              WALXER BRICE, EVAN B. QUIROS, E, WALKER QUIROS, EVAN J, QUIROS,
                              SADIE DIANE GYUIU                                                                         ~




                                                                             ~"- ~



forever. Thi• aasiqnment shall be effective as of November l,
1984 at 7i00 A.M.
    Execute~   thi•   J.!..!!:.... day of December,   1994.                      t
                                                                                 I



                                     ~((?,dt/flic&
                                                                                 I
                                                                                 i
                                                                                 ~
                                        : O. WALKER, JR.                         I




                                                                                 !
                                                                                 I

                                                                                 [:




                                                                N
                                                                0
                                                                                II
                                                                                 I



                                                                ~                I


                                                                r-
                                                                    ~
                                                                    ~
                                                                                 I
                                                                O')
                                                                0              v, .
                                                                ~
                                                                    15
                                                                 __.~




The mailin9 address of each of th6 grantees iaa
c/o Vaquillas Ranch Co., Ltd.
   P.O. Box 1086
   Laredo. TX 78040
                                                                                 I
                                                                              ............


                                          2
                                                                                                            ~-
                                                                                                           . !•


                                                                                                             t

      ..... ·
                                                                                                             .If ~
    .·.:...·..   STATE OF TEXAS                                 5
                 coUNTY OF                _xW=e.;.W,.;_____     s

                              'l'h~instrument wa~acknowled9ed               before me on
                  /ctfA.. .llew:nbtY l'tb.                          by J. o. WALKER


                                                                                             or



                                    .·:                              My Commission Expiress 0f~03,.9J>
                 . ~ ••: . · 1: .

                 STATE OF "TEXAS                                S

                 COUNTY OF                -:W=a.Jrlr=----- S




                 S'l'A'l'E OF TEXAS                             5
                 COUNTY OF                -"'ll.)~g/J=(r:.- ____ S




                                                                        ary      ~c   n an   or
                                                                         State of Texas
                                                                        /J.ar.fha U U:l/nrr               STATE OF TEXAS                                                     S
               COUNTY OF                       _..l   .. : .. , ..
 :_:. -::._ _; :, . \ ' ~SUL\TF. O!" 111:! l:NITEO STATtS OF "1El\!CA
 /~¥.iif               ·' ~wror.o, ~.\!'.'.:l
      ..
--~-:... ~.~ ~
 • .· ~._r
                              BEFORE THE AMERICAN CONSULATE                           s




                             STATE OF TEXAS
                             COUNTY OF                 _w"""'...e....b_,,b.._____ s                          ..
                                                                                                             · ,

                               /t:Jm
                                      ll   T~   instrument
                                            ...QecrmbPr t!}'t..
                                                                     ::s
                                                             !eknowled9ed before me on
                                                                   by QUINLAN QUIROS SMITH-°SAAB •

                      . '.'.) \~:.:·.
                              . :: . ..                                      .            ~
                                                                                      =7'':-t"-FP:::::;=:::;:=:*'-__,.--...-,,------
                      ·~:.·"·         ' ·. ·                                          N p a I C n and for
                 , ,'t/ ·: ·           ·        . _,                                  the State of Texas
                 '··~,\.       (t...s.'_)· ,:                                               llor/J,a    U Ud(orr~f
                  . /·.,. ·                                                           PrFnted Name of Notary
                   ··:..· :=-'. \·::· '.;'. :_:;>-'                                   My Commis!3ion Expires;                    ~.l- 03-Jlcf
                             STATE OF TEXAS                                      s
                             couNTY OF                   Welde-                  s
                                ,_-: ,J>Th).JJ instrument waa !cknowledged before J!le on
                               / C\ . /)ece,m hev 19J        ,.
      ..
,."                    STATE OF TEXAS                                    S
                       COUNTY OF          -'{...,1J...,,C.ub._.b'-----   S

                                ~h:2:)    instrument was acknowledged before me on
                            /'I tA      evmhcr               (qJy            by GENE s. WALKER, JR.




            ,.·,                                                              Prlited Name of Notary
              /
                                                                              My   Co111111ission Expires1 OS D3· II
                       STATE OF TEXAS                                    S

                                                       fc____ S
                       COUNTY OF _...{..,.LJ'"""£..._&....

                              JT~         instrument was !'cknowledged before me on
                            /&f YM _Dpcernb·
                   ·
                                                                              N~f~~and
                                                                              the State of Texas
                                                                                                       for
             ~-
                                                                                                                             - -- --...
            ,,                                                                     Jl at /.Aa   U UJ{orua.f
                                                                              Printed Name of Notuy
                                                                              My   Commission Expireiu O[·O~ •,P>'     (.0
                       ·'
                       STATE OF TEXAS                                    s                                             ~
                       COUNTY OJI'        _(l)_IAfr_fr____               S




                                                                              N   ry Public n and for
                                                                              the State of Texas

            ... Q.·'S·)                                                            µor !Ao ~· U//lo.rnal
                                                                              Printed Name oNotary
                                                                             My    Commiuion Expirea1    QS~oa-11




                                                                                                                               I
                                                                                   6
                                     - - - - · - · - · - · ·· ·




             S'l'ATE OF TEXAS                                S

             COUNTY 01"     --.1!..::P::.:e.::.:b:=.ib"------ S



                                                                    r-y-J?u   in an   or
                                                                  e State of Texas
            I\'
                                                                   Ua dfta 0 fJ.-!loumf
    .,.·"         C:·'S·)

                                                                    ·'!




                                                                    7


------------"------------·---·-- - ----····                                                ..-·------·1
                                                           EXHIBIT 1
                                      To Deed from J,        o.   Walker, Jr., et al.
                                      to J. O. Walke'r , Jr., Evan B. Quiros
                                      and Gene s. Walker, Trustees of the
                                      Vaquillas Unproven Mineral Trust
                                    l00,403.93 acres, more or less, known as
                                              The Vaquillas Ranch,
                                  and beinq comprised of the followin9 lands in
                                        Webb and Zapata Counties, Texas1


                                     SURVE~    t   ABSTR      ACRES    CERT. NAME                  t
                                               9
                                              10
                                                   ~168
                                                    477
                                                               640.00
                                                               646.67
                                                                         H&GN
                                                                         H&GN
                                                                                                   I
                                              11     53        640.00    HGNRR
                                              12    400        640.00    P. BENAVIDES
                                              14    447
                                                    525
                                                               647.15
                                                               640.00
                                                                         HG&N
                                                                         MR. PENA
                                                                                                   t
                                              16
                                              18   2136        640.00    HG&N                      iI
                                              24   2134        647 .,.40 CCSD-RGNG                 I

                                              25   1042        640,"00   CCSD&RGNG
                                              26   2133     .. 640,00    F.R. FEVILLE
                                     N/2      31   1043        320.00    CCSD&RGNG
                                     S/2      31   1043        320 .00   CCSD&RGNG
                                              32   2682        640.00    C.R. DAVIS
                                              33   1044        640.00    CCSO&RGNOR.R    co
                                                                                         0
                                    N/2
                                     S/2
                                              34
                                              34
                                                   2186
                                                   2605
                                                               326.00
                                                               335.48
                                                                         CCSO-RGNG
                                                                         E.N, GASSER        ...
                                                                                         .......
                                                                                             ...
                                                                                             ~
                                     N/2      51   1045        320.00    CCSO-RGNG
                                     S/2      51
                                              52
                                                   1045
                                                   2606
                                                               320. 00 • CCSO-RGNG
                                                               640.00    E.N. GASSER
                                                                                         r-
                                                                                         0)
                                              5.6.~ 1224       157 . 00  A. GARZA        0
                                            57     1211        188.60    D. GAMBOA       ~
                                                                                         ..j

                                            67     1834        319 . 71  G.A. TEAL           ~
                                           112      475       643.77     J,H, GIBSON
                                           114      492        648 . 44  J,H. GIBSON
                                           116      472        655.05    J.H. GIBSON
                                           124     2180        643.84    BS&F
                                           125     1'748       598.00    SK&K
                                           125        84        42.00    SK&K
                                     W/2   135     1774        320,00    T&NO
                                     E/2   135     1774        320.00    T&NO
                                     W/2   136     2322        320 , 00  J. JUAREZ
                                     E/2   136     2322        320.00    J, JUAREZ
                                           182      490        640,00    CC&FR CO.
                                     E/S   197      563       8856,00    J.V , BORREGO
                                     W/S   197      209       8856,00    J,V, BORREGO
                                     W/V   197      563        320.00    J.V , BORREGO
                                     E/V   197      563        160.00    J.v. BORREGO
                                       v   197      563       5109.50    J.V . BORREGO
                                       p   197      563       1132.00    J.V. BORREGO
                                       p   197      563        722. 22   J.V, BORREGO
                                     W/2   227     1133        320.00    CCSO,RGNG
                                     E/2   227     1133        320.00    CCSD&RGNG -
                                     W/2   228     2550        318.47    CCSO,RGNG
                                     E/2   228     2550        318.48    CCSDUGNG

                                                    EXhibit l, Paqe l


--- - -   . --- -----   .. .. -
·-··- -·-- · .. ·· -· ------      ---     --··
.·. ::~?~??;~;~ .~
 :.~:-~f:t;:r .
   --•;•:·
   :~ :'---                                  232    2149     462.70   CCSD&RGNG
                                             232    2148    *184.l*   CCSD&RGNG
                                             233    1117    *455.9*   CCSD&RGNG
                                             233    1117    *455,9*   CCSD&RGNG
                                             233    1117     455.90   CCSD&RGNG
                                             259    1137     600.00   CCSD&RGNG
                                        Bkll 259    1137       40.00  CCSD&RGNG
                                             260    2607     640.00   CCSO&RGNG
                                             264    3302     482.30   F.E. PROYOR
                                             265    1142     618.80   CCSD&RGNG
                                             266    2948     154,80   CCSD&RGNG
                                        'W/2 266    2131     318.35   CCSD&RGNG
                                             267    1134     553.60   CCSO&RGNG
                                             267    1134       40,00  CCSD&RGNG
                                             268    2132     605.49   CCSD&RGNG
                                        W/2 273     1141     320 .00  CCSD& RGNG
                                        E/2 273     1141     320 .00  CCSD&RGNG
                                             274    2551     640 .00  CCSD&RGNG     .r ·
                                        W/2 275     1336     320.00   CCSD& RGNG
                                        E/2 275     1336     3 20 .00 CCSD&RGNG
                                             276    2552     640.23   GC&SC
                                             277    1337     640.00 . CCSD&RGNG
                                        NE   279    1353     160,00   GC&GF                C7l
                                             279'
                                         SW
                                                                                           ~
                                                    1353     463.65   GC&GF
                                             307
                                             309
                                                     474
                                                    1908
                                                             966.52
                                                             425.40
                                                                      F.M. McKING
                                                                      J.J. WRIGHT
                                                                                           ....
                                             335    1424       63,92  H&GN
                                                                                            :!
                                        W/2 461
                                        E/2 461
                                                    1286
                                                    1286
                                                             335.60 • GC&SF
                                                             335.60   GC&Sf'
                                                                                           r;
                                             462
                                             464
                                                    2104
                                                    1715
                                                             649.80
                                                             731.50
                                                                      GC&SF
                                                                      HE&WT
                                                                                           ~...
                                                                                             C>
                                             467     799     640.00   ASli.H                 ..
                                                                                             ~
                                                                                                  ~

                                             468    2255     659.14   GC&SF
                                             469    1474     664.20   HE&WT
                                             •;o    2612     663 .50  HE&WT
                                             471    UBS      666,40   ELRR
                                             472    2613     655.20   ELRR
                                             475      972    622.40   C&M
                                             -176   3132     650 . 95 S&M
                                           542/2    3131     330.17   AB&M
                                             575      910    648.17   BS&F
                                             576    2473     639.55   RT
                                             590    2599     573.40   GC&SF
                                             593    1484     468. o·o HE&WT
                                             593    1484       40.00  HE&WT
                                             593    1484     107.56   HE&WT
                                             594    2611     666.90   HE&l'IT
                                             595    1189     642.10   ELRR ·
                                             596    2610     650.70   ELRR
                                             598    2598     649,30   CCSD&RGNG
                                             603      970    663.50   C&M
                                             604    2181     693.00   C&M
                                        N/2 613       422    6 22.84  P . BENAVIDES
                                        S/2 613      .422    667.24   MARTHA HALL

                                                      Exhibit l, Page 2



                      - - -- ··
                                                                                                      I
    --- --· ··--··-      ...                 ·- --··- -·· -· -   . ..   -~ · -- -- -- · · · · ···




     . :,; ::- ..~,·.·
           . .. • • 1,         •   • •


         ~:.r.·;,:_:.-·..:.:,'·
     -.. :~.,,,:
                                                                               S/2 1666              2253      328.75    GC&SF
         "'
     -~,,...

                                                                                    1683             1115     640 . 00   CCSD&RGNG
                                                                                 E 1684              2910     160.00     CCSD&RGNG
                                                                                 w 1684               2910    400,00     CCSD&RGNG
                                                                                 N 1684               2698      80.00    CCSD&RGNG
                                                                                    1691              1267    640.00     GC&SF
                                                                                    1692              2419    613.04     GC&SF
                                                                                    1693              1269    640.00     CC&SF
                                                                                    1695             1268     640.00     GC&SF
                                                                                    1696             2418     640.00    GC&SF
                                                                                    1838             2187       67.00   P.H. SUTTON
                                                                                    1928             2474     430.27    'l'EX MEX
                                                                               H/2 1953              1329     320.00    GC&SF
                                                                               E/2 1953              1329     320 . 00  GC&SF
                                                                                    1955             1328     640.00    GC&SF
                                                                                   1956              2560    327.34     GC&SF
                                                                                   1987              1809      14 . 82  TEX MEX
                                                                                   1988              2475        8,.P5  TEX MEX
                                                                                   2057               985    652.'25    CCSD&RGNG
                                                                                   2058              2880 .. 652.25     CT&MC
                                                                              W/2 2059                98 4   320.00     C&MRR
                                                                              E/2 2059                984    320.00
                                                                                   2060             3'110    200.00
                                                                                                                       C&MRR
                                                                                                                       C&MCRR         _.
                                                                                                                                      -t
                                                                                   2060
                                                                                   2060
                                                                                                    3329
                                                                                                    2941
                                                                                                             160.00
                                                                                                               80 . 00
                                                                                                                       CT&MCRR
                                                                                                                       CT&MCRR
                                                                                                                                      ......
                                                                                                                                        ...
                                                                                   2060             3332     120.00    CT&MCRR            ~
                                                                                   2060             3331      80.00    s. SYNDER      r-...
                                                                                  2112              2420     672 .12 • B.A. JAMES     O:>
                                                                                  2267              1888      53.30    A. WARD        0
                                                                                  2335              3025      27.30    w. BROWN       ~
                                                                              N/2 2336
                                                                              Sf7~ 336
                                                                                                    3167      14.00    w . BROWN       
                                                                                     2342
                                                                                                    3167      16.30    w. BROWN
                                                                                                    3335      14.74    FROS'l' BANK
                                                                                     2367           3333      91.34    F.R. FEVILLE
                                                                                    52/53           P/80    *52,35• JO DeLaGARZA

                                                                              TOTAL                     100403.93
                                                                                                                                                        1
                                                                                                                                                        '
                                                                                                                                                        .!




                                                                                                     Exhibit 1, Page 4
                                                                                                                                               .· . :
                                                                                                                                                  :I


l
                                                                                                             ..·.
                                         ---- -~·---- -   -.                                                                                     'i
                                                                           I

                                                                           I

 .,..
. " "'";"
                                                                           J
                                     EXHIBIT 2

                        DEED FROM J. O. WALKER, JR., ET AL
                                        TO
               J . O. WALKER, JR., EVAN B. QUIROS AND GENE S. WALKER,
                  1RUSTEES OF THE VAQUILLAS UNPROVEN MINERAL TRUST


            102.35 Acres, more or leas, being comprised of the following
            land in Starr County, Texas1
                Share No. 52 out of ~orcion 7No . 80 aa allocated to
                A~ L. Shawl by Decree of the Diatrict Court of Starr
                County, Texas, in Cause No. 941, recorded in Volume G,
                paq• 205, of t.he Deed Records of Starr County, Texas.
   _________
     B-6
                                                                             I
    EXHIBIT
                                                         MINERAL DEED

   State of Texas                                              §
                                                               §                 Know All Men By These Presents:
   Counties of Webb, Zapata and Starr                          §


                  That, the undersigned TRUSTEES OF THE v AQUILLAS UNPROVEN MINERALS TRUST' for and
    in consideration of the sum of TEN AND No/100 DOLLARS ($10.00) and other good and valuable
   consideration to the undersigned paid by the Grantee herein named, the receipt of which is hereby
    acknowledged, have GRANTED, SOLD AND CONVEYED, and by these presents DO GRANT, SELL-AND
    CONVEY unto                   vAQUILLAS UNPROVEN MINERALS, LTD.' a Texas limited partnership, all of the
    following described real property in Webb, Zapata, and Starr Counties, Texas, to wit:
                  All of the right, title and interest owned by v AQUILLAS UNPROVEN MINERALS
                  TRUST in and to all of the oil, gas and other minerals in and under the following
                  land: 100,403.93 acres, more or less, commonly known as the Vaquillas Ranch in
                  Webb and Zapata Counties, Texas, said land being fully described on Exhibit A
                  which is attached hereto and incorporated herein for an purposes and 102.35 acres,
                  more or less, in Starr County, Texas, said land being fully described as Exhibit B
                  which is incorporated herein for all purposes.

                  This conveyance is made and accepted subject to all matters, conditions, restrictions, and
     reservations, if any, relating-to the above described property which are recorded or apparent on
     said property, but only to the extent that the same are still in force and effect.
                   To HAVE AND To HOLD the above described mineral interests, together with all and
     singular the rights and appurtenances thereto in anywise belonging unto the said Grantee, its
     successors and                as~igns   forever; and Granters do hereby bind themselves, their successors and
     assigns to WARRANT AND FOREVER DEFEND, all and singular, the said premises unto the said
     Grantee, its successors and assigns, against every person whomsoever lawfully claiming or to
     claim the same or any part thereof.

                   EXECUTED to be effective the 31st day of December, 1996.


                                                                V AQUJLLAS UNPROVEN MINERALS TRUST


                                                                By:     ~£~
                                                                       Gene S. Walker, Trustee

                                                                By:
u • on tcu
&YUH, P/ITI'-SON 8 AYCOC:l
A RQUS.$1~\. COl.POIAllON
112 lASt ttCAH !TlkUt SIJIU U00
\.\N ANTONIO. nSAl 78'1Cle




    .... ..   -
                                         By:




Grantees' Address:

Vaquillas Unproven Minerals, Ltd.
5810 San Bernardo Avenue, Suite 490
Laredo, Tuxas 78041



STATBOFTEXAS                             §
                                         §
COUNTY OF WEBB, ZAPAT~ AND STARR         §


      THIS INSTRUMENT WAS ACKNOWLEDGED before me on the        J:!!!..
by GENE S. WAl.KER, 1hlstee of the Vaquillas Unproven Minerals Trust.
                                                                      day of January, 1997'




                                          Printed or Stamped Name of Notary,
                                          with Date of Commission Expiration




                                               -2-
STATE OF TEXAS                                §
                                              §
COUNTY OF WEBB, ZAPATA AND STARR              §


      THIS INSTRUMENT WAS ACKNOWLEDGED before me on the               1111
                                                                      day of January, 1997,
by JAMES D. WALKER, Trustee of the Vaquillas Unproven Minerals Trust.




                                               Printed or Stamped Name of Notary,
                                               with Date of Commission Expiration



STATE OF TEXAS                                 §
                                               §
COUNTY OF WEBB, ZAPATA-AND STARR               §


       THIS INSTRUMENT WAS ACKNOWLEDGED             before me on the   ;111i day of January; 1997,
by EVAN I.   QUIROS 1   Trustee of the Vaquillas Unproven Minerals Trust.




                                                  Printed or Stamped Name of Notary,
                                                  with Date of Commission Expiration




                                                    -3-
      100,403.93 acres, more or less, known as
                The Vaquillas Ranch, ,
    and being comprised of the following lands in
          Webb and Zapata Counties, Texas:


       SURVEY i    ABS TR     ACRES     CERT. NAME
               9    3168     640.00     H&GN
              10     477     646.67     H&GN
              11      53     640.00     HGNRR
              12     400     640.00     P. BENAVIDES
              14     447     647.15     HG&N
              16     525     640.00     MR. PENA
              18    2136     640.00     HG&N
              24    2134     647.40     CCSD-RGNG
              25    1042     640.00     CCSD&RGNG
              26   ·2133     640.00     F.R. FEVILLE
      N/2     31    1043     320.00     CCSD&RGNG
      S/2     31    1043     320.00     CCSD&RGNG
              32    2682     640.00     C.R. DAVIS
              33    1044     640.00      CCSD&RGNORR    ~
       N/2    34    2186     326.00      CCSD-RGNG      -2
       S/2    34    2605     335.48      E.N. GASSER    ~
       N/2    51    1045     320.00      CCSD-RGNG
       S/2    51    1045     320.00    · CCSD-RGNG
              52    2606     640.00      E.N. GASSER    -2
              56    1224     157.00     A. GARZA        .......
                                                        ~
              57    1211     188.60     D. GAMBOA
              67    1834     319.71     G.A. TEAL
             112     475    643.77      J.H. GIBSON
             114     492     648.44     J.H. GIBSON
             116     472     655.05     J.H. GIBSON
             124    2180     643.84     BS&F
/
             125    1749     598.00     SK&K
             125      84      42.00     SK&K
       W/2   135    1774     320.00     T&NO
       E/2   135    1774     320.00     T&NO
       W/2   136    2322     320.00     J. JUAREZ
       E/2   136    2322     320.00     J. JUAREZ
             182     490     640.0.0    CC&FR CO.
       E/S   197     563    8856.00     J. V. BORREGO
       W/S   197     209    8856.00     J.V. BORREGO
       W/V   197     563     320.00     J.V. BORREGO
       E/V   197    563      160.00     J.V. BORREGO
         v   197    563     5109.50     J.V. BORREGO
         p   197    563     1132. 00    J.V. BORREGO
        p    197    563      722.22     J.V. BORREGO
      W/2    227   1133      320.00     CCSO&RGNG
      E/2    227   1133      320.00     CCSD&RGNG
      W/2    228   2550      318.47     CCSD&RGNG
      E/2    228   2550      318.48     CCSD&RGNG


                     Exhibit "A"
                     Page 1of4
      232    2148      462.7'o      CCSD&RGNG
      232    2148     *184.l*       CCSD&RGNG
      233    1117     *455.9*       CCSD&RGNG
      233    1117     *455.9*       CCSD&RGNG
      233    1117      455.90       CCSD&RGNG
      259    1137      600.00       CCSD&RGNG
Bkll 259     1137       40.00       CCSD&RGNG
     260     2607      640.00       CCSD&RGNG
     264     3302      482.30       F.E. PROYOR
     265     1142      618.80       CCSD&RGNG
     266     2948      154.80       CCSD&RGNG
W/2 266
     267
             2131      318.35       CCSD&RGNG              I
     267
             1134
             1134
                       553.60
                        40.00
                                    CCSD&RGNG
                                    CCSD&RGNG
                                                           l
      268
W/2   273
             2132
             1141
                       605.49
                       320.00
                                    CCSD&RGNG
                                    CCSD&RGNG              I
E/2   273
      274
             1141
             2551
                       320 . 00
                       640.00
                                    CCSD&RGNG
                                    CCSD&RGNG
                                                           l
W/2 275
E./2 275
             1336
             1336
                       320.00
                       320.00
                                    CCSD&RGNG
                                    CCSD&RGNG
                                                           I
      276    2552      640 . 23     GC&SC
      277    1337      640.00       CCSD&RGNG
NE    279    1353      160.00       GC&GF
SW    279    1353      463.65       GC&GF           ~
      307     474      966.52       F.M. McKING     -.l
      309    1908      425.40       J.J. WRIGHT     ~
      335    1424       63.92       H&GN
W/2 461      1286      335.60      • GC&SF
E/2 461      1286      335.60       GC&SF           -.1
      462    2104      649.80       GC&SF           r-
      464    1715      731.50       HE&WT           t.11
      467      799     640.00       AB&N
      468    2 2 55    659.14       GC&SF
      469    1474      664.20       HE&WT
      470    2612      663.50       HE&WT
      471    1188      666.40       ELRR
      472    2613      655.20       ELRR
      475      9 72    6 2 2.40     C&M
      476    3132      650.95       S&M
    542/2    3131      330.17       AB&M
      575      910     648.17       BS&F
      5 76   2473      639.55       RT
      590    2599      573.40       GC&SF
      59 3   1484      4 68. o·o    HE&WT
      593    1484        40.00      HE&WT
      593    1484      107.56       HE&WT
      594    2611      666.90       HE&WT
      5 95   1189      642.10       ELRR
      596    2610      650.70      ELRR
      598    2598

                                                               II
                       649.30      CCSD&RGNG
      603     97 0     663.50      C&M
      604    2181      693.00      C&M
N/2 613       42 2     622.84       P. BENAVIDES
S/2 613       422      667.24      MARTHA    HA~L
                                                ;              !
                Exhibit "A"
                Page2of4
                                                               I
                                                               !
                                                               '
                                                               l




                                                               I
                                                          !
                                                          I
                                                          I



                                                          I
         733   1276    639.~0   GC&SF
                                                          I
                                                          I

N/2      734   1276    348.00   GC&SF                     I
S/2      734
         735
               2901
               1322
                       352.00
                       238.60
                                GC&SF
                                GC&SF
                                     .                    I
         736   2233    642.00   GC&SF
         744   2595    639.84   GC&SFR CO.                    I
         770
         770
               1959
               1959
                       893.40
                       320.00
                                T.F. PICKETT
                                T.F. PICKETT
                                                          I
         781   1361    211. 50  GS&SF                         I
         782
         865
               2997
               1438
                       209.30
                       640.00
                                R. PENA
                                H&GN                          I
W/2
E/2
         987
         987
               2061
               2061
                       320 .00
                       320.00
                                J. POITEVENT
                                J. PO!TEVENT
                                                              I
W/2
E/2
         988
         988
               2593
               2593
                       318.50   J. POITEVENT                  I
                       318.50   .J. POITEVENT
        1004   2421    634.58   P.B. REYNOLDS
        1011   1846    640.00   CCSD&RGNG
        1012   2489    *40.00* S.V. VELA
        1012   2489    640.00   S.V. VELA
        1113   1407     79.99   E.H.
        1172   1405    160.00   B. HERRERA
        1184   1673    160.00   R. ROYAL
        1194   3·207   682.30   GC&SF
W/2     1627   1324    320.00   GC&SF              ~
W/E     1627   1324    160.00   GC&SF              -.:!
E/E     1627   1324    160.00   GC&SF              >---
W/2     1629   1275    306.32   GC&SF
E/ '2   1629   1275    306.33 · GC&SF
        1630   2254    621.00   GC&SF              -.:!
W/2     1631   1317    320.00   GC&SF              ~

~2      1631   1317    320.00                      O':>
                                  GC&SF
        1632   2140     92.00     GC&SF
        1633   1323    640.00     GC&SF
        1634   2252    640.00     GC&SF
        1635   1797    548.00     TCRR
        1643   1162    104.79     JOSEFA CUELLAR
        1635   1797    *92.00*    TCRR
N/2     1645   1111    320.00     CCSD&RGNG
S/2     1645   1111    320.00     CCSO&RGNG
        1646   2396    640.00     CCSD&RGt-:G
W/2     1647   1101    320.00     CCSD&RGNG
E/2     1647   1101    320.00     CCSD&RGNG
W/2     1648   3301    325.75     DA&FA
E/2     1648   3301    325 .75    CCSD&RGNG
        1649   1110    640.00     CCSD&RGNG
        1650   2444    609 . 95   C.M . SAMY ER
        1651   1112    640.00     CCSD&RGNG
        1652   2876    640.00     W.H. TAYLOR
W/2
        1661
        1662
               1122
               2230
                       640.00
                       329 .31
                                  CCSD&RGNG
                                  R.E. PARR
                                                                  !
                                                                  ~l
E/2     1662   3094    320.00     A.F. CARROLL                    !
        1663   1123    640.00     CCSD&RGNG                       ~
        1665   1124    640.00     CCSD&RGNG
N/2     1666   3142    328.79     CCSD&RGNG



                Exhibit "A"                                        t

                 Page 3 of 4



                                                                  I
                            t
 S/2 1666     2253      328.75   GC&SF
       1683   1115      640.00   CCSD&RGNG
     E 1684   2910      160.00   CCSD&RGNG
     w 1684   2910      400.00   CCSD&RGNG
     N 1684   2698       80.00   CCSD&RGNG
       1691   1267      640.00   GC&SF
       1692   2419      613.04   GC&SF
       1693   1269      640.00   CC&SF
       1695   1268      640.00   GC&SF
       1696   2418      640.00   GC&SF
       1838   2187       67.00   P.H. SUTTON
       1928   2474      430.27   TEX MEX
 W/2 1953     1329      320.00   GC&SF
 E/2 1953     1329      320.00   GC&SF
       1955   1328      640.00   GC&SF
       1956   2560      327.34   GC&SF
       1987   1809       14.82   TEX MEX
       1988   2475        8.05   TEX MEX
       2057    985      652.25   CCSD&RGNG
       2058   2880      652.25   CT&MC
 W/2 2059      984      320.00   C&MRR
 E/2 2059      984      320.00   C&MRR
       2060   3210      200.00   C&MCRR         ~
       2060   3329      160.00   CT&MCRR        -.:z
       2060   2941       80.00   CT&MCRR        ~
       2060   3332      120.00   CT&MCRR
       2060   3331       80.00   S. SYNDER
       2112   2420      672.12 • B .A. JAMES    -.:z
                                                ~
       2267   1888       53.30   A. WARD        -:i
       2335   3025       27.30   W. BROWN
""tr/2 2336   3167       14.00   W. BROWN
 S/2 2336     3167       16.30   W. BROWN
       2342   3335       14.74   FROST BANK
       2367   3333       91. 34  F.R. FEV!LLE
      52/53   P/80      *52.35* JO DeLaGARZA

TOTAL                100403.93




              Exhibit "A"
              Page 4 of 4
102.35 Acres, more or less, being comprised of the following
land in Starr County, Texas:
     Share No. 52 out of Porcion No. 80 as allocated to
     A. L. Shawl by Decree of the District Court of Starr
     County, Texas, in Cause No. 941, recorded in Volume G,
     page 205, of the Deed Records of Starr County, Texas.




                                                        :_ ..   \




                                               I
                                             Tab 4
 VAQUlLLAS UNPROVEN MINERALS,                    §
 LTD,                                            §
 Plaintiff,                                      §
                                                 §
 v.                                              §   WEBB COUNTY, TE

                                                     ~t-DlClAL DIS
                                                 §
 CONOCOPHILLIPS COMP ANY,                        §
 Defendant

                          PLAINTIFF'S ORCGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

        Vaquillas Unproven Minerals, Ltd. ("Vaquillas"), Plaintiff, complains of

ConocoPhillips Company ("Conoco"), Defendant, and respectfully shows:

                                            I.
                             DISCOVERY CONTROL PLAN

        l.     Plaintiff affirmatively pleads that discovery should be conducted in

accordance with Texas Rule of Civil Procedure 190.4 (Level 3).

                                           II.
                                        PARTIES

       2.     PlaintiffVaquillas is a Texas Limited Partnership with its principal place of

business in Laredo, Webb County, Texas.

       3.     Defendant Conoco is a Delaware Corporation with its principal place of

business in Houston, Texas. It may be served through its registered agent: United States

Corporation Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218. Service

of process is requested at this time.



PLAINTIFF'S ORIGINAL PETJ1'10N                                                      Page I
                                                 III.
                               JURISDICTION AND VENUE

           4.   The District Courts of the Stale of Texas have jurisdiction over these claims

 and these parties. Conoco's principal offices are in Houston, Texas, and its Texas oil and

 gas operations are the subject of this cause.

           5.    This suit involves a dispute over two oil and gas leases which relate to real

property in Webb County, Texas. Venue is therefore proper (and mandatory) in Webb

County, Texas, under Sections 15.002(a) (1) and 15.011 of the Texas Civil Practice &

Remedies Code.

                                           IV.
                                     RELIEF SOUGHT

       6.       Vaquillas seeks a release of acreage previously the subject of an oil and gas

lease, specific performance, and monetary relief over $1,000,000.

                                                 v.
                                           FACTS

       7.       Conoco has violated a covenant and agreement between the parties by

refusing to execute and deliver to Vaquillas a written release of the portions of certain

leased property that reverted to Vaquillas as a matter of law.

       8.       The following properties (the "Subject Property") are the subject of this

lawsuit:

       26,622.79 acres of land, more or less, situated in Webb County, Texas more
       fully described in the Oil, Gas and Mineral Lease dated June 15, 1974 (as
       amended) between Vaquillas Ranch Company, Ltd. et al., as Lessor, and
       Conoco Inc., as Lessee, a copy of which is recorded in Volume 460, Pages

PLAINTIFF'S ORIGINAL PETITION                                                          Page2
        324-330 of the Webb County Deed Records (hereinafter the "26,622.79
        acre lease"); and

       6,740 acres of land, more or less, situated in Webb County, Texas more
       fully described in the Oil, Gas and Mineral Lease, dated effective
       November I, 1987, and entered into by and between Vaquillas Ranch
       Company, Ltd., Vaquillas Unproven Mineral Trust, and Vaquillas Proven
       Mineral Trust, as Lessor, and Conoco Inc., as Lessee, a Memorandum of
       which is recorded in Volume 1303, Pages 886 et seq. of the Webb County
       Real Property Records (hereinafter the "6, 740 acre lease").

       9.     Plaintiff Vaqui!las is successor-in-interest to the Lessor(s) with respect to

both oil and gas leases described above. Defendant Conoco is the successor-in-interest to

the Lessee(s) with respect to both oil and gas leases described above.

      10.     Both leases described in Paragraph 8 above have been amended and

supplemented a number of times. On or about November 1, 1987, both the 26,622.79

acre lease and the 6, 740 acre lease were amended to include a Paragraph 18, which

allows Conoco to postpone execution and delivery to Lessor of a written release of the

portions of the lease not drilled to the required density by engaging in a continuous

drilling program. In order to be engaged in a continuous drilling program, Conoco must

commence the drilling of a new well within 90 days after the completion of each well.

At the end of the continuous drilling program (i.e. when Conoco ceases to commence the

drilling of new wells within the 90 day period(s)), Conoco is allowed to maintain its

leases of the Subject Property onlv as to an amount of acreage surrounding each well it

drilled. Both leases require Conoco to execute and deliver to Vaquillas a written release

of any acreage not earned by drilling operations.



PLAIN71FF'S ORIGINAL PETITION                                                       Page 3 ,
        l l.    Under Paragraph 18 of both oil and gas leases, un-earned acreage reverted

 to Vaquillas 90 days after Conoco ceased drilling wells under the continuous drilling

 clause. In this case, that date occurred no later than June 3 0, 2012 ("Release Date").

 111is is the date ninety days after Conoco's Vaquillas Ranch A-7 No. 249 Well was

 completed. On information and belief, Conoco's Vaquillas Ranch A-7 No. 249 Well was

 the last well it drilled on the Subject Property.

        12.    Conoco takes the position that it is not obligated to release any acreage

 back to Vaquillas, as it claims to have earned 40 acres per oil well and 640 acres per gas

well. Conoco's position is not correct as to gas wells because it disregards an important

provision of both leases.

        13.    Paragraph 18 of both leases controls how much acreage surrounding each

well Conoco is allowed to retain. Paragraph 18 states that if the Railroad Commission of

Texas adopts a rule for the field that provides for a spacing establishing units of acreage

per well different than 40 acres for oil wells or 640 acres for gas wells, Conoco may

retain only the acreage provided by the units established by virtue of the spacing provided

by the Commission's rule:

       ... Lessee covenants and agrees to execute and deliver to Lessor a written
       release of any and al I portions of this lease which have not been drilled to a
       density of at least 40 acres for each producing oil well and 640 acres for
       each producing or shut-in gas well, except that in case any rule adopted by
       the Railroad Commission of Texas or other regulating authority for any
       field on this lease provides for a spacing or proration establishing different
       units of acreage per well, then such established different units shall be held
       under this lease by such production, in lieu of the 40 and 640-acre units
       above mentioned. (Emphasis supplied).

PLAINTIFF'S ORIGINAL PETITION                                                            Page4
        14.     After the November I, 1987 alllendment to the two leases, the Railroad

 Commission did adopt a rule for the Vaquillas Ranch (Lobo Cons.) Field that provided

 for spacing that established 40 acre units of acreage for each gas well rather than 640

 acres. Therefore, Conoco is not allowed to retain more than 40 acres for each of the gas

 wells it drilled on the Subject Property. The acreage to be released will hereafter be

 referred to as the "Reverted Minerals."

        15.   Without waiver of its right to do so at a later time and 1·etaining all of its

rights under the two leases in question, Vaquillas does not challenge by this cause

Conoco's rights or interest in the weils it drilled on the Subject Property and producing in

paying quantities at the Release Date.

                                             VI.
                                 CAUSES OF ACTION

       16.    The foregoing Paragraphs 1 to 15, which are incorporated by reference

herein as ifrecited verbatim, support the following causes of action and claims:

       17.    Breach of Contract:          At the Release Date, the Reverted Minerals

automatically reverted to Vaquillas. Conoco was required to provide Vaquillas with a

fully executed and recordable release of Reverted Minerals under the 26,622. 79 acre

lease and the 6, 740 acre lease, but Conoco has failed and refused to provide Vaquillas

with this formal release.    Vaquillas has suffered direct and foreseeable indirect or

consequential damages from these breaches of contract in excess of the minimum

jurisdictional amount.


PLAINTIFF'S ORIGINAL PETITION                                                        Page 5
        l 8.   Specific Performance:        Conoco has failed to provide Vaquillas with a

 formal release of acreage as provided for in the leases. Conoco should be ordered to

 specifically perform this obligation to provide to Vaquillas such release of the Reverted

 Minerals.

        19.    Alternatively, Removal of Cloud and Action to Quiet Title:           As is set

 out above, the 26,622.79 acre lease and the 6,740 acre lease terminated as of the Release

Date as to the Reverted Minerals. Vaquillas would show that after making the oil and gas

leases of the Subject Property it was the owner of the reversionary interest in the mineral

estate in the Subject Property. On the Release Date, the mineral interest in the Reve1ied

Minerals reverted to Vaquillas. By Conoco's refusal to provide the required written

release of the Reve11ed Minerals, the two oil and gas leases constitute a cloud on

Vaquillas' title to the Reverted Minerals, forcing Vaquillas to seek judicial confirmation

of Vaquillas' interest in the Reverted Minerals and judgment quieting title to the

Reverting Minerals in Vaquillas.

       20.     Attorneys' Fees: As set out above, Conoco has breached (and continues to

breach) its obligation under the 26,622.79 acre lease and the 6,740 acre lease to execute

and deliver to Vaquillas a written release of all portions of the Subject Property it did not

earn through continuous drilling. Vaquillas' claims have been presented to Conoco and

Conoco has failed to release the acreage in question within 30 days after presentment.

Accordingly, Vaquillas is entitled to its reasonable and necessary attorneys' fees with

respect to this action. TEX. CJV. PRAC. & REM. CODE §38.001.


PLAINTIFF'S OIUGINAL PETITION                                                         Page6
       21.    Conditions Precedent: All conditions precedent to the bringing of these

 claims has been performed or has occurred.

                                              VII.
                              REQUEST FOR DISCLOSURES

       22.          Pursuant to Texas Rule of Civil Procedure 194, Plaintiff request that

Defendant disclose within 50 days of the service of this request the information and

material required by Rule 194.2.

                                          PRAYER

       23.   For these reasons, Plaintiff Vaquillas Unproven Minerals, Ltd. asks for

judgment against Defendant ConocoPhillips Company for the following:

             L         judgment ordering Conoco to execute a written release of the
                       Reverted Minerals;
             JJ.       damages, both direct and indirect or consequential in excess of the
                       minimum jurisdictional amount;
             iii.      judgment that the oil and gas leases in question have terminated as to
                       all acreage described in such leases except 40 acres around the
                       well bore of each gas well drilled by Conoco;
             iv.       reasonable and necessary attorneys' fees;
             v.        prejudgment interest as provided by law;
             vi.       post-judgment interest as provided by law;
             vii.      costs of suit; and
             viil.     all other relief to which Plain ti ff deems itself entitled.




PLAINTIFF'S ORIGINAL PETITION                                                         Page 7
                                HAYS & OVlENS L.L.P.
                                Gregg Owens, SBN 15383500
                                gregg.mvens@haysowens.com
                                Robe11 G. Hargrove, SBN 24032391
                                rob.hargrove@haysowens.com
                                807 Brazos Street, Suite 500
                                Austin, Texas 7870 I
                                (512) 472-3993
                                (512) 472-3883 Facsimile

                                Raul Leal Incorporated
                                Attn: Raul Leal, SBN 24032657
                                rleal@rl-lawfirm.com
                                5810 San Bernardo, Suite 390
                                Laredo, Texas 7804 I
                                (956) 727-0039 - Phone
                                (956) 727-0369 -Fax

                                Michael Jung, SBN 11054600
                                Strasburger & Price, LLP
                                90 l Main Street, Suite 4400
                                Dallas, TX 75202-3794
                                (214) 651-4724-Phone
                                (214) 651 4330 fax

                                ATTORNEYS FOR VAQUILLAS
                                UNPROVEN MINERALS, LTD.




PLAINTIFF'S ORJGINAL PETITION                                      Page8